Exhibit 10.2

 

 

MEDIACOM ILLINOIS LLC

MEDIACOM INDIANA LLC

MEDIACOM IOWA LLC

MEDIACOM MINNESOTA LLC

MEDIACOM WISCONSIN LLC

ZYLSTRA COMMUNICATIONS CORP.

MEDIACOM ARIZONA LLC

MEDIACOM CALIFORNIA LLC

MEDIACOM DELAWARE LLC

MEDIACOM SOUTHEAST LLC

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of February 5, 2014

 

 

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES LLC,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers for the Revolving Credit Commitments

WELLS FARGO SECURITIES, LLC

J.P. MORGAN SECURITIES LLC

and

MERRIL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers for the Tranche F Term Loans

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,

SUNTRUST ROBINSON HUMPHREY, INC.,

CREDIT SUISSE SECURITIES (USA) LLC

RBC CAPITAL MARKETS, and

NATIXIS

as Joint Bookrunners

WELLS FARGO BANK, N.A.

and

BANK OF AMERICA, N.A.,

as Co-Syndication Agents

DEUTSCHE BANK SECURITIES INC.,

SUNTRUST BANK,

CREDIT SUISSE SECURITIES (USA) LLC

RBC CAPITAL MARKETS, and

NATIXIS,

as Co-Documentation Agents

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

************************************************************



--------------------------------------------------------------------------------

TABLE OF CONTENTS1

 

                Page  

Section 1.

      

Definitions and Accounting Matters

     2     

1.01

    

Certain Defined Terms

     2     

1.02

    

Accounting Terms and Determinations

     29     

1.03

    

Classes and Types of Loans

     29     

1.04

    

[Reserved]

     30     

1.05

    

Nature of Obligations of Borrowers

     30     

1.06

    

Deemed Consents

     30     

1.07

    

Certain References

     31   

Section 2.

      

Commitments, Loans and Prepayments

     31     

2.01

    

Commitments and Loans

     31     

2.02

    

Borrowings

     34     

2.03

    

Letters of Credit

     35     

2.04

    

Changes of Commitments

     39     

2.05

    

Commitment Fee

     39     

2.06

    

Lending Offices

     40     

2.07

    

Several Obligations; Remedies Independent

     40     

2.08

    

Loan Accounts; Promissory Notes

     40     

2.09

    

Optional Prepayments and Conversions or Continuations of Loans

     41     

2.10

    

Mandatory Prepayments and Reductions of Commitments

     41     

2.11

    

Defaulting Lenders

     43   

Section 3.

      

Payments of Principal and Interest

     44     

3.01

    

Repayment of Loans

     44     

3.02

    

Interest

     46     

3.03

    

Determination of Applicable Margin

     47   

Section 4.

      

Payments; Pro Rata Treatment; Computations; Etc.

     48     

4.01

    

Payments

     48     

4.02

    

Pro Rata Treatment

     48     

4.03

    

Computations

     49     

4.04

    

Minimum Amounts

     49     

4.05

    

Certain Notices

     49     

4.06

    

Non-Receipt of Funds by the Administrative Agent

     50     

4.07

    

Sharing of Payments, Etc.

     51   

Section 5.

      

Yield Protection, Etc.

     52     

5.01

    

Additional Costs

     52   

 

1  This Table of Contents is not part of the Agreement to which it is attached
but is inserted for convenience of reference only.

 

i



--------------------------------------------------------------------------------

                Page    

5.02

    

Limitation on Types of Loans

     53     

5.03

    

Illegality

     53     

5.04

    

Treatment of Affected Loans

     54     

5.05

    

Compensation

     54     

5.06

    

Additional Costs in Respect of Letters of Credit

     55     

5.07

    

Tax Gross-up

     55     

5.08

    

Replacement of Lenders

     57   

Section 6.

      

Conditions Precedent

     57     

6.01

    

Amendment and Restatement

     57     

6.02

    

Initial and Subsequent Extensions of Credit

     58   

Section 7.

      

Representations and Warranties

     59     

7.01

    

Existence

     59     

7.02

    

Financial Condition

     59     

7.03

    

Litigation

     60     

7.04

    

No Breach

     60     

7.05

    

Action

     60     

7.06

    

Approvals

     60     

7.07

    

ERISA

     60     

7.08

    

Taxes

     60     

7.09

    

Investment Company Act

     61     

7.10

    

Anti-Corruption and Sanctions Laws

     61     

7.11

    

Material Agreements and Liens

     61     

7.12

    

Environmental Matters

     61     

7.13

    

Capitalization

     62     

7.14

    

Subsidiaries and Investments, Etc.

     62     

7.15

    

True and Complete Disclosure

     62     

7.16

    

Franchises

     63     

7.17

    

The CATV Systems

     63     

7.18

    

Rate Regulation

     64     

7.19

    

Use of Credit

     65   

Section 8.

      

Covenants of the Borrowers

     65     

8.01

    

Financial Statements Etc.

     65     

8.02

    

Litigation

     67     

8.03

    

Existence, Etc.

     68     

8.04

    

Insurance

     68     

8.05

    

Prohibition of Fundamental Changes

     68     

8.06

    

Limitation on Liens

     72     

8.07

    

Indebtedness

     73     

8.08

    

Investments

     74     

8.09

    

Restricted Payments

     75     

8.10

    

Certain Financial Covenants

     76     

8.11

    

Management Fees

     76     

8.12

    

Affiliate and Additional Subordinated Indebtedness

     77     

8.13

    

Lines of Business

     78     

8.14

    

Transactions with Affiliates

     78   

 

ii



--------------------------------------------------------------------------------

                Page    

8.15

    

Use of Proceeds

     78     

8.16

    

Certain Obligations Respecting Subsidiaries; Further Assurances

     79     

8.17

    

Modifications of Certain Documents

     80   

Section 9.

      

Events of Default

     81     

9.01

    

Events of Default

     81     

9.02

    

Certain Cure Rights

     83   

Section 10.

      

The Administrative Agent

     84     

10.01

    

Appointment, Powers and Immunities

     84     

10.02

    

Reliance by Administrative Agent

     85     

10.03

    

Defaults

     85     

10.04

    

Rights as a Lender

     85     

10.05

    

Indemnification

     86     

10.06

    

Non-Reliance on Administrative Agent and Other Lenders

     86     

10.07

    

Failure To Act

     86     

10.08

    

Resignation or Removal of Administrative Agent

     86     

10.09

    

Consents Under Other Loan Documents

     87     

10.10

    

Withholding Tax

     87     

10.11

    

Other Agents

     88   

Section 11.

      

Miscellaneous

     88     

11.01

    

Waiver

     88     

11.02

    

Notices

     88     

11.03

    

Expenses, Etc.

     88     

11.04

    

Amendments, Etc.

     89     

11.05

    

Successors and Assigns

     90     

11.06

    

Assignments and Participations

     90     

11.07

    

Survival

     93     

11.08

    

Captions

     94     

11.09

    

Counterparts

     94     

11.10

    

Governing Law; Submission to Jurisdiction

     94     

11.11

    

Waiver of Jury Trial

     94     

11.12

    

Treatment of Certain Information; Confidentiality

     94     

11.13

    

Confirmation of Security Interests; Confirmation of Subordination Agreements

     95     

11.14

    

PATRIOT Act

     95     

11.15

    

No Fiduciary Duty

     96   

 

iii



--------------------------------------------------------------------------------

SCHEDULE A    -      Notices SCHEDULE I    -      Commitments SCHEDULE II    -
     Taxes SCHEDULE III    -      Material Agreements and Liens SCHEDULE IV    -
     Subsidiaries and Investments SCHEDULE V    -      Franchises SCHEDULE VI   
-      Certain Matters Related to CATV Systems SCHEDULE VII    -      Rate
Regulation Matters SCHEDULE VIII    -      Litigation

 

EXHIBIT A

     -        

Form of Assignment and Assumption

EXHIBIT B

     -        

Form of Quarterly Officer’s Report

EXHIBIT C

     -        

Form of Pledge Agreement

EXHIBIT D

     -        

Reserved

EXHIBIT E

     -        

Form of Subsidiary Guarantee Agreement

EXHIBIT F

     -        

Form of Management Fee Subordination Agreement

EXHIBIT G

     -        

Revolving Lenders/Tranche F Approved Amendments

EXHIBIT H

     -        

Reserved

EXHIBIT I

     -        

Form of Confidentiality Agreement

EXHIBIT J

     -        

Form of Affiliate Subordinated Indebtedness Subordination Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 5, 2014, between each
of the following parties:

MEDIACOM ILLINOIS LLC, a limited liability company duly organized and validly
existing under the laws of the State of Delaware (“Mediacom Illinois”); MEDIACOM
INDIANA LLC, a limited liability company duly organized and validly existing
under the laws of the State of Delaware (“Mediacom Indiana”); MEDIACOM IOWA LLC,
a limited liability company duly organized and validly existing under the laws
of the State of Delaware (“Mediacom Iowa”); MEDIACOM MINNESOTA LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Minnesota”); MEDIACOM WISCONSIN LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Wisconsin”); ZYLSTRA COMMUNICATIONS CORP., a
corporation duly organized and validly existing under the laws of the State of
Minnesota (“Zylstra”); MEDIACOM ARIZONA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Arizona”); MEDIACOM CALIFORNIA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom California”); MEDIACOM DELAWARE LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Delaware”); and MEDIACOM SOUTHEAST LLC, a limited liability company
duly organized and validly existing under the laws of the State of Delaware
(“Mediacom Southeast” and, together with Mediacom Illinois, Mediacom Indiana,
Mediacom Iowa, Mediacom Minnesota, Mediacom Wisconsin, Zylstra, Mediacom
Arizona, Mediacom California and Mediacom Delaware, the “Borrowers”);

each of the lenders that is a party to the Existing Credit Agreement immediately
prior to the Restatement Effective Date and each lender that becomes a “Lender”
after the Restatement Effective Date pursuant to Section 11.06(b) (individually,
a “Lender” and, collectively, the “Lenders”); and

JPMORGAN CHASE BANK, N.A., a national banking corporation, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrowers, certain lenders and the Administrative Agent entered
into a credit agreement dated as of October 21, 2004 (as further amended,
supplemented and modified and in effect on the date hereof, the “Existing Credit
Agreement”);

WHEREAS, the Borrowers have requested that the Majority Lenders consent to
certain amendments to the Existing Credit Agreement and the Majority Lenders
have agreed to such amendments and accordingly the parties are amending and
restating the Existing Credit Agreement as provided in this Agreement, which
amendment and restatement shall become effective upon the satisfaction of the
conditions precedent set forth in Section 6.01; and

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Borrowers
outstanding thereunder.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that the Existing Credit Agreement shall be amended and restated in
its entirety as follows:

Section 1. Definitions and Accounting Matters.

1.01 Certain Defined Terms. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 1.01 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vice versa):

“Acquisition” shall mean any acquisition permitted under Section 8.05(d)(vi).

“Act” shall have the meaning assigned to such term in Section 11.14.

“Adjusted Operating Cash Flow” shall mean, for any period during which the
Borrowers shall have consummated an Acquisition, the sum, for the Borrowers and
their Subsidiaries (determined on a combined basis without duplication in
accordance with GAAP), of the following, in each case determined under the
assumption that such Acquisition had been consummated on the first day of such
period: (i) Adjusted System Cash Flow minus (ii) the sum of (x) Management Fees
paid during such period to the extent not exceeding 4.50% of the gross operating
revenues of the Borrowers and their Subsidiaries for such period plus
(y) additional Management Fees that would have been paid during such period at a
rate equal to the lesser of (A) the percentage of gross operating revenues of
the Borrowers and their Subsidiaries actually paid as Management Fees during
such period or (B) for any Borrower, the then applicable rate or percentage
specified in the Management Agreement for such Borrower of the gross operating
revenues of such Borrower and its Subsidiaries for such period (determined, as
specified above under the assumption that such Acquisition had been consummated
on the first day of such period).

“Adjusted System Cash Flow” shall mean, for any period during which the
Borrowers shall have consummated an Acquisition, the sum, for the Borrowers and
their Subsidiaries (determined on a combined basis without duplication in
accordance with GAAP), of the following, in each case determined under the
assumption that such Acquisition had been consummated on the first day of such
period: (i) System Cash Flow for such period plus (ii) the sum of
(x) non-recurring expenses incurred by the relevant sellers prior to the actual
closing of such Acquisition (to the extent such items were included as operating
expenses in the determination of System Cash Flow for such period) and (y) the
amounts set forth in a statement of adjustments to System Cash Flow provided by
the Borrowers in connection with such Acquisition and acceptable to the
Administrative Agent and Majority Lenders (in each case representing specified
cost increases and savings in respect of the CATV Systems being acquired in such
Acquisition).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean any Person that directly or indirectly controls, or is
under common control with, or is controlled by, a Borrower and, if such Person
is an individual, any member of the immediate family (including parents, spouse,
children and siblings) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), provided that, in any event, any Person that owns
directly or indirectly securities having 10% or more of the voting power for the
election of directors or other governing body of a corporation or 10% or more of
the partnership or other ownership interests of any other Person (other than as
a limited partner of such other Person) will be

 

2



--------------------------------------------------------------------------------

deemed to control such corporation or other Person. Notwithstanding the
foregoing, (a) no individual shall be an Affiliate solely by reason of his or
her being a director, officer or employee of any Borrower or any of its
Subsidiaries and (b) none of the Borrowers or their Wholly Owned Subsidiaries
shall be Affiliates.

“Affiliated Approved Funds” shall mean two or more Approved Funds that have the
same investment advisor or manager.

“Affiliate Letters of Credit” shall mean Letters of Credit issued in accordance
with the requirements of Section 8.08(g). The aggregate amount of Affiliate
Letters of Credit outstanding on the Restatement Effective Date is $0. With
respect to the Letter of Credit outstanding on the Restatement Effective Date in
favor of The Travelers Indemnity Company (and any other standby Letter of Credit
issued in replacement or substitution thereof) to support obligations under
insurance arrangements of both the Borrowers and MCC and MCC’s other
Subsidiaries which may be drawn under certain circumstances in respect of
obligations of the Borrowers and under other circumstances in respect of
obligations of MCC and its other Subsidiaries, such Letter of Credit shall not
be deemed to be an Affiliate Letter of Credit except to the extent of any
drawing made thereunder in respect of obligations of MCC or its Subsidiaries
(other than the Borrowers and their Subsidiaries).

“Affiliate Subordinated Indebtedness” shall mean Indebtedness to an Affiliate
(i) for which a Borrower is directly and primarily liable, (ii) in respect of
which none of its Subsidiaries is contingently or otherwise obligated,
(iii) that is subordinated to the obligations of the Borrowers to pay principal
of and interest on the Loans, Reimbursement Obligations, fees and other amounts
payable hereunder and under the other Loan Documents pursuant to an Affiliate
Subordinated Indebtedness Subordination Agreement, (iv) that does not mature
prior to the Latest Maturity Date, and that is issued pursuant to documentation
containing terms (including interest, covenants and events of default) that are
not less favorable to the Lenders than the Affiliate Subordinated Indebtedness
outstanding on the Restatement Effective Date or that are otherwise in form and
substance satisfactory to the Majority Lenders, (v) that states by its terms
that principal and interest in respect thereof shall only be payable to the
extent permitted under Section 8.09 and (vi) that is pledged by the respective
holder thereof to the Administrative Agent in a manner that creates a first
priority perfected security interest in favor of the Administrative Agent, as
collateral security for the obligations of the Borrowers hereunder, pursuant to
(in the case of Mediacom LLC) the Guarantee and Pledge Agreement and (in the
case of any other holder) a security document in form and substance satisfactory
to the Administrative Agent. The aggregate principal amount of Affiliate
Subordinated Indebtedness outstanding on the Restatement Effective Date is
$600,000,000 (excluding regularly accrued interest from August 15, 2013, that
may, in accordance with the terms of such Affiliate Subordinated Indebtedness,
increase the principal amount thereof).

“Affiliate Subordinated Indebtedness Subordination Agreement” shall mean an
Affiliate Subordinated Indebtedness Subordination Agreement substantially in the
form of Exhibit J between any Person to whom a Borrower or any of its
Subsidiaries may be obligated to pay Affiliate Subordinated Indebtedness, the
Borrowers and the Administrative Agent, as the same shall be modified and
supplemented and in effect from time to time.

“Agents” shall mean the Administrative Agent and each arranger, bookrunner,
syndication agent and documentation agent named on the cover of this Agreement.

“Agreement” shall mean this Amended and Restated Credit Agreement dated as of
February 5, 2014, as amended, amended and restated, supplemented or otherwise
modified from time to time.

 

3



--------------------------------------------------------------------------------

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or of an affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrowers as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, with respect to the Loans of any Class and Type,
the respective rates indicated below for Loans of such Class and Type opposite
the then-current Rate Ratio (determined pursuant to Section 3.03) indicated
below (except that anything in this Agreement to the contrary notwithstanding,
the Applicable Margin with respect to the Loans of any Class and Type shall be
the highest margins indicated below during any period when an Event of Default
shall have occurred and be continuing).

The Applicable Margin for Revolving Credit Loans shall be the respective rates
indicated below for Loans of the applicable Type set forth opposite the
then-current Rate Ratio (determined pursuant to Section 3.03) indicated below:

 

Range of Rate Ratio

   Eurodollar
Loans     Base Rate
Loans  

Greater than 5.0 to 1

     2.75 %      1.75 % 

Greater than or equal to 4.0 to 1 but less than or equal to 5.0 to 1

     2.50 %      1.50 % 

Greater than or equal to 3.0 to 1 but less than 4.0 to 1

     2.25 %      1.25 % 

Less than 3.0 to 1

     2.00 %      1.00 % 

The Applicable Margin for Tranche C Term Loans of any Type shall be the rates
indicated below for Tranche C Term Loans of such Type opposite the then current
Rate Ratio (determined pursuant to Section 3.03 of this Agreement) indicated
below:

 

Range of Rate Ratio

   Eurodollar
Loans     Base Rate
Loans  

Greater than 3.50 to 1

     1.75 %      0.75 % 

Less than or equal to 3.50 to 1

     1.50 %      0.50 % 

The Applicable Margin for Tranche E Term Loans that are Eurodollar Loans shall
be 3.00% and the Applicable Margin for Tranche E Term Loans that are Base Rate
Loans shall be 2.00%.

The Applicable Margin for Tranche F Term Loans that are Eurodollar Loans shall
be 2.50% and the Applicable Margin for Tranche F Term Loans that are Base Rate
Loans shall be 1.50%.

The Applicable Margin for the Incremental Facility Loans of any Series shall be
determined at the time such Series of Loans is established pursuant to
Section 2.01(e).

 

4



--------------------------------------------------------------------------------

“Applicable Permitted Transaction Amount” shall mean, as at any date during any
fiscal quarter during any Fiscal Period, the sum of (a) the Equity Contribution
Amount and the outstanding principal amount of Affiliate Subordinated
Indebtedness, as at the beginning of such fiscal quarter plus (b) the total cash
equity capital contributions made, and the aggregate principal amount of
Affiliate Subordinated Indebtedness advanced, to the Borrowers during the period
(the “current period”) commencing on the first day of such fiscal quarter
through and including such date minus (c) the sum of (i) the aggregate amount of
repayments of Affiliate Subordinated Indebtedness, and distributions in respect
of equity capital (other than pursuant to Section 8.09(e)), made during the
current period plus (ii) the aggregate face amount of Affiliate Letters of
Credit issued during the current period or during the period (the “prior
period”) commencing on the Restatement Effective Date through and including the
last day of the fiscal quarter immediately preceding such fiscal quarter minus
(iii) the aggregate amount of reductions in the undrawn face amount of Affiliate
Letters of Credit (i.e., excluding reductions in such face amount that occur
upon a drawing thereunder) during the current period or the prior period,
together with the aggregate amount of Affiliate Letters of Credit that expire or
are terminated during the current period or the prior period without being
drawn.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.06), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Available Amount” shall mean, at any time, (i) the cumulative amount of
Operating Cash Flow for each fiscal quarter of the Borrowers during the period
commencing January 1, 2014 and ending on the last day of the most recent fiscal
quarter for which financial statements have been delivered hereunder (the
“Relevant Period”) minus (ii) 1.4x cumulative Interest Expense for the Relevant
Period plus (iii) 100% of the cash proceeds of equity contributions (other than
any Cure Monies) to the Borrowers on a combined basis following the Restatement
Effective Date that are designated in writing by the Borrowers as being included
in the Available Amount minus (iv) the sum, without duplication, of (x) the
aggregate amount of Investments made pursuant to Section 8.08(i) prior to such
time (net of any cash return on such Investments), (y) the aggregate amount of
Restricted Payments made pursuant to Section 8.09(e) prior to such time and
(z) the aggregate amount of payments made with respect to Indebtedness pursuant
to Section 8.12(c)(ii) prior to such time.

“Bankruptcy Code” shall mean the United States Bankruptcy Reform Act of 1978, as
amended from time to time.

“Base Rate” shall mean, for any day, a rate per annum equal to the higher of
(a) the Federal Funds Rate for such day plus 1/2 of 1%, (b) the Prime Rate for
such day and (c) the Eurodollar Rate (after giving effect to any applicable
minimum rate set forth therein) for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1.00%, provided that, for the avoidance of doubt (subject to any minimum rate
specified in such definition), the Eurodollar Rate for any day shall be based on
the rate appearing on page LIBOR01 or LIBOR02 of the Reuters Screen (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day. If the Base Rate is being used as an alternate rate of
interest pursuant to Section 5.02 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above; provided that in no event shall the Base Rate for Tranche E
Term Loans at any time prior to April 23, 2014 be less than 2.50%.

 

5



--------------------------------------------------------------------------------

Each change in any interest rate provided for herein based upon the Base Rate
resulting from a change in the Federal Funds Rate, Prime Rate or Eurodollar Rate
shall take effect at the time of such change in the Federal Funds Rate, Prime
Rate or Eurodollar Rate.

“Base Rate Loans” shall mean Loans that bear interest at rates based upon the
Base Rate.

“Basic Subscribers” shall mean, as at any date, (a) single household dwellings
with one or more television sets that receive a package of
over-the-air-broadcast stations, local access channels or certain
satellite-delivered cable television services from a CATV System, plus, without
duplication, (b) the number of subscribers determined by dividing the aggregate
dollar monthly amount billed for basic service to bulk subscribers (hotels,
motels, apartment buildings, hospitals and the like) located in a particular
CATV System by the applicable combined limited and expanded cable rate charged
to basic subscribers in such CATV System, plus (c) connections to schools,
libraries, local government offices and employee households that may not be
charged for limited and expanded cable services but may be charged for premium
units, pay-per-view events or high-speed Internet service. This definition shall
be subject to such modifications as the Borrowers from time to time determine to
be reasonably appropriate (and of which the Borrower shall notify the
Administrative Agent, which shall promptly notify the Lenders), provided that
such modifications are consistent with the periodic reports and/or registrations
at the time being filed with the Securities and Exchange Commission by Mediacom
LLC or MCC.

“Business Day” shall mean any day (a) on which commercial banks are not
authorized or required to close in New York City and (b) if such day relates to
a borrowing of, a payment or prepayment of principal of or interest on, a
Conversion of or into, or an Interest Period for, a Eurodollar Loan or a notice
by a Borrower with respect to any such borrowing, payment, prepayment,
Conversion or Interest Period, that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market.

“Capital Expenditures” shall mean, for any period, expenditures made by the
Borrowers or any of their Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs and Acquisitions) during such period computed in accordance
with GAAP.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Casualty Event” shall mean, with respect to any Property of any Person, any
loss of or damage to, or any condemnation or other taking of, such Property for
which such Person or any of its Subsidiaries receives insurance proceeds, or
proceeds of a condemnation award or other compensation.

“CATV System” shall mean any cable distribution system that receives broadcast
signals by antennae, microwave transmission, satellite transmission or any other
form of transmission and that amplifies such signals and distributes them to
Persons who pay to receive such signals, but shall exclude wireless cable.

 

6



--------------------------------------------------------------------------------

“Change in Law” shall mean the occurrence, after the Restatement Effective Date,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean the occurrence of any one or more of the
following events:

(i) any Person (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act, including any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than one or more Permitted Holders is or becomes the
“beneficial owner” (as defined in Rule 13d-3 and 13d-5 under the Exchange Act,
except that a Person shall be deemed to have “beneficial ownership” of all
shares that any such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time, upon the happening of
an event or otherwise), directly or indirectly, of more than 50% of the
aggregate voting power of the ownership interests in Mediacom LLC;

(ii) Mediacom LLC consolidates with, or merges with or into, another Person or
Mediacom LLC sells, assigns, conveys, transfers, leases or otherwise disposes of
all or substantially all of the assets of Mediacom LLC and its Subsidiaries
(determined on a consolidated basis) to any Person, other than any such
transaction where immediately after such transaction the Person or Persons that
“beneficially owned” (as defined in Rule 13d-3 and 13d-5 under the Exchange Act,
except that a Person shall be deemed to have “beneficial ownership” of all
shares that any such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time, upon the happening of
an event or otherwise) immediately prior to such transaction, directly or
indirectly, a majority of the aggregate voting power of the then outstanding
ownership interests in Mediacom LLC, “beneficially own” (as so determined),
directly or indirectly, more than 50% of the aggregate voting power of the then
outstanding ownership interests in the surviving or transferee Person;

(iii) Mediacom LLC is liquidated or dissolved or adopts a plan of liquidation or
dissolution;

(iv) a majority of the members of the Executive Committee of Mediacom LLC shall
consist of persons who are not Continuing Members; or

(v) the Borrowers and the Subsidiary Guarantors shall cease to be Subsidiaries
of Mediacom LLC;

provided, however, that a Change of Control will be deemed not to have occurred
in any of the circumstances described in clauses (i) through (iv) above if after
the occurrence of any such circumstance (A) MCC (or any successor thereto), or a
Person (or successor thereto) more than 50% of the aggregate voting power of the
then outstanding ownership interests of which is beneficially owned, directly or
indirectly, by MCC (or any successor thereto), continues to be the manager of
Mediacom LLC (or the surviving or transferee Person in the case of clause
(ii) above) and Rocco Commisso continues to be the chief

 

7



--------------------------------------------------------------------------------

executive officer or chairman of MCC (or any successor thereto) or (B) Rocco
Commisso, or a Person more than 50% of the aggregate voting power of the then
outstanding ownership interests of which is beneficially owned, directly or
indirectly by Rocco Commisso and the other Permitted Holders together with their
respective designees, becomes the manager of Mediacom LLC (or the surviving or
transferee Person in the case of clause (ii) above) or (C) Rocco Commisso
becomes and thereafter continues to be the chief executive officer or chairman
of Mediacom LLC (or the surviving or transferee Person in the case of clause
(ii) above).

“Class” shall have the meaning assigned to such term in Section 1.03.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document.

“Collateral Account” shall have the meaning assigned to such term in the Pledge
Agreement.

“Commitments” shall mean, collectively, the Revolving Credit Commitments and any
Incremental Facility Commitments (if any).

“Committee Resolution” shall mean with respect to Mediacom LLC, a duly adopted
resolution of the Executive Committee of Mediacom LLC.

“Continue”, “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 2.09 of a Eurodollar Loan from one Interest Period to the
next Interest Period.

“Continuing Member” shall mean, as of any date of determination thereof, any
Person who: (i) was a member of the Executive Committee of Mediacom LLC on the
date hereof; (ii) was nominated for election or elected to the Executive
Committee of Mediacom LLC with the affirmative vote of a majority of the
Continuing Members who were members of the Executive Committee at the time of
such nomination or election; or (iii) is a representative of, or was approved
by, a Permitted Holder.

“Convert”, “Conversion” and “Converted” shall refer to a conversion pursuant to
Section 2.09 of one Type of Loans into another Type of Loans, which may be
accompanied by the transfer by a Lender (at its sole discretion) of a Loan from
one Applicable Lending Office to another.

“Cure Monies” shall mean proceeds of Affiliate Subordinated Indebtedness and/or
equity contributions received by the Borrowers after the Restatement Effective
Date that, at the time the same are received by the Borrowers, are identified by
the Borrowers in a certificate of a Senior Officer delivered by the Borrowers to
the Administrative Agent within one Business Day of such receipt, as
constituting “Cure Monies” for purposes of Section 9.02. As of the Restatement
Effective Date the amount of Cure Monies is $0.

“Debt Issuance” shall mean (i) any incurrence of Refinancing Term Loans and
(ii) any issuance or sale by a Borrower or any of its Subsidiaries after the
Restatement Effective Date of any debt securities, excluding, however, any
Indebtedness incurred pursuant to Section 8.07 other than any incurrence of
Refinancing Debt Securities.

“Debt Service” shall mean, for any period, the sum, for the Borrowers and their
Subsidiaries (determined on a combined basis without duplication in accordance
with GAAP), of the following: (a) in the case of Revolving Credit Loans and
Incremental Facility Revolving Credit Loans under this Agreement,

 

8



--------------------------------------------------------------------------------

the aggregate amount of payments of principal of such Loans that were required
to be made pursuant to Section 3.01(a) or 3.01(d) during such period plus (b) in
the case of Term Loans under this Agreement and all other Indebtedness (other
than Revolving Credit Loans and Incremental Facility Revolving Credit Loans),
all regularly scheduled payments or regularly scheduled prepayments of principal
of such Indebtedness (including, without limitation, the principal component of
any payments in respect of Capital Lease Obligations) made or payable during
such period (other than the principal component of any payments in respect of
Affiliate Subordinated Indebtedness) plus (c) all Interest Expense for such
period.

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

“Defaulting Lender” shall mean any Revolving Credit Lender or Incremental
Facility Revolving Credit Lender that, as reasonably determined by the
Administrative Agent, has (a) failed to fund any portion of its Revolving Credit
Loans or Incremental Facility Revolving Credit Loans, as applicable, or
participations in Letters of Credit within three Business Days after the date
required to be funded by such Lender hereunder, unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
reasonable determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable Default, if any, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Borrowers, the Administrative Agent, any Issuing Lender or any Lender in
writing that such Lender does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that such Lender does not intend to comply with its funding obligations under
this Agreement (unless such writing or public statement states that such
position is based on such Lender’s reasonable determination that a condition
precedent to funding (which condition precedent, together with the applicable
Default, if any, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) failed, within three Business Days after
request by the Administrative Agent or the Borrowers, to confirm promptly in
writing that such Lender will comply with the terms of this Agreement relating
to its obligations to fund prospective Revolving Credit Loans or Incremental
Facility Revolving Credit Loans, as applicable, or participations in Letters of
Credit (provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon receipt of such written confirmation of the
Administrative Agent), (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by such Lender
hereunder within three Business Days after the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of such Lender’s business or
custodian appointed for such Lender, or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of such parent
company’s business or custodian appointed for such parent company; provided that
no Lender shall become a Defaulting Lender solely as a result of the acquisition
or maintenance of an ownership interest in such Lender (or its parent company)
or the exercise of control over such Lender (or its parent company) by a
Governmental Authority or an instrumentality thereof.

“Disposition” shall mean any sale, assignment, transfer or other disposition of
any Property (whether now owned or hereafter acquired) by the Borrowers or any
of their Subsidiaries to any other Person (excluding any sale, assignment,
transfer or other disposition of any Property sold or disposed of in the
ordinary course of business and on ordinary business terms) to the extent the
aggregate fair market value of the Property transferred by the Borrowers and
their Subsidiaries in any such transaction or series of related transactions
exceeds $10,000,000.

“Dollars” and “$” shall mean lawful money of the United States of America.

 

9



--------------------------------------------------------------------------------

“Environmental Claim” shall mean, with respect to any Person, any written or
oral notice, claim, demand or other communication (collectively, a “claim”) by
any other Person alleging or asserting such Person’s liability for investigatory
costs, cleanup costs, governmental response costs, damages to natural resources
or other Property, personal injuries, fines or penalties arising out of, based
on or resulting from (i) the presence, or Release into the environment, of any
Hazardous Material at any location, whether or not owned by such Person, or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law. The term “Environmental Claim” shall include, without
limitation, any claim by any governmental authority for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from the presence of Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

“Environmental Laws” shall mean any and all present and future Federal, state,
local and foreign laws, rules or regulations, and any orders or decrees, in each
case as now or hereafter in effect, relating to the regulation or protection of
human health, safety or the environment or to emissions, discharges, releases or
threatened releases of pollutants, contaminants, chemicals or toxic or hazardous
substances or wastes into the indoor or outdoor environment, including, without
limitation, ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes.

“Equity Contribution Amount” shall mean, as at any date of determination,
(a) the aggregate amount of cash contributions made to the equity capital of the
Borrowers (on a combined basis) during the period from and including the
Restatement Effective Date through and including such date of determination
minus (b) the aggregate amount of distributions made in respect of the equity
capital of the Borrowers during such period (other than pursuant to
Section 8.09(e)) minus (c) the amount of cash contributions to the equity
capital of the Borrowers (on a consolidated basis) to the extent such equity
proceeds are designated as being included in the Available Amount.

“Equity Interest” in any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) corporate stock or other equity
participations, including partnership interests, whether general or limited, and
membership interests in such Person.

“Equity Rights” shall mean, with respect to any Person, any subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or securities convertible
into, any additional shares of capital stock of any class or other ownership
interests of any type in, such Person.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which a Borrower is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which a Borrower
is a member.

 

10



--------------------------------------------------------------------------------

“Eurodollar Base Rate” shall mean, with respect to any Eurodollar Loan for any
applicable Interest Period, the LIBOR Screen Rate as of 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided,
that, if the LIBOR Screen Rate shall not be available at the applicable time for
the applicable Interest Period, then the Eurodollar Base Rate for such Interest
Period shall be the Interpolated Rate.

“Eurodollar Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “Eurodollar Base Rate” in this Section 1.01.

“Eurodollar Rate” shall mean, for any Eurodollar Loan (other than prior to
April 23, 2014, a Tranche E Term Loan) for any Interest Period therefor, a rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined
by the Administrative Agent to be equal to the Eurodollar Base Rate for such
Loan for such Interest Period divided by 1 minus the Reserve Requirement (if
any) for such Loan for such Interest Period.

Solely with respect to Tranche E Term Loans until April 23, 2014, the
“Eurodollar Rate” shall be the higher of (x) for any Eurodollar Loan for any
Interest Period therefor, a rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) determined by the Administrative Agent to be equal to
the Eurodollar Base Rate for such Loan for such Interest Period divided by 1
minus the Reserve Requirement (if any) for such Loan for such Interest Period
and (y) 1.50%.

“Event of Default” shall have the meaning assigned to such term in Section 9.

“Excess Cash Flow” shall mean, for any period, the excess of (a) Operating Cash
Flow for such period over (b) the sum of (i) Capital Expenditures made during
such period plus (ii) the aggregate amount of Debt Service for such period plus
(iii) the Tax Payment Amount for such period plus (iv) any decreases (or minus
any increases) in Working Capital from the first day to the last day of such
period minus (v) Investments made during such period pursuant to Section 8.08(f)
or (h) except to the extent financed with proceeds of a contribution to the
capital of the Borrowers, Indebtedness (other than under a revolving credit
facility) or Net Available Proceeds from a Disposition minus (vi) without
duplication, cash expenses incurred for Interest Rate Protection Agreements
entered into during the period.

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended from time to time.

“Executive Committee” shall mean (i) so long as Mediacom LLC is a limited
liability company, (x) while the Mediacom LLC operating agreement is in effect,
the Executive Committee authorized thereunder, and (y) at any other time, the
manager or board of managers of Mediacom LLC, or management committee, board of
directors or similar governing body responsible for the management of the
business and affairs of Mediacom LLC or any committee of such governing body;
(ii) if Mediacom LLC were to be reorganized as a corporation, the board of
directors of Mediacom LLC; and (iii) if Mediacom LLC were to be reorganized as a
partnership, the board of directors of the corporate general partner of such
partnership (or if such general partner is itself a partnership, the board of
directors of such general partner’s corporate general partner).

“Executive Compensation” shall mean, for any period, the aggregate amount of
compensation (including, without limitation, salaries, withholding taxes,
unemployment insurance contributions, pension, health and other benefits) of the
Manager’s executive management personnel during such period. For purposes
hereof, “executive management personnel” shall not include any individual (such
as a system manager) who is employed solely in connection with the day-to-day
operations of a CATV System.

 

11



--------------------------------------------------------------------------------

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereof.

“Existing Term Loans” shall mean the Tranche C Term Loans, the Tranche E Term
Loans and the Tranche F Term Loans.

“FAA” shall mean the Federal Aviation Administration or any governmental
authority substituted therefor.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(including, for the avoidance of doubt, any agreements with governmental
authorities implementing such provisions) and any amended or successor
provisions that are substantively comparable and not materially more onerous to
comply with (including any implementing regulations or other administrative or
judicial guidance that may be issued with respect thereto).

“FCC” shall mean the Federal Communications Commission or any governmental
authority substituted therefor.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if such rate is not so published for any
Business Day, the Federal Funds Rate for such Business Day shall be the average
rate charged to JPMCB on such Business Day on such transactions as determined by
the Administrative Agent.

“Fiscal Period” shall mean any fiscal year.

“Foreign Lender” shall mean any Lender that is not a U.S. Person within the
meaning of Section 7701(a)(30) of the Code.

“Franchise” shall have the meaning set forth in 47 U.S.C. Section 522(9). The
term “Franchise” shall include each of the Franchises set forth on Schedule V.

“GAAP” shall mean generally accepted accounting principles applied on a basis
consistent with those that, in accordance with the last sentence of
Section 1.02(a), are to be used in making the calculations for purposes of
determining compliance with this Agreement.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Gross Operating Revenue” shall have the meaning assigned to such term in
Section 8.11.

“Guarantee” shall mean a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials,

 

12



--------------------------------------------------------------------------------

supplies or services primarily for the purpose of enabling a debtor to make
payment of such debtor’s obligations or an agreement to assure a creditor
against loss, and including, without limitation, causing a bank or other
financial institution to issue a letter of credit or other similar instrument
for the benefit of another Person, but excluding endorsements for collection or
deposit in the ordinary course of business. The terms “Guarantee” and
“Guaranteed” used as a verb shall have a correlative meaning.

“Guarantee and Pledge Agreement” shall mean the Guarantee and Pledge Agreement,
dated October 21, 2004, between Mediacom LLC, MCC and the Administrative Agent,
as the same shall be modified and supplemented and in effect from time to time.

“Hazardous Material” shall mean, collectively, (a) any petroleum or petroleum
products, flammable materials, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, and transformers or other equipment that contain
polychlorinated biphenyls (“PCB’s”), (b) any chemicals or other materials or
substances that are now or hereafter become defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“extremely hazardous wastes”, “restricted hazardous wastes”, “toxic substances”,
“toxic pollutants”, “contaminants”, “pollutants” or words of similar import
under any Environmental Law and (c) any other chemical or other material or
substance, exposure to which is now or hereafter prohibited, limited or
regulated under any Environmental Law.

“Impacted Interest Period” shall mean, with respect to a LIBOR Screen Rate, an
Interest Period which shall not be available at the applicable time.

“Incremental Facility Agreement” shall have the meaning assigned to such term in
Section 2.01(e) (it being understood that an Incremental Facility Agreement may
take the form of an amendment and restatement of this Agreement executed by the
Borrowers, the applicable Incremental Facility Lenders and the Administrative
Agent solely for the purpose of incorporating the terms of any Incremental
Facility Commitment, Incremental Facility Letters of Credit and Incremental
Facility Loans and subject to the limitations applicable thereto pursuant to
Section 2.01(e)).

“Incremental Facility Commitments” shall mean the Incremental Facility Revolving
Credit Commitments and the Incremental Facility Term Loan Commitments
established pursuant to Section 2.01(e) following the Restatement Effective
Date.

“Incremental Facility Lenders” shall mean the Incremental Facility Revolving
Credit Lenders and the Incremental Facility Term Loan Lenders.

“Incremental Facility Letter of Credit” shall mean any letter of credit issued
under the Incremental Facility Revolving Credit Commitments of any Series.

“Incremental Facility Loans” shall mean the Incremental Facility Revolving
Credit Loans and the Incremental Facility Term Loans.

“Incremental Facility Revolving Credit Commitment” shall mean, for each
Incremental Facility Revolving Credit Lender, and for any Series thereof, the
obligation of such Incremental Facility Revolving Credit Lender to make
Incremental Facility Revolving Credit Loans, and to issue or participate in
Incremental Facility Letters of Credit, of such Series (as the same may be
reduced from time to time pursuant to Section 2.04 or 2.10 or increased or
reduced from time to time pursuant to assignments permitted under
Section 11.06(b)). The amount of each Lender’s Incremental Facility Revolving
Credit Commitment of any Series shall be determined in accordance with the
provisions of Section 2.01(e).

 

13



--------------------------------------------------------------------------------

“Incremental Facility Revolving Credit Lenders” shall mean, in respect of any
Series of Incremental Facility Revolving Credit Loans, the Lenders from time to
time holding Incremental Facility Revolving Credit Loans and Incremental
Facility Revolving Credit Commitments of such Series after giving effect to any
assignments thereof permitted by Section 11.06(b).

“Incremental Facility Revolving Credit Loans” shall mean revolving credit loans
provided for pursuant to an Incremental Facility Agreement entered into pursuant
to Section 2.01(e), which may be Base Rate Loans and/or Eurodollar Loans.

“Incremental Facility Term Loan Commitment” shall mean, for each Incremental
Facility Term Loan Lender, and for any Series thereof, the obligation of such
Incremental Facility Term Loan Lender to make Incremental Facility Term Loans of
such Series (as the same may be reduced from time to time pursuant to
Section 2.04 or 2.10 or increased or reduced from time to time pursuant to
assignments permitted under Section 11.06(b)). The amount of each Lender’s
Incremental Facility Term Loan Commitment of any Series shall be determined in
accordance with the provisions of Section 2.01(e).

“Incremental Facility Term Loan Lenders” shall mean, in respect of any Series of
Incremental Facility Term Loans, the Lenders from time to time holding
Incremental Facility Term Loans and Incremental Facility Term Loan Commitments
of such Series after giving effect to any assignments thereof permitted by
Section 11.06(b).

“Incremental Facility Term Loans” shall mean term loans provided for pursuant to
an Incremental Facility Agreement entered into pursuant to Section 2.01(e),
which may be Base Rate Loans and/or Euro-dollar Loans.

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person), including, without limitation, Affiliate Subordinated
Indebtedness; (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 120 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; (e) Capital Lease
Obligations of such Person; and (f) Indebtedness of others Guaranteed by such
Person; provided that Indebtedness shall exclude (i) obligations in respect of
surety and performance bonds backing pole rental or conduit attachments and the
like, or backing obligations under Franchises, arising in the ordinary course of
business of the CATV Systems and related telecommunications services of the
Borrowers and their Subsidiaries and (ii) all obligations in respect of Interest
Rate Protection Agreements.

“Indemnified Taxes” shall have the meaning set forth in Section 5.07(a).

“Interest Coverage Ratio” shall mean, as at any date, the ratio of (a) Operating
Cash Flow for the fiscal quarter ending on, or most recently ended prior to,
such date to (b) Interest Expense for such fiscal quarter. Notwithstanding the
foregoing, the Interest Coverage Ratio as at the last day of any fiscal quarter
during which an Acquisition is consummated shall be deemed to be equal to the
ratio of Adjusted Operating Cash Flow for such fiscal quarter to Interest
Expense for such fiscal quarter.

 

14



--------------------------------------------------------------------------------

“Interest Expense” shall mean, for any period, the sum, for the Borrowers and
their Subsidiaries (determined on a combined basis without duplication in
accordance with GAAP), of the following: (a) all interest in respect of
Indebtedness (including, without limitation, the interest component of any
payments in respect of Capital Lease Obligations) for such period (whether or
not actually paid during such period) and all commitment fees payable hereunder,
but excluding all interest in respect of Affiliate Subordinated Indebtedness (to
the extent not paid in cash during such period), plus (b) the net amount payable
(or minus the net amount receivable) under Interest Rate Protection Agreements
during such period (whether or not actually paid or received during such period)
plus (c) the aggregate amount of upfront or one-time fees or expenses payable in
respect of Interest Rate Protection Agreements to the extent such fees or
expenses are amortized during such period.

Notwithstanding the foregoing, if during any period for which Interest Expense
is being determined the Borrowers or any of their Subsidiaries shall have
consummated any acquisition of any CATV System or other business, or consummated
any Disposition, then, for all purposes of this Agreement other than for any
calculation of the Available Amount, Interest Expense shall be determined on a
pro forma basis as if such acquisition or Disposition had been made or
consummated (and any related Indebtedness incurred or repaid) on the first day
of such period.

“Interest Period” shall mean, with respect to any Eurodollar Loan, each period
commencing on the date such Eurodollar Loan is made or Converted from a Base
Rate Loan or (in the event of a Continuation) the last day of the next preceding
Interest Period for such Loan and ending on the numerically corresponding day in
the first week thereafter or in the first, second, third or sixth calendar month
thereafter (or such other period as may be agreed by all of the Lenders affected
thereby), as the Borrowers may select as provided in Section 4.05, except that
each Interest Period of one month’s (or a multiple of one month’s) duration that
commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month. Notwithstanding the foregoing:

(i) if any Interest Period for any Loan would otherwise end after the final
stated maturity date of such Loan, such Interest Period shall end on such final
stated maturity date;

(ii) each Interest Period that would otherwise end on a day that is not a
Business Day shall end on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next succeeding calendar month, on the next
preceding Business Day); and

(iii) the Administrative Agent may, in its discretion to facilitate the ease of
administration of Eurodollar Loans hereunder, shorten or lengthen by up to three
Business Days the duration of any Interest Period from that otherwise provided
above in this definition, provided that in no event shall any Interest Period
for a Eurodollar Loan end on any day other than a Business Day.

“Interest Rate Protection Agreement” shall mean, for any Person, an interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies. For purposes
hereof, the “credit exposure” at any time of any Person under an Interest Rate
Protection Agreement to which such Person is a party shall be determined at such
time in accordance with the standard methods of calculating credit exposure
under similar arrangements as prescribed from time to time by the Administrative
Agent, taking into account potential interest rate movements and the respective
termination provisions and notional principal amount and term of such Interest
Rate Protection Agreement.

 

15



--------------------------------------------------------------------------------

“Interpolated Rate” shall mean, at any time, for any Impacted Interest Period,
the rate per annum (rounded to the same number of decimal places as the LIBOR
Screen Rate) determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between (a) the LIBOR Screen Rate
(for the longest period for which the LIBOR Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, as of 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the LIBOR Screen Rate is available, the LIBOR Screen Rate for purposes of
clause (a) above shall be deemed to be the overnight screen rate where
“overnight screen rate” means the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

“Investment” shall mean, for any Person, (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any deposit with, or advance, loan or other extension of credit to, any other
Person (including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person), but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days arising in connection with the sale of programming
or advertising time by such Person in the ordinary course of business; (c) the
entering into of any Guarantee of, or other contingent obligation with respect
to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person; or (d) the entering into of any Interest Rate Protection Agreement.

“Issuing Lender” shall mean each of JPMCB and/or such other Lender designated by
the Borrowers as an “Issuing Lender” hereunder that has agreed to such
designation (and is reasonably acceptable to the Administrative Agent), each in
its capacity as an issuer of Letters of Credit hereunder and together with its
successors and assigns in such capacity. Any Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Lender, in which case the term “Issuing Lender” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

“Junior Lien Intercreditor Agreement” shall mean an intercreditor agreement
among the Obligors, the Administrative Agent and one or more representatives of
holders of Indebtedness permitted by Section 8.07(g) that is secured by Liens on
the Collateral that are intended to be junior to the Liens under the Security
Documents in form and substance reasonably satisfactory to the Administrative
Agent.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loan or Commitment hereunder as of such date of
determination.

“Lender” shall mean any Person that holds a Commitment, Loan or Letter of Credit
Liability hereunder and shall include, unless the context otherwise requires,
each Issuing Lender.

“Letter of Credit” shall mean, as applicable, a Revolving Credit Letter of
Credit or an Incremental Facility Letter of Credit.

 

16



--------------------------------------------------------------------------------

“Letter of Credit Commitment Percentage” shall mean, with respect to any
Revolving Credit Lender or Incremental Facility Revolving Credit Lender, the
ratio of (a) the amount of the Revolving Credit Commitment or Incremental
Facility Revolving Credit Commitment of a specific Class of such Lender to
(b) the aggregate amount of the Revolving Credit Commitments or Incremental
Facility Revolving Credit Commitments, as applicable, of all Lenders of such
Class.

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“Letter of Credit Interest” shall mean, for each Revolving Credit Lender or
Incremental Facility Revolving Credit Lender, as applicable, such Lender’s
participation interest (or, in the case of an Issuing Lender, such Issuing
Lender’s retained interest) in an Issuing Lender’s liability under Letters of
Credit of the applicable Class and such Lender’s rights and interests in
Reimbursement Obligations of such Class and fees, interest and other amounts
payable in connection with Letters of Credit and Reimbursement Obligations of
such Class.

“Letter of Credit Liability” shall mean, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the undrawn face amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrowers at such time due and payable in
respect of all drawings made under such Letter of Credit. For purposes of this
Agreement, a Revolving Credit Lender or Incremental Facility Revolving Credit
Lender (other than an Issuing Lender) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest in the related Letter
of Credit under Section 2.03, and such Issuing Lender shall be deemed to hold a
Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Revolving
Credit Lenders (or, as applicable, Incremental Facility Revolving Credit Lender)
other than such Issuing Lender of their participation interests under
Section 2.03.

“LIBOR Screen Rate” shall mean the London interbank offered rate administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on page LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate or, in
the event such rate does not appear on any successor or substitute page, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion; provided that if any LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Lien” shall mean, with respect to any Property, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such
Property. For purposes of this Agreement and the other Loan Documents, a Person
shall be deemed to own subject to a Lien any Property that it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement (other than an
operating lease) relating to such Property.

“Loan Documents” shall mean, collectively, this Agreement, the Restatement
Agreement, the Letter of Credit Documents, the Security Documents, each
Management Fee Subordination Agreement, each Affiliate Subordinated Indebtedness
Subordination Agreement and each Incremental Facility Agreement.

 

17



--------------------------------------------------------------------------------

“Loans” shall mean, collectively, the Revolving Credit Loans, the Tranche C Term
Loans, the Tranche E Term Loans, the Tranche F Term Loans and the Incremental
Facility Loans.

“Majority Lenders” shall mean, subject to Section 1.06 and the last paragraph of
Section 11.04, Lenders having more than 50% of the sum of (a) the aggregate
outstanding principal amount of the Tranche C Term Loans plus (b) the aggregate
outstanding principal amount of the Tranche E Term Loans plus (c) the aggregate
outstanding principal amount of the Tranche F Term Loans plus (d) the aggregate
outstanding principal amount of the Incremental Facility Term Loans of each
Series or, if the Incremental Facility Term Loans of such Series shall not have
been made, the aggregate outstanding principal amount of the Incremental
Facility Commitments of such Series plus (e) the sum of (i) the aggregate unused
amount, if any, of the Incremental Facility Revolving Credit Commitments of each
Series at such time plus (ii) the aggregate amount of Letter of Credit
Liabilities in respect of Incremental Facility Letters of Credit of each Series
at such time plus (iii) the aggregate outstanding principal amount of the
Incremental Facility Revolving Credit Loans of each Series at such time plus
(f) the sum of (i) the aggregate unused amount, if any, of the Revolving Credit
Commitments at such time plus (ii) the aggregate amount of Letter of Credit
Liabilities in respect of Revolving Credit Letters of Credit at such time plus
(iii) the aggregate outstanding principal amount of the Revolving Credit Loans
at such time.

The “Majority Lenders” of a particular Class of Loans shall mean Lenders having
outstanding Loans, Letter of Credit Liabilities, Commitments or unused
Commitments (as applicable, and determined in the manner provided above) of such
Class representing more than 50% of the total outstanding Loans, Letter of
Credit Liabilities, Commitments or unused Commitments of such Class at such
time.

“Management Agreements” shall mean, collectively, the Management Agreements,
each dated as of February 4, 2000, between MCC and each of Mediacom Illinois,
Mediacom Indiana, Mediacom Iowa, Mediacom Minnesota, Mediacom Wisconsin,
Zylstra, Mediacom Arizona, Mediacom California, Media-com Delaware and Mediacom
Southeast, in each case as the same shall, subject to Section 8.17, be modified
and supplemented and in effect from time to time.

“Management Fee Subordination Agreement” shall mean a Management Fee
Subordination Agreement substantially in the form of Exhibit F between the
Manager (or, as contemplated by Section 8.11, any other Person to whom the
Borrowers or any of their Subsidiaries may be obligated to pay Management Fees),
the Borrowers and the Administrative Agent, as the same shall be modified and
supplemented and in effect from time to time.

“Management Fees” shall mean, for any period, the sum of all fees, salaries and
other compensation (including, without limitation, all Executive Compensation
and any other amounts payable under the Management Agreements) paid or incurred
by the Borrowers and their Subsidiaries to Affiliates (other than Affiliates
that are employees of the Borrowers and their Subsidiaries) in respect of
services rendered in connection with the management or supervision of the
Borrowers and their Subsidiaries, provided that Management Fees shall exclude
(a) the aggregate amount of intercompany shared expenses payable to Mediacom LLC
or MCC or any of their Subsidiaries that are allocated by Mediacom LLC or MCC to
the Borrowers and their Subsidiaries in accordance with Section 5.04 of the
Guarantee and Pledge Agreement (other than the allocated amount of Executive
Compensation, which Executive Compensation shall in any event constitute
Management Fees hereunder) and (b) reimbursement by the Borrowers and their
Subsidiaries of expenses incurred by an Affiliate directly on behalf of the
Borrowers and their Subsidiaries.

“Manager” shall mean MCC, or any successor in such capacity as manager of the
Borrowers.

“Margin Stock” shall mean “margin stock” within the meaning of Regulations T, U
and X.

 

18



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition, liabilities or
capitalization of the Borrowers and their Subsidiaries taken as a whole, (b) the
ability of any Obligor to perform its obligations under any of the Loan
Documents to which it is a party, (c) the validity or enforceability of any of
the Loan Documents, (d) the rights and remedies of the Lenders and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or the Reimbursement Obligations or
other amounts payable in connection therewith.

“MCC” shall mean Mediacom Communications Corporation, a Delaware corporation.

“Mediacom LLC” shall mean Mediacom LLC, a New York limited liability company.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been made by a Borrower or
any ERISA Affiliate and that is covered by Title IV of ERISA.

“Net Available Proceeds” shall mean:

(i) in the case of any Disposition, the amount of Net Cash Payments received in
connection with such Disposition net of (A) the Tax Payment Amount, if any,
attributable to such Disposition and (B) any transfer taxes (without duplication
of taxes deducted in determining such Net Cash Payments) payable by the
Borrowers or any of their Subsidiaries in respect of such Disposition;

(ii) in the case of any Casualty Event, the aggregate amount of proceeds of
insurance, condemnation awards and other compensation received by the Borrowers
and their Subsidiaries in respect of such Casualty Event net of (A) reasonable
expenses incurred by the Borrowers and their Subsidiaries in connection
therewith, (B) contractually required repayments of Indebtedness to the extent
secured by a Lien on such Property, (C) the Tax Payment Amount, if any,
attributable to such Casualty Event and (D) any transfer taxes payable by the
Borrowers or any of their Subsidiaries in respect of such Casualty Event; and

(iii) in the case of any Debt Issuance, the aggregate amount of all cash
received by the Borrowers or any of their Subsidiaries in respect of such Debt
Issuance, net of reasonable expenses incurred by the Borrowers and their
Subsidiaries in connection therewith.

“Net Cash Payments” shall mean, with respect to any Disposition, the aggregate
amount of all cash payments, and the fair market value of any non-cash
consideration (but only as and when subsequently converted to cash), received by
the Borrowers and their Subsidiaries directly or indirectly in connection with
such Disposition; provided that (a) Net Cash Payments shall be net of the amount
of any legal, accounting, broker, title and recording tax expenses, commissions,
finders’ fees and other fees and expenses paid by the Borrowers and their
Subsidiaries in connection with such Disposition and (b) Net Cash Payments shall
be net of any repayments by the Borrowers and their Subsidiaries of Indebtedness
to the extent that (i) such Indebtedness is secured by a Lien on the Property
that is the subject of such Disposition and (ii) the transferee of (or holder of
a Lien on) such Property requires that such Indebtedness be repaid as a
condition to the purchase of such Property.

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.04 and (ii) has been
approved by the Majority Lenders.

 

19



--------------------------------------------------------------------------------

“Obligors” shall mean, collectively, the Borrowers, Mediacom LLC, MCC, Mediacom
Management Corporation, Mediacom Indiana Parternco LLC, Mediacom Indiana
Holdings, L.P., Illini Cable Holding, Inc., Illini Cablevision of Illinois, Inc.
and, effective upon execution and delivery of any Subsidiary Guarantee
Agreement, each Subsidiary of the Borrowers so executing and delivering such
Subsidiary Guarantee Agreement.

“OID” shall have the meaning assigned to such term in Section 2.09(v).

“Operating Agreement” shall mean, for any Borrower, the operating agreement (or,
with respect to Zylstra, the Certificate of Incorporation and By-laws) of such
Borrower as in effect on the Restatement Effective Date and as the same shall,
subject to Section 8.17 hereof, be modified and supplemented and in effect from
time to time.

“Operating Cash Flow” shall mean, for any period, the sum, for the Borrowers and
their Subsidiaries (determined on a combined basis without duplication in
accordance with GAAP), of the following: (a) System Cash Flow minus
(b) Management Fees paid during such period to the extent not exceeding 4.50% of
the gross operating revenues of the Borrowers and their Subsidiaries for such
period.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Pari Passu Intercreditor Agreement” shall mean an agreement by and among the
Administrative Agent, one or more representatives (each an “Other First Lien
Agent”) for the holders of Indebtedness permitted by Section 8.07(g) that is
intended to be secured by Liens on the Collateral ranking pari passu with the
Liens under the Security Documents and the Obligors providing, among other
customary items (as determined by the Administrative Agent in consultation with
the Borrowers), that (i) for so long as any Commitments, Loans, Letter of Credit
Liabilities, or other obligations are outstanding under this Agreement (other
than contingent obligations for which no claim has been asserted) the
Administrative Agent, on behalf of the Lenders, shall have the sole right to
enforce any Lien against any Collateral in which it has a perfected security
interest (except that, to the extent the principal amount of such other
Indebtedness exceeds the principal amount of Loans, Letter of Credit Liabilities
and Commitments under this Agreement, such agreement may provide that such Other
First Lien Agent shall instead be subject to a 90-day standstill requirement
with respect to such enforcement (which period shall be extended if the
Administrative Agent commences enforcement against the Collateral during such
period or is prohibited by any requirement of applicable law from commencing
such proceedings) in the event it has given notice of an event of default under
the indenture or other agreement governing such Indebtedness for which it is
agent) and (ii) distributions on account of any enforcement against the
Collateral by the Administrative Agent or the Other First Lien Agent (including
any distribution on account of the Collateral in any such proceeding pursuant to
any debtor relief laws) with respect to which each of the Administrative Agent
and such Other First Lien Agent have a perfected security interest shall be on a
pro rata basis (subject to customary provisions dealing with intervening Liens
that are prior to the Administrative Agent’s or such Other First Lien Agent’s
security interest and the unenforceability of any obligations purportedly
secured by such Liens) based on the amount of the obligations under the Loan
Documents and the obligations owing under such other Indebtedness, respectively.

“Participant Register” shall have the meaning set forth in Section 11.06(e).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

20



--------------------------------------------------------------------------------

“Permitted Holder” shall mean (i) Rocco B. Commisso or his spouse or siblings,
any of their lineal descendants and their spouses; (ii) any controlled Affiliate
of any individual described in clause (i) above; (iii) in the event of the death
or incompetence of any individual described in clause (i) above, such Person’s
estate, executor, administrator, committee or other personal representative, in
each case who at any particular date will beneficially own or have the right to
acquire, directly or indirectly, Equity Interests in Mediacom LLC; (iv) any
trust or trusts created for the benefit of each Person described in this
definition, including any trust for the benefit of the parents or siblings of
any individual described in clause (i) above; or (v) any trust for the benefit
of any such trust.

“Permitted Investments” shall mean (a) direct obligations of the United States
of America, or of any agency thereof, or obligations guaranteed as to principal
and interest by the United States of America, or of any agency thereof, in
either case maturing not more than one year from the date of acquisition
thereof; (b) certificates of deposit issued by any bank or trust company
organized under the laws of the United States of America or any state thereof
and having capital, surplus and undivided profits of at least $5,000,000,000,
maturing not more than one year from the date of acquisition thereof;
(c) commercial paper rated A-1 or better or P-1 by Standard & Poor’s Ratings
Services, a unit of McGraw-Hill Companies (“S&P”) or Moody’s Investors Service,
Inc. (“Moody’s”), respectively, maturing not more than nine months from the date
of acquisition thereof; in each case so long as the same (x) provide for the
payment of principal and interest (and not principal alone or interest alone)
and (y) are not subject to any contingency regarding the payment of principal or
interest; (d) repurchase obligations with a term of not more than thirty days
for underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above; (e) securities with final maturities of 12 months or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision,
taxing authority, agency or instrumentality of any such state, commonwealth or
territory and having an investment grade rating from either S&P or Moody’s (or
the equivalent thereof); and (f) money market funds with at least 95% of their
assets invested in assets described in clauses (a) through (e) above.

“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
modification, refinancing, refunding, renewal or extension of any such
Indebtedness; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended (except by virtue of amortization or prepayment of
such Indebtedness prior to the time of incurrence of such Permitted
Refinancing), (c) a Permitted Refinancing shall not include Indebtedness of a
Subsidiary that is not an Obligor that refinances Indebtedness of an Obligor,
and (d) at the time thereof, no Default or Event of Default shall have occurred
and be continuing.

“Permitted Subordinated Debt” shall mean unsecured Indebtedness incurred by the
Borrowers and any Subsidiary Guarantors (a) that is subordinated to the
obligations of the Borrowers to pay principal of and interest on the Loans,
Reimbursement Obligations, fees and other amounts payable hereunder and under
the other Loan Documents, (b) that does not mature or have scheduled
amortization or payments of principal prior to the date that is ninety-one
(91) days after the Latest Maturity Date at the time such Indebtedness is
incurred, (c) the terms of which do not require the Borrowers or any of their
Subsidiaries to repurchase, repay or redeem such Indebtedness (or make an offer
to do any of the foregoing) upon the happening of any event (other than as a
result of an event of default thereunder or pursuant to customary

 

21



--------------------------------------------------------------------------------

“change of control” provisions or asset sale offers) prior to the 91st day
following the Latest Maturity Date at the time such Indebtedness is incurred and
(d) the documentation for which provides for covenants, events of default and
terms that the Borrowers determine are market for similar financings at the time
such Indebtedness is issued; provided that in no event shall such documentation
contain any financial maintenance covenant (which term does not apply to
incurrence-based financial tests that may be included in such documentation);
provided, further, that at the time of incurrence, on a pro forma basis after
giving effect to the incurrence of such Indebtedness, Borrowers shall be in
compliance with Section 8.10 as of the last day of the most recent fiscal
quarter of the Borrowers for which financial statements are available.

“Permitted Transactions” shall have the meaning assigned to such term in
Section 8.09.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government (or any agency, instrumentality or political
subdivision thereof).

“Plan” shall mean an employee benefit or other plan established or maintained by
the Borrowers or any ERISA Affiliates and that is covered by Title IV of ERISA,
other than a Multiemployer Plan.

“Pledge Agreement” shall mean a Pledge Agreement substantially in the form of
Exhibit C between the Borrowers, each of the additional parties, if any, that
becomes a “Securing Party” thereunder, and the Administrative Agent, as the same
shall be modified and supplemented and in effect from time to time.

“Post-Default Rate” shall mean a rate per annum equal to 2% plus the Base Rate
as in effect from time to time plus the Applicable Margin for Base Rate Loans,
provided that, with respect to principal of a Eurodollar Loan that shall become
due (whether at stated maturity, by acceleration, by optional or mandatory
prepayment or otherwise) on a day other than the last day of the Interest Period
therefor, the “Post-Default Rate” shall be, for the period from and including
such due date to but excluding the last day of such Interest Period, 2% plus the
interest rate for such Loan as provided in Section 3.02(b) and, thereafter, the
rate provided for above in this definition.

“Preferred Membership Interests” shall mean the equity rights provided for in
Section 6.2 of the Operating Agreement of Mediacom Southeast.

“Prime Rate” shall mean the rate of interest from time to time announced by
JPMCB at its principal office in New York City as its prime commercial lending
rate.

“Principal Payment Dates” shall mean (a) in the case of the Existing Term Loans,
the last Business Day of March, June, September and December of each year,
commencing with the first such date after the Restatement Effective Date, and
(b) in the case of Term Loans of any other Class, such dates as shall have been
agreed upon between the Borrowers and the respective Lenders pursuant to
Section 2.01(e) at the time such Lenders become obligated to make such Term
Loans hereunder.

“Prior Dispositions” shall have the meaning assigned to such term in
Section 2.10(d).

“pro forma basis” and “pro forma effect” when used with respect to any financial
test required to be determined on such basis, shall mean that, without
duplication, the relevant event (and any other repayment or incurrence of
Indebtedness (other than repayments and incurrences of revolving Indebtedness in
the ordinary course of business) occurring since the first day of the applicable
period) shall be given pro forma effect as though it had occurred on the first
day of such period for purposes of any income statement item and on the last day
of such period for any balance sheet item.

 

22



--------------------------------------------------------------------------------

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Public Lender” shall have the meaning assigned to such term in Section 8.01.

“Purchase Price” shall mean, without duplication, with respect to any
Acquisition, an amount equal to the sum of (i) the aggregate consideration,
whether cash, Property or securities (including, without limitation, any
Indebtedness incurred pursuant to paragraph (f) of Section 8.07), paid or
delivered by the Borrowers and their Subsidiaries in connection with such
acquisition plus (ii) the aggregate amount of liabilities of the acquired
business (net of current assets of the acquired business) that would be
reflected on a balance sheet (if such were to be prepared) of the Borrowers and
their Subsidiaries after giving effect to such acquisition.

“Quarterly Dates” shall mean the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
Restatement Effective Date.

“Quarterly Officer’s Report” shall mean a quarterly report of a Senior Officer
with respect to Basic Subscribers, homes passed and revenues per Basic
Subscriber, substantially in the form of Exhibit B, consisting of Basic
Subscribers, digital customers, data customers, telephony customers and average
monthly revenues per Basic Subscriber for each three month period.

“Quarterly Payment Period” shall mean (i) initially, the period from and
including January 1, 2014 through and including the Quarterly Date falling on
the last Business Day of March 2014 and (ii) thereafter, each successive
three-month period from and including a Quarterly Date to but not including the
next following Quarterly Date.

“Rate Ratio” shall mean, for any Quarterly Payment Period, the ratio of (x) the
daily average of the aggregate amount of all Indebtedness of the Borrowers and
their Subsidiaries (excluding Affiliate Subordinated Indebtedness and the first
$10,000,000 of Capital Lease Obligations and non-recourse liens described in
clauses (c) and (e) of the definition of “Indebtedness” as defined in this
Section 1.01) outstanding during the fiscal quarter ending immediately prior to
the first Business Day of such Quarterly Payment Period to (y) the product of
(i) System Cash Flow for such fiscal quarter times (ii) four. By way of
illustration, the Rate Ratio for a Quarterly Payment Period commencing on the
last Business Day of June of any year shall be the ratio of (A) the daily
average of the Indebtedness referred to in clause (x) above during the fiscal
quarter ending on the March 31 immediately preceding the last Business Day of
such June to (B) the product of (i) System Cash Flow for such fiscal quarter
times (ii) four.

“Rate Ratio Certificate” shall mean, for any Quarterly Payment Period commencing
with the Quarterly Payment Period beginning with the last Business Day of
December 2013, a certificate of a Senior Officer setting forth, in reasonable
detail, the calculation (and the basis for such calculation) of the Rate Ratio
for use in determining certain of the Applicable Margins hereunder during such
Quarterly Payment Period.

“Refinancing Debt Securities” shall mean senior secured debt securities or loans
of the Borrowers designated as “Refinancing Debt Securities” by the Borrowers by
written notice delivered to the Administrative Agent no later than the date of
issuance thereof (a) that are not guaranteed by any Subsidiary of the Borrowers
that is not an Obligor, (b) that is not secured by a Lien on any assets of the
Borrowers or any of their Subsidiaries that does not constitute Collateral,
(c) the terms of which do not provide for any

 

23



--------------------------------------------------------------------------------

scheduled repayment, mandatory redemption (except as provided in the succeeding
clause (d)) or sinking fund obligations prior to the Latest Maturity Date at the
time such Indebtedness is incurred in excess of 1% of the original principal
amount thereof, (d) the terms of which do not require the Borrowers or any of
their Subsidiaries to repurchase, repay or redeem such indebtedness (or make an
offer to do any of the foregoing) upon the happening of any event (other than as
a result of an event of default thereunder or pursuant to customary “change of
control” provisions or asset sale offers) prior to the Latest Maturity Date at
the time such Indebtedness is incurred and (e) the documentation for which
provides for covenants, events of default and terms that the Borrowers determine
are market for similar financings at the time such debt securities or loans are
issued; provided, that in no event shall such documentation contain any
financial maintenance covenant (which term does not apply to incurrence-based
financial tests which may be included in such documentation) that is more
restrictive than those set forth in this Agreement.

“Refinancing Term Loans” shall mean Incremental Facility Term Loans that are
designated as “Refinancing Term Loans” in the applicable Incremental Facility
Agreement.

“Region” shall mean each geographic region into which the CATV Systems of the
Borrowers and their Subsidiaries are divided for operating and management
purposes.

“Register” shall have the meaning assigned to such term in Section 11.06(c).

“Regulations D, T, U and X” shall mean, respectively, Regulations D, T, U and X
of the Board of Governors of the Federal Reserve System (or any successor), as
the same may be modified and supplemented and in effect from time to time.

“Reimbursement Obligations” shall mean, at any time, the obligations of the
Borrowers then outstanding, or that may thereafter arise in respect of all
Letters of Credit then outstanding, to reimburse amounts paid by an Issuing
Lender in respect of any drawings under a Letter of Credit.

“Release” shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including, without limitation, the movement of Hazardous
Materials through ambient air, soil, surface water, ground water, wetlands, land
or subsurface strata.

“Replacement Revolving Credit Commitments” shall mean Incremental Facility
Revolving Credit Commitments that are designated as “Replacement Revolving
Credit Commitments” in the applicable Incremental Facility Agreement; provided
that on the date such Replacement Revolving Credit Commitments are established
there is a corresponding (or greater) reduction in a then outstanding Class of
Revolving Credit Commitments or Incremental Facility Revolving Credit
Commitments.

“Reserve Requirement” shall mean, for any Interest Period for any Eurodollar
Loan, the average maximum rate at which reserves (including, without limitation,
any marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the Federal
Reserve System in New York City with deposits exceeding one billion Dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Without limiting the effect of the foregoing, the Reserve Requirement shall
include any other reserves required to be maintained by such member banks by
reason of any Change in Law with respect to (i) any category of liabilities that
includes deposits by reference to which the Eurodollar Base Rate is to be
determined as provided in the definition of “Eurodollar Base Rate” in this
Section 1.01 or (ii) any category of extensions of credit or other assets that
includes Eurodollar Loans.

 

24



--------------------------------------------------------------------------------

“Restatement Agreement” shall mean the Restatement Agreement, dated as of
February 5, 2014, relating to this Agreement.

“Restatement Effective Date” shall mean the date upon which the conditions
precedent to effectiveness of this Agreement set forth in Section 6.01 shall
have been satisfied or waived.

“Restricted Payments” shall mean, collectively, (a) all distributions of the
Borrowers (in cash, Property or obligations) on, or other payments or
distributions on account of, or the setting apart of money for a sinking or
other analogous fund for, or the purchase, redemption, retirement or other
acquisition of, any portion of any ownership interest in the Borrowers or of any
warrants, options or other rights to acquire any such ownership interest (or to
make any payments to any Person, such as “phantom stock” payments, where the
amount thereof is calculated with reference to fair market or equity value of
the Borrowers or any of their Subsidiaries), (b) any payments made by a Borrower
to any holders of any equity interests in the Borrowers that are designed to
reimburse such holders for the payment of any taxes attributable to the
operations of the Borrowers and their Subsidiaries, (c) any payments of
principal of or interest on Affiliate Subordinated Indebtedness, (d) any
payments in respect of Management Fees and (e) any Affiliate Letters of Credit
issued by an Issuing Lender for the account of the Borrowers.

“Revolving Credit Commitment” shall mean, as to each Revolving Credit Lender,
the obligation of such Lender to make Revolving Credit Loans, and to issue or
participate in Letters of Credit pursuant to Section 2.03, in an aggregate
principal or face amount at any one time outstanding up to but not exceeding the
amount set forth opposite the name of such Lender on Schedule I under the
caption “Revolving Credit Commitment” or, in the case of a Person that becomes a
Revolving Credit Lender pursuant to an assignment permitted under
Section 11.06(b), as specified in the respective instrument of assignment
pursuant to which such assignment is effected (as the same may be reduced from
time to time pursuant to Section 2.04 or 2.10 or increased pursuant to
Section 2.01(e)(iii) or increased or reduced from time to time pursuant to
assignments permitted under Section 11.06(b)). The aggregate principal amount of
the Revolving Credit Commitments is $225,000,000 as of the Restatement Effective
Date.

“Revolving Credit Commitment Termination Date” shall mean February 5, 2019;
provided that the Revolving Credit Commitment Termination Date shall occur on
(i) the 91st day prior to the final maturity date of any Class of Term Loans or
debt securities of Mediacom LLC, if on such date $200,000,000 or more aggregate
principal amount of such maturing Term Loans or debt securities are outstanding
or (ii) any Business Day if any Affiliated Subordinated Indebtedness outstanding
on such date has a scheduled maturity as of such date that is within the period
of six months following such date.

“Revolving Credit Lenders” shall mean (a) on the Restatement Effective Date, the
Lenders having Revolving Credit Commitments as set forth on Schedule I and
(b) thereafter, the Lenders from time to time holding Revolving Credit Loans and
Revolving Credit Commitments after giving effect to any assignments thereof
permitted by Section 11.06(b).

“Revolving Credit Letter of Credit” shall mean any letter of credit issued under
Revolving Credit Commitments.

“Revolving Credit Loans” shall mean loans made under the Revolving Credit
Commitments pursuant to Section 2.01(a), which may be Base Rate Loans and/or
Eurodollar Loans.

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

 

25



--------------------------------------------------------------------------------

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council.

“Security Documents” shall mean, collectively, the Pledge Agreement, the
Guarantee and Pledge Agreement and the Subsidiary Guarantee Agreements, and all
Uniform Commercial Code financing statements required by the Pledge Agreement,
the Guarantee and Pledge Agreement and the Subsidiary Guarantee Agreements, to
be filed with respect to the security interests created pursuant to the Pledge
Agreement, the Guarantee and Pledge Agreement and the Subsidiary Guarantee
Agreements.

“Senior Officer” shall mean an individual that is the chairman, chief executive
officer, chief financial officer, treasurer, controller or vice president
corporate finance of the Manager, acting for and on behalf of the Borrowers.

“Series” shall have the meaning set forth in Section 2.01(e).

“Special Reductions” shall mean, as at any date during any fiscal quarter, the
aggregate amount of reductions during such fiscal quarter through such date in
the undrawn face amount of Affiliate Letters of Credit issued during such fiscal
quarter (i.e., excluding reductions in such face amount that occur upon a
drawing under such Affiliate Letters of Credit), together with the aggregate
amount of Affiliate Letters of Credit issued during such fiscal quarter that
expire or are terminated during such fiscal quarter through such date without
being drawn.

“Specified Lender” shall have the meaning provided in Section 5.08.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership, limited liability company or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person.

“Subsidiary Guarantee Agreement” shall mean a Subsidiary Guarantee Agreement
substantially in the form of Exhibit E by a Subsidiary of a Borrower in favor of
the Administrative Agent, as the same shall be modified and supplemented and in
effect from time to time.

“Subsidiary Guarantor” shall mean any Subsidiary of the Borrowers that executes
and delivers a Subsidiary Guarantee Agreement.

“System Cash Flow” shall mean, for any period, the sum, for the Borrowers and
their Subsidiaries (determined on a combined basis without duplication in
accordance with GAAP), of the following: (a) gross operating revenues (not
including extraordinary or unusual items but including business interruption

 

26



--------------------------------------------------------------------------------

insurance (to the extent it represents lost revenue for such period)) for such
period minus (b) all operating expenses (not including extraordinary or unusual
items) for such period, including, without limitation, technical, programming
and selling, general and administrative expenses, but excluding (to the extent
included in operating expenses) income taxes, Management Fees, depreciation,
amortization, interest expense (including, without limitation, all items
included in Interest Expense) and any extraordinary or unusual items plus
(c) any compensation received for management services provided by the Borrowers
during any such period in respect of any Franchises retained by the seller
pursuant to any agreement for the purchase of such Franchises by the Borrowers
during any such period plus (d) non-cash operating expenses, including, without
limitation, any non-cash compensation expense realized from grants of equity
instruments or other rights (including, without limitation, stock options, stock
appreciation or other rights, restricted stock, restricted stock units, deferred
stock and deferred stock units) to officers, directors and employees of the
Borrowers and their Subsidiaries. For the purposes of determining System Cash
Flow, gross operating revenues will include revenues received in cash in respect
of investments, so long as such investments are recurring (i.e., reasonably
expected to continue for four or more fiscal quarters) and do not for any period
exceed 20% of gross operating revenues for such period (not including
(i) extraordinary or unusual items and (ii) such investment revenues).

Notwithstanding the foregoing, if during any period for which System Cash Flow
is being determined the Borrowers or any of their Subsidiaries shall have
consummated any acquisition of any CATV System or other business, or consummated
any Disposition, then, for all purposes of this Agreement (other than for
purposes of the definitions of “Excess Cash Flow” and “Available Amount”),
System Cash Flow shall be determined on a pro forma basis as if such acquisition
or Disposition had been made or consummated on the first day of such period.

“Tax Certificate” shall have the meaning set forth in Section 5.07(e).

“Tax Payment Amount” shall mean, for any period, an amount not exceeding in the
aggregate the amount of Federal, state and local income taxes the Borrowers
would otherwise have paid in the event they were corporations (other than “S
corporations” within the meaning of Section 1361 of the Code) for such period
and all prior periods, reduced by any such income taxes directly paid by the
Borrowers.

“Taxes” shall mean any present or future tax, assessment or other charge or levy
(including any interest, addition to taxes and penalties) imposed by or on
behalf of any taxing authority.

“Term Loan Lenders” shall mean (a) initially on the Restatement Effective Date,
the Lenders having Existing Term Loans and (b) thereafter, the Lenders from time
to time holding Term Loans and/or Incremental Facility Term Loan Commitments
after giving effect to any assignments thereof permitted by Section 11.06(b).

“Term Loans” shall mean, collectively, the Existing Term Loans and any
Incremental Facility Term Loans established following the Restatement Effective
Date.

“Total Leverage Ratio” shall mean, as at any date, the ratio of (a) the
aggregate amount of all Indebtedness of the Borrowers and their Subsidiaries
(excluding Affiliate Subordinated Indebtedness and the first $10,000,000 of
Capital Lease Obligations and non-recourse liens described in clauses (c) and
(e) of the definition of Indebtedness as defined in this Section 1.01) as at
such date to (b) the product of (x) System Cash Flow for the fiscal quarter
ending on, or most recently ended prior to, such date times (y) four.

Notwithstanding the foregoing, the Total Leverage Ratio as at any date during
any fiscal quarter during which an Acquisition is consummated shall be deemed to
be equal to the ratio of (a) the aggregate

 

27



--------------------------------------------------------------------------------

amount of all Indebtedness of the Borrowers and their Subsidiaries (excluding
Affiliate Subordinated Indebtedness and the first $10,000,000 of Capital Lease
Obligations and non-recourse liens described in clauses (c) and (e) of the
definition of “Indebtedness” as defined in this Section 1.01) as at such date to
(b) the product of Adjusted System Cash Flow for the immediately preceding
fiscal quarter times four.

“Tranche C Term Loan Lender” shall mean the Lenders from time to time holding
Tranche C Term Loans after giving effect to any assignments thereof pursuant to
Section 11.06.

“Tranche C Term Loan Maturity Date” shall mean January 31, 2015.

“Tranche C Term Loans” shall mean each Tranche C Term Loan described in
Section 2.01(b). The aggregate principal amount of Tranche C Term Loans as of
the Restatement Effective Date (after giving effect to the prepayment of Tranche
C Term Loans occurring on such date) is $204,500,000.

“Tranche E Term Loan Lender” shall mean the Lenders from time to time holding
Tranche E Term Loans after giving effect to any assignments thereof pursuant to
Section 11.06.

“Tranche E Term Loan Maturity Date” shall mean October 23, 2017.

“Tranche E Term Loans” shall mean the Loans described in Section 2.01(c). The
aggregate principal amount of Tranche E Term Loans outstanding as of the
Restatement Effective Date is $241,250,000.

“Tranche F Term Loan Lender” shall mean the Lenders from time to time holding
Tranche F Term Loans after giving effect to any assignments thereof pursuant to
Section 11.06.

“Tranche F Term Loan Maturity Date” shall mean March 31, 2018.

“Tranche F Term Loans” shall mean the Loans described in Section 2.01(d). The
aggregate principal amount of Tranche F Term Loans outstanding as of the
Restatement Effective Date is $250,000,000.

“Type” shall have the meaning assigned to such term in Section 1.03.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
(or Commitment) at any date, the number of years obtained by dividing (a) the
then outstanding aggregate principal amount of such Indebtedness (or Commitment)
into (b) the sum of the total of the products obtained by multiplying (i) the
amount of each then remaining scheduled installment, sinking fund, serial
maturity or other required payment of principal including payment at final
maturity or reduction, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) which will elapse between such date and
the making of such payment or reduction.

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the equity securities or other ownership interests (other than, in the case
of a corporation, directors’ qualifying shares) are directly or indirectly owned
or controlled by such Person or one or more Wholly Owned Subsidiaries of such
Person or by such Person and one or more Wholly Owned Subsidiaries of such
Person.

“Working Capital” shall mean, as at such date, for the Borrowers and their
Subsidiaries (determined on a combined basis without duplication in accordance
with GAAP) (a) current assets (excluding (i) cash and cash equivalents;
(ii) accounts receivable from affiliates; and (iii) assets under Interest Rate
Protection Agreements) minus (b) current liabilities (excluding (i) the current
portion of long-term debt; (ii) accounts payable to affiliates; (iii) accrued
interest; and (iv) liabilities under Interest Rate Protection Agreements).

 

28



--------------------------------------------------------------------------------

1.02 Accounting Terms and Determinations.

(a) Accounting Terms and Determinations Generally. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders or the Administrative Agent hereunder
shall (unless otherwise disclosed to the Lenders in writing at the time of
delivery thereof in the manner described in paragraph (b) below) be prepared, in
accordance with generally accepted accounting principles applied on a basis
consistent with those used in the preparation of the latest financial statements
furnished to the Lenders hereunder (which, prior to the delivery of the first
financial statements after the Restatement Effective Date under Section 8.01,
shall mean the audited financial statements referred to in Sections 7.02(i) and
(ii)). All calculations made for the purposes of determining compliance with
this Agreement shall (except as otherwise expressly provided herein) be made by
application of generally accepted accounting principles applied on a basis
consistent with those used in the preparation of the latest annual or quarterly
financial statements furnished to the Lenders pursuant to Section 8.01 (or,
prior to the delivery of the first financial statements under Section 8.01, used
in the preparation of the audited financial statements as at December 31, 2012
referred to in Sections 7.02(i) and (ii)) unless

(i) the Borrowers shall have objected to determining such compliance on such
basis at the time of delivery of such financial statements, or

(ii) the Majority Lenders shall so object in writing within 30 days after
delivery of such financial statements,

in either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is made in
respect of the first financial statements delivered after the Restatement
Effective Date under Section 8.01, shall mean the audited financial statements
referred to in Sections 7.02(i) and (ii)).

(b) Statement of Accounting Variations. The Borrowers shall deliver to the
Lenders at the same time as the delivery of any annual or quarterly financial
statement under Section 8.01(i) a description in reasonable detail of any
material variation between the application of accounting principles employed in
the preparation of such statement and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of paragraph (a) above and (ii) reasonable estimates of the difference
between such statements arising as a consequence thereof.

(c) Changes in Fiscal Periods. To enable the ready and consistent determination
of compliance with the covenants set forth in Section 8, none of the Borrowers
will change the last day of its fiscal year from December 31, or the last days
of the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30 of each year, respectively.

1.03 Classes and Types of Loans.

(a) Loans hereunder are distinguished by “Class” and by “Type”.

 

29



--------------------------------------------------------------------------------

(b) The “Class” of a Loan (or of a Commitment to make a Loan) refers to whether
such Loan is a Revolving Credit Loan, a Tranche C Term Loan, a Tranche E Term
Loan, a Tranche F Term Loan or an Incremental Facility Loan of any Series, each
of which constitutes a Class.

(c) The “Type” of a Loan refers to whether such Loan is a Base Rate Loan or a
Eurodollar Loan, each of which constitutes a Type. Loans may be identified by
both Class and Type.

1.04 [Reserved].

1.05 Nature of Obligations of Borrowers. It is the intent of the parties hereto
that the Borrowers shall be jointly and severally obligated hereunder and under
the notes executed and delivered by the Borrowers pursuant to Section 2.08(d),
as co-Borrowers under this Agreement and as co-makers on such notes, in respect
of the principal of and interest on, and all other amounts owing in respect of,
the Loans and such notes.

1.06 Deemed Consents. Notwithstanding anything in this Agreement to the
contrary:

(i) subject to Section 1.06(iv), for purposes of modifying, waiving or making
any determination (including taking any action under the last paragraph of
Section 9.01) with respect to Section 8.10(a) or (b), the “Majority Lenders”
shall mean the Lenders having outstanding Loans, Letter of Credit Liabilities,
Commitments or unused Commitments representing more than 50% of the total
outstanding Loans, Letter of Credit Liabilities, Commitments or unused
Commitments;

(ii) [Reserved];

(iii) for purposes of determining whether each Lender has consented to the
amendments set forth in Exhibit G (which may be updated with the consent of the
Borrowers and the Administrative Agent without the consent of any Lender to make
any change that is not less favorable to the Revolving Credit Lenders or the
Tranche F Term Loan Lenders in any material respect so long as such changes are
provided to Lenders for review for a period of not less than three Business Days
(or, such longer period as may be requested by any Revolving Credit Lender or
Tranche F Term Loan Lender if such Lender in good faith determines that it
requires additional time to consider such changes) and no Revolving Credit
Lender or Tranche F Term Loan Lender notifies the Administrative Agent in
writing prior to 5:00 p.m. New York time prior to the end of such three Business
Day period that such Lender has determined that any such additional changes to
Exhibit G are adverse to such Lender in a manner such Lender deems to be
material), all Tranche F Term Loans, all unused Revolving Credit Commitments,
Revolving Credit Loans and Letter of Credit Liabilities under Revolving Credit
Letters of Credit (the “Consenting Exposure”) shall be deemed to be held by
Lenders that have consented to such amendments. When all Loans, Commitments and
Letter of Credit Liabilities have consented or are deemed to have consented to
the amendments in Exhibit G (including the Consenting Exposure which shall at
all times be deemed to have consented thereto), then this Agreement shall
automatically be deemed to be amended at such time by adding to this Agreement
all text from Exhibit G that is reflected as underscored in Exhibit G and
deleting from this Agreement all text that is reflected as strikethrough in
Exhibit G. At the time any amendments occur to this Agreement as a result of the
requisite approvals in accordance with the foregoing, the Administrative Agent
and the Borrowers are authorized to enter into an amendment and restatement of
this Agreement to reflect any provisions that have become effective as provided
above.

 

30



--------------------------------------------------------------------------------

(iv) each Tranche E Term Loan Lender, solely in its capacity as a Tranche E Term
Loan Lender, and each Tranche F Term Loan Lender, solely in its capacity as a
Tranche F Term Loan Lender, with respect to any matter requiring the vote of
Lenders pursuant to (x) any proposed amendment, restatement, waiver, consent,
supplement or other modification of Section 8.10 (other than Section 8.10(c))
(including any of the defined terms set forth therein to the extent affecting
the calculation of the ratios set forth herein), other than any amendment,
restatement, waiver, consent, supplement or other modification of
Section 8.10(a) that would permit the Total Leverage Ratio to exceed 6.0 to 1.0,
or (y) the exercise of any remedy under the last paragraph of Section 9.01 (or
in the case of the Tranche E Term Loans and the Tranche F Term Loans, the last
two paragraphs of Section 9.01) arising from an Event of Default under
Section 8.10 (other than Section 8.10(c)), other than to the extent that such
Event of Default arises from a failure to satisfy a maximum Leverage Ratio of
6.0 to 1.0, shall, automatically and without further action on the part of such
Lender, the Borrower or the Administrative Agent, be deemed to have voted the
Tranche E Term Loans and the Tranche F Term Loans held by such Lenders, and each
such Lender irrevocably instructs the Borrower and the Administrative Agent to
treat as voted, in the same proportion as the allocation of voting with respect
to such matter by other Lenders entitled to vote on such matter (other than in
their capacity as Tranche E Term Loan Lenders and/or Tranche F Term Loan
Lenders) so long as such Lender is treated in connection with the exercise of
such right or taking of such action on the same basis as, and in a manner no
less favorable to such Lender, than the other Lenders.

1.07 Certain References. Unless otherwise specified, all references to Sections,
Schedules and Exhibits are references to Sections of, and Schedules and Exhibits
to, this Agreement.

Section 2. Commitments, Loans and Prepayments.

2.01 Commitments and Loans.

(a) Revolving Credit Commitments.

(i) Subject to the terms and conditions set forth herein, the “Revolving Credit
Commitments”, “Revolving Credit Loans” and “Revolving Credit Letters of Credit”
(with each such term having the meaning given such term in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement immediately prior to
the Restatement Effective Date shall continue to be outstanding under this
Agreement as Revolving Credit Commitments, Revolving Credit Loans and Revolving
Credit Letters of Credit, respectively. Revolving Credit Loans that were
Eurodollar Loans with a particular Interest Period under the Existing Credit
Agreement immediately prior to the Restatement Effective Date shall initially be
Eurodollar Loans under this Agreement with an initial Interest Period equal to
the then remaining Interest Period for such Eurodollar Loans under the Existing
Credit Agreement (and with the same Euro-dollar Rate). Revolving Credit Loans
that were Base Rate Loans under the Existing Credit Agreement immediately prior
to the Restatement Effective Date shall initially be Base Rate Loans under this
Agreement.

(ii) Each Revolving Credit Lender severally agrees, on the terms and conditions
set forth herein, to make loans to the Borrowers in Dollars during the period
from and including the Restatement Effective Date to but not including the
Revolving Credit Commitment Termination Date in an aggregate principal amount at
any one time outstanding up to but not exceeding the amount of the Revolving
Credit Commitment of such Lender as in effect from time to time, provided that
in no event shall the aggregate principal amount of all Revolving Credit Loans,
together with the aggregate amount of all Letter of Credit Liabilities in
respect of Revolving Credit Letters of Credit, exceed the aggregate amount of
the Revolving Credit Commitments as in effect from time to time. Subject to the
terms and conditions set forth herein,

 

31



--------------------------------------------------------------------------------

during such period the Borrowers may borrow, repay and reborrow the amount of
the Revolving Credit Commitments by means of Base Rate Loans and Eurodollar
Loans and may Convert Revolving Credit Loans of one Type into Revolving Credit
Loans of another Type (as provided in Section 2.09) or Continue Revolving Credit
Loans of one Type as Revolving Credit Loans of the same Type (as provided in
Section 2.09).

(iii) Proceeds of Revolving Credit Loans shall be available for any use
permitted under Section 8.15(a).

(iv) Unless previously terminated, the Revolving Credit Commitments shall
terminate on the Revolving Credit Commitment Termination Date.

(b) Tranche C Term Loans. Subject to the terms and conditions set forth herein,
each Tranche C Term Loan outstanding under the Existing Credit Agreement
immediately prior to the Restatement Effective Date (including all Tranche C
Term Loans borrowed on the Restatement Effective Date) shall remain outstanding
under this Agreement as a Tranche C Term Loan. Tranche C Term Loans that were
Eurodollar Loans with a particular Interest Period under the Existing Credit
Agreement immediately prior to the Restatement Effective Date shall initially be
Eurodollar Loans under this Agreement with an initial Interest Period equal to
the then remaining Interest Period for such Eurodollar Loans under the Existing
Credit Agreement (and with the same Eurodollar Rate). Tranche C Term Loans that
were Base Rate Loans under the Existing Credit Agreement immediately prior to
the Restatement Effective Date shall initially be Base Rate Loans under this
Agreement. Tranche C Term Loans may from time to time be Eurodollar Loans or
Base Rate Loans as determined by the Borrowers and notified to the
Administrative Agent in accordance with Sections 2.09 and 4.05.

(c) Tranche E Term Loans. Subject to the terms and conditions set forth herein,
each Tranche E Term Loan outstanding under the Existing Credit Agreement
immediately prior to the Restatement Effective Date shall remain outstanding
under this Agreement as a Tranche E Term Loan. Tranche E Term Loans that were
Eurodollar Loans with a particular Interest Period under the Existing Credit
Agreement immediately prior to the Restatement Effective Date shall initially be
Eurodollar Loans under this Agreement with an initial Interest Period equal to
the then remaining Interest Period for such Eurodollar Loans under the Existing
Credit Agreement (and with the same Eurodollar Rate). Tranche E Term Loans that
were Base Rate Loans under the Existing Credit Agreement immediately prior to
the Restatement Effective Date shall initially be Base Rate Loans under this
Agreement. Tranche E Term Loans may from time to time be Eurodollar Loans or
Base Rate Loans as determined by the Borrowers and notified to the
Administrative Agent in accordance with Sections 2.09 and 4.05.

(d) Tranche F Term Loans. Subject to the terms and conditions set forth herein,
each Tranche F Term Loan outstanding under the Existing Credit Agreement
immediately prior to the Restatement Effective Date shall remain outstanding
under this Agreement as a Tranche F Term Loan. Tranche F Term Loans that were
Eurodollar Loans with a particular Interest Period under the Existing Credit
Agreement immediately prior to the Restatement Effective Date shall initially be
Eurodollar Loans under this Agreement with an initial Interest Period equal to
the then remaining Interest Period for such Eurodollar Loans under the Existing
Credit Agreement (and with the same Eurodollar Rate). Tranche F Term Loans that
were Base Rate Loans under the Existing Credit Agreement immediately prior to
the Restatement Effective Date shall initially be Base Rate Loans under this
Agreement. Tranche F Term Loans may from time to time be Eurodollar Loans or
Base Rate Loans as determined by the Borrowers and notified to the
Administrative Agent in accordance with Sections 2.09 and 4.05.

(e) Incremental Facility Loans. In addition to borrowings of Term Loans and
Revolving Credit Loans provided above, the Borrowers may at any time and from
time to time request that the

 

32



--------------------------------------------------------------------------------

Lenders (or additional financial institutions that will become Lenders
hereunder) enter into commitments to make Incremental Facility Revolving Credit
Loans (and participate in Incremental Facility Letters of Credit, under
Incremental Facility Revolving Credit Commitments) or Incremental Facility Term
Loans of one or more Series hereunder or constituting an increase in the amount
of any previously established Class of Commitments or Term Loans. In the event
that one or more Lenders (which term, as used in this paragraph (e) shall
include such additional financial institutions) offer, in their sole discretion,
to enter into such commitments, and such Lenders, the Borrowers and the
Administrative Agent (and, if applicable, the Issuing Lenders) agree pursuant to
an instrument in writing (the form and substance of which shall be satisfactory,
and a copy of which shall be delivered, to the Administrative Agent and the
Lenders making such Loans and, if applicable, the Issuing Lenders; any such
instrument for any Series of Incremental Loans being herein called an
“Incremental Facility Agreement” for such Series) as to the amount of such
commitments that shall be allocated to the respective Lenders making such
offers, the fees (if any) to be payable by the Borrowers in connection therewith
and the amortization and interest rate to be applicable thereto, such Lenders
shall become obligated to make Incremental Facility Loans, and (if applicable)
to participate in Incremental Facility Letters of Credit, under this Agreement
in an amount equal to the amount of their respective Incremental Facility
Commitments. Unless specified to be an increase in any existing Class of
Commitments or Term Loans, the Incremental Facility Loans to be made, and (if
applicable) Incremental Facility Letters of Credit to be issued, pursuant to any
Incremental Facility Agreement in response to any such request by the Borrowers
shall be deemed to be a separate “Series” of Incremental Facility Loans, or (if
applicable) Incremental Facility Letters of Credit, for all purposes of this
Agreement.

Anything herein to the contrary notwithstanding, the following additional
provisions shall be applicable to Incremental Facility Commitments and
Incremental Facility Loans:

(i) the minimum aggregate principal amount of Incremental Facility Commitments
entered into pursuant to any such request shall be $10,000,000,

(ii) any additional financial institution that is not already a Lender hereunder
that will provide all or any portion of the Incremental Facility Commitment
shall be approved by the Borrowers and the Administrative Agent (which approval
shall not be unreasonably withheld) and, in the case of any Incremental Facility
Revolving Credit Commitments that provide for Letters of Credit, by each
applicable Issuing Lender,

(iii) after giving effect to the establishment of any Incremental Facility
Commitments (and any incurrence of Incremental Facility Term Loans and repayment
of Term Loans or termination of Commitments to occur in connection therewith on
the date such Incremental Facility Commitments become effective), in no event
shall the aggregate amount of all undrawn Incremental Facility Commitments and
Incremental Facility Term Loans (excluding Refinancing Term Loans and
Replacement Revolving Credit Commitments) exceed the greater of (x) $350,000,000
and (y) any larger amount so long as, in the case of this subclause (y), on a
pro forma basis after giving effect to the incurrence of such Incremental
Facility Commitments and Incremental Facility Loans (and assuming that all
Incremental Facility Commitments that are not Replacement Revolving Credit
Commitments were fully drawn), the Total Leverage Ratio shall not exceed 4.0 to
1.0,

(iv) the Incremental Facility Term Loans and Incremental Facility Revolving
Credit Commitments, respectively, shall have a Weighted Average Life to Maturity
at least as long as any other Class of Term Loans or Revolving Credit
Commitments or Incremental Facility Revolving Credit Commitments, respectively,
then outstanding, and

 

33



--------------------------------------------------------------------------------

(v) except for the amortization and interest rate, any fees to be paid in
connection therewith and, if applicable, the terms upon which Incremental
Facility Letters of Credit are to be issued, the Incremental Facility Revolving
Credit Commitments, Incremental Facility Loans and Incremental Facility Letters
of Credit of any Series shall have the same or less favorable terms as are
applicable to the Revolving Credit Commitments, Incremental Facility Revolving
Credit Commitments, Incremental Facility Revolving Credit Loans, Term Loans and
Letters of Credit, as applicable, then outstanding hereunder, provided that any
Incremental Facility Commitments or Incremental Facility Loans may provide for
any terms, whether or not the same as those applicable to such Revolving Credit
Commitments, Incremental Facility Revolving Credit Commitments, Term Loans and
Letters of Credit hereunder, if such terms become effective upon the payment in
full and termination of such Revolving Credit Commitments, Incremental Facility
Revolving Credit Commitments, Term Loans and Letters of Credit hereunder.

Following execution and delivery by the Borrowers, one or more Incremental
Facility Lenders and the Administrative Agent as provided above of an
Incremental Facility Agreement with respect to any Series then, subject to the
terms and conditions set forth herein:

(x) if such Incremental Facility Loans are to be Incremental Facility Revolving
Credit Loans, each Incremental Facility Lender of such Series agrees to make
Incremental Facility Revolving Credit Loans of such Series to the Borrowers, and
(if applicable) issue Incremental Facility Letters of Credit of such Series for
the account of the Borrowers, from time to time during the availability period
for such Loans as set forth in such Incremental Facility Agreement, in each case
in an aggregate amount that will not result in such Lender’s Incremental
Facility Revolving Credit Loans and Incremental Facility Letters of Credit of
such Series exceeding such Lender’s Incremental Facility Revolving Credit
Commitment of such Series; within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Incremental Facility Revolving Credit Loans of such Series; and

(y) if such Incremental Facility Loans are to be Incremental Facility Term
Loans, each Incremental Facility Term Loan Lender of such Series agrees to make
Incremental Facility Term Loans of such Series to the Borrowers from time to
time during the availability period for such Loans set forth in such Incremental
Facility Agreement, in a principal amount up to but not exceeding such Lender’s
Incremental Facility Term Loan Commitment of such Series.

Proceeds of Incremental Facility Loans and Incremental Facility Letters of
Credit hereunder shall be available for any use permitted under Section 8.15(b)
and Section 8.15(c).

(f) Certain Limitations on Eurodollar Loans. No more than eight separate
Interest Periods in respect of Eurodollar Loans of a Class from each Lender may
be outstanding at any one time.

2.02 Borrowings. The Borrowers shall give the Administrative Agent notice of
each borrowing hereunder as provided in Section 4.05. Not later than (a) with
respect to same-day borrowings of Base Rate Loans, 11:00 a.m. New York time on
the date specified for each borrowing hereunder in the relevant borrowing notice
delivered pursuant to Section 4.05 and (b) with respect to borrowings other than
same-day Base Rate Loans, 1:00 p.m. New York time on the date for each borrowing
hereunder specified in the relevant borrowing notice delivered pursuant to
Section 4.05, each Lender shall make available the amount of the Loan or Loans
to be made by it on such date to the Administrative Agent, at an account
designated by the Administrative Agent to the Lenders, in immediately available
funds, for the account of the Borrowers. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrowers by depositing the same, in
immediately available funds, in an account of the Borrowers designated by the
Borrowers and maintained with JPMCB at its funding office.

 

34



--------------------------------------------------------------------------------

2.03 Letters of Credit. Subject to the terms and conditions of this Agreement,
the Revolving Credit Commitments (and, if specified at the time they shall be
established, the Incremental Facility Revolving Credit Commitments of any
Series) may be utilized, upon the request of the Borrowers, in addition to the
Revolving Credit Loans provided for by Section 2.01(a) (and, if applicable, in
addition to the Incremental Facility Revolving Credit Loans provided for by
Section 2.01(e)), by the issuance by any Issuing Lender of Letters of Credit of
the applicable Class for the account of the Borrowers or any of their
Subsidiaries (as specified by the relevant Borrower), provided that in no event
shall:

(i) the aggregate amount of all Letter of Credit Liabilities of any Class,
together with the aggregate principal amount of the Loans of such Class, exceed
(x) in the case of Letters of Credit issued under the Revolving Credit
Commitments, the aggregate amount of the Revolving Credit Commitments as in
effect from time to time that are available at such time under the third
paragraph of Section 2.01(a) or (y) in the case of Letters of Credit issued
under the Incremental Facility Revolving Credit Commitments of any Series, the
aggregate amount of the Incremental Facility Revolving Credit Commitments of
such Series,

(ii) the outstanding aggregate amount of all Letter of Credit Liabilities under
the Revolving Credit Commitments exceed $35,000,000, or the outstanding
aggregate amount of all Letters of Credit under the Incremental Facility
Revolving Credit Commitments of any Series exceed the respective limits therefor
specified at the time such Incremental Facility Revolving Credit Commitments are
established and

(iii) the expiration date of any Letter of Credit of any Class extend beyond the
earlier of the date five Business Days prior to the Revolving Credit Commitment
Termination Date (or, in the case of an Incremental Facility Letter of Credit,
the commitment termination date of the applicable Series of Incremental Facility
Revolving Credit Commitments) and the date twelve months following the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
twelve months after the then-current expiration date of such Letter of Credit,
so long as such renewal or extension occurs within three months of such
then-current expiration date).

The Borrowers may request any Issuing Lender to issue Letters of Credit for the
account of the Borrowers to support an obligation of an Affiliate of the
Borrowers so long as the face amount of such Letter of Credit does not exceed
the amount of Restricted Payments the Borrowers may then make pursuant to
Section 8.09(d). The following additional provisions shall apply to Letters of
Credit:

(a) Notice of Issuance. The Borrowers shall give the Administrative Agent at
least three Business Days’ irrevocable prior notice (effective upon receipt)
specifying the Business Day (which shall be no later than 30 days preceding the
Revolving Credit Commitment Termination Date or, if applicable, the commitment
termination date for the respective Series of Incremental Facility Revolving
Credit Commitments) each Letter of Credit is to be issued and the account party
or parties therefor and describing in reasonable detail the proposed terms of
such Letter of Credit (including the beneficiary thereof) and the nature of the
transactions or obligations proposed to be supported thereby (including whether
such Letter of Credit is to be a commercial letter of credit or a standby letter
of credit). Upon receipt of any such notice, the Administrative Agent shall
advise the relevant Issuing Lender of the contents thereof.

(b) Participations in Letters of Credit. On each day during the period
commencing with the issuance by any Issuing Lender of any Letter of Credit of
any Class and until such Letter

 

35



--------------------------------------------------------------------------------

of Credit shall have expired or been terminated, the Revolving Credit Commitment
of each Revolving Credit Lender (or, as applicable, the Incremental Facility
Revolving Credit Commitment of each Incremental Facility Revolving Credit
Lender) shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to such Lender’s Letter of Credit Commitment Percentage of the then
undrawn face amount of such Letter of Credit. Each Revolving Credit Lender and
each Incremental Facility Revolving Credit Lender (other than the relevant
Issuing Lender) agrees that, upon the issuance of any Revolving Credit Letter of
Credit or Incremental Facility Letter of Credit hereunder, as applicable, it
shall automatically acquire a participation in such Issuing Lender’s liability
under such Letter of Credit in an amount equal to such Lender’s Letter of Credit
Commitment Percentage of such liability, and each such Lender (other than the
relevant Issuing Lender) thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to such Issuing Lender to pay and discharge when due,
its Letter of Credit Commitment Percentage of such Issuing Lender’s liability
under such Letter of Credit.

(c) Notice by Issuing Lender of Drawings. Upon receipt from the beneficiary of
any Letter of Credit of any demand for payment under such Letter of Credit, the
relevant Issuing Lender shall promptly notify the Borrowers (through the
Administrative Agent) of the amount to be paid by such Issuing Lender as a
result of such demand and the date on which payment is to be made by such
Issuing Lender to such beneficiary in respect of such demand. Notwithstanding
the identity of the account party of any Letter of Credit, the Borrowers hereby
jointly and severally unconditionally agree to pay and reimburse the
Administrative Agent for the account of the relevant Issuing Lender for the
amount of each demand for payment under such Letter of Credit that is in
substantial compliance with the provisions of such Letter of Credit at or prior
to the date on which payment is to be made by such Issuing Lender to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind.

(d) Notice by the Borrowers of Borrowing for Reimbursement. Forthwith upon its
receipt of a notice referred to in paragraph (c) of this Section 2.03, the
Borrowers shall advise the Administrative Agent whether or not the Borrowers
intend to borrow hereunder to finance their obligation to reimburse such Issuing
Lender for the amount of the related demand for payment and, if they do, submit
a notice of such borrowing as provided in Section 4.05.

(e) Payments by Lenders to Issuing Lender. Each Revolving Credit Lender and each
Incremental Facility Revolving Credit Lender (other than the relevant Issuing
Lender), as applicable, shall pay to the Administrative Agent for the account of
such Issuing Lender at its principal office in Dollars and in immediately
available funds, the amount of such Lender’s Letter of Credit Commitment
Percentage of any payment under a Revolving Credit Letter of Credit or
Incremental Facility Letter of Credit, as applicable, upon notice by such
Issuing Lender (through the Administrative Agent) to such Lender requesting such
payment and specifying such amount. Each such Lender’s obligation to make such
payment to the Administrative Agent for the account of such Issuing Lender under
this paragraph (e), and such Issuing Lender’s right to receive the same, shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the failure of any other Lender to
make its payment under this paragraph (e), the financial condition of the
Borrowers (or any other account party), the existence of any Default or the
termination of the Commitments. Each such payment to any Issuing Lender shall be
made without any offset, abatement, withholding or reduction whatsoever. If any
Revolving Credit Lender or Incremental Facility Revolving Credit Lender shall
default in its obligation to make any such payment to the Administrative Agent
for the account of an Issuing Lender, for so long as such default shall continue
the Administrative Agent may at the request of such Issuing Lender withhold from
any payments received by the Administrative Agent under this Agreement for the
account of such Lender the amount so in default and, to the extent so withheld,
pay the same to such Issuing Lender in satisfaction of such defaulted
obligation.

 

36



--------------------------------------------------------------------------------

(f) Participations in Reimbursement Obligations. Upon the making of each payment
by a Lender to an Issuing Lender pursuant to paragraph (e) above in respect of
any Letter of Credit, such Lender shall, automatically and without any further
action on the part of the Administrative Agent, such Issuing Lender or such
Lender, acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to such Issuing Lender by the Borrowers hereunder
and under the Letter of Credit Documents relating to such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Letter of Credit
Commitment Percentage in any interest or other amounts payable by the Borrowers
hereunder and under such Letter of Credit Documents in respect of such
Reimbursement Obligation (other than the commissions, charges, costs and
expenses payable to such Issuing Lender pursuant to paragraph (g) of this
Section 2.03). Upon receipt by an Issuing Lender from or for the account of the
Borrowers of any payment in respect of any Reimbursement Obligation or any such
interest or other amount (including by way of setoff or application of proceeds
of any collateral security) such Issuing Lender shall promptly pay to the
Administrative Agent for the account of each Lender entitled thereto, such
Lender’s Letter of Credit Commitment Percentage of such payment, each such
payment by such Issuing Lender to be made in the same money and funds in which
received by such Issuing Lender. In the event any payment received by an Issuing
Lender and so paid to a Lender hereunder is rescinded or must otherwise be
returned by such Issuing Lender, such Lender shall, upon the request of such
Issuing Lender (through the Administrative Agent), repay to such Issuing Lender
(through the Administrative Agent) the amount of such payment paid to such
Lender, with interest at the rate specified in paragraph (j) of this
Section 2.03.

(g) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender or Incremental Facility
Revolving Credit Lender (ratably in accordance with their respective Letter of
Credit Commitment Percentages) a letter of credit fee in respect of each
Revolving Credit Letter of Credit or Incremental Facility Letter of Credit, as
applicable, in an amount equal to the Applicable Margin, in effect from time to
time, for Revolving Credit Loans or Incremental Facility Revolving Credit Loans
of the respective Series, as applicable, that are Eurodollar Loans on the daily
average undrawn face amount of such Letter of Credit for the period from and
including the date of issuance of such Letter of Credit (i) in the case of a
Letter of Credit that expires in accordance with its terms, to and including
such expiration date and (ii) in the case of a Letter of Credit that is drawn in
full or is otherwise terminated other than on the stated expiration date of such
Letter of Credit, to but excluding the date such Letter of Credit is drawn in
full or is terminated (such fee to be non-refundable, to be paid in arrears on
each Quarterly Date and on the Revolving Credit Commitment Termination Date (or,
as applicable, the commitment termination date for the Incremental Facility
Revolving Credit Commitments of the relevant Series) and to be calculated for
any day after giving effect to any payments made under such Letter of Credit on
such day).

In addition, the Borrowers shall pay to the Administrative Agent for the account
of the relevant Issuing Lender a fronting fee in respect of each Letter of
Credit issued by such Issuing Lender in an amount equal to 1/4 of 1% per annum
of the daily average undrawn face amount of such Letter of Credit for the period
from and including the date of issuance of such Letter of Credit (i) in the case
of a Letter of Credit that expires in accordance with its terms, to and
including such expiration date and (ii) in the case of a Letter of Credit that
is drawn in full or is otherwise terminated other than on the stated expiration
date of such Letter of Credit, to but excluding the date such Letter of Credit
is drawn in full or is terminated (such fee to be non-refundable, to be paid in
arrears on each Quarterly Date and on the Revolving Credit Commitment
Termination

 

37



--------------------------------------------------------------------------------

Date or, as applicable, the commitment termination date for the Incremental
Facility Revolving Credit Commitments of the relevant Series, and to be
calculated for any day after giving effect to any payments made under such
Letter of Credit on such day) plus all commissions, charges, costs and expenses
in the amounts customarily charged by such Issuing Lender from time to time in
like circumstances with respect to the issuance of each Letter of Credit and
drawings and other transactions relating thereto.

(h) Information Provided by Issuing Lender. Promptly following the end of each
calendar month, the Issuing Lenders shall deliver (through the Administrative
Agent) to each Revolving Credit Lender or Incremental Facility Revolving Credit
Lender, as applicable, and the Borrowers a notice describing the aggregate
amount of all Letters of Credit outstanding at the end of such month. Upon the
request of any Lender from time to time, the Issuing Lenders shall deliver any
other information reasonably requested by such Lender with respect to each
Letter of Credit then outstanding in which such Lender holds a Letter of Credit
Interest.

(i) Conditions Precedent to Issuance. The issuance by any Issuing Lender of each
Letter of Credit shall, in addition to the conditions precedent set forth in
Section 6, be subject to the conditions precedent that (i) such Letter of Credit
shall be in such form, contain such terms and support such transactions as shall
be satisfactory to such Issuing Lender consistent with its then current
practices and procedures with respect to letters of credit of the same type and
(ii) the Borrowers shall have executed and delivered such applications,
agreements and other instruments relating to such Letter of Credit as such
Issuing Lender shall have reasonably requested consistent with its then current
practices and procedures with respect to letters of credit of the same type,
provided that in the event of any conflict between any such application,
agreement or other instrument and the provisions of this Agreement or any
Security Document, the provisions of this Agreement and the Security Documents
shall control.

(j) Interest Payable to Issuing Lender by Lenders. To the extent that any Lender
shall fail to pay any amount required to be paid pursuant to paragraph (e) or
(f) of this Section 2.03 on the due date therefor, such Lender shall pay
interest to the relevant Issuing Lender (through the Administrative Agent) on
such amount from and including such due date to but excluding the date such
payment is made at a rate per annum equal to the Federal Funds Rate, provided
that if such Lender shall fail to make such payment to such Issuing Lender
within three Business Days of such due date, then, retroactively to the due
date, such Lender shall be obligated to pay interest on such amount at the
Post-Default Rate.

(k) Modifications and Supplements. The issuance by an Issuing Lender of any
modification or supplement to any Letter of Credit hereunder shall be subject to
the same conditions applicable under this Section 2.03 to the issuance of new
Letters of Credit, and no such modification or supplement shall be issued
hereunder unless either (i) the respective Letter of Credit affected thereby
would have complied with such conditions had it originally been issued hereunder
in such modified or supplemented form or (ii) the Majority Lenders of the
applicable Class shall have consented thereto.

The Borrowers hereby indemnify and hold harmless each Lender and the
Administrative Agent from and against any and all claims and damages, losses,
liabilities, costs or expenses that such Lender or the Administrative Agent may
incur (or that may be claimed against such Lender or the Administrative Agent by
any Person whatsoever) by reason of or in connection with the execution and
delivery or transfer of or payment or refusal to pay by any Issuing Lender under
any Letter of Credit; provided that the Borrowers shall not be required to
indemnify any Lender or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct

 

38



--------------------------------------------------------------------------------

or gross negligence of any Issuing Lender in determining whether a request
presented under any Letter of Credit complied with the terms of such Letter of
Credit or (y) in the case of any Issuing Lender, such Lender’s failure to pay
under any Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit. Nothing in
this Section 2.03 is intended to limit the other obligations of the Borrowers,
any Lender or the Administrative Agent under this Agreement.

2.04 Changes of Commitments.

(a) Optional Reductions of Commitments. The Borrowers shall have the right at
any time or from time to time (i) so long as no Revolving Credit Loans or Letter
of Credit Liabilities in respect of Revolving Credit Letters of Credit are
outstanding, to terminate the Revolving Credit Commitments, (ii) so long as no
Incremental Facility Revolving Credit Loans or Incremental Facility Letters of
Credit of a Series are outstanding, to terminate the Incremental Facility
Commitments of such Series and (iii) to reduce the aggregate unused amount of
the Revolving Credit Commitments or Incremental Facility Revolving Credit
Commitments of any Series (for which purpose use of such Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities in
respect of Letters of Credit issued under such Commitments); provided that
(x) the Borrowers shall give notice of each such termination or reduction as
provided in Section 4.05, (y) each partial reduction shall be in an aggregate
amount at least equal to $1,000,000 (or a larger multiple of $500,000) and
(z) each such reduction of Commitments shall be applied ratably to the
Commitments of each Class; provided that in connection with the establishment of
Replacement Revolving Credit Commitments, the Commitments of any existing Class
of the Lenders providing Replacement Revolving Credit Commitments may be reduced
on a non-pro rata basis with the Commitments of such Class of other Lenders as
directed by the Borrowers.

(b) Mandatory Reductions or Terminations of Commitments. The aggregate amount of
the Incremental Facility Commitments of any Series shall be automatically
reduced to zero as provided in the applicable Incremental Facility Agreement.

(c) No Reinstatement. Without prejudice to the ability of the Borrowers to
obtain additional Incremental Facility Commitments in accordance with
Section 2.01(e), the Commitments once terminated or reduced may not be
reinstated.

2.05 Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender a commitment fee on the daily average
unused amount of such Lender’s Revolving Credit Commitment (for which purpose
the aggregate amount of any Letter of Credit Liabilities in respect of Revolving
Credit Letters of Credit shall be deemed to be a pro rata (based on the
Revolving Credit Commitments) use of each Lender’s Revolving Credit Commitment),
for the period from and including the most recent date of payment under the
Existing Credit Agreement prior to the Restatement Effective Date to but not
including the earlier of the date such Revolving Credit Commitment is terminated
and the Revolving Credit Commitment Termination Date, at a rate per annum equal
to (x)  1⁄2 of 1% at any time the then-current Rate Ratio (determined pursuant
to Section 3.03 of this Agreement) is greater than or equal to 3.00 to 1.00 and
(y)  3⁄8 of 1% at any time the then-current Rate Ratio (so determined) is less
than 3.00 to 1.00. Accrued commitment fees shall be payable on each Quarterly
Date and on the earlier of the date the Revolving Credit Commitments are
terminated and the Revolving Credit Commitment Termination Date.

The Borrowers shall pay to the Administrative Agent for the account of each
Incremental Facility Lender of any Series a commitment fee in such amounts, and
on such dates, as shall have been agreed to by the Borrowers and such
Incremental Facility Lender upon the establishment of the Incremental Facility
Commitment of such Series to such Lender pursuant to Section 2.01(e). Accrued
commitment fee shall

 

39



--------------------------------------------------------------------------------

be payable on each Quarterly Date and on the earlier of the date the relevant
Commitments are terminated and the date on which the Incremental Facility
Commitments of such Series terminate, as the case may be.

2.06 Lending Offices. The Loans of each Type made by each Lender shall be made
and maintained at such Lender’s Applicable Lending Office for Loans of such
Type.

2.07 Several Obligations; Remedies Independent. The failure of any Lender to
make any Loan to be made by it on the date specified therefor shall not relieve
any other Lender of its obligation to make its Loan on such date, but neither
any Lender nor the Administrative Agent shall be responsible for the failure of
any other Lender to make a Loan to be made by such other Lender, and (except as
otherwise provided in Section 4.06) no Lender shall have any obligation to the
Administrative Agent or any other Lender for the failure by such Lender to make
any Loan required to be made by such Lender. Anything in this Agreement to the
contrary notwithstanding, each Lender hereby agrees with each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement (including, without limitation, exercising any rights of off-set)
without first obtaining the prior written consent of the Administrative Agent or
the Majority Lenders, it being the intent of the Lenders that any such action to
protect or enforce rights under this Agreement shall be taken in concert and at
the direction or with the consent of the Administrative Agent or the Majority
Lenders and not individually by a single Lender.

2.08 Loan Accounts; Promissory Notes.

(a) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to such Lender resulting from each Loan made by such Lender to the
Borrowers, including the amounts of principal and interest payable and paid to
such Lender by the Borrowers from time to time hereunder.

(b) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder to the Borrowers, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrowers for the account of the Lenders and each Lender’s share
thereof.

(c) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (a) or (b) of this Section 2.08 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

(d) Promissory Notes. Any Lender may request that Loans of any Class made by it
to the Borrowers be evidenced by a promissory note. In such event, the Borrowers
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans of the Borrowers evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.06) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

40



--------------------------------------------------------------------------------

2.09 Optional Prepayments and Conversions or Continuations of Loans. Subject to
Section 4.04, the Borrowers shall have the right to prepay Loans, or to Convert
Loans of one Type into Loans of another Type or Continue Loans of one Type as
Loans of the same Type, at any time or from time to time, provided that:

(i) the Borrowers shall give the Administrative Agent notice of each such
prepayment, Conversion or Continuation as provided in Section 4.05 (and, upon
the date specified in any such notice of prepayment, the amount to be prepaid
shall become due and payable hereunder);

(ii) Eurodollar Loans may be prepaid or Converted at any time from time to time,
provided that the Borrowers shall pay any amounts owing under Section 5.05 in
the event of any such prepayment or Conversion on any date other than the last
day of an Interest Period for such Loans;

(iii) prepayments of any Class of Term Loans shall be applied to the remaining
installments of such Loans ratably in accordance with the respective principal
amounts thereof;

(iv) any Conversion or Continuation of Eurodollar Loans shall be subject to the
provisions of Section 2.01(f); and

(v) solely with respect to the Tranche F Term Loans, if on or prior to the six
month anniversary of the Restatement Effective Date, (A) any optional or
mandatory prepayment of the Tranche F Term Loans from the proceeds of a
substantially concurrent borrowing of term loans is effected and the interest
rate in respect of such term loans is less than the interest rate in respect of
the Tranche F Term Loans; provided that, in determining such applicable interest
rates, original issue discount (“OID”) or upfront fees (but exclusive of any
arrangement, structuring or other fees payable in connection therewith that are
not shared with all lenders providing such term loans) (which shall be deemed to
constitute a like amount of OID) paid by the Borrowers to the lenders under the
term loan in the initial primary syndication thereof shall be included and
equated to interest rate (with OID being equated to interest based on an assumed
four-year average life), or (B) any Non-Consenting Lender is required to
transfer its Loans in connection with the Borrowers’ exercise of their rights
pursuant to Section 5.08 in connection with an amendment to this Agreement that
has the effect of lowering the interest rate (as determined in accordance with
the preceding subclause (A)) on the Tranche F Term Loans, then, in each such
case, the prepayment or assignment shall be accompanied by a fee equal to 1.00%
of the aggregate principal amount of the Tranche F Term Loans, subject to such
prepayment or assignment, as applicable.

It shall not be necessary in connection with the prepayment of any Class of Term
Loans that concurrent prepayments be made of any other Class of Loans.
Notwithstanding the foregoing, and without limiting the rights and remedies of
the Lenders under Section 9, in the event that any Event of Default shall have
occurred and be continuing, the Administrative Agent may (and at the request of
the Majority Lenders shall) suspend the right of the Borrowers to Convert any
Loan into a Eurodollar Loan, or to Continue any Loan as a Eurodollar Loan, in
which event all Loans shall be Converted (on the last day(s) of the respective
Interest Periods therefor) or Continued, as the case may be, as Base Rate Loans.

2.10 Mandatory Prepayments and Reductions of Commitments.

(a) Casualty Events. Upon the date one year following the receipt by any
Borrower or any of its Subsidiaries of the proceeds of insurance, condemnation
award or other compensation in respect of any Casualty Event affecting any
Property of any of the Borrowers or any of their Subsidiaries (or upon such
earlier date as the Borrowers or any such Subsidiary, as the case may be, shall
have determined not to repair or replace the Property affected by such Casualty
Event), the Borrowers shall prepay the Loans

 

41



--------------------------------------------------------------------------------

(and/or provide cover for Letter of Credit Liabilities as specified in paragraph
(f) below) in an aggregate amount, if any, equal to 100% of the Net Available
Proceeds of such Casualty Event not theretofore applied (or committed to be
applied pursuant to executed construction contracts or equipment orders) to the
repair or replacement of such Property, such prepayment to be effected in each
case in the manner and to the extent specified in paragraph (e) of this
Section 2.10. Notwithstanding the foregoing, the Borrowers shall not be required
to make any prepayment (and/or provide cover for Letter of Credit Liabilities)
under this paragraph (a) until the aggregate amount of the Net Available
Proceeds that must be prepaid under this paragraph (a) exceeds $20,000,000.

(b) Excess Cash Flow. Not later than the date 150 days after the end of each
fiscal year of the Borrowers (or, if earlier, 30 days after the delivery of the
audited financial statements for such fiscal year pursuant to Section 8.01(b)),
commencing with the fiscal year ending on December 31, 2013, the Borrowers shall
prepay the Loans (and/or provide cover for Letter of Credit Liabilities as
specified in paragraph (f) below) in an aggregate amount equal to the excess of
(A) 50% of Excess Cash Flow for such fiscal year over (B) the aggregate amount
of voluntary prepayments of Term Loans made during such fiscal year pursuant to
Section 2.09 (other than that portion, if any, of such prepayments applied to
installments of the Term Loans falling due in such fiscal year), such prepayment
to be effected in each case in the manner and to the extent specified in
paragraph (e) of this Section 2.10, provided that the provisions of this
paragraph (b) shall not be applicable if as at the last day of such fiscal year
the Total Leverage Ratio shall be less than or equal to 4.50 to 1; provided,
further, that with respect to Tranche F Term Loans, the obligation to prepay
pursuant to this Section 2.10(b) shall commence with the fiscal year ending on
December 31, 2014.

(c) Debt Issuances. Subject to Section 2.10(e), upon any Debt Issuance, the
Borrowers shall prepay the Loans (and/or provide cover for Letter of Credit
Liabilities as specified in paragraph (f) below) in an aggregate amount equal to
100% of the Net Available Proceeds thereof, such prepayment to be effected in
each case in the manner and to the extent specified in paragraph (e) of this
Section 2.10.

(d) Sale of Assets. Without limiting the obligation of the Borrowers to obtain
the consent of the Majority Lenders pursuant to Section 8.05 to any Disposition
not otherwise permitted hereunder, in the event that the aggregate Net Available
Proceeds of (x) any Disposition (herein, the “Current Disposition”) plus (y) all
prior Dispositions after the Restatement Effective Date (including amounts which
were set aside for reinvestment pursuant to the second paragraph of this
Section 2.10(d) but were not in fact so reinvested within one year) as to which
a prepayment has not yet been made under this Section 2.10(d), the proceeds of
which have not previously been reinvested or committed to be reinvested in
accordance with the next paragraph or applied to a mandatory prepayment
(collectively, “Prior Dispositions”) shall exceed $50,000,000, then, no later
than five Business Days after the occurrence of the Current Disposition, the
Borrowers will deliver to the Administrative Agent (which shall promptly provide
a copy thereof to the Lenders) a statement, certified by a Senior Officer, in
form and detail satisfactory to the Administrative Agent, of the aggregate
amount of the Net Available Proceeds of the Current Disposition and any such
Prior Dispositions and will prepay the Loans (and/or provide cover for Letter of
Credit Liabilities as specified in paragraph (f) below) in an aggregate amount
equal to 100% of such aggregate Net Available Proceeds of the Current
Disposition and such Prior Dispositions, such prepayment to be effected in each
case in the manner and to the extent specified in paragraph (e) of this
Section 2.10. The amount of Net Available Proceeds from Prior Dispositions as of
the Restatement Effective Date is $0.

Notwithstanding the foregoing, the Borrowers shall not be required to make a
prepayment pursuant to this paragraph (d) with respect to Net Available Proceeds
from any Disposition in the event that the Borrowers advise the Administrative
Agent at the time the Net Available Proceeds from such Disposition are received
that they intend to reinvest such Net Available Proceeds in replacement assets
pursuant to an Acquisition permitted under Section 8.05(d)(vi) or in Capital
Expenditures, so long as the Net Available

 

42



--------------------------------------------------------------------------------

Proceeds are applied, to the extent the Borrowers so elect or are required, to
prepay Term Loans within 12 months following the receipt of such Net Available
Proceeds from a Disposition or, to the extent such Borrower elects, to make or
commit to make pursuant to a written agreement to acquire replacement assets
pursuant to Section 8.05(d)(iv) or pursuant to an Acquisition pursuant to
Section 8.05(d)(vi), provided that such investment occurs and such Net Available
Proceeds are so applied within 12 months following the receipt of such Net
Available Proceeds or, in the case of funds committed to be invested in such
assets pursuant to a written agreement dated within 12 months following the
receipt of such Net Available Proceeds, such investment occurs within 18 months
following the receipt of such Net Available Proceeds.

(e) Application. Prepayments and reductions of Commitments described above in
this Section 2.10 shall be applied, first, to the Term Loans of each Class then
outstanding ratably in accordance with the respective principal amounts of such
Loans outstanding at the time (except to the extent any Incremental Facility
Agreement provides that the Term Loans established thereunder shall participate
on a less than pro rata basis with any other Class), second, following the
prepayment in full of such Loans, to the Revolving Credit Loans and the
Incremental Facility Revolving Credit Loans, without reduction of the Revolving
Credit Commitments or the Incremental Facility Revolving Credit Commitments and,
third, to cover for outstanding Letter of Credit Liabilities as provided in
paragraph (f) below, ratably to Letter of Credit Liabilities under the Revolving
Credit Commitments and Incremental Facility Revolving Credit Commitments of each
Series. Prepayments pursuant to clause (c) of this Section 2.10 shall be applied
to the Class or Classes of Term Loans selected by the Borrowers so long as no
later maturing Class of Term Loans receives a greater pro rata portion of the
Net Available Proceeds described therein than any earlier maturing Class of Term
Loans.

(f) Cover for Letter of Credit Liabilities. In the event that the Borrowers
shall be required pursuant to this Section 2.10, to provide cover for Letter of
Credit Liabilities, the Borrowers shall effect the same by paying to the
Administrative Agent immediately available funds in an amount equal to the
required amount, which funds shall be retained by the Administrative Agent in
the Collateral Account (as collateral security in the first instance for the
Letter of Credit Liabilities) until such time as the Letters of Credit shall
have been terminated and all of the Letter of Credit Liabilities paid in full.

(g) Change in Commitments. If at any time either (i) the aggregate outstanding
amount of Revolving Credit Loans and Letter of Credit Liabilities in respect of
Revolving Credit Letters of Credit exceeds the aggregate amount of the Revolving
Credit Commitments then in effect, or (ii) the aggregate outstanding amount of
Incremental Facility Revolving Credit Loans of any Series and the Letter of
Credit Liabilities in respect of Incremental Facility Letters of Credit of such
Series exceeds the aggregate amount of the Incremental Facility Revolving Credit
Commitments of such Series, then and in either such event the Borrowers shall
prepay such Loans (and/or provide cover for such Letter of Credit Liabilities as
specified in paragraph (f) above) in such amounts as shall be necessary so that
after giving effect to such prepayment (and cover), the aggregate outstanding
amount of such Loans and such Letter of Credit Liabilities does not exceed the
aggregate amount of such Commitments, provided that any such prepayment shall be
accompanied by any amounts payable under Section 5.05.

2.11 Defaulting Lenders. Notwithstanding any provision hereto to the contrary,
if any Revolving Credit Lender or Incremental Facility Revolving Credit Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) if any Letters of Credit or Letter of Credit Liabilities of the applicable
Class are outstanding, then all or any part of the participation of such
Defaulting Lender in such Letters of Credit and Letter of Credit Liabilities
shall be reallocated among the non-Defaulting Lenders with Commitments of the
applicable Class, in accordance with their respective Commitments of such Class,
but only to the extent (x) the sum of all non-Defaulting Lenders’ Loans of the
applicable

 

43



--------------------------------------------------------------------------------

Class, and participations in Letter of Credit Liabilities of the applicable
Class plus such Defaulting Lender’s Letter of Credit Commitment Percentage of
the Letter of Credit Liabilities of such Class does not exceed the total of all
non-Defaulting Lenders’ Commitments, and (y) the conditions set forth in
Section 6.02 would be satisfied at such time (determined as if such reallocation
constituted the issuance of a new Letter of Credit at such time).

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent provide cash cover for such Defaulting
Lender’s Letter of Credit Commitment Percentage of the Letters of Credit and
Letter of Credit Liabilities of the applicable Class (after giving effect to any
partial reallocation pursuant to clause (a) above) in accordance with the
procedures set forth in Section 2.10(f) of this Agreement for so long as such
Letters of Credit or Letter of Credit Liabilities are outstanding.

Section 3. Payments of Principal and Interest.

3.01 Repayment of Loans.

(a) Revolving Credit Loans. The Borrowers hereby jointly and severally promise
to pay to the Administrative Agent for the account of each Lender the entire
outstanding principal amount of such Lender’s Revolving Credit Loans, and each
Revolving Credit Loan shall mature, on the Revolving Credit Commitment
Termination Date.

(b) Tranche C Term Loans. The Borrowers jointly and severally unconditionally
promise to pay to the Administrative Agent for the account of the Tranche C Term
Loan Lenders the principal of the Tranche C Term Loans held by such Tranche C
Term Loan Lender, on each Principal Payment Date set forth in column (A) below,
the amount set forth opposite such date in column (B) below:

 

(A)

Principal Payment Date

   (B)
Principal Reduction  

March 31, 2014

   $ 511,250   

June 30, 2014

   $ 511,250   

September 30, 2014

   $ 511,250   

December 31, 2014

   $ 511,250   

January 31, 2015

   $ 202,455,000   

To the extent not previously paid, all Tranche C Term Loans shall be due and
payable on the Tranche C Term Loan Maturity Date.

 

44



--------------------------------------------------------------------------------

(c) Tranche E Term Loans. The Borrowers jointly and severally unconditionally
promise to pay to the Administrative Agent for the account of the Tranche E Term
Loan Lenders the principal of the Tranche E Term Loans held by such Tranche E
Term Loan Lender on each Principal Payment Date set forth in column (A) below,
the amount set forth opposite such date in column (B) below:

 

(A)

Principal Payment Date

   (B)
Principal Reduction  

March 31, 2014

   $ 625,000   

June 30, 2014

   $ 625,000   

September 30, 2014

   $ 625,000   

December 31, 2014

   $ 625,000   

March 31, 2015

   $ 625,000   

June 30, 2015

   $ 625,000   

September 30, 2015

   $ 625,000   

December 31, 2015

   $ 625,000   

March 31, 2016

   $ 625,000   

June 30, 2016

   $ 625,000   

September 30, 2016

   $ 625,000   

December 31, 2016

   $ 625,000   

March 31, 2017

   $ 625,000   

June 30, 2017

   $ 625,000   

September 30, 2017

   $ 625,000   

October 23, 2017

   $ 231,875,000   

To the extent not previously paid, all Tranche E Term Loans shall be due and
payable on the Tranche E Term Loan Maturity Date.

(d) Tranche F Term Loans. The Borrowers jointly and severally unconditionally
promise to pay to the Administrative Agent for the account of the Tranche F Term
Loan Lenders the principal of the Tranche F Term Loans on each Principal Payment
Date set forth in column (A) below, the amount set forth opposite such date in
column (B) below:

 

(A)

Principal Payment Date

   (B)
Principal Reduction  

June 30, 2014

   $ 625,000   

September 30, 2014

   $ 625,000   

December 31, 2014

   $ 625,000   

March 31, 2015

   $ 625,000   

June 30, 2015

   $ 625,000   

September 30, 2015

   $ 625,000   

December 31, 2015

   $ 625,000   

March 31, 2016

   $ 625,000   

June 30, 2016

   $ 625,000   

September 30, 2016

   $ 625,000   

December 31, 2016

   $ 625,000   

 

45



--------------------------------------------------------------------------------

(A)

Principal Payment Date

   (B)
Principal Reduction  

March 31, 2017

   $ 625,000   

June 30, 2017

   $ 625,000   

September 30, 2017

   $ 625,000   

December 31, 2017

   $ 625,000   

March 31, 2018

   $ 240,625,000   

To the extent not previously paid, all Tranche F Term Loans shall be due and
payable on the Tranche F Term Loan Maturity Date.

(e) Incremental Facility Revolving Credit Loans. The Borrowers hereby jointly
and severally promise to pay to the Administrative Agent for the account of each
Lender the entire outstanding principal amount of such Lender’s Incremental
Facility Revolving Credit Loans of any Series, and each Incremental Facility
Revolving Credit Loan of such Series shall mature, on the commitment termination
date for such Series specified pursuant to Section 2.01(e) at the time the
respective Incremental Facility Revolving Credit Commitments of such Series are
established.

(f) Incremental Facility Term Loans. The Borrowers hereby jointly and severally
promise to pay to the Administrative Agent for the account of the Incremental
Facility Term Lenders of any Series the principal of the Incremental Facility
Term Loans of such Series on the respective Principal Payment Dates agreed upon
between the Borrowers and such Incremental Facility Term Lenders pursuant to
Section 2.01(e) at the time such Lenders become obligated to make such
Incremental Facility Term Loans hereunder.

3.02 Interest. The Borrowers hereby jointly and severally promise to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of such Loan (including, to the extent not previously paid,
all accrued interest on such Loan under the Existing Credit Agreement) to but
excluding the date such Loan shall be paid in full, at the following rates per
annum:

(a) during such periods as such Loan is a Base Rate Loan, the Base Rate (as in
effect from time to time) plus the Applicable Margin and

(b) during such periods as such Loan is a Eurodollar Loan, for each Interest
Period relating thereto, the Eurodollar Rate for such Loan for such Interest
Period plus the Applicable Margin.

Notwithstanding the foregoing, the Borrowers jointly and severally promise to
pay to the Administrative Agent for the account of each Lender interest at the
applicable Post-Default Rate on any principal of any Loan made by such Lender,
on any Reimbursement Obligation held by such Lender and on any other amount
payable by the Borrowers hereunder to or for the account of such Lender, that
shall not be paid in full when due (whether at stated maturity, by acceleration,
by mandatory prepayment or otherwise), for the period from and including the due
date thereof to but excluding the date the same is paid in full. Accrued
interest on each Loan shall be payable (i) in the case of a Base Rate Loan,
quarterly on the Quarterly Dates, (ii) in the case of a Eurodollar Loan, on the
last day of each Interest Period therefor and, if such Interest Period is longer
than three months, at three-month intervals following the first day of such
Interest Period, (iii) in the case of any Eurodollar Loan, upon the payment,
prepayment or Conversion thereof (but only on the principal amount so paid,
prepaid or Converted) and (iv) in the case of all Loans, upon

 

46



--------------------------------------------------------------------------------

the payment or prepayment in full of the principal of the Loans, and the
termination of the Commitments, hereunder, except that interest payable at the
Post-Default Rate shall be payable from time to time on demand. Promptly after
the determination of any interest rate provided for herein or any change
therein, the Administrative Agent shall give notice thereof to the Lenders to
which such interest is payable and to the Borrowers.

3.03 Determination of Applicable Margin.

(a) Determinations Generally. To the extent applicable, the Applicable Margin
for the period from October 1, 2013 to the day prior to the first Quarterly Date
occurring after the Restatement Effective Date shall be determined based upon
the most recent certificate delivered pursuant to Section 3.03 of the Existing
Credit Agreement. Thereafter, the Applicable Margin for each Quarterly Payment
Period shall be determined based upon a Rate Ratio Certificate for such
Quarterly Payment Period delivered by the Borrowers to the Administrative Agent
under this Section 3.03. If the Rate Ratio Certificate for any Quarterly Payment
Period is delivered to the Administrative Agent (which shall promptly provide a
copy thereof to the Lenders) three or more days prior to the first day of such
Quarterly Payment Period, any adjustment in the Applicable Margin required to be
made, as shown in such Rate Ratio Certificate, shall be effective on the first
day of such Quarterly Payment Period.

(b) Effectiveness of Adjustments. If the Rate Ratio Certificate for any
Quarterly Payment Period is delivered by the Borrowers to the Administrative
Agent later than three days prior to the commencement of such Quarterly Payment
Period, then (i) any decrease in the Applicable Margin for such Quarterly
Payment Period shall not become effective on the first day of such Quarterly
Payment Period but shall instead become effective on the third day following
receipt by the Administrative Agent of such Rate Ratio Certificate and (ii) any
increase in the Applicable Margin for such Quarterly Payment Period shall become
effective retroactively from the first day of such Quarterly Payment Period.

(c) Retroactive Adjustments. If it shall be determined at any time, on the basis
of a certificate of a Senior Officer delivered pursuant to the last sentence of
Section 8.01, (or pursuant to the Existing Credit Agreement) that the Applicable
Margin then in effect for the current Quarterly Payment Period, or any previous
Quarterly Payment Period, is or was incorrect, and that a correction would have
the effect of increasing the Applicable Margin, then the Applicable Margin shall
be so increased (solely with respect to such Quarterly Payment Period or
Periods), effective retroactively from the first day of such Quarterly Payment
Period, provided that in the event such certificate for any fiscal quarter is
not delivered pursuant to Section 8.01 within 60 days of the end of such fiscal
quarter, then, unless the Borrowers shall deliver such certificate within 10
days after notice of such non-delivery shall be given by any Lender or the
Administrative Agent to the Borrowers, the Applicable Margin for such Quarterly
Payment Period shall be deemed to be the highest Applicable Margin provided for
in the definition of such term in Section 1.01; provided, further, that for
avoidance of doubt, the parties acknowledge that Section 3.03 of the Existing
Credit Agreement shall continue to be applicable to Quarterly Payment Periods
(as defined therein) for periods prior to the Restatement Effective Date, and
any adjustment required pursuant thereto shall continue to apply.

(d) Recalculation of Interest. In the event of any retroactive increase in the
Applicable Margin for any Quarterly Payment Period pursuant to paragraph (a),
(b) or (c) above, the amount of interest in respect of any applicable Loan
outstanding during all or any portion of such Quarterly Payment Period shall be
recalculated using the Applicable Margin as so increased. On the Business Day
immediately following receipt by the Borrowers of notice from the Administrative
Agent of such increase, the Borrowers shall pay to the Administrative Agent, for
the account of the Lenders, an amount equal to the difference between (i) the
amount of interest previously paid or payable by the Borrowers in respect of
such Loan for such Quarterly Payment Period and (ii) the amount of interest in
respect of such Loan as so recalculated for such Quarterly Payment Period.

 

47



--------------------------------------------------------------------------------

Section 4. Payments; Pro Rata Treatment; Computations; Etc.

4.01 Payments.

(a) Payments by the Borrowers. Except to the extent otherwise provided herein,
all payments of principal, interest, Reimbursement Obligations and other amounts
to be made by the Borrowers under this Agreement, and except to the extent
otherwise provided therein, all payments to be made by the Borrowers under any
other Loan Document shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to the Administrative Agent at an
account designated by the Administrative Agent to the Borrowers, not later than
1:00 p.m. New York time on the date on which such payment shall become due (each
such payment made after such time on such due date to be deemed to have been
made on the next succeeding Business Day).

(b) Debit for Payment. Any Lender for whose account any such payment is to be
made may (but shall not be obligated to) debit the amount of any such payment
that is not made by such time to any ordinary deposit account of the Borrowers
with such Lender (with notice to the Borrowers and the Administrative Agent),
provided that such Lender’s failure to give such notice shall not affect the
validity thereof.

(c) Application of Payments. The Borrowers shall, at the time of making each
payment under this Agreement for the account of any Lender, specify to the
Administrative Agent (which shall so notify the intended recipient(s) thereof)
the Loans, Reimbursement Obligations or other amounts payable by the Borrowers
hereunder to which such payment is to be applied (and in the event that the
Borrowers fail to so specify, or if an Event of Default has occurred and is
continuing, the Administrative Agent may distribute such payment to the Lenders
for application in such manner as it or the Majority Lenders, subject to
Section 4.02, may determine to be appropriate).

(d) Forwarding of Payments by Administrative Agent. Except to the extent
otherwise provided in the last sentence of Section 2.03(e), each payment
received by the Administrative Agent under this Agreement for the account of any
Lender shall be paid by the Administrative Agent promptly to such Lender, in
immediately available funds, for the account of such Lender’s Applicable Lending
Office for the Loan or other obligation in respect of which such payment is
made.

(e) Extensions to Next Business Day. If the due date of any payment under this
Agreement would otherwise fall on a day that is not a Business Day, such date
shall be extended to the next succeeding Business Day, and interest shall be
payable for any principal so extended for the period of such extension.

4.02 Pro Rata Treatment. Except to the extent otherwise provided herein:

(a) each borrowing of Loans of a particular Class from the Lenders under
Section 2.01 shall be made from the relevant Lenders, each payment of commitment
fee under Section 2.05 in respect of Commitments of a particular Class shall be
made for the account of the relevant Lenders, and each termination or reduction
of the amount of the Commitments of a particular Class under Section 2.04 shall
be applied to the respective Commitments of such Class of the relevant Lenders,
pro rata according to the amounts of their respective Commitments of such Class;

 

48



--------------------------------------------------------------------------------

(b) except as otherwise provided in Section 5.04, Eurodollar Loans of any Class
having the same Interest Period shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Commitments of the relevant
Class (in the case of the making of Loans) or their respective Loans of the
relevant Class (in the case of Conversions and Continuations of Loans);

(c) each payment or prepayment of principal of Loans of any Class by the
Borrowers shall be made for the account of the relevant Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them; and

(d) each payment of interest on Loans of any Class by the Borrowers shall be
made for the account of the relevant Lenders pro rata in accordance with the
amounts of interest on such Loans then due and payable to the respective
Lenders.

4.03 Computations. Interest on Eurodollar Loans shall be computed on the basis
of a year of 360 days and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable and interest
on Base Rate Loans and Reimbursement Obligations, commitment fee and letter of
credit fees shall be computed on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed (including the first day but, except as
otherwise provided in Section 2.03(g), excluding the last day) occurring in the
period for which payable. Notwithstanding the foregoing, for each day that the
Base Rate is calculated by reference to the Federal Funds Rate, interest on Base
Rate Loans shall be computed on the basis of a year of 360 days and actual days
elapsed.

4.04 Minimum Amounts. Except for mandatory prepayments made pursuant to
Section 2.10 and Conversions or prepayments made pursuant to Section 5.04, each
borrowing, Conversion and partial prepayment of principal of Base Rate Loans
(other than mandatory prepayments of Term Loans, as to which the provisions of
Section 2.10 shall apply) shall be in an aggregate amount at least equal to
$1,000,000 or a larger multiple of $500,000 and each borrowing, Conversion and
partial prepayment of Eurodollar Loans (other than prepayments of Term Loans, as
to which the provisions of Section 2.09(c) shall apply) shall be in an aggregate
amount at least equal to $3,000,000 or a larger multiple of $1,000,000
(borrowings, Conversions or prepayments of or into Loans of different Types or,
in the case of Eurodollar Loans, having different Interest Periods at the same
time hereunder to be deemed separate borrowings, Conversions and prepayments for
purposes of the foregoing, one for each Type or Interest Period). If any
Eurodollar Loans would otherwise be in a lesser principal amount for any period,
such Loans shall be Base Rate Loans during such period.

4.05 Certain Notices. Notices by the Borrowers to the Administrative Agent of
terminations or reductions of the Commitments, of borrowings, Conversions,
Continuations and optional prepayments of Loans and of Classes of Loans, of
Types of Loans and of the duration of Interest Periods shall be irrevocable and
shall be effective only if received by the Administrative Agent not later than
(a) with respect to same day borrowings or prepayments of Base Rate Loans, 11:00
a.m. New York time on the date of the relevant borrowing or prepayment and
(b) with respect to borrowings other than same-day Base Rate Loans or
prepayments of Loans other than Base Rate Loans, 1:00 p.m. New York time on the
number of Business Days prior to the date of the relevant termination,
reduction, borrowing, Conversion, Continuation or prepayment or the first day of
such Interest Period specified below:

 

Notice

   Number of Business
Days Prior

Termination or reduction of Commitments

   3

Borrowing of same day Base Rate Loans and prepayment of Base Rate Loans

   Same day

 

49



--------------------------------------------------------------------------------

Notice

   Number of Business
Days Prior

Borrowing of non-same day Base Rate Loans

   1

Conversions into Base Rate Loans

   1

Borrowing or prepayment of, Conversions into, Continuations as, or duration of
Interest Period for, Eurodollar Loans

   3

Each such notice of termination or reduction shall specify the amount and the
Class of the Commitments to be terminated or reduced. Each such notice of
borrowing, Conversion, Continuation or optional prepayment shall specify the
Class of Loans to be borrowed, Converted, Continued or prepaid and the amount
(subject to Section 4.04) and Type of each Loan to be borrowed, Converted,
Continued or prepaid and the date of borrowing, Conversion, Continuation or
optional prepayment (which shall be a Business Day). Each such notice of the
duration of an Interest Period shall specify the Loans to which such Interest
Period is to relate.

The Administrative Agent shall promptly notify the Lenders of the contents of
each such notice. In the event that the Borrowers fail to select the Type of
Loan, or the duration of any Interest Period for any Eurodollar Loan, within the
time period and otherwise as provided in this Section 4.05, such Loan (if
outstanding as a Eurodollar Loan) will be automatically Converted into a Base
Rate Loan on the last day of the then current Interest Period for such Loan or
(if outstanding as a Base Rate Loan) will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan.

4.06 Non-Receipt of Funds by the Administrative Agent. Unless the Administrative
Agent shall have been notified by a Lender or the Borrowers (the “Payor”) prior
to the date on which the Payor is to make payment to the Administrative Agent of
(in the case of a Lender) the proceeds of a Loan to be made by such Lender
hereunder or (in the case of the Borrowers) a payment to the Administrative
Agent for the account of one or more of the Lenders hereunder (such payment
being herein called the “Required Payment”), which notice shall be effective
upon receipt, that the Payor does not intend to make the Required Payment to the
Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient(s)
on such date; and, if the Payor has not in fact made the Required Payment to the
Administrative Agent, the recipient(s) of such payment shall, on demand, repay
to the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date (the
“Advance Date”) such amount was so made available by the Administrative Agent
until the date the Administrative Agent recovers such amount at a rate per annum
equal to the Federal Funds Rate for such day and, if such recipient(s) shall
fail promptly to make such payment, the Administrative Agent shall be entitled
to recover such amount, on demand, from the Payor, together with interest as
aforesaid, provided that if neither the recipient(s) nor the Payor shall return
the Required Payment to the Administrative Agent within three Business Days of
the Advance Date, then, retroactively to the Advance Date, the Payor and the
recipient(s) shall each be obligated to pay interest on the Required Payment as
follows:

(i) if the Required Payment shall represent a payment to be made by the
Borrowers to the Lenders, the Borrowers and the recipient(s) shall each be
obligated retroactively to the Advance Date to pay interest in respect of the
Required Payment at the Post-Default Rate (without duplication of the obligation
of the Borrowers under Section 3.02 to pay interest on the Required Payment at
the Post-Default Rate), it being understood that the return by the recipient(s)
of the Required Payment to the Administrative Agent shall not limit such
obligation of the Borrowers under Section 3.02 to pay interest at the
Post-Default Rate in respect of the Required Payment and

 

50



--------------------------------------------------------------------------------

(ii) if the Required Payment shall represent proceeds of a Loan to be made by
the Lenders to the Borrowers, the Payor and the Borrowers shall each be
obligated retroactively to the Advance Date to pay interest in respect of the
Required Payment pursuant to whichever of the rates specified in Section 3.02 is
applicable to the Type of such Loan, it being understood that the return by the
Borrowers of the Required Payment to the Administrative Agent shall not limit
any claim the Borrowers may have against the Payor in respect of such Required
Payment.

4.07 Sharing of Payments, Etc.

(a) Right of Set-off. Each Borrower agrees that, in addition to (and without
limitation of) any right of set-off, banker’s lien or counterclaim a Lender may
otherwise have, each Lender shall be entitled, at its option (to the fullest
extent permitted by law), to set off and apply any deposit (general or special,
time or demand, provisional or final), or other indebtedness, held by it for the
credit or account of such Borrower at any of its offices, in Dollars or in any
other currency, against any principal of or interest on any of such Lender’s
Loans, Reimbursement Obligations or any other amount payable to such Lender
hereunder, that is not paid when due (regardless of whether such deposit or
other indebtedness are then due to such Borrower), in which case it shall
promptly notify such Borrower and the Administrative Agent thereof, provided
that such Lender’s failure to give such notice shall not affect the validity
thereof.

(b) Sharing. If any Lender shall obtain from any Borrower payment of any
principal of or interest on any Loan or Letter of Credit Liability of any Class
owing to it or payment of any other amount under this Agreement or any other
Loan Document through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise (other than from the Administrative
Agent as provided herein), and, as a result of such payment, such Lender shall
have received a greater percentage of the principal of or interest on the Loans
or Letter of Credit Liabilities of any Class or such other amounts then due
hereunder or thereunder by such Borrower to such Lender than the percentage
received by any other Lender, it shall promptly purchase from such other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans or Letter of Credit Liabilities of any Class or such
other amounts, respectively, owing to such other Lenders (or in interest due
thereon, as the case may be) in such amounts, and make such other adjustments
from time to time as shall be equitable, to the end that all the Lenders shall
share the benefit of such excess payment (net of any expenses that may be
incurred by such Lender in obtaining or preserving such excess payment) pro rata
in accordance with the unpaid principal of and/or interest on the Loans or
Letter of Credit Liabilities of any Class or such other amounts, respectively,
owing to each of the Lenders. To such end all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored.

(c) Consent by the Borrowers. Each Borrower agrees that any Lender so purchasing
such a participation (or direct interest) may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans or other amounts (as
the case may be) owing to such Lender in the amount of such participation.

(d) Rights of Lenders; Bankruptcy. Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of the Borrowers. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set-off to which this Section 4.07 applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 4.07 to share in the benefits of any recovery on such secured claim.

 

51



--------------------------------------------------------------------------------

Section 5. Yield Protection, Etc.

5.01 Additional Costs.

(a) Costs of Making or Maintaining Eurodollar Loans. The Borrowers shall pay
directly to each Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs that such
Lender determines are attributable to its making or maintaining of any
Eurodollar Loans or its obligation to make any Eurodollar Loans hereunder, or
any reduction in any amount receivable by such Lender hereunder in respect of
any of such Loans or such obligation (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Change in Law that:

(i) shall subject any Lender (or its Applicable Lending Office for any of such
Loans) to any tax, duty or other charge in respect of such Loans or changes the
basis of taxation of any amounts payable to such Lender under this Agreement in
respect of any of such Loans (excluding changes in the rate of tax on the
overall net income of such Lender or of such Applicable Lending Office by the
jurisdiction in which such Lender has its principal office or such Applicable
Lending Office); or

(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than the Reserve Requirement utilized in the determination of the
Eurodollar Rate for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender (including,
without limitation, any of such Loans or any deposits referred to in the
definition of “Eurodollar Base Rate” in Section 1.01), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or

(iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities) or its Commitments.

If any Lender requests compensation from the Borrowers under this
Section 5.01(a), the Borrowers may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender thereafter to make
or Continue Eurodollar Loans, or to Convert Base Rate Loans into Eurodollar
Loans, until the Change in Law giving rise to such request ceases to be in
effect (in which case the provisions of Section 5.04 shall be applicable),
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.

(b) Capital Costs. If any Lender or Issuing Lender determines that any Change in
Law affecting such Lender or Issuing Lender or any lending office of such Lender
or such Lender’s or Issuing Lender’s holding company, if any, regarding capital
or liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by any Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company for any such reduction
suffered.

 

52



--------------------------------------------------------------------------------

(c) Notification and Certification. Each Lender shall notify the Borrowers of
any event occurring after the Restatement Effective Date entitling such Lender
to compensation under paragraph (a) or (b) of this Section 5.01 as promptly as
practicable, but in any event within 45 days, after such Lender obtains actual
knowledge thereof; provided that (i) if any Lender fails to give such notice
within 45 days after it obtains actual knowledge of such an event, such Lender
shall, with respect to compensation payable pursuant to this Section 5.01 in
respect of any costs resulting from such event, only be entitled to payment
under this Section 5.01 for costs incurred from and after the date 45 days prior
to the date that such Lender does give such notice and (ii) each Lender will
designate a different Applicable Lending Office for the Loans of such Lender
affected by such event if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the sole opinion of such
Lender, be disadvantageous to such Lender, except that such Lender shall have no
obligation to designate an Applicable Lending Office located in the United
States of America. Each Lender will furnish to the Borrowers a certificate
setting forth the basis and amount of each request by such Lender for
compensation under paragraph (a) or (b) of this Section 5.01. Determinations and
allocations by any Lender for purposes of this Section 5.01 of the effect of any
Change in Law pursuant to paragraph (a) of this Section 5.01, or of the effect
of capital maintained pursuant to paragraph (b) of this Section 5.01, on its
costs or rate of return of maintaining Loans or its obligation to make Loans, or
on amounts receivable by it in respect of Loans, and of the amounts required to
compensate such Lender under this Section 5.01, shall be conclusive, provided
that such determinations and allocations are made on a reasonable basis.

5.02 Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Eurodollar Base
Rate for any Interest Period:

(a) the Administrative Agent determines, which determination shall be
conclusive, that quotations of interest rates for the relevant deposits referred
to in the definition of “Eurodollar Base Rate” in Section 1.01 are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for Eurodollar Loans as provided herein; or

(b) if the related Loans are of a particular Class, the Majority Lenders of such
Class determine, which determination shall be conclusive, and notify the
Administrative Agent that the relevant rates of interest referred to in the
definition of “Eurodollar Base Rate” in Section 1.01 upon the basis of which the
rate of interest for Eurodollar Loans for such Interest Period is to be
determined are not likely adequately to cover the cost to such Lenders of making
or maintaining Eurodollar Loans for such Interest Period;

then the Administrative Agent shall give the Borrowers and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to make additional Eurodollar Loans, to Continue
Eurodollar Loans or to Convert Base Rate Loans into Eurodollar Loans, and the
Borrowers shall, on the last day(s) of the then current Interest Period(s) for
the outstanding Eurodollar Loans, either prepay such Loans or Convert such Loans
into Base Rate Loans in accordance with Section 2.09.

5.03 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to honor its obligation to make or maintain Eurodollar Loans hereunder (and, in
the sole opinion of such Lender, the designation of a different Applicable
Lending Office would either not avoid such unlawfulness or would be
disadvantageous to such Lender), then such Lender shall promptly notify the
Borrowers thereof (with a copy to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
Eurodollar Loans shall be suspended until such time as such Lender may again
make and maintain Eurodollar Loans (in which case the provisions of Section 5.04
shall be applicable).

 

53



--------------------------------------------------------------------------------

5.04 Treatment of Affected Loans. If the obligation of any Lender to make
Eurodollar Loans of any Class or to Continue, or to Convert Base Rate Loans
into, Eurodollar Loans of any Class shall be suspended pursuant to Section 5.01
or 5.03, such Lender’s Eurodollar Loans of such Class shall be automatically
Converted into Base Rate Loans of such Class on the last day(s) of the then
current Interest Period(s) for Eurodollar Loans (or, in the case of a Conversion
resulting from a circumstance described in Section 5.03, on such earlier date as
such Lender may specify to the Borrowers with a copy to the Administrative
Agent) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.01 or 5.03 that gave rise to such
Conversion no longer exist:

(a) to the extent that such Lender’s Eurodollar Loans of such Class have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Loans of such Class shall be applied instead
to its Base Rate Loans of such Class; and

(b) all Loans of such Class that would otherwise be made or Continued by such
Lender as Eurodollar Loans shall be made or Continued instead as Base Rate
Loans, and all Base Rate Loans of such Class of such Lender that would otherwise
be Converted into Eurodollar Loans shall remain as Base Rate Loans.

If such Lender gives notice to the Borrowers with a copy to the Administrative
Agent that the circumstances specified in Section 5.01 or 5.03 that gave rise to
the Conversion of such Lender’s Eurodollar Loans pursuant to this Section 5.04
no longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Eurodollar Loans of the same Class made by
other Lenders are outstanding, such Lender’s Base Rate Loans of such Class shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Loans, to the extent necessary so
that, after giving effect thereto, all Base Rate and Eurodollar Loans of such
Class are allocated among the Lenders ratably (as to principal amounts, Types
and Interest Periods) in accordance with their respective Commitments of such
Class.

5.05 Compensation. The Borrowers shall pay to the Administrative Agent for the
account of each Lender, upon the request of such Lender through the
Administrative Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate it for any loss, cost or
expense that such Lender determines is attributable to:

(a) any payment, mandatory or optional prepayment or Conversion of a Eurodollar
Loan made by such Lender for any reason (including, without limitation, the
acceleration of the Loans pursuant to Section 9) on a date other than the last
day of the Interest Period for such Loan; or

(b) any failure by the Borrowers for any reason (including, without limitation,
the failure of any of the conditions precedent specified in Section 6 to be
satisfied) to borrow a Eurodollar Loan from such Lender on the date for such
borrowing specified in the relevant notice of borrowing given pursuant to
Section 2.02.

Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid,
Converted or not borrowed for the period from the date of such payment,
prepayment, Conversion or failure to borrow to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan that would have commenced on the date specified
for such borrowing) at the applicable rate of interest for such Loan provided
for herein over (ii) the amount of interest that otherwise would have accrued on
such principal amount at a rate per annum

 

54



--------------------------------------------------------------------------------

equal to the interest component of the amount such Lender would have bid in the
London interbank market for Dollar deposits of leading banks in amounts
comparable to such principal amount and with maturities comparable to such
period (as reasonably determined by such Lender).

5.06 Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrowers under Section 5.01 (but without duplication), if as
a result of any Change in Law there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit issued or to be issued hereunder and the result shall be to increase the
cost to any Lender or Lenders of issuing (or purchasing participations in) or
maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit hereunder or reduce any amount receivable by any Lender
hereunder in respect of any Letter of Credit (which increases in cost, or
reductions in amount receivable, shall be the result of such Lender’s or
Lenders’ reasonable allocation of the aggregate of such increases or reductions
resulting from such event), then, upon demand by such Lender or Lenders (through
the Administrative Agent), the Borrowers shall pay immediately to the
Administrative Agent for the account of such Lender or Lenders, from time to
time as specified by such Lender or Lenders (through the Administrative Agent),
such additional amounts as shall be sufficient to compensate such Lender or
Lenders (through the Administrative Agent) for such increased costs or
reductions in amount. A statement as to such increased costs or reductions in
amount incurred by any such Lender or Lenders, submitted by such Lender or
Lenders to the Borrowers shall be conclusive in the absence of manifest error as
to the amount thereof.

5.07 Tax Gross-up.

(a) Gross-up for Deduction or Withholding of Taxes. The Borrowers shall jointly
and severally agree to pay to each Lender (or, if a Lender is not the beneficial
owner of the relevant Loan, on account of the beneficial owner) such additional
amounts as are necessary in order that the payment of any amount due to such
Lender hereunder or under any other any Loan Document after deduction or
withholding by an applicable withholding agent in respect of any Taxes imposed
with respect to such payment will not be less than the amount stated herein to
be then due and payable, provided that the foregoing obligation to pay such
additional amounts shall not apply to (A) any U.S. federal withholding Tax that
is imposed on any payment to any Foreign Lender pursuant to a law that is in
effect at the time of such Foreign Lender becoming a Lender under any Loan
Document or a change in its Applicable Lending Office, except to the extent that
such Foreign Lender (or its assignor if applicable) was entitled, immediately
prior to such change in the Applicable Lending Office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
Tax pursuant to this Section 5.07, (B) any Tax that is attributable to such
Lender’s failure to comply with Section 5.07(e), (C) any U.S. federal
withholding Taxes imposed under FATCA or (D) any Taxes imposed on or measured by
its overall net income or profits and franchise Taxes imposed on it (in lieu of
net income Taxes), however denominated, by a jurisdiction as a result of the
Lender being organized or having its Applicable Lending Office in such
jurisdiction (such Taxes other than the Taxes enumerated in the proviso,
“Indemnified Taxes”).

(b) Other Taxes. The Borrowers agree to pay Other Taxes to the applicable
governmental authority.

(c) Indemnification. Borrowers shall, jointly and severally, indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.07) payable by the Administrative Agent or such Lender, as
the case may be, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

55



--------------------------------------------------------------------------------

(d) Evidence of Deduction, Etc. Within 30 days after paying any amount to the
Administrative Agent or any Lender from which it is required by law to make any
deduction or withholding, and within 30 days after it is required by law to
remit such deduction or withholding to any relevant taxing or other authority,
the Borrowers shall deliver to the Administrative Agent for delivery to such
Lender evidence satisfactory to such Lender of such deduction or withholding (as
the case may be).

(e) Certifications and Forms. Any Foreign Lender that is entitled to an
exemption from or reduction of any withholding tax with respect to any payments
hereunder or under any other Loan Document shall, to the extent it may lawfully
do so, deliver to the Borrowers and to the Administrative Agent, at the time or
times reasonably requested by the Borrowers or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. Each Foreign Lender shall, from time to time after the initial
delivery by such Foreign Lender of the forms described above, whenever a lapse
in time or change in such Foreign Lender’s circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate, promptly
(1) deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) renewals, amendments or
additional or successor forms, properly completed and duly executed by such
Foreign Lender, together with any other certificate or statement of exemption
required in order to confirm or establish such Foreign Lender’s status or that
such Foreign Lender is entitled to an exemption from or reduction in U.S.
federal withholding tax or (2) notify Administrative Agent and the Borrowers of
its inability to deliver any such forms, certificates or other evidence.

Without limiting the generality of the foregoing, any Foreign Lender shall, to
the extent it may lawfully do so, deliver to the Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrowers or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of MCC within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
in connection with the Loan Documents are effectively connected with such
Foreign Lender’s conduct of a U.S. trade or business (“Tax Certificate”) and
(y) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms),

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership for U.S. federal income tax purposes
or a Lender that has sold a participation), an Internal Revenue Service Form
W-8IMY, accompanied by a Form W-8ECI,

 

56



--------------------------------------------------------------------------------

W-8BEN, a Tax Certificate, Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership (and not a participating Lender) and one or more partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a Tax Certificate on behalf of such beneficial owner(s),

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers and the Administrative Agent to determine
the withholding or deduction required to be made.

(f) Refund. If a Lender or the Administrative Agent receives a refund in respect
of any Taxes as to which a Lender or the Administrative Agent has been
indemnified by a Borrower pursuant to this Section 5.07, such Lender or the
Administrative Agent shall, within 30 days from the date of receipt of such
refund, pay over such refund to such Borrower, net of all reasonable
out-of-pocket expenses of the Lender or the Administrative Agent, as the case
may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund).

(g) Issuing Lender. For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 5.07, include any Issuing Lender.

5.08 Replacement of Lenders. If any Lender or the Administrative Agent on behalf
of any Lender (a) requests compensation pursuant to Section 5.01, 5.06 or 5.07,
(b) has its obligation to make or Continue, or to Convert Loans of any Type into
the other Type of Loan, suspended pursuant to Section 5.01 or 5.03, (c) is a
Defaulting Lender or (d) is a Non-Consenting Lender (any such Lender described
in the foregoing clause (a) through (d) being herein called a “Specified
Lender”), the Borrowers, upon three Business Days’ notice, may require that such
Specified Lender transfer all of its right, title and interest under this
Agreement to any bank or other financial institution (a “Proposed Lender”)
identified by the Borrowers that is reasonably satisfactory to the
Administrative Agent (i) if such Proposed Lender agrees to assume all of the
obligations of such Specified Lender hereunder, and to purchase all of such
Specified Lender’s Loans hereunder for consideration equal to the aggregate
outstanding principal amount of such Specified Lender’s Loans, together with
interest thereon to the date of such purchase (and, if applicable, any premium
due pursuant to Section 2.09(v) with respect to the Tranche F Term Loans
assigned by such Specified Lender), and satisfactory arrangements are made for
payment to such Specified Lender of all other amounts payable hereunder to such
Specified Lender on or prior to the date of such transfer (including any fees
accrued hereunder and any amounts that would be payable under Section 5.05, as
if all of such Specified Lender’s Loans were being prepaid in full on such date)
and (ii) if such Specified Lender has requested compensation pursuant to
Section 5.01, 5.06 or 5.07, such Proposed Lender’s aggregate requested
compensation, if any, pursuant to Section 5.01, 5.06 or 5.07 with respect to
such Specified Lender’s Loans is lower than that of the Specified Lender.
Subject to the provisions of Section 11.06(b), such Proposed Lender shall be a
“Lender” for all purposes hereunder. Without prejudice to the survival of any
other agreement of the Borrowers hereunder the agreements of the Borrowers
contained in Sections 5.01, 5.06, 5.07 and 11.03 (without duplication of any
payments made to such Specified Lender by the Borrowers or the Proposed Lender)
shall survive for the benefit of such Specified Lender under this Section 5.08
with respect to the time prior to such replacement.

Section 6. Conditions Precedent.

6.01 Amendment and Restatement. The amendment and restatement of the Existing
Credit Agreement contemplated hereby shall become effective upon the receipt by
the Administrative Agent of the following, each of which shall be satisfactory
to the Administrative Agent and to each Lender in form and substance:

(a) Amendment and Restatement. The Restatement Agreement duly executed and
delivered by each of MCC, Mediacom LLC, the Borrowers, the Subsidiary
Guarantors, the Administrative Agent, Lenders constituting the Majority Lenders
(under and as defined in the Existing Credit Agreement) and each Lender with a
Revolving Credit Commitment or a Tranche F Term Loan.

 

57



--------------------------------------------------------------------------------

(b) Organizational Documents. Such organizational documents (including, without
limitation, board of director and shareholder resolutions, member approvals and
evidence of incumbency, including specimen signatures, of officers of each
Obligor) with respect to the execution, delivery and performance of this
Agreement and each other document to be delivered by such Obligor from time to
time in connection herewith and the extensions of credit hereunder as the
Administrative Agent may reasonably request (and the Administrative Agent and
each Lender may conclusively rely on such certificate until it receives notice
in writing from such Obligor to the contrary).

(c) Officer’s Certificate. A certificate of a Senior Officer, dated the
Restatement Effective Date, to the effect that (i) the representations and
warranties made by the Borrowers in Section 7, and by each Obligor in the other
Loan Documents to which it is a party, are true and complete on and as of the
date hereof with the same force and effect as if made on and as of such date
(or, if any such representation and warranty is expressly stated to have been
made as of a specific date, as of such specific date) and (ii) no Default shall
have occurred and be continuing.

(d) Opinion of Counsel to the Obligors. An opinion, dated the Restatement
Effective Date, of Dentons US LLP, counsel to the Obligors covering such matters
as the Administrative Agent or any Lender may reasonably request (and the
Borrowers hereby instruct such counsel to deliver such opinion to the Lenders
and the Administrative Agent).

(e) Other Documents. Such other documents as the Administrative Agent may
reasonably request.

The effectiveness of the amendment and restatement of the Existing Credit
Agreement contemplated hereby is also subject to the payment by the Borrowers of
such fees as the Borrowers shall have agreed to pay or deliver to the arrangers,
bookrunners and the Administrative Agent in connection herewith, including,
without limitation, the reasonable fees and expenses of Cahill Gordon & Reindel
LLP, special New York counsel to JPMCB, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the extensions of credit hereunder (to the extent that statements
for such fees and expenses have been delivered to the Borrowers).

6.02 Initial and Subsequent Extensions of Credit. The obligation of the Lenders
to make any Loan or otherwise extend any credit to the Borrowers upon the
occasion of each borrowing or other extension of credit hereunder (including the
initial borrowing) is subject to the further conditions precedent that, both
immediately prior to the making of such Loan or other extension of credit and
also after giving effect thereto and to the intended use thereof:

(a) no Default shall have occurred and be continuing; and

(b) the representations and warranties made by the Borrowers in Section 7, and
by each Obligor in the other Loan Documents to which it is a party, shall be
true and complete in all

 

58



--------------------------------------------------------------------------------

material respects (provided that any representation already qualified by
materiality or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date of the making of such Loan or other extension of
credit with the same force and effect as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date).

Each notice of borrowing or request for the issuance of a Letter of Credit by
the Borrowers hereunder shall constitute a certification by the Borrowers to the
effect set forth in the preceding sentence (both as of the date of such notice
or request and, unless the Borrowers otherwise notify the Administrative Agent
prior to the date of such borrowing or issuance, as of the date of such
borrowing or issuance).

Section 7. Representations and Warranties. The Borrowers represent and warrant
to the Administrative Agent and the Lenders that:

7.01 Existence. Each Borrower and its Subsidiaries (a) is a corporation,
partnership, limited liability company or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify could (either
individually or in the aggregate) have a Material Adverse Effect.

7.02 Financial Condition. The Borrowers have heretofore furnished to the Lenders
the following financial statements:

(i) the audited consolidated financial statements of Mediacom LLC, including
consolidated balance sheets, as of December 31, 2011 and 2012, and the related
audited consolidated statements of operation and cash flow for the years ended
on such respective dates, certified by PricewaterhouseCoopers LLP;

(ii) the audited combined financial statements of the Borrowers and their
Subsidiaries, including combined balance sheets, as of December 31, 2011 and
2012, and the related audited combined statements of operation and cash flow for
the years ended on such respective dates; and

(iii) the unaudited combined financial statements of the Borrowers and their
Subsidiaries, including combined balance sheets as of September 30, 2013 and the
related unaudited combined statements of operation and cash flow for the
three-month period ended on such date.

All such financial statements fairly present in all material respects the
individual or combined financial condition of the respective entities as at such
respective dates and the individual or combined results of their operations for
the applicable periods ended on such respective dates, all in accordance with
generally accepted accounting principles and practices applied on a consistent
basis (subject to ordinary year end adjustments and footnotes).

As of the date hereof, there are no material contingent liabilities, material
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated material losses from any unfavorable commitments of the Borrowers
and their Subsidiaries, except as referred to or reflected or provided for in
the balance sheets as at September 30, 2013 referred to above.

 

59



--------------------------------------------------------------------------------

Since December 31, 2012, there has been no material adverse change and no
change, event or circumstance that could reasonably be expected to cause a
material adverse change in the combined financial condition, operations or
business of the Borrowers and their Subsidiaries taken as a whole from that set
forth in such audited financial statements as at such date referred to in
clauses (i) and (ii) above.

7.03 Litigation. Except as set forth on Schedule VIII hereto, as of the
Restatement Effective Date there are no legal or arbitral proceedings, or any
proceedings or investigations by or before any governmental or regulatory
authority or agency, pending or (to the knowledge of any Borrower) threatened
against any Borrower or any of its Subsidiaries that if adversely determined
could (either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.

7.04 No Breach. None of the execution and delivery of this Agreement and the
other Loan Documents, the consummation of the transactions herein and therein
contemplated or compliance with the terms and provisions hereof and thereof will
conflict with or result in a breach of, or require any consent under, the
Operating Agreements, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which any Borrower or any of its Subsidiaries is a
party or by which any of them or any of their Property is bound or to which any
of them is subject, or constitute a default under any such agreement or
instrument, or (except for the Liens created pursuant to the Security Documents)
result in the creation or imposition of any Lien upon any Borrower or any of its
Subsidiaries pursuant to the terms of any such agreement or instrument.

7.05 Action. Each Borrower has all necessary corporate or limited liability
company power, authority and legal right to execute, deliver and perform its
obligations under each of the Loan Documents to which it is a party; the
execution, delivery and performance by each Borrower of each of the Loan
Documents to which it is a party have been duly authorized by all necessary
corporate or limited liability company action on its part (including, without
limitation, any required stockholder or member approvals); and this Agreement
has been duly and validly executed and delivered by each Borrower and
constitutes, and the other Loan Documents to which it is a party when executed
and delivered will constitute, its legal, valid and binding obligation,
enforceable against each Borrower in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

7.06 Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency, or any
securities exchange, are necessary for the execution, delivery or performance by
any Borrower of this Agreement or any of the other Loan Documents to which it is
a party or for the legality, validity or enforceability hereof or thereof,
except for (i) filings and recordings in respect of the Liens created pursuant
to the Security Documents and (ii) the exercise of remedies under the Security
Documents may require prior approval of the FCC or the issuing municipalities or
States under one or more of the Franchises.

7.07 ERISA. Each Plan, and, to the knowledge of each Borrower, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law, and no event
or condition has occurred and is continuing as to which such Borrower would be
under an obligation to furnish a report to the Administrative Agent under
Section 8.01(e).

7.08 Taxes. Except as set forth in Schedule II, each Borrower and each of its
Subsidiaries has filed all Federal income tax returns and all other material tax
returns and information statements that are required to be filed by them and
have paid all taxes due pursuant to such returns or pursuant to any assessment

 

60



--------------------------------------------------------------------------------

received by such Borrower or any of its Subsidiaries, except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
set aside by such Borrower in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrowers and their Subsidiaries in respect of
taxes and other governmental charges are, in the opinion of the Borrowers,
adequate. None of the Borrowers has given or been requested to give a waiver of
the statute of limitations relating to the payment of any Federal, state, local
and foreign taxes or other impositions.

7.09 Investment Company Act. None of the Borrowers nor any of its Subsidiaries
is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

7.10 Anti-Corruption and Sanctions Laws. The Borrowers and each of their
Subsidiaries have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrowers, their Subsidiaries and their
respective officers and employees and to the knowledge of the Borrowers, their
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrowers, any Subsidiary or
any of their respective directors, officers or employees or (b) to the knowledge
of the Borrowers, any agent of the Borrowers or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

7.11 Material Agreements and Liens.

(a) Indebtedness. Part A of Schedule III sets forth (i) a complete and correct
list of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangement (other than the Loan Documents)
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, the
Borrowers or any of their Subsidiaries, outstanding on the Restatement Effective
Date), the aggregate principal or face amount of which equals or exceeds (or may
equal or exceed) $1,000,000, and the aggregate principal or face amount
outstanding or that may become outstanding under each such arrangement is
correctly described in Part A of Schedule III, and (ii) a statement of the
aggregate amount of obligations in respect of surety and performance bonds
backing pole rental or conduit attachments and the like, or backing obligations
under Franchises, of the Borrowers or any of their Subsidiaries outstanding on
the Restatement Effective Date.

(b) Liens. Part B of Schedule III is a complete and correct list of each Lien
(other than the Liens created pursuant to the Security Documents) securing
Indebtedness of any Person outstanding on the Restatement Effective Date, the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $1,000,000 and covering any Property of the Borrowers or any of their
Subsidiaries, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the Property covered by each such Lien is correctly described
in Part B of Schedule III.

7.12 Environmental Matters. Each of the Borrowers and their Subsidiaries has
obtained all environmental, health and safety permits, licenses and other
authorizations required under all Environmental Laws to carry on its business as
now being or as proposed to be conducted, except to the extent failure to have
any such permit, license or authorization would not (either individually or in
the aggregate) have a Material Adverse Effect. Each of such permits, licenses
and authorizations is in full force and effect and each of the Borrowers and its
Subsidiaries is in compliance with the terms and conditions thereof, and is also
in compliance with all other limitations, restrictions, conditions, standards,
prohibitions,

 

61



--------------------------------------------------------------------------------

requirements, obligations, schedules and timetables contained in any applicable
Environmental Law or in any regulation, code, plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent failure to comply therewith would not (either
individually or in the aggregate) have a Material Adverse Effect. In addition,
no notice, notification, demand, request for information, citation, summons or
order has been issued, no complaint has been filed, no penalty has been assessed
and, to the Borrowers’ knowledge, no investigation or review is pending or
threatened by any governmental or other entity with respect to any alleged
failure by the Borrowers or any of their Subsidiaries to have any environmental,
health or safety permit, license or other authorization required under any
Environmental Law in connection with the conduct of the business of the
Borrowers or any of their Subsidiaries or with respect to any generation,
treatment, storage, recycling, transportation, discharge or disposal, or any
Release of any Hazardous Materials generated by the Borrowers or any of their
Subsidiaries. All environmental investigations, studies, audits, tests, reviews
or other analyses conducted by or that are in the possession of the Borrowers or
any of their Subsidiaries in relation to facts, circumstances or conditions at
or affecting any site or facility now or previously owned, operated or leased by
the Borrowers or any of their Subsidiaries and that could result in a Material
Adverse Effect have been made available to the Lenders.

7.13 Capitalization. The Borrowers have heretofore delivered to the Lenders true
and complete copies of the Operating Agreements. The only members of Mediacom
California on the date hereof are Mediacom LLC and Mediacom Management
Corporation; the only members of Mediacom Arizona on the date hereof are
Mediacom LLC and Mediacom California; and the only member of Mediacom Delaware,
Mediacom Illinois, Mediacom Indiana, Mediacom Iowa, Mediacom Minnesota, Mediacom
Southeast, Mediacom Wisconsin is Mediacom LLC. Each of Mediacom Delaware,
Mediacom Illinois, Mediacom Indiana, Mediacom Iowa, Mediacom Minnesota, Mediacom
Southeast, Mediacom Wisconsin and Zylstra is a Wholly-Owned Subsidiary of
Mediacom LLC. As of the date hereof, except for Sections 6.2 and 7.3 of the
Operating Agreement for Mediacom Southeast relating to Preferred Membership
Interests, (x) there are no outstanding Equity Rights with respect to any of the
Borrowers and (y) there are no outstanding obligations of any of the Borrowers
or any of their Subsidiaries to repurchase, redeem, or otherwise acquire any
equity interests in the Borrowers nor are there any outstanding obligations of
any Borrower or any of their Subsidiaries to make payments to any Person, such
as “phantom stock” payments, where the amount thereof is calculated with
reference to the fair market value or equity value of such Borrowers or any of
their Subsidiaries.

7.14 Subsidiaries and Investments, Etc.

(a) Subsidiaries. Set forth in Part A of Schedule IV is a complete and correct
list of all Subsidiaries of the Borrowers.

(b) Investments. Set forth in Part B of Schedule IV is a complete and correct
list of all Investments (other than Investments of the type referred to in
paragraphs (b), (c) and (e) of Section 8.08) held by the Borrowers or any of
their Subsidiaries in any Person on the Restatement Effective Date and, for each
such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in
Schedule IV, each of the Borrowers and their Subsidiaries owns, free and clear
of all Liens (other than the Liens created pursuant to the Security Documents),
all such Investments.

7.15 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Borrowers to the Administrative Agent or any Lender in connection with the
negotiation, preparation or delivery of the Existing Credit Agreement, this
Agreement and the other Loan Documents or included herein or therein or
delivered pursuant hereto or thereto, when taken as a whole do not contain any
untrue statement of material fact or omit to state any

 

62



--------------------------------------------------------------------------------

material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were made, not misleading. All written
information furnished after the date hereof by the Borrowers and their
Subsidiaries to the Administrative Agent and the Lenders in connection with this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby will be true, complete and accurate in every material respect, or
(in the case of projections) based on reasonable estimates, on the date as of
which such information is stated or certified. There is no fact known to the
Borrowers that could reasonably be expected to have a Material Adverse Effect
(other than facts affecting the cable television industry in general) that has
not been disclosed herein, in the Existing Credit Agreement and the other Loan
Documents or in a report, financial statement, exhibit, schedule, disclosure
letter or other writing furnished to the Lenders for use in connection with the
transactions contemplated hereby or thereby.

7.16 Franchises.

(a) Franchises. Set forth in Schedule V is a complete and correct list of all
Franchises (identified by issuing authority, operating company and expiration
date) owned or operated by the Borrowers and their Subsidiaries on the
Restatement Effective Date. Except as set forth on Schedule V, none of the
Borrowers or any of their Subsidiaries have received any notice from the
granting body or any other governmental authority with respect to any breach of
any covenant under, or any default with respect to, any Franchise which could
reasonably be expected to have a Material Adverse Effect. Complete and correct
copies of all Franchises have heretofore been made available to the
Administrative Agent.

(b) Licenses and Permits. Each of the Borrowers and their Subsidiaries possesses
or has the right to use all copyrights, licenses, permits, patents, trademarks,
service marks, trade names or other rights (collectively, the “Licenses”),
including licenses, permits and registrations granted or issued by the FCC,
agreements with public utilities and microwave transmission companies, pole or
conduit attachment, use, access or rental agreements and utility easements that
are necessary for the legal operation and conduct of the CATV Systems of the
Borrowers and their Subsidiaries, except for such of the foregoing the absence
of which could not reasonably be expected to have a Material Adverse Effect on
the Borrowers or any of their Subsidiaries, and each of such Licenses is in full
force and effect and, to the knowledge of Borrowers, no material default has
occurred and is continuing thereunder. Except as set forth on Schedule V, none
of the Borrowers or any of their Subsidiaries have received any notice from the
granting body or any other governmental authority with respect to any breach of
any covenant under, or any default with respect to, any Licenses which could
reasonably be expected to have a Material Adverse Effect. Complete and correct
copies of all material Licenses have heretofore been made available to the
Administrative Agent.

7.17 The CATV Systems.

(a) Compliance with Law. Except as set forth in Schedule VI, each of the
Borrowers and their Subsidiaries and the CATV Systems owned or operated by them
are in compliance in all material respects with all applicable federal, state
and local laws, rules and regulations, including without limitation, the
Communications Act of 1934, as amended (the “Communications Act”), the Copyright
Act of 1976, as amended (the “Copyright Act”), and the rules and regulations of
the FCC, the FAA and the United States Copyright Office (the “Copyright
Office”), including, without limitation, rules and laws governing system
registration, use of restricted frequencies, signal carriage and program
exclusivity requirements, leased access channels, emergency alert system
requirements, equal employment opportunity, cumulative leakage index testing and
reporting, signal leakage, tower registration and clearance, subscriber notices,
and privacy requirements, except to the extent that the failure to so comply
with any of the foregoing could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, except to the extent that the failure to comply
with any of the following could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule VI:

(i) the communities included in the areas covered by the Franchises have been
registered with the FCC;

 

63



--------------------------------------------------------------------------------

(ii) all of the current annual performance tests on such CATV Systems required
under the rules and regulations of the FCC have been timely performed and the
results of such tests demonstrate satisfactory compliance with the applicable
FCC requirements in all material respects;

(iii) to the knowledge of the Borrowers, as of the most recent annual
performance tests, such CATV Systems currently meet or exceed the technical
standards set forth in the rules and regulations of the FCC;

(iv) such CATV Systems are being operated in compliance with the provisions of
47 C.F.R. Sections 76.610 through 76.619 (mid-band and super-band signal
carriage), including 47 C.F.R. Section 76.611 (compliance with the cumulative
signal leakage index); and

(v) where required, appropriate authorizations from the FCC have been obtained
for the use of all restricted frequencies in use in such CATV Systems and, to
the knowledge of the Borrowers, such CATV Systems are presently being operated
in compliance with such authorizations (and all required certificates, permits
and clearances from governmental agencies, including the FAA, with respect to
all towers, earth stations, business radios and frequencies utilized and carried
by such CATV Systems have been obtained).

(b) Copyright Filings. Except as set forth in Schedule VI, for all periods
covered by any applicable statute of limitations, all notices, statements of
account, supplements and other documents required under Section 111 of the
Copyright Act, and under the rules of the Copyright Office, with respect to the
carriage of broadcast station signals by the CATV Systems (collectively, the
“Copyright Filings”) owned or operated by the Borrowers and their Subsidiaries
have been duly filed, and the proper amount of copyright fees have been paid on
a timely basis, and each such CATV System qualifies for the compulsory license
under Section 111 of the Copyright Act, except to the extent that the failure to
so file or pay could not (either individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Borrowers,
there is no pending claim, action, demand or litigation by any other Person with
respect to the Copyright Filings or related royalty payments made by the CATV
Systems.

(c) Carriage of Broadcast Signals. To the knowledge of the Borrowers and except
as set forth in Schedule VI, the carriage of all broadcast signals by the CATV
Systems owned by any Borrower or any such Subsidiary is permitted by valid
retransmission consent agreements or by must-carry elections by broadcasters, or
is otherwise permitted under applicable law, except to the extent the failure to
obtain any of the foregoing could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.

7.18 Rate Regulation. Each of the Borrowers and their Subsidiaries have reviewed
and evaluated in detail the FCC rules currently in effect (the “Rate Regulation
Rules”) implementing the cable television rate regulation provisions of the
Communications Act and the applicability of such Rate Regulation Rules to the
CATV Systems. Except to the extent that the failure to comply with such Rate
Regulation Rules could not (either individually or in the aggregate) reasonably
be expected to have a Material Adverse Effect and except as set forth in
Schedule VII:

(i) there are no cable service programming rate complaints or appeals of adverse
cable programming service rate decisions pending with the FCC relating to the
CATV Systems;

 

64



--------------------------------------------------------------------------------

(ii) for communities that are authorized to regulate basic service and equipment
rates under the Rate Regulations Rules, all FCC rate forms required to be
submitted by the Borrowers or their Subsidiaries have been timely submitted to
local franchising authorities and have justified the basic service and equipment
rates in effect for all periods in which the local franchising authority
currently has the authority to review and to take adverse action;

(iii) for communities that are not authorized to regulate basic service and
equipment rates under the Rate Regulations Rules, the Borrowers or their
Subsidiaries have timely submitted to local franchising authorities and
subscribers all required notices for basic service and equipment rates in effect
within one year of the date hereof;

(iv) no reduction of rates or refunds to subscribers are required by an
outstanding order of the FCC or any local franchising authority as of the date
hereof under the Communications Act and the Rate Regulation Rules applicable to
the CATV Systems of the Borrowers and their Subsidiaries; and

(v) each of the CATV Systems are in compliance with the Communications Act and
the Rate Regulation Rules concerning the uniform pricing requirements and tier
buy-through limitations (i.e., 47 U.S.C. §§ 543(b)(8), (d)).

7.19 Use of Credit. None of the Borrowers or any of their Subsidiaries is
engaged principally, or as one of their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock in violation of Regulations T, U or X.

Section 8. Covenants of the Borrowers. The Borrowers covenant and agree with the
Lenders and the Administrative Agent that, so long as any Commitment, Loan or
Letter of Credit Liability is outstanding and until payment in full of all
amounts payable by the Borrowers hereunder:

8.01 Financial Statements Etc. The Borrowers shall deliver to the Administrative
Agent (which shall promptly provide a copy thereof to the Lenders):

(a) as soon as available and in any event within 60 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of the
Borrowers, combined statements of income, retained earnings and cash flows of
the Borrowers and their Subsidiaries for such period and for the period from the
beginning of the respective fiscal year to the end of such period, and the
related combined balance sheet of the Borrowers and their Subsidiaries as at the
end of such period, setting forth in each case in comparative form the
corresponding figures for the corresponding periods in the preceding fiscal year
(except that, in the case of balance sheets, such comparison shall be to the
last day of the prior fiscal year), accompanied by a certificate of a Senior
Officer, which certificate shall state that such financial statements fairly
present in all material respects the combined financial condition and results of
operations of the Borrowers and their Subsidiaries in accordance with generally
accepted accounting principles consistently applied as at the end of, and for,
such period (subject to normal year-end audit adjustments);

(b) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrowers (beginning with the fiscal year ended December 31,
2013), combined statements of income, retained earnings and cash flows of the
Borrowers and their Subsidiaries for such fiscal year and the related combined
balance sheet of the Borrowers and their Subsidiaries

 

65



--------------------------------------------------------------------------------

as at the end of such fiscal year, setting forth in each case in comparative
form the corresponding combined figures for the preceding fiscal year and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such combined
financial statements fairly present in all material respects the combined
financial condition and results of operations of the Borrowers and their
Subsidiaries as at the end of, and for, such fiscal year in accordance with
generally accepted accounting principles;

(c) promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, that the Borrowers shall have
filed with the Securities and Exchange Commission (or any governmental agency
substituted therefor) or any national securities exchange;

(d) promptly upon the mailing thereof by the Borrowers to the shareholders or
members of the Borrowers generally, to holders of Affiliate Subordinated
Indebtedness generally, or by Mediacom LLC to the holders of any outstanding
notes or other debt issuances, copies of all financial statements, reports and
proxy statements so mailed;

(e) as soon as possible, and in any event within ten days after any Borrower
knows or has reason to believe that any of the events or conditions specified
below with respect to any Plan or Multiemployer Plan has occurred or exists, a
statement signed by a Senior Officer setting forth details respecting such event
or condition and the action, if any, that the Borrowers or their ERISA
Affiliates propose to take with respect thereto (and a copy of any report or
notice required to be filed with or given to the PBGC by the Borrowers or an
ERISA Affiliate with respect to such event or condition):

(i) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which the PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event (provided that a failure
to meet the minimum funding standard of Section 412 of the Code or Section 302
of ERISA, including, without limitation, the failure to make on or before its
due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, shall be a reportable event regardless of the issuance
of any waivers in accordance with Section 412(d) of the Code); and any request
for a waiver under Section 412(d) of the Code for any Plan;

(ii) the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Plan or any action taken by the Borrowers or an ERISA Affiliate to
terminate any Plan;

(iii) the institution by the PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Borrowers or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;

(iv) the complete or partial withdrawal from a Multiemployer Plan by the
Borrowers or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by any Borrower or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;

 

66



--------------------------------------------------------------------------------

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Borrowers or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days; and

(vi) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, could result in the loss
of tax-exempt status of the trust of which such Plan is a part if the Borrowers
or an ERISA Affiliate fails to timely provide security to the Plan in accordance
with the provisions of such Sections;

(f) within 60 days of the end of each quarterly fiscal period of the Borrowers
(90 days after the last quarterly fiscal period in any fiscal year), a Quarterly
Officer’s Report as at the end of such period;

(g) promptly after any Borrower knows or has reason to believe that any Default
has occurred, a notice of such Default describing the same in reasonable detail
and, together with such notice or as soon thereafter as possible, a description
of the action that the Borrowers have taken or propose to take with respect
thereto; and

(h) from time to time such other information regarding the financial condition,
operations, business or prospects of the Borrowers or any of their Subsidiaries
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request.

The Borrowers will furnish to each Lender, at the time they furnish each set of
financial statements pursuant to paragraph (a) or (b) above, a certificate of a
Senior Officer (i) to the effect that no Default has occurred and is continuing
(or, if any Default has occurred and is continuing, describing the same in
reasonable detail and describing the action that the Borrowers have taken or
proposes to take with respect thereto), (ii) setting forth in reasonable detail
the computations necessary to determine whether the Borrowers are in compliance
with Sections 8.07, 8.08, 8.09, 8.10, 8.11 and 8.12 as of the end of the
respective quarterly fiscal period or fiscal year and (iii) setting forth a
calculation of the amount of outstanding Affiliate Letters of Credit, Affiliate
Subordinated Indebtedness (and the scheduled maturity thereof), the Available
Amount, the amount of Cure Monies, the Equity Contribution Amount and the amount
of Net Available Proceeds from Prior Dispositions, in each case, as of the last
day of the most recently ended fiscal quarter.

The Borrowers acknowledge that (a) the Administrative Agent will make available
information to the Lenders by posting such information on IntraLinks or similar
electronic means and (b) certain of the Lenders may be “public side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrowers and their Affiliates or their securities) (each, a
“Public Lender”). The Borrower agrees to identify that portion of the
information to be provided to Public Lenders hereunder as “PUBLIC” and that such
information will not contain material non-public information relating to the
Borrowers or their Affiliates (or any of their securities).

8.02 Litigation. The Borrowers will promptly give to each Lender notice of all
legal or arbitral proceedings, and of all proceedings or investigations by or
before any governmental or regulatory authority or agency, and any material
development in respect of such legal or other proceedings, affecting the
Borrowers or any of their Subsidiaries or any of their Franchises, except
proceedings that, if adversely determined, could not (either individually or in
the aggregate) have a Material Adverse Effect. Without

 

67



--------------------------------------------------------------------------------

limiting the generality of the foregoing, the Borrowers will give to each Lender
(i) notice of the assertion of any Environmental Claim by any Person against, or
with respect to the activities of, the Borrowers or any of their Subsidiaries
and notice of any alleged violation of or non-compliance with any Environmental
Laws or any permits, licenses or authorizations, other than any Environmental
Claim or alleged violation that, if adversely determined, could not (either
individually or in the aggregate) have a Material Adverse Effect and (ii) copies
of any notices received by the Borrowers or any of their Subsidiaries under any
Franchise of a material default by the Borrowers or any of their Subsidiaries in
the performance of its obligations thereunder.

8.03 Existence, Etc. Each Borrower will, and will cause each of its Subsidiaries
to:

(a) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises (provided that nothing in this Section 8.03
shall prohibit any transaction expressly permitted under Section 8.05);

(b) comply with the requirements of all applicable laws, rules, regulations and
orders of governmental or regulatory authorities if failure to comply with such
requirements could (either individually or in the aggregate) have a Material
Adverse Effect;

(c) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained;

(d) maintain, in all material respects, all of its Properties used or useful in
its business in good working order and condition, ordinary wear and tear
excepted;

(e) keep adequate records and books of account, in which complete entries will
be made in accordance with generally accepted accounting principles consistently
applied; and

(f) permit representatives of any Lender or the Administrative Agent, during
normal business hours, to examine, copy and make extracts from its books and
records, to inspect any of its Properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by such Lender
or the Administrative Agent (as the case may be).

8.04 Insurance. Each Borrower will, and will cause each of its Subsidiaries to,
maintain insurance with financially sound and reputable insurance companies, or
may self-insure, and with respect to Property and risks of a character usually
maintained by Persons engaged in the same or similar business similarly
situated, against loss, damage and liability of the kinds and in the amounts
customarily maintained by such corporations, provided that each Borrower will in
any event maintain (with respect to itself and each of its Subsidiaries)
casualty insurance and insurance against claims for damages with respect to
defamation, libel, slander, privacy or other similar injury to person or
reputation (including misappropriation of personal likeness), in such amounts as
are then customary for Persons engaged in the same or similar business similarly
situated.

8.05 Prohibition of Fundamental Changes.

(a) Restrictions on Merger. None of the Borrowers will nor will it permit any of
its Subsidiaries to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution).

 

68



--------------------------------------------------------------------------------

(b) Restrictions on Acquisitions. None of the Borrowers will nor will it permit
any of its Subsidiaries to, acquire any business or Property from, or capital
stock of, or be a party to any acquisition of, any Person except for purchases
of equipment, programming rights and other Property to be sold or used in the
ordinary course of business, Investments permitted under Section 8.08(f), and
Capital Expenditures.

(c) Restrictions on Sales and Other Dispositions. None of the Borrowers will nor
will it permit any of its Subsidiaries to, convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, any part
of its business or Property, whether now owned or hereafter acquired (including,
without limitation, receivables and leasehold interests, but excluding
(i) obsolete or worn-out Property, tools or equipment no longer used or useful
in its business and (ii) any equipment, programming rights or other Property
sold or disposed of in the ordinary course of business and on ordinary business
terms).

(d) Certain Permitted Transactions. Notwithstanding the foregoing provisions of
this Section 8.05:

(i) Intercompany Mergers and Consolidations. Any Borrower may be merged or
consolidated with any other Borrower, and any Subsidiary of a Borrower may be
merged or consolidated with or into: (x) such Borrower if such Borrower shall be
the continuing or surviving corporation or (y) any other such Subsidiary;
provided that if any such transaction shall be between a Subsidiary and a Wholly
Owned Subsidiary, the Wholly Owned Subsidiary shall be the continuing or
surviving corporation.

(ii) Intercompany Dispositions. Any Borrower may sell, lease, transfer or
otherwise dispose of any or all of its Property to any other Borrower or a
Wholly Owned Subsidiary of a Borrower, and any Subsidiary of a Borrower may
sell, lease, transfer or otherwise dispose of any or all of its Property (upon
voluntary liquidation or otherwise) to a Borrower or a Wholly Owned Subsidiary
of a Borrower.

(iii) Restricted Payments and Investments. Any Borrower or any Subsidiary may
make Investments permitted by Section 8.08 and Restricted Payments permitted by
Section 8.09.

(iv) Asset Swaps. Any Borrower or any Wholly Owned Subsidiary of a Borrower may
enter into one or more transactions intended to trade (by means of either an
exchange or a sale and subsequent purchase) one or more of the CATV Systems
owned by any Borrower or any such Subsidiary for one or more CATV Systems owned
by any other Person, which transactions may be effected either by

(I) the Borrowers or such Wholly Owned Subsidiary selling one or more CATV
Systems owned by it and then within the time period specified by Section 2.10(d)
applying the Net Available Proceeds therefrom to acquire one or more other CATV
Systems or

(II) exchanging one or more CATV Systems, together with cash not exceeding 30%
of the fair market value of such acquired CATV Systems,

so long as:

(x) (A) at the time of any such transactions and after giving effect thereto, no
Default shall have occurred and be continuing and (B) after giving effect to
such transaction

 

69



--------------------------------------------------------------------------------

the Borrowers shall be in compliance with Section 8.10 (the determination of
such compliance to be calculated on a pro forma basis, as at the end of and for
the fiscal quarter most recently ended prior to the date of such transaction for
which financial statements of the Borrowers and their Subsidiaries are
available, under the assumption that such transaction shall have occurred, and
any Indebtedness in connection therewith shall have been incurred, at the
beginning of the applicable period, and under the assumption that interest for
such period had been equal to the actual weighted average interest rate in
effect for the Loans hereunder on the date of such transaction), and the
Borrowers shall have delivered to the Administrative Agent a certificate of a
Senior Officer showing such calculations in reasonable detail to demonstrate
such compliance,

(y) with respect to any single exchange of CATV Systems pursuant to clause (II)
above, the sum of the System Cash Flow for the period of four fiscal quarters
ending on, or most recently ended prior to, the date of such exchange
attributable to the CATV Systems being exchanged does not exceed more than 15%
of System Cash Flow for such period and

(z) the sum of (A) the System Cash Flow for the period referred to in subclause
(y) above plus (B) the System Cash Flow attributable to all other CATV Systems
previously exchanged pursuant to clause (II) above (whether during the period
referred to in subclause (y) above, or prior thereto), does not exceed an amount
equal to 35% of Adjusted System Cash Flow for the period referred to in
subclause (y) above.

If, in connection with an exchange permitted under this subparagraph (iv), the
Borrowers or a Wholly Owned Subsidiary receives cash, the cash received by the
Borrowers or such Wholly Owned Subsidiary in connection with such transaction
shall be applied in accordance with Section 2.10(d).

(v) dispositions (which shall not include any transaction or series of
transactions that would result in the sale of all or substantially all of the
assets of the Borrowers) pursuant to which such Borrower receives consideration
at the time of such disposition at least equal to the fair market value of the
Property subject to such disposition (as determined in good faith by the
Executive Committee, whose determination shall be conclusive and evidenced by a
Committee Resolution); so long as (x) not less than 75% of such consideration
shall be in the form of cash or cash equivalents and (y) on a pro forma basis,
after giving effect to such disposition and the application of the Net Available
Proceeds therefrom, the Borrowers shall be in pro forma compliance with
Section 8.10 as of the last day of the most recent fiscal quarter for which
financial statements have been delivered;

(vi) Acquisitions. Any Borrower or a Wholly Owned Subsidiary of such Borrower
may acquire any business or Property from, or capital stock of, or be a party to
any acquisition of, any Person, so long as:

(A) the aggregate Purchase Price of any individual such acquisition shall not
exceed $750,000,000;

(B) such acquisition (if by purchase of assets, merger or consolidation) shall
be effected in such manner so that the acquired business, and the related
assets, are owned either by a Borrower or a Wholly Owned Subsidiary of a
Borrower and, if effected by merger or consolidation involving a Borrower, such
Borrower shall be the continuing or surviving entity and, if effected by merger
or consolidation involving a Wholly Owned Subsidiary of a Borrower, such Wholly
Owned Subsidiary shall be the continuing or surviving entity;

 

70



--------------------------------------------------------------------------------

(C) such acquisition (if by purchase of stock) shall be effected in such manner
so that the acquired entity becomes a Wholly Owned Subsidiary of a Borrower;

(D) with respect to any acquisition involving an aggregate Purchase Price in
excess of $50,000,000, the Borrowers shall deliver to the Administrative Agent
(which shall promptly notify the Lenders of such acquisition and forward a copy
to each Lender which requests one) (1) no later than five Business Days after
the execution and delivery thereof, copies of the respective agreements or
instruments pursuant to which such acquisition is to be consummated (including,
without limitation, any related management, non-compete, employment, option or
other material agreements), any schedules to such agreements or instruments and
all other material ancillary documents to be executed or delivered in connection
therewith and (2) promptly following request therefor (but in any event within
three Business Days following such request), copies of such other information or
documents relating to each such acquisition as the Administrative Agent shall
have requested;

(E) with respect to any acquisition involving an aggregate Purchase Price in
excess of $50,000,000, the Administrative Agent shall have received (and shall
promptly forward a copy thereof to each Lender which requests one) a letter (in
the case of each legal opinion delivered to the Borrowers pursuant to such
acquisition) from each Person delivering such opinion (which shall in any event
include an opinion of special FCC counsel) authorizing reliance thereon by the
Administrative Agent and the Lenders;

(F) with respect to any acquisition involving an aggregate Purchase Price in
excess of $50,000,000, the Borrowers shall have delivered to the Administrative
Agent (which shall promptly provide a copy thereof to the Lenders) evidence
satisfactory to the Administrative Agent and the Majority Lenders of receipt of
all licenses, permits, approvals and consents, if any, required with respect to
such acquisition (including, without limitation, the consents of the respective
municipal franchising authorities to the acquisition of the respective CATV
Systems being acquired (if any));

(G) the entire amount of the consideration payable by the Borrowers and their
Subsidiaries in connection with such acquisition (other than customary
post-closing adjustments and indemnity obligations, and other than Indebtedness
incurred in connection with such acquisition that is permitted under paragraphs
(c) or (f) of Section 8.07) shall be payable on the date of such acquisition;

(H) none of the Borrowers nor any of its Subsidiaries shall, in connection with
such acquisition, assume or remain liable in respect of (x) any Indebtedness of
the seller or sellers (except for Indebtedness permitted under Section 8.07(f))
or (y) other obligations of the seller or sellers (except for obligations
incurred in the ordinary course of business in operating the CATV System so
acquired and necessary or desirable to the continued operation of such CATV
System);

(I) to the extent the assets purchased in such acquisition shall be subject to
any Liens not permitted hereunder, such Liens shall have been released (or
arrangements for such release satisfactory to the Administrative Agent shall
have been made);

 

71



--------------------------------------------------------------------------------

(J) to the extent applicable, the Borrowers shall have complied with the
provisions of Section 8.16, including, without limitation, to the extent not
theretofore delivered, delivery to the Administrative Agent of (x) the
certificates representing the shares of stock or other ownership interests,
accompanied by undated stock powers or other powers executed in blank, and
(y) the agreements, instruments, opinions of counsel and other documents
required under Section 8.16;

(K) after giving effect to such acquisition the Borrowers shall be in compliance
with Section 8.10 (the determination of such compliance to be calculated on a
pro forma basis, as at the end of and for the fiscal quarter most recently ended
prior to the date of such acquisition for which financial statements of the
Borrowers and their Subsidiaries are available, under the assumption that such
acquisition shall have occurred, and any Indebtedness in connection therewith
shall have been incurred, at the beginning of the applicable period, and under
the assumption that interest for such period had been equal to the actual
weighted average interest rate in effect for the Loans hereunder on the date of
such acquisition), and the Borrowers shall have delivered to the Administrative
Agent a certificate of a Senior Officer showing such calculations in reasonable
detail to demonstrate such compliance;

(L) immediately prior to such acquisition and after giving effect thereto, no
Default shall have occurred and be continuing; and

(M) the Borrowers shall deliver such other documents and shall have taken such
other action as the Majority Lenders or the Administrative Agent may reasonably
request.

8.06 Limitation on Liens. None of the Borrowers will, nor will it permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
of its Property, whether now owned or hereafter acquired, except:

(a) Liens created pursuant to the Security Documents;

(b) Liens in existence on the Restatement Effective Date and listed in Part B of
Schedule III (or, to the extent not meeting the minimum thresholds for required
listing on Schedule III pursuant to Section 7.11, in an aggregate amount not
exceeding $10,000,000);

(c) Liens imposed by any governmental authority for taxes, assessments or
charges not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrowers or the affected Subsidiaries, as the case may be, in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate proceedings and Liens securing judgments but only to the extent for
an amount and for a period not resulting in an Event of Default under
Section 9.01(i);

(e) pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;

 

72



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of Property or
minor imperfections in title thereto that, in the aggregate, are not material in
amount, and that do not in any case materially detract from the value of the
Property subject thereto or interfere with the ordinary conduct of the business
of the Borrowers or any of their Subsidiaries;

(h) Liens upon real and/or tangible personal Property acquired after the
Restatement Effective Date (by purchase, construction or otherwise) by the
Borrowers or any of their Subsidiaries and securing Indebtedness permitted under
Section 8.07(f), each of which Liens either (A) existed on such Property before
the time of its acquisition and was not created in anticipation thereof or
(B) was created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such Property; provided that (i) no such Lien shall extend to
or cover any Property of a Borrower or any such Subsidiary other than the
Property so acquired and improvements thereon and (ii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed the fair market
value (as determined in good faith by a Senior Officer) of such Property at the
time it was acquired (by purchase, construction or otherwise);

(i) Liens on the Collateral securing Indebtedness permitted to be incurred
pursuant to Section 8.07(g) so long as a representative for the holders of such
Indebtedness has entered into a Pari Passu Intercreditor Agreement or Junior
Lien Intercreditor Agreement; and

(j) Liens securing other obligations of the Borrowers permitted to be incurred
hereunder in an aggregate amount not to exceed $25,000,000 at any time
outstanding.

8.07 Indebtedness. None of the Borrowers will, nor will it permit any of its
Subsidiaries to, create, incur or suffer to exist any Indebtedness except:

(a) Indebtedness to the Lenders hereunder;

(b) Indebtedness outstanding on the Restatement Effective Date and listed in
Part A-1 of Schedule III (or, to the extent not meeting the minimum thresholds
for required listing on Schedule III pursuant to Section 7.11, in an aggregate
amount not exceeding $10,000,000);

(c) Affiliate Subordinated Indebtedness incurred in accordance with
Section 8.12;

(d) Indebtedness of the Borrowers to any Subsidiary of the Borrowers, and of any
Subsidiary of the Borrowers to the Borrowers or its other Subsidiaries;

(e) Indebtedness (other than Affiliate Subordinated Indebtedness) of the
Borrowers and their Subsidiaries that is Permitted Subordinated Debt, so long as
on a pro forma basis after giving effect to the incurrence of such Indebtedness
and the application of the proceeds therefrom, the Borrowers shall be in
compliance with Section 8.10 as of the last day of the most recent fiscal
quarter for which financial statements are available;

 

73



--------------------------------------------------------------------------------

(f) additional Indebtedness of the Borrowers and their Subsidiaries (including,
without limitation, Capital Lease Obligations and other Indebtedness secured by
Liens permitted under Section 8.06(h)) up to but not exceeding an aggregate
amount of $175,000,000 at any one time outstanding; and

(g) Indebtedness of the Borrowers constituting Refinancing Debt Securities and
any Permitted Refinancing in respect thereof.

In addition to the foregoing, the Borrowers will not, nor will they permit their
Subsidiaries to, incur or suffer to exist any obligations in an aggregate amount
in excess of $50,000,000 at any one time outstanding in respect of surety and
performance bonds backing pole rental or conduit attachments and the like, or
backing obligations under Franchises, arising in the ordinary course of business
of the CATV Systems of the Borrowers and their Subsidiaries.

8.08 Investments. The Borrowers will not, nor will they permit any of their
Subsidiaries to, make or permit to remain outstanding any Investments except:

(a) Investments outstanding on the Restatement Effective Date and identified in
Part A of Schedule IV;

(b) operating deposit accounts with banks;

(c) Permitted Investments;

(d) Investments by the Borrowers and their Subsidiaries in the Borrowers and
their Subsidiaries;

(e) Interest Rate Protection Agreements entered into in the ordinary course of
business of the Borrowers and not for speculative purposes;

(f) Investments by the Borrowers and their Subsidiaries consisting of exchanges
or acquisitions permitted under subparagraphs (iv) or (v) of Section 8.05(d);

(g) Investments consisting of the issuance of a Letter of Credit for the account
of the Borrowers to support an obligation of an Affiliate of the Borrowers, in
such amounts as would be permitted under Section 8.09(d)(ii);

(h) additional Investments (including, without limitation, Investments by the
Borrowers or any of their Subsidiaries in Affiliates of the Borrowers), so long
as the aggregate amount of all such Investments shall not exceed $300,000,000;
and

(i) so long as no Default has occurred and is continuing or would result
therefrom, Investments may be made by the Borrowers and their Subsidiaries in an
amount not to exceed the Available Amount at such time.

 

74



--------------------------------------------------------------------------------

8.09 Restricted Payments. The Borrowers will not make any Restricted Payment at
any time, provided that, so long as at the time thereof, and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
the Borrowers may make the following Restricted Payments (subject, in each case,
to the applicable conditions set forth below):

(a) the Borrowers may make Restricted Payments in cash to their members in an
amount equal to the Tax Payment Amount with respect to any fiscal period or
portion thereof (net of Restricted Payments previously made under this paragraph
(a) in respect of such period), so long as at least fifteen days prior to making
any such Restricted Payment, the Borrowers shall have delivered to each Lender
(i) notification of the amount and proposed payment date of such Restricted
Payment and (ii) a statement of a Senior Officer (and, in the event such period
is a full fiscal year, the Borrower’s independent certified public accountants)
setting forth a detailed calculation of the Tax Payment Amount for such period
and showing the amount of such Restricted Payment and all previous Restricted
Payments made pursuant to this Section 8.09(a) in respect of such period;

(b) the Borrowers may make payments in cash in respect of Management Fees to the
extent permitted under Section 8.11;

(c) the Borrowers may make payments in cash in respect of the interest on
Affiliate Subordinated Indebtedness;

(d) the Borrowers may make payments in cash in respect of the principal of
Affiliate Subordinated Indebtedness and distributions in respect of the equity
capital of the Borrowers and may request the issuance of Affiliate Letters of
Credit (such payment and issuance being collectively called “Permitted
Transactions”), so long as:

(i) in the case of any Permitted Transaction consisting of a payment in respect
of the principal of Affiliate Subordinated Indebtedness, or distribution in
respect of equity capital, constituting Cure Monies, at least one complete
fiscal quarter shall have elapsed subsequent to the last date upon which the
Borrowers shall have utilized their cure rights under Section 9.02, without the
occurrence of any Event of Default;

(ii) after giving effect to any Permitted Transaction during any fiscal quarter
(the “current fiscal quarter”) and to the making of any Capital Expenditures
during the current fiscal quarter, the Borrowers would (as at the last day of
the most recent fiscal quarter immediately prior to the current fiscal quarter)
have been in compliance on a pro forma basis with Section 8.10, the
determination of such compliance to be determined as if:

(x) for purposes of calculating the Total Leverage Ratio, there were added to
Indebtedness the sum (herein, the “Relevant Sum”) of the amount of such
Permitted Transaction plus the amount of all other Permitted Transactions made
during the current fiscal quarter through the date of such Permitted
Transaction, minus the amount of Special Reductions through such date plus the
amount of any such Capital Expenditures, and

(y) for purposes of calculating the Interest Coverage Ratio, the Relevant Sum
plus any Cure Monies received during the period for which the Interest Coverage
Ratio is calculated represented additional principal of the Loans outstanding
hereunder at all times during the respective fiscal quarter for which such
Interest Coverage Ratio is calculated and the amount of interest that would have
been payable hereunder during such fiscal quarter was recalculated to take into
account such additional principal;

 

75



--------------------------------------------------------------------------------

(iii) after giving effect to distributions made in respect of the equity capital
of any Borrower, the Equity Contribution Amount shall not be less than zero; and

(iv) the aggregate amount of Permitted Transactions as at any date (minus the
aggregate amount of Special Reductions through such date), shall not exceed the
Applicable Permitted Transaction Amount for such date;

(e) so long as no Default has occurred and is continuing or would result
therefrom and on a pro forma basis the Borrowers (i) would be in compliance with
the requirements of Section 8.10 as of the last day of the most recent fiscal
quarter for which financial statements are available and (ii) would have a Total
Leverage Ratio as of such date that is no greater than 4.5 to 1.0, the Borrowers
may make Restricted Payments in an amount not to exceed the Available Amount at
such time; and

(f) so long as no Default has occurred and is continuing or would result
therefrom, the Borrowers may make other Restricted Payments in an aggregate
amount not to exceed $50,000,000 during the term of this Agreement.

Nothing herein shall be deemed to prohibit the payment of dividends by any
Subsidiary of a Borrower to such Borrower or to any other Subsidiary of such
Borrower.

8.10 Certain Financial Covenants.

(a) Total Leverage Ratio. As to all the Lenders, the Borrowers will not permit
the Total Leverage Ratio to exceed 6.00 to 1 at any time. In addition, for so
long as any Revolving Credit Commitment, Revolving Credit Loan, Incremental
Facility Revolving Credit Commitment, Incremental Facility Revolving Credit Loan
or Incremental Facility Letter of Credit is outstanding, the Borrowers will not
permit the Total Leverage Ratio to exceed 5.00 to 1 at any time.

(b) Interest Coverage Ratio. For so long as any Revolving Credit Commitment or
any other Incremental Facility Revolving Credit Commitment is outstanding, the
Borrowers will not permit the Interest Coverage Ratio to be less than 2.0 to 1.0
as at the last day of any fiscal quarter ending after the Restatement Effective
Date.

8.11 Management Fees. The Borrowers will not permit the aggregate amount of
Management Fees accrued in respect of any fiscal year of the Borrowers to exceed
4.5% of the Gross Operating Revenue of the Borrowers and their Subsidiaries for
such fiscal year. In addition, the Borrowers will not, as at the last day of the
first, second and third fiscal quarters in any fiscal year, permit the amount of
Management Fees paid during the portion of such fiscal year ending with such
fiscal quarter to exceed 4.5% of the Gross Operating Revenue of the Borrowers
and their Subsidiaries for such portion of such fiscal year (based upon the
financial statements of the Borrowers provided pursuant to Section 8.01(a)),
provided that in any event the Borrowers will not pay any Management Fees at any
time following the occurrence and during the continuance of any Default. Any
Management Fees that are accrued for any fiscal quarter (the “current fiscal
quarter”) but which are not paid during the current fiscal quarter may be paid
at any time during the period of four fiscal quarters following the current
fiscal quarter (and for these purposes any payment of Management Fees during
such period shall be deemed to be applied to Management Fees in the order of the
fiscal quarters in respect of which such Management Fees are accrued). Any
Management Fees which may not be paid as a result of the limitations set forth
in the forgoing provisions of this Section 8.11 shall be deferred and shall not
be payable until the principal of and interest on the Loans, and all other
amounts owing hereunder, shall have been paid in full.

 

76



--------------------------------------------------------------------------------

For purposes of this Section 8.11 “Gross Operating Revenue” shall mean the
aggregate gross operating revenues derived by the Borrowers and their
Subsidiaries from their CATV Systems and from related communications businesses,
including the sale of local advertising on CATV Systems, as determined in
accordance with GAAP excluding, however, revenue or income derived by the
Borrowers from any of the following sources: (i) from the sale of any asset of
such CATV Systems not in the ordinary course of business, (ii) interest income,
(iii) proceeds from the financing or refinancing of any Indebtedness of the
Borrowers or any of their Subsidiaries and (iv) extraordinary gains in
accordance with GAAP.

None of the Borrowers nor any of their Subsidiaries shall be obligated to pay
Management Fees to any Person, unless the Borrowers and such Person shall have
executed and delivered to the Administrative Agent a Management Fee
Subordination Agreement, and none of the Borrowers nor any of their Subsidiaries
shall pay Management Fees to any Person except to the extent permitted under the
respective Management Fee Subordination Agreement to which such Person is a
party.

None of the Borrowers nor any of their Subsidiaries shall employ or retain any
executive management personnel (or pay any Person, other than the Manager, in
respect of executive management personnel or matters, for the Borrowers or any
of their Subsidiaries), it being the intention of the parties hereto that all
executive management personnel required in connection with the business or
operations of the Borrowers and their Subsidiaries shall be employees of the
Manager (and that the Executive Compensation for such employees shall be covered
by Management Fees payable hereunder). For purposes hereof, “executive
management personnel” shall not include any individual (such as a system manager
or a regional manager) who is employed solely in connection with the day-to-day
operations of a CATV System or a Region.

8.12 Affiliate and Additional Subordinated Indebtedness.

(a) Affiliate Subordinated Indebtedness. The Borrowers may at any time after the
date hereof incur Affiliate Subordinated Indebtedness to Mediacom LLC or one or
more other Affiliates, so long as the proceeds of any such Affiliate
Subordinated Indebtedness constituting Cure Monies are immediately applied,
first, ratably among the Term Loans of each Class and, second, after prepayment
in full of all Term Loans, to prepayments of the Revolving Credit Loans and
Incremental Facility Revolving Credit Loans of each Series hereunder.
Prepayments of Term Loans of each Class shall be applied to the respective
installments thereof ratably in accordance with the respective principal amounts
thereof.

(b) Repayment of Affiliate Subordinated Indebtedness. The Borrowers will not,
nor will they permit any of their Subsidiaries to, purchase, redeem, retire or
otherwise acquire for value, or set apart any money for a sinking, defeasance or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, any Affiliate
Subordinated Indebtedness, except to the extent permitted under Section 8.09.

(c) Repayment of Certain Other Indebtedness. The Borrowers will not, nor will
they permit any of their Subsidiaries to, purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for the purchase, redemption, retirement or other acquisition of,
or make any voluntary payment or prepayment of the principal of or interest on,
or any other amount owing in respect of, any Indebtedness at any time issued
pursuant to Section 8.07(e) other than (i) from the net cash proceeds of
Indebtedness permitted by Section 8.07(e), (ii) so long as no Default has
occurred and is continuing or would result therefrom and on a pro forma basis
the Borrowers (x) would be in compliance with the requirements of Section 8.10
as of the last day of the most recent fiscal quarter for which financial
statements are available and (y) would have a Total Leverage Ratio as of such
date that is no greater than 4.5 to 1.0, the Borrowers may make payments with
respect to such Indebtedness in an amount not to exceed the Available Amount at
such time and (iii) so long as no Default has occurred and is continuing,
payments at scheduled maturity.

 

77



--------------------------------------------------------------------------------

8.13 Lines of Business. The Borrowers will at all times ensure that not more
than 15% of gross operating revenue of the Borrowers and their Subsidiaries for
any fiscal year shall be derived from any line or lines of business activity
other than the business of owning and operating CATV Systems and related
communications businesses, including the sale of local advertising on CATV
systems.

8.14 Transactions with Affiliates. Except as expressly permitted by this
Agreement, none of the Borrowers will, nor will it permit any of its
Subsidiaries to, directly or indirectly, (a) make any Investment in an Affiliate
except for Investments permitted under Section 8.08(h), provided that, the
monetary or business consideration arising therefrom would be substantially as
advantageous to a Borrower and its Subsidiaries as the monetary or business
consideration that would obtain in a comparable transaction with a Person not an
Affiliate; (b) transfer, sell, lease, assign or otherwise dispose of any
Property to an Affiliate; (c) merge into or consolidate with or purchase or
acquire Property from an Affiliate; (d) make any contribution towards, or
reimbursement for, any Federal income taxes payable by any shareholder or member
of a Borrower or any of its Subsidiaries in respect of income of a Borrower; or
(e) enter into any other transaction directly or indirectly with or for the
benefit of an Affiliate (including, without limitation, Guarantees and
assumptions of obligations of an Affiliate); provided that

(i) any Affiliate who is an individual may serve as a director, officer or
employee of a Borrower or any of its Subsidiaries and receive reasonable
compensation for his or her services in such capacity,

(ii) a Borrower and its Subsidiaries may enter into transactions (other than
extensions of credit by such Borrower or any of its Subsidiaries to an
Affiliate) providing for the leasing of Property, the rendering or receipt of
services or the purchase or sale of equipment, programming rights, advertising
time and other Property in the ordinary course of business, or the purchase,
sale, exchange or swapping of CATV Systems or portions thereof, provided that
the terms of any such transaction, taken as a whole, are not materially less
favorable to the Borrower and its Subsidiaries than the terms that would be
available in an arms’ length transaction with a Person not an Affiliate,

(iii) the Borrowers may enter into and perform their respective obligations
under, the Management Agreements, and

(iv) the Borrowers and their Subsidiaries may pay to the Manager the aggregate
amount of intercompany shared expenses payable to Mediacom LLC that are
allocated by Media-com LLC and MCC to the Borrowers and their Subsidiaries in
accordance with Section 5.04 of the Guarantee and Pledge Agreement.

8.15 Use of Proceeds.

(a) Revolving Credit Loans. The Borrowers will use the proceeds of the Revolving
Credit Loans hereunder solely to (i) provide financing for any Acquisitions and
to pay fees and expenses related thereto, (ii) repay Affiliate Subordinated
Indebtedness and make other Restricted Payments, (iii) pay Management Fees,
(iv) make Investments permitted under Section 8.08, (v) finance Capital
Expenditures, repay Indebtedness (including other Loans hereunder) and meet
working capital needs of the Borrowers and their Subsidiaries and acquisitions
permitted hereunder and (vi) pay fees and expenses related to any of the
foregoing (in each case in compliance with all applicable legal and regulatory
requirements); provided that neither the Administrative Agent nor any Lender
shall have any responsibility as to the use of any of such proceeds.

 

78



--------------------------------------------------------------------------------

(b) Incremental Facility Loans. The Borrowers will use the proceeds of the
Incremental Facility Loans for any of the purposes described in paragraph
(a) above; provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any of such proceeds.

(c) The Borrowers will not, and will not permit any of their Subsidiaries to,
request any Loan or Letter of Credit, and the Borrowers shall not use, and shall
procure that their Subsidiaries and the respective directors, officers,
employees and agents of the Borrowers and their Subsidiaries shall not use, the
proceeds of any Loan or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

8.16 Certain Obligations Respecting Subsidiaries; Further Assurances.

(a) Subsidiary Guarantors. In the event that any Borrower or any of its
Subsidiaries shall form or acquire any Subsidiary after the Restatement
Effective Date, such Borrower shall cause, and shall cause its Subsidiaries to
cause, such Subsidiary to:

(i) execute and deliver to the Administrative Agent a Subsidiary Guarantee
Agreement in the form of Exhibit E (and, thereby, to become a “Subsidiary
Guarantor”, and an “Obligor” hereunder and a “Securing Party” under the Pledge
Agreement);

(ii) deliver the shares of its stock or other ownership interests accompanied by
undated stock powers or other powers executed in blank to the Administrative
Agent, and to take other such action, as shall be necessary to create and
perfect valid and enforceable first priority Liens (subject to Liens permitted
under Section 8.06) on substantially all of the Property of such new Subsidiary
as collateral security for the obligations of such new Subsidiary under the
Subsidiary Guarantee Agreement, and

(iii) deliver such proof of corporate action, limited liability company action
or partnership action, as the case may be, incumbency of officers, opinions of
counsel and other documents as is consistent with those delivered by each
Obligor pursuant to Section 6.01 on the Restatement Effective Date or as the
Administrative Agent shall have reasonably requested.

(b) Ownership of Subsidiaries. Each Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a Wholly Owned Subsidiary. In the event
that any additional shares of stock or other ownership interests shall be issued
by any Subsidiary of a Borrower, such Borrower agrees forthwith to deliver to
the Administrative Agent pursuant to the Pledge Agreement the certificates
evidencing such shares of stock or other ownership interests, accompanied by
undated stock or other powers executed in blank and to take such other action as
the Administrative Agent shall request to perfect the security interest created
therein pursuant to the Pledge Agreement.

(c) Further Assurances. Each Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time (including filing
appropriate Uniform Commercial Code financing statements and executing and
delivering such assignments, security agreements and other instruments) as shall
be requested by the Administrative Agent to create, in favor of the
Administrative Agent for the benefit of

 

79



--------------------------------------------------------------------------------

the Lenders, perfected security interests and Liens in shares of stock or other
ownership interests of their Subsidiaries. In addition, the Borrowers will not
issue additional equity interests (“Additional Equity Interests”) after the date
hereof to any Person (a “New Equity Owner”) other than Mediacom LLC (as to which
the provisions of the Guarantee and Pledge Agreement shall be applicable) unless
such New Equity Owner shall:

(i) pledge such Additional Equity Interests to the Administrative Agent on
behalf of the Lenders pursuant to a pledge agreement in substantially the form
(other than negative covenants) of the Guarantee and Pledge Agreement and
otherwise in form and substance satisfactory to the Administrative Agent;

(ii) deliver to the Administrative Agent any certificates evidencing the
Additional Equity Interests accompanied by undated powers executed in blank;

(iii) deliver to the Administrative Agent such proof of corporate action,
limited liability company, partnership or other action, as applicable,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by Mediacom LLC pursuant to Section 6.01 on the Restatement
Effective Date or as the Administrative Agent shall have reasonably requested;
and,

(iv) take other such additional action, as shall be necessary to create and
perfect valid and enforceable first priority security interests in the
Additional Equity Interests in favor of the Administrative Agent.

(d) Certain Restrictions. The Borrowers will not, and will not permit any of
their Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrowers or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets securing
the obligations of the Borrowers or any Subsidiary under any of the Loan
Documents, or in respect of any Interest Rate Protection Agreement, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or other ownership interests or to make or
repay loans or advances to the Borrowers or any Subsidiary or to Guarantee
Indebtedness of the Borrowers or any Subsidiary under any of the Loan Documents;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any of the Loan Documents, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement or any other Loan Document if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (iv) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

8.17 Modifications of Certain Documents. The Borrowers will not consent to any
modification, supplement or waiver of (i) any of the provisions of any
Management Agreement (other than modifications, supplements or waivers that do
not alter any of the material rights or obligations of the Borrowers thereunder,
it being understood that any modification of the management fee provisions
thereof that would have the effect of increasing the management fees payable
pursuant thereto shall be deemed material for purposes hereof) or (ii) any of
the provisions of any agreement, instrument or other document evidencing or
relating to Affiliate Subordinated Indebtedness or Indebtedness permitted under
Section 8.07(e) (other than such modifications, supplements and/or waivers that
are not adverse to the Lenders in any material respect) without the prior
consent of the Administrative Agent (with the approval of the Majority Lenders).

 

80



--------------------------------------------------------------------------------

Section 9. Events of Default.

9.01 Events of Default. If one or more of the following events (herein called
“Events of Default”) shall occur and be continuing:

(a) The Borrowers shall default in the payment (i) when due (whether at stated
maturity or upon mandatory or optional prepayment of) any principal of any Loan
and (ii) within three days after the same becomes due, any interest on any Loan
or any Reimbursement Obligation or any fee or any other amount payable by the
Borrowers hereunder or under any other Loan Document; or

(b) Any Borrower or any Subsidiary of a Borrower shall default in the payment
when due of any principal of or interest on any of its other Indebtedness
aggregating $35,000,000 or more; or any event specified in any note, agreement,
indenture or other document evidencing or relating to any such Indebtedness
shall occur if the effect of such event is to cause, or (without the lapse of
time or the taking of any action, other than the giving of notice) to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, such Indebtedness to become due, or to be prepaid
in full (whether by redemption, purchase, offer to purchase or otherwise), prior
to its stated maturity; or any Borrower shall default in the payment when due of
any amount aggregating $35,000,000 or more under any Interest Rate Protection
Agreement; or any event specified in any Interest Rate Protection Agreement
shall occur if the effect of such event is to cause, or (with the giving of any
notice or the lapse of time or both) to permit, termination or liquidation
payment or payments aggregating $35,000,000 or more to become due under such
Interest Rate Protection Agreement; or

(c) Any representation, warranty or certification made or deemed made herein or
in any other Loan Document (or in any modification or supplement hereto or
thereto) by any Obligor, or any certificate furnished to any Lender or the
Administrative Agent pursuant to the provisions hereof or thereof, shall prove
to have been false or misleading as of the time made or furnished in any
material respect; or

(d) Any Borrower shall default in the performance of any of its obligations
under any of Sections 8.01(g), 8.05, 8.06, 8.07, 8.08, 8.09, 8.10, 8.11, 8.12,
8.14, 8.15(c), 8.16 or 8.17; or any Borrower shall default in the performance of
any of its other obligations in this Agreement or any Obligor shall default in
the performance of its obligations under any other Loan Document to which it is
a party, and such default shall continue unremedied for a period of thirty or
more days after notice thereof to the Borrowers by the Administrative Agent or
any Lender (through the Administrative Agent); or

(e) Any Obligor shall admit in writing its inability to, or be generally unable
to, pay its debts as such debts become due; or

(f) Any Obligor shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee, examiner or liquidator
of itself or of all or a substantial part of its Property, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Bankruptcy Code, (iv) file a petition seeking to take advantage of any
other law relating to bankruptcy, insolvency, reorganization, liquidation,
dissolution, arrangement or winding-up, or composition or readjustment of debts,
(v) fail to controvert in a

 

81



--------------------------------------------------------------------------------

timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code or (vi) take any
corporate action for the purpose of effecting any of the foregoing; or

(g) A proceeding or case shall be commenced, without the application or consent
of any Obligor, in any court of competent jurisdiction, seeking (i) its
reorganization, liquidation, dissolution, arrangement or winding-up, or the
composition or readjustment of its debts, (ii) the appointment of a receiver,
custodian, trustee, examiner, liquidator or the like of such Obligor or of all
or any substantial part of its Property or (iii) similar relief in respect of
such Obligor under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 or more days; or an order for relief against such
Obligor shall be entered in an involuntary case under the Bankruptcy Code; or

(h) Any Borrower shall be terminated, dissolved or liquidated (as a matter of
law or otherwise) (other than a permitted merger or consolidation of any
Borrower into any other Borrower in accordance with Section 8.05(d)(i)), or
proceedings shall be commenced by a Borrower seeking the termination,
dissolution or liquidation of a Borrower, or proceedings shall be commenced by
any Person (other than the Borrowers) seeking the termination, dissolution or
liquidation of a Borrower and such proceeding shall continue undismissed for a
period of 60 or more days; or

(i) A final judgment or judgments for the payment of money of $10,000,000 or
more in the aggregate (exclusive of judgment amounts fully covered by insurance
where the insurer has admitted liability in respect of such judgment) or of
$35,000,000 or more in the aggregate (regardless of insurance coverage) shall be
rendered by one or more courts, administrative tribunals or other bodies having
jurisdiction against the Borrowers or any of their Subsidiaries and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within 30 days from the date
of entry thereof and the relevant Borrower or Subsidiary shall not, within such
period of 30 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or

(j) An event or condition specified in Section 8.01(e) shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result of such event or
condition, together with all other such events or conditions, the Borrowers or
any ERISA Affiliate shall incur or in the opinion of the Majority Lenders shall
be reasonably likely to incur a liability to a Plan, a Multiemployer Plan or the
PBGC (or any combination of the foregoing) that, in the determination of the
Majority Lenders, would (either individually or in the aggregate) have a
Material Adverse Effect; or

(k) [Reserved]; or

(l) A Change of Control shall occur and be continuing; or

(m) Except for Franchises that cover fewer than 10% of the Basic Subscribers of
the Borrowers and their Subsidiaries (determined as at the last day of the most
recent fiscal quarter for which a Quarterly Officers’ Report shall have been
delivered) one or more Franchises relating to the CATV Systems of the Borrowers
and their Subsidiaries shall be terminated or revoked such that the respective
Borrower or Subsidiary is no longer able to operate such Franchises and retain

 

82



--------------------------------------------------------------------------------

the revenue received therefrom or the respective Borrower or Subsidiary or the
grantors of such Franchises shall fail to renew such Franchises at the stated
expiration thereof such that the respective Borrower or Subsidiary is no longer
able to operate such Franchises and retain the revenue received therefrom; or

(n) The Liens created by the Security Documents shall at any time not constitute
a valid and perfected Lien on the collateral intended to be covered thereby (to
the extent perfection by control, filing, registration, recordation or
possession is required herein or therein) in favor of the Administrative Agent,
free and clear of all other Liens (other than Liens permitted under Section 8.06
or under the respective Security Documents), or, except for expiration in
accordance with its terms, any of the Security Documents shall for whatever
reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by any Obligor; or

(o) Any Operating Agreement shall be modified without the prior consent of the
Administrative Agent (with the approval of the Majority Lenders) in any manner
that would adversely affect the obligations of the Borrowers, or the rights of
the Lenders or the Administrative Agent, hereunder or under any of the other
Loan Documents;

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Section 9.01 with respect to any Borrower, the
Administrative Agent shall, if instructed by the Majority Lenders, by notice to
the Borrowers, terminate the Commitments and/or declare the principal amount
then outstanding of, and the accrued interest on, the Loans, the Reimbursement
Obligations and all other amounts payable by the Borrowers hereunder (including,
without limitation, any amounts payable under Section 5.05 or 5.06) to be
forthwith due and payable, whereupon such amounts shall be immediately due and
payable without presentment, demand, protest or other formalities of any kind,
all of which are hereby expressly waived by the Borrowers; and (2) in the case
of the occurrence of an Event of Default referred to in clause (f) or (g) of
this Section 9.01 with respect to any Borrower, the Commitments shall
automatically be terminated and the principal amount then outstanding of, and
the accrued interest on, the Loans, Reimbursement Obligations and all other
amounts payable by the Borrowers hereunder (including, without limitation, any
amounts payable under Section 5.05 or 5.06) shall automatically become
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrowers.

In addition, upon the occurrence and during the continuance of any Event of
Default (if the Administrative Agent has declared the principal amount then
outstanding of, and accrued interest on, the Revolving Credit Loans and all
other amounts payable by the Borrowers hereunder to be due and payable), the
Borrowers agree that they shall, if requested by the Administrative Agent or the
Majority Revolving Credit Lenders through the Administrative Agent (and, in the
case of any Event of Default referred to in clause (f) or (g) of this
Section 9.01 with respect to the Borrowers, forthwith, without any demand or the
taking of any other action by the Administrative Agent or such Lenders) provide
cover for the Letter of Credit Liabilities by paying to the Administrative Agent
immediately available funds in an amount equal to the then aggregate undrawn
face amount of all Letters of Credit, which funds shall be held by the
Administrative Agent in the Collateral Account as collateral security in the
first instance for the Letter of Credit Liabilities and be subject to withdrawal
only as therein provided.

9.02 Certain Cure Rights.

(a) Total Leverage Ratio. Notwithstanding the provisions of Section 9.01, but
without limiting the obligations of the Borrowers under Section 8.10(a), a
breach by the Borrowers as of the last day of any fiscal quarter or any fiscal
year of its obligations under Section 8.10(a) shall not constitute an Event of
Default hereunder (except for purposes of Section 6) until the date (for
purposes of this clause (a), the

 

83



--------------------------------------------------------------------------------

“Cut-Off Date”) which is the earlier of the date thirty days after (a) the date
the financial statements for the Borrowers and their Subsidiaries with respect
to such fiscal quarter or fiscal year, as the case may be, are delivered
pursuant to Section 8.01(a) or 8.01(b) or (b) the latest date on which such
financial statements are required to be delivered pursuant to Section 8.01(a) or
8.01(b), provided that, if following the last day of such fiscal quarter or
fiscal year and prior to the Cut-Off Date, the Borrowers shall have received
Cure Monies (and shall have applied the proceeds thereof to the prepayment of
the Loans hereunder, which prepayment, in the case of Affiliate Subordinated
Indebtedness, shall be effected in the manner provided in Section 8.12(a)), or
shall have prepaid the Loans hereunder from available cash, in an amount
sufficient to bring the Borrowers into compliance with Section 8.10(a) assuming
that the Total Leverage Ratio, as of the last day of such fiscal quarter or
fiscal year, as the case may be, were recalculated to subtract such prepayment
from the aggregate outstanding amount of Indebtedness, then such breach or
breaches shall be deemed to have been cured; provided, further, that breaches of
Section 8.10 (including pursuant to paragraph (b) below) may not be deemed to be
cured pursuant to this Section 9.02 (x) more than three times during the term of
this Agreement or (y) during consecutive fiscal quarters.

(b) Interest Coverage Ratio. Notwithstanding the provisions of Section 9.01, but
without limiting the obligations of the Borrowers under Section 8.10(b), a
breach by the Borrowers as of the last day of any fiscal quarter or any fiscal
year of its obligations under Section 8.10(b) shall not constitute an Event of
Default hereunder (except for purposes of Section 6) until the date (for
purposes of this clause (b), the “Cut-Off Date”) which is the earlier of the
date thirty days after (a) the date the financial statements for the Borrowers
and their Subsidiaries with respect to such fiscal quarter or fiscal year, as
the case may be, are delivered pursuant to Section 8.01(a) or 8.01(b) or (b) the
latest date on which such financial statements are required to be delivered
pursuant to Section 8.01(a) or 8.01(b), provided that, if following the last day
of such fiscal quarter or fiscal year and prior to the Cut-Off Date, the
Borrowers shall have received Cure Monies (and shall have applied the proceeds
thereof to the prepayment of the Loans hereunder, which prepayment, in the case
of Affiliate Subordinated Indebtedness, shall be effected in the manner provided
in Section 8.12(a)), or shall have prepaid the Loans hereunder from available
cash, in an amount sufficient to bring the Borrowers into compliance with
Section 8.10(b) assuming that the Interest Coverage Ratio, as of the last day of
such fiscal quarter or fiscal year, as the case may be, were recalculated to
deduct from Interest Expense the aggregate amount of interest that would not
have been required to be paid hereunder if such prepayment had been made on the
first day of the period for which the Interest Coverage Ratio is determined
under Section 8.10(b), then such breach or breaches shall be deemed to have been
cured; provided, further, that breaches of Section 8.10 (including pursuant to
paragraph (a) above) may not be deemed to be cured pursuant to this Section 9.02
(x) more than three times during the term of this Agreement or (y) during
consecutive fiscal quarters.

(c) [Reserved].

Section 10. The Administrative Agent.

10.01 Appointment, Powers and Immunities. Each Lender hereby appoints and
authorizes the Administrative Agent to act as its agent hereunder and under the
other Loan Documents with such powers as are specifically delegated to the
Administrative Agent by the terms of this Agreement and under the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent (which term as used in this sentence and in
Section 10.05 and the first sentence of Section 10.06 shall include reference to
its affiliates and its own and its affiliates’ officers, directors, employees
and agents):

(a) shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Document be a trustee for any Lender;

 

84



--------------------------------------------------------------------------------

(b) shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any other Loan
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or any other document
referred to or provided for herein or therein or for any failure by the
Borrowers or any other Person to perform any of its obligations hereunder or
thereunder;

(c) shall not, except to the extent expressly instructed by the Majority Lenders
with respect to the collateral security under the Security Documents, be
required to initiate or conduct any litigation or collection proceedings
hereunder or under any other Loan Document; and

(d) shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful
misconduct.

The Administrative Agent may employ agents and attorneys-in-fact and shall not
be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith.

10.02 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, telecopy, telegram or
cable) reasonably believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Administrative Agent. As to any matters not expressly provided
for by this Agreement or any other Loan Document, the Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Majority
Lenders or, if provided herein, in accordance with the instructions given by the
Majority Lenders of a particular Class or all of the Lenders as is required in
such circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders.

10.03 Defaults. The Administrative Agent shall not be deemed to have knowledge
or notice of the occurrence of a Default unless the Administrative Agent has
received notice from a Lender or the Borrowers specifying such Default and
stating that such notice is a “Notice of Default”. In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 10.07) take such action with
respect to such Default as shall be directed by the Majority Lenders or, if
provided herein, the Majority Lenders of a particular Class, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interest of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not be taken,
only with the consent or upon the authorization of the Majority Lenders of a
particular Class or all of the Lenders.

10.04 Rights as a Lender. With respect to its Commitments and the Loans made by
it, JPMCB (and any successor acting as Administrative Agent) in its capacity as
a Lender hereunder shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its individual
capacity. JPMCB (and any successor acting as Administrative Agent) and its
affiliates may (without having to account therefor to any Lender)

 

85



--------------------------------------------------------------------------------

accept deposits from, lend money to, make investments in and generally engage in
any kind of banking, trust or other business with the Borrowers (and any of
their Subsidiaries or Affiliates) as if it were not acting as the Administrative
Agent, and JPMCB (and any such successor) and its affiliates may accept fees and
other consideration from the Borrowers for services in connection with this
Agreement or otherwise without having to account for the same to the Lenders.

10.05 Indemnification. The Lenders agree to indemnify the Administrative Agent
(to the extent not reimbursed under Section 11.03, but without limiting the
obligations of the Borrowers under Section 11.03) ratably in accordance with the
aggregate principal amount of the Loans and Letter of Credit Liabilities held by
the Lenders (or, if no Loans or Letter of Credit Liabilities are at the time
outstanding, ratably in accordance with their respective Commitments), for any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against the
Administrative Agent (including by any Lender) arising out of or by reason of
any investigation in or in any way relating to or arising out of this Agreement
or any other Loan Document, any other documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby (including,
without limitation, the costs and expenses that the Borrowers are obligated to
pay under Section 11.03, but excluding, unless a Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the party to be indemnified.

10.06 Non-Reliance on Administrative Agent and Other Lenders. Each Lender agrees
that it has, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Borrowers and their
Subsidiaries and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or under any other Loan Document. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrowers of this Agreement or any of the other
Loan Documents or any other document referred to or provided for herein or
therein or to inspect the Properties or books of the Borrowers or any of their
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or under the Security Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrowers or any of their Subsidiaries (or any of their affiliates) that may
come into the possession of the Administrative Agent or any of its affiliates.

10.07 Failure To Act. Except for action expressly required of the Administrative
Agent hereunder and under the other Loan Documents, the Administrative Agent
shall in all cases be fully justified in failing or refusing to act hereunder or
thereunder unless it shall receive further assurances to its satisfaction from
the Lenders of their indemnification obligations under Section 10.05 against any
and all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

10.08 Resignation or Removal of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving five days prior notice
thereof to the Lenders and the Borrowers, and the Administrative Agent may be
removed at any time with or without cause by the Majority Lenders. Upon any such
resignation or removal, the Majority Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor Administrative Agent. If
no successor Administrative Agent shall have been so appointed

 

86



--------------------------------------------------------------------------------

by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent’s giving of notice of resignation or the
Majority Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders, in consultation
with the Borrowers, appoint a successor Administrative Agent, that shall be a
bank that has an office in New York, New York with a combined capital and
surplus of at least $5,000,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. After any retiring Administrative Agent’s resignation
or removal hereunder as Administrative Agent, the provisions of this Section 10
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent.

10.09 Consents Under Other Loan Documents. Except as otherwise provided in
Section 11.04 with respect to this Agreement, the Administrative Agent may, with
the prior consent of the Majority Lenders (but not otherwise), consent to any
modification, supplement or waiver under any of the Loan Documents, provided
that, without the prior consent of each Lender, the Administrative Agent shall
not (except as provided herein or in the Security Documents) release Mediacom
LLC from its guarantee obligations under the Guarantee and Pledge Agreement or
release all or substantially all of the Subsidiary Guarantors from their
obligations under the Security Documents, or release all or substantially all of
the collateral or otherwise terminate all or substantially all of the Liens
under the Security Documents (taken as a whole), or agree to additional
obligations being secured by all or substantially all such collateral security
(unless such additional obligations arise under this Agreement, or the Lien for
such additional obligations shall be junior to the Lien in favor of the other
obligations secured by such Security Document, in either of which events the
Administrative Agent may consent to such Lien, provided that it obtains the
consent of the Majority Lenders thereto), alter the relative priorities of the
obligations entitled to the benefits of all or substantially all of the Liens
under the Security Documents, except that no such consent shall be required, and
the Administrative Agent is hereby authorized, to release any Lien covering
Property (and to release any Subsidiary Guarantor) that is the subject of either
a disposition of Property permitted hereunder or a Disposition to which the
Majority Lenders have consented.

10.10 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender (including any
Issuing Lender) an amount equivalent to any applicable withholding tax. Without
limiting or expanding the provisions of Section 5.07, each Lender shall, and
does hereby, indemnify the Administrative Agent against, and shall make payable
in respect thereof within 30 days after demand therefor, any and all taxes and
any and all related losses, claims, liabilities and expenses (including fees,
charges and disbursements of any counsel for the Administrative Agent) Incurred
by or asserted against the Administrative Agent by the Internal Revenue Service
or any other governmental authority as a result of the failure of the
Administrative Agent to properly withhold tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 10.10. The agreements in this Section 10.10 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the repayment of the Loans and
Reimbursement Obligations and the termination of the Commitments and, in the
case of any Lender that may assign any interest in its Commitments, Loans or
Letter of Credit Interest hereunder, shall survive the making of such
assignment.

 

87



--------------------------------------------------------------------------------

10.11 Other Agents. Except as expressly provided herein, the Joint Bookrunners
and Joint Lead Arrangers, the Co-Syndication Agents and the Documentation Agent
named on the cover page of this Agreement shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement. Without
limiting the generality of the foregoing, no such Person shall have or be deemed
to have any fiduciary relationship with any other Lender in connection herewith.
Each Lender acknowledges that it has not relied, and will not rely, on any such
entity in deciding to enter into this Agreement or in taking or not taking
action hereunder.

Section 11. Miscellaneous.

11.01 Waiver. No failure on the part of the Administrative Agent or any Lender
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

Each Borrower irrevocably waives, to the fullest extent permitted by applicable
law, any claim that any action or proceeding commenced by the Administrative
Agent or any Lender relating in any way to this Agreement should be dismissed or
stayed by reason, or pending the resolution, of any action or proceeding
commenced by a Borrower relating in any way to this Agreement whether or not
commenced earlier. To the fullest extent permitted by applicable law, the
Borrowers shall take all measures necessary for any such action or proceeding
commenced by the Administrative Agent or any Lender to proceed to judgment prior
to the entry of judgment in any such action or proceeding commenced by a
Borrower.

11.02 Notices. All notices, requests and other communications provided for
herein and under the Security Documents (including, without limitation, any
modifications of, or waivers, requests or consents under, this Agreement) shall
be given or made in writing (including, without limitation, by telecopy)
delivered to the intended recipient at (i) in the case of the Borrowers and the
Administrative Agent, the “Address for Notices” specified on Schedule A and
(ii) in the case of each of the Lenders, the address (or telecopy number) set
forth in its Administrative Questionnaire; or, as to any party, at such other
address as shall be designated by such party in a notice to each other party.
Notwithstanding the foregoing, notices of borrowing, prepayment and Conversion
of Loans pursuant to Section 4.05 may be made by telephone, so long as the same
are promptly confirmed in writing. Except as otherwise provided in this
Agreement, all such communications shall be deemed to have been duly given when
transmitted by tele-copier or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

11.03 Expenses, Etc. The Borrowers jointly and severally agree to pay or
reimburse each of the Lenders and the Administrative Agent for: (a) all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and expenses of Cahill
Gordon & Reindel LLP, special New York counsel to JPMCB) in connection with
(i) the negotiation, preparation, execution and delivery of this Agreement and
the other Loan Documents and the extension of credit hereunder and (ii) the
negotiation or preparation of any modification, supplement or waiver of any of
the terms of this Agreement or any of the other Loan Documents (whether or not
consummated); (b) all reasonable out-of-pocket costs and expenses of the Lenders
and the Administrative Agent (including, without limitation, the reasonable fees
and expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceedings resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated

 

88



--------------------------------------------------------------------------------

thereby is consummated) and (ii) the enforcement of this Section 11.03; and
(c) all transfer, stamp, documentary or other similar taxes, assessments or
charges levied by any governmental or revenue authority in respect of this
Agreement or any of the other Loan Documents or any other document referred to
herein or therein and all costs, expenses, taxes, assessments and other charges
incurred in connection with any filing, registration, recording or perfection of
any security interest contemplated by any Security Document or any other
document referred to therein.

The Borrowers hereby jointly and severally agree to indemnify each Agent, each
Lender, each of their affiliates and their respective directors, officers,
employees, trustees, investment advisors, attorneys and agents (collectively,
the “Indemnified Parties”) from, and hold each of them harmless against, any and
all losses, liabilities, claims, damages or expenses incurred by any of them
(including, without limitation, any and all losses, liabilities, claims, damages
or expenses incurred by any Agent to any Lender, whether or not such Agent or
any Lender is a party thereto) arising out of or by reason of any investigation
or litigation or other proceedings (including any threatened investigation or
litigation or other proceedings) relating to the extensions of credit hereunder
or any actual or proposed use by the Borrowers or any of their Subsidiaries of
the proceeds of any of the extensions of credit hereunder, including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation or litigation or other proceedings (but
excluding any such losses, liabilities, claims, damages or expenses incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified). No Indemnified Party shall be liable on any theory of liability
for any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).

11.04 Amendments, Etc. Except as otherwise expressly provided in this Agreement,
any provision of this Agreement may be modified or supplemented only by an
instrument in writing signed by the Borrowers and the Majority Lenders, or by
the Borrowers and the Administrative Agent acting with the consent of the
Majority Lenders, and any provision of this Agreement may be waived by the
Majority Lenders or by the Administrative Agent acting with the consent of the
Majority Lenders; provided that:

(a) no modification, supplement or waiver shall:

(i) increase the Commitment of any Lender, without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or Reimbursement Obligation or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or Reimbursement Obligation, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration or reduction of any Commitment, or
postpone the ultimate expiration date of any Letter of Credit beyond the
Revolving Credit Commitment Termination Date or commitment termination date for
the relevant Incremental Facility Revolving Credit Commitments, as applicable,
without the written consent of each Lender affected thereby;

(iv) change Section 4.02 or 4.07 in a manner that would alter the pro rata
sharing of payments required thereby, without in each case the written consent
of each Lender;

 

89



--------------------------------------------------------------------------------

(v) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder shall be applied between or among the Lenders or Classes
of Loans without the written consent of the Majority Lenders of each Class
affected thereby, or alter in any other manner the obligation of the Borrowers
to prepay Loans hereunder without the consent of the Majority Lenders of each
Class affected thereby;

(vi) change any of the provisions of this Section 11.04 or the percentage in the
definition of “Majority Lenders”, or modify in any other manner the number or
percentage of the Lenders required to make any determinations or waive any
rights hereunder or to modify any provision hereof, without the written consent
of each Lender; or

(vii) waive any of the conditions precedent set forth in Section 6 applicable to
the initial extension of credit hereunder, without the written consent of each
Lender; and

(b) any modification or supplement of Section 10, or of any of the rights or
duties of the Administrative Agent hereunder, shall require the consent of the
Administrative Agent.

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrowers to satisfy a
condition precedent to the making of a Loan of any Class shall be effective
against the Lenders of such Class for the purposes of the Commitments of such
Class unless the Majority Lenders of such Class shall have concurred with such
waiver or modification, and no waiver or modification of any provision of this
Agreement or any other Loan Document that could reasonably be expected to
adversely affect the Lenders of any Class shall be effective against the Lenders
of such Class unless the Majority Lenders of such Class shall have concurred
with such waiver or modification.

11.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

11.06 Assignments and Participations.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto (including any Affiliate of
any Issuing Lender that issues any Letter of Credit) and their respective
successors and assigns permitted hereby, except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by a Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 11.06. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (e) below) and, to the extent expressly
contemplated hereby, the Affiliates and the respective directors, officers,
employees, agents and advisors of each of the Administrative Agent, the Issuing
Lenders, the Lenders and each of their Affiliates) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in clause
(ii) below, any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment or Incremental Facility Revolving Credit
Commitment, and the Loans and Letter of Credit Interest, at the time held by it)
with the prior written consent (such consent not to be unreasonably withheld)
of:

(A) the Borrowers, provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under paragraph (a), (f) or (g) of Section 9.01 shall have
occurred and is continuing, any other assignee;

 

90



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for (w) an assignment of any Term Loans to a Lender, an
Affiliate or a Lender or an Approved Fund, (x) an assignment of any Revolving
Credit Loans or Revolving Credit Commitments to an assignee that is a Lender
with a Revolving Credit Commitment immediately prior to giving effect to such
assignment, (y) an assignment of any Incremental Facility Revolving Credit
Commitments to an assignee that is a Lender with an Incremental Facility
Revolving Credit Commitment immediately prior to giving effect to such
assignment or (z) an assignment of any Incremental Facility Term Loan
Commitments to an assignee that is a Lender with an Incremental Facility Term
Loan Commitment immediately prior to giving effect to such assignment; and

(C) each Issuing Lender, in the case of an assignment of all or a portion of
(x) a Revolving Credit Commitment or any Revolving Credit Lender’s obligations
in respect of its Letter of Credit Interest thereunder or (y) an Incremental
Facility Revolving Credit Commitment providing for Letters of Credit, or any
Incremental Facility Revolving Credit Lender’s obligations in respect of its
Letter of Credit Interest thereunder.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, Loans or Letter of Credit Interest of any Class, the amount of the
Commitment, Loans or Letter of Credit Interest of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 or, in the case of a Term Loan, $1,000,000
(provided, that all amounts assigned shall be aggregated in calculating the
$1,000,000 minimum in the event of simultaneous assignments to or from two or
more Affiliated Approved Funds) unless the Borrowers and the Administrative
Agent otherwise consent, provided that no such consent of the Borrowers shall be
required if an Event of Default under paragraph (a), (f) or (g) of Section 9.01
has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments, Loans or Letter of Credit Interest;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of U.S. $3,500 (provided, that only one such fee shall be
payable in the event of simultaneous assignments to or from one or more
Affiliated Approved Funds); and

(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

91



--------------------------------------------------------------------------------

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) below, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to Section 5
and the rights referred to in Section 11.07). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.06 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (e) below.

(c) Maintenance of Register by the Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Borrowers, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and
Reimbursement Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Lenders and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

The Register shall be available for inspection by the Borrowers, the Issuing
Lenders or any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above and any written consent to such
assignment required by paragraph (b) above, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (d).

(e) Participations. Any Lender may, without the consent of the Borrowers, the
Administrative Agent or the Issuing Lenders, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitments and the Loans and Letter of
Credit Interests held by it); provided that (i) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Issuing Lenders and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.04

 

92



--------------------------------------------------------------------------------

that affects such Participant. Subject to paragraph (f) below, the Borrowers
agree that each Participant shall be entitled to the benefits of Section 5.01,
5.05, 5.06 and 5.07 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) above. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 4.07(b) as though it were a Lender, provided such Participant agrees to
be subject to Section 4.07(b) as though it were a Lender hereunder. If a Lender
(or any of its registered assigns) sells a participation pursuant to this
Section 11.06(e), the Lender (or its registered assign, as the case may be),
acting solely for this purpose as a non-fiduciary agent of the Borrowers, shall
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
under this Agreement or any Loans or other obligations under the Loan Documents
(the “Participant Register”); provided that such Lender (or its registered
assign, as the case may be) shall have no obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender (or the registered assign, as the case may be)
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 5.01, 5.06 or 5.07 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent (not to be
unreasonably withheld). A Participant shall not be entitled to the benefits of
Section 5.07 unless such Participant agrees to comply with Section 5.07 as
though it were a Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section 11.06 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

(h) Provision of Information to Assignees and Participants. A Lender may furnish
any information concerning the Borrowers or any of their Subsidiaries in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants), subject, however, to the
provisions of Section 11.12(b).

(i) No Assignments to the Borrowers or Affiliates. Anything in this
Section 11.06 to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan or Reimbursement Obligation held by it
hereunder to the Borrowers or any of their Affiliates or Subsidiaries without
the prior consent of each Lender.

11.07 Survival. The obligations of the Borrowers under Sections 5.01, 5.05,
5.06, 5.07 and 11.03, and the obligations of the Lenders under Section 10.05,
shall survive the repayment of the Loans and Reimbursement Obligations and the
termination of the Commitments and, in the case of any Lender that may assign
any interest in its Commitments, Loans or Letter of Credit Interest hereunder,
shall survive the making of such assignment, notwithstanding that such assigning
Lender may cease to be a “Lender” hereunder. In addition, each representation
and warranty made, or deemed to be made by a notice of any extension of credit
(whether by means of a Loan or a Letter of Credit), herein or pursuant hereto

 

93



--------------------------------------------------------------------------------

shall survive the making of such representation and warranty, and no Lender
shall be deemed to have waived, by reason of making any extension of credit
hereunder (whether by means of a Loan or a Letter of Credit), any Default that
may arise by reason of such representation or warranty proving to have been
false or misleading, notwithstanding that such Lender or the Administrative
Agent may have had notice or knowledge or reason to believe that such
representation or warranty was false or misleading at the time such extension of
credit was made.

11.08 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

11.09 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

11.10 Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.
Each Borrower hereby submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and of the Supreme Court of
the State of New York sitting in New York County (including its Appellate
Division), and of any other appellate court in the State of New York, for the
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby. Each Borrower hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Lender or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Obligor or its properties in the courts of any jurisdiction.

11.11 Waiver of Jury Trial. EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

11.12 Treatment of Certain Information; Confidentiality.

(a) Disclosure to Certain Affiliates. The Borrowers acknowledge that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrowers or one or more of their Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the Borrowers hereby authorize each Lender to
share any information delivered to such Lender by the Borrowers and their
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) below as if it
were a Lender hereunder. Such authorization shall survive the repayment of the
Loans and Reimbursement Obligations and the termination of the Commitments.

(b) Confidentiality Generally. Each Lender and the Administrative Agent agrees
(on behalf of itself and each of its affiliates, directors, officers, employees
and representatives) to use reasonable precautions to keep confidential, in
accordance with their customary procedures for handling confidential information
of the same nature and in accordance with safe and sound banking practices (or,
if such

 

94



--------------------------------------------------------------------------------

Lender is not a bank, in accordance with safe and sound lending practices), any
non-public information supplied to it by any Obligor pursuant to this Agreement
or any other Loan Document that is identified by the Borrowers as being
confidential at the time the same is delivered to the Lenders or the
Administrative Agent, provided that nothing herein shall limit the disclosure of
any such information (i) after such information shall have become public (other
than through a violation of this Section 11.12), (ii) to the extent required by
statute, rule, regulation or judicial process, (iii) to counsel for any of the
Lenders or the Administrative Agent, (iv) to bank examiners (or any other
regulatory authority, or quasi-regulatory body, including the National
Association of Insurance Commissioners (NAIC), having jurisdiction over any
Lender or the Administrative Agent), or to auditors or accountants, (v) to the
Administrative Agent or any other Lender (or to any Agent), (vi) in connection
with any litigation to which any one or more of the Lenders or the
Administrative Agent is a party, or in connection with the enforcement of rights
or remedies hereunder or under any other Loan Document, (vii) to a subsidiary or
affiliate of such Lender as provided in paragraph (a) above, (viii) to any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers and their obligations or (ix) to any
assignee or participant (or prospective assignee or participant) so long as such
assignee or participant (or prospective assignee or participant) first executes
and delivers to the respective Lender a Confidentiality Agreement substantially
in the form of Exhibit I (or executes and delivers to such Lender an
acknowledgement to the effect that it is bound by the provisions of this
Section 11.12(b), which acknowledgement may be included as part of the
respective assignment or participation agreement pursuant to which such assignee
or participant acquires an interest in the Loans or Letter of Credit Interest
hereunder); provided, further, that obligations of any assignee that has
executed a Confidentiality Agreement in the form of Exhibit I shall be
superseded by this Section 11.12 upon the date upon which such assignee becomes
a Lender hereunder pursuant to Section 11.06(b).

11.13 Confirmation of Security Interests; Confirmation of Subordination
Agreements. Each of the Borrowers, Mediacom LLC and MCC, by its execution of the
Restatement Agreement, hereby confirms and ratifies that (A) all of its
obligations under the Security Documents to which it is a party shall continue
in full force and effect for the benefit of the Administrative Agent and the
Lenders with respect to this Amendment and Restatement of the Existing Credit
Agreement, (B) the security interests granted by it under each of the Security
Documents to which it is a party shall continue in full force and effect in
favor of the Administrative Agent for the benefit of the Lenders and the
Administrative Agent with respect to the Existing Credit Agreement as amended
hereby, (C) all of its obligations under the Management Fee Subordination
Agreement, to the extent it is a party thereto, shall continue in full force and
effect for the benefit of the Administrative Agent and the Lenders with respect
to this Amendment and Restatement of the Existing Credit Agreement and (D) all
of its obligations under the Affiliate Subordinated Indebtedness Subordination
Agreement, to the extent it is a party thereto, shall continue in full force and
effect for the benefit of the Administrative Agent and the Lenders with respect
to this Amendment and Restatement of the Existing Credit Agreement. References
in any Security Document, in the Management Fee Subordination Agreement and/or
in the Affiliate Subordinated Indebtedness Subordination Agreement to sections
in the Existing Credit Agreement shall be deemed amended to refer to the
corresponding section of this Amended and Restated Credit Agreement.

11.14 PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, Mediacom LLC, MCC and each Subsidiary Guarantor, which
information includes the name and address of each Borrower, Mediacom LLC, MCC
and each Subsidiary Guarantor and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers, Mediacom
LLC, MCC and each Subsidiary Guarantor in accordance with the Act. The Borrowers
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information

 

95



--------------------------------------------------------------------------------

that the Administrative Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

11.15 No Fiduciary Duty. In connection with all aspects of each transaction
contemplated by this Agreement, the Borrowers acknowledge and agree, and
acknowledges the other Obligors’ understanding, that (i) each transaction
contemplated by this Agreement is an arm’s-length commercial transaction,
between the Obligors, on the one hand, and the Agents and the Lenders, on the
other hand, (ii) in connection with each such transaction and the process
leading thereto, the Agents and the Lenders will act solely as principals and
not as agents or fiduciaries of the Obligors or any of their stockholders,
affiliates, creditors, employees or any other party, (iii) neither the Agents
nor any Lender will assume an advisory or fiduciary responsibility in favor of
the Borrowers or any of their Affiliates with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Agent or any Lender has advised or is currently advising any Obligor on other
matters) and neither any Agent nor any Lender will have any obligation to any
Obligor or any of its Affiliates with respect to the transactions contemplated
in this Agreement except the obligations expressly set forth herein, (iv) the
Agents and each Lender may be engaged in a broad range of transactions that
involve interests that differ from those of the Obligors and their Affiliates,
and (v) neither any Agent nor any Lender has provided or will provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby and the Obligors have consulted and will consult their own
legal, accounting, regulatory, and tax advisors to the extent it deems
appropriate. The matters set forth in this Agreement and the other Loan
Documents reflect an arm’s-length commercial transaction between the Obligors,
on the one hand, and the Agents and the Lenders, on the other hand. The
Borrowers agree that the Obligors shall not assert any claims that any Obligor
may have against any Agent or any Lender based on any breach or alleged breach
of fiduciary duty.

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

96



--------------------------------------------------------------------------------

SCHEDULE A

Notices

If to the Borrowers:

Mediacom Illinois LLC

Mediacom Indiana LLC

Mediacom Iowa LLC

Mediacom Minnesota LLC

Mediacom Wisconsin LLC

Zylstra Communications Corp.

Mediacom Arizona LLC

Mediacom California LLC

Mediacom Delaware LLC

Mediacom Southeast LLC

c/o Mediacom Communications Corporation

1 Mediacom Way

Mediacom Park, New York 10918

Attention: Mark E. Stephan

Telecopier Number: (845) 698-4100

Telephone Number: (845) 443-2640

E-mail Address: mstephan@mediacomcc.com

If to the Administrative Agent:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attention: Jonathan Krepol

Telecopier Number: (302) 634-3301

Telephone Number: (302) 634-1112

E-mail Address: jonathan.l.krepol@jpmorgan.com

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

LENDER

   REVOLVING
CREDIT
COMMITMENT  

JP MORGAN

     40,000,000   

BANK OF AMERICA

     40,000,000   

WELLS FARGO

     40,000,000   

CREDIT SUISSE

     30,000,000   

SUNTRUST

     25,000,000   

DEUTSCHE BANK AG NEW YORK BRANCH

     20,000,000   

RBC

     20,000,000   

NATIXIS

     10,000,000      

 

 

 

TOTAL:

   $ 225,000,000      

 

 

 

 

Schedule I



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Assignment and Assumption]

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.   Assignor:   

 

   2.   Assignee:   

 

        [and is an Affiliate/Approved Fund of [identify Lender]1]    3.  
Borrowers: MEDIACOM ILLINOIS LLC, MEDIACOM INDIANA LLC, MEDIACOM IOWA LLC,
MEDIACOM MINNESOTA LLC, MEDIACOM WISCONSIN LLC, ZYLSTRA COMMUNICATIONS CORP.,
MEDIACOM ARIZONA LLC, MEDIACOM CALIFORNIA LLC, MEDIACOM DELAWARE LLC and
MEDIACOM SOUTHEAST LLC.

 

1  Select as applicable.

 

Assignment and Assumption



--------------------------------------------------------------------------------

4.    Administrative Agent: JPMORGAN CHASE BANK, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement: The Amended and
Restated Credit Agreement dated as of February 5, 2014 among Mediacom Illinois
LLC, Mediacom Indiana LLC, Mediacom Iowa LLC, Mediacom Minnesota LLC, Mediacom
Wisconsin LLC, Zylstra Communications Corp., Mediacom Arizona LLC, Mediacom
California LLC, Mediacom Delaware LLC, and Mediacom Southeast LLC (collectively,
the “Borrowers”), the Lenders parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent 6.    Assigned Interest:

 

Facility Assigned2

   Aggregate
Amount of
Commitment/Loans
for all
Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans3      $                    $                           %     $
                   $                           %     $                    $
                   $                

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Tranche C Term Loan,” Tranche E Term Loan,” “Tranche F Term Loan,”
etc.)

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Assignment and Assumption

-2-



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:   [Consented to and]4 Accepted: JPMORGAN CHASE BANK, N.A., as the
Administrative Agent

 

By:  

 

  Title:  

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

Assignment and Assumption

-3-



--------------------------------------------------------------------------------

[Consented to:]5 [NAME OF BORROWERS] By:  

 

  Title: [Consented to:]6 [NAME OF RELEVANT PARTY] By:  

 

  Title:

 

5  To be added only if the consent of the Borrowers is required by the terms of
the Credit Agreement.

6  To be added only if the consent of any other parties (e.g., Issuing Lender)
is required by the terms of the Credit Agreement.

 

Assignment and Assumption

-4-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Lender that is not
a U.S. Person, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Assignment and Assumption

-2-



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Quarterly Officer’s Report]

MEDIACOM ILLINOIS LLC

MEDIACOM INDIANA LLC

MEDIACOM IOWA LLC

MEDIACOM MINNESOTA LLC

MEDIACOM WISCONSIN LLC

ZYLSTRA COMMUNICATIONS CORP.

MEDIACOM ARIZONA LLC

MEDIACOM CALIFORNIA LLC

MEDIACOM DELAWARE LLC

MEDIACOM SOUTHEAST LLC

Fiscal quarter ended:             , 20    

This Report is delivered pursuant to Section 8.01(f) of the Amended and Restated
Credit Agreement dated as of February 5, 2014 between Mediacom Illinois LLC,
Mediacom Indiana LLC, Mediacom Iowa LLC, Mediacom Minnesota LLC, Mediacom
Wisconsin LLC, Zylstra Communications Corp., Mediacom Arizona LLC, Mediacom
California LLC, Mediacom Delaware LLC, and Mediacom Southeast LLC (collectively,
the “Borrowers”): the lenders named therein and JPMorgan Chase Bank, N.A., as
Administrative Agent (as modified, supplemented and restated and in effect from
time to time, the “Credit Agreement”). Terms defined in the Credit Agreement are
used herein as defined therein.

This Report is delivered in respect of the cable television systems of the
Borrowers and their Subsidiaries as at the end of the fiscal quarter referred to
above:

 

Homes passed at end of quarter:

 

 

 

Basic Subscribers at beginning of quarter:

 

 

 

Basic Subscribers at end of quarter:

 

 

 

High Speed Data Subscribers at beginning of quarter:

 

 

 

High Speed Data Subscribers at end of quarter:

 

 

 

Digital Subscribers at beginning of quarter:

 

 

 

Digital Subscribers at end of quarter.

 

 

 

Telephony Subscribers at beginning of quarter:

 

 

 

Telephony Subscribers at end of quarter:

 

 

 

Average revenue per Basic Subscriber per Month for the quarter:

 

 

 

 

Quarterly Officer’s Report



--------------------------------------------------------------------------------

 

Senior Officer Mediacom Illinois LLC, Mediacom Indiana LLC, Mediacom Iowa LLC,
Mediacom Minnesota LLC, Mediacom Wisconsin LLC, Zylstra Communications Corp.,
Mediacom Arizona LLC, Mediacom California LLC, Mediacom Delaware LLC, and
Mediacom Southeast LLC

Dated:             ,    

 

Quarterly Officer’s Report

-2-



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Pledge Agreement]

PLEDGE AGREEMENT

PLEDGE AGREEMENT dated as of [date] between: MEDIACOM ILLINOIS LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Illinois”): MEDIACOM INDIANA LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Indiana”); MEDIACOM IOWA LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Mediacom Iowa”): MEDIACOM MINNESOTA LLC, a limited liability company
duly organized and validly existing under the laws of the State of Delaware
(“Mediacom Minnesota”): MEDIACOM WISCONSIN LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Wisconsin”); ZYLSTRA COMMUNICATIONS CORP., a corporation duly
organized and validly existing under the laws of the State of Minnesota
(“Zylstra”); MEDIACOM ARIZONA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Arizona”); MEDIACOM CALIFORNIA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
California”); MEDIACOM DELAWARE LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Delaware”): and MEDIACOM SOUTHEAST LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Southeast” and, together with Mediacom Illinois, Mediacom Indiana,
Mediacom Iowa, Mediacom Minnesota, Mediacom Wisconsin, Zylstra, Mediacom
Arizona, Mediacom California and Mediacom Delaware, the “Borrowers”); each of
the additional parties, if any, that becomes a “Securing Party” hereunder as
contemplated by Section 6.11 hereof (each a “Subsidiary Guarantor” and together
with the Borrowers, the “Securing Parties”); and JPMORGAN CHASE BANK, N.A., as
administrative agent for the lenders or other financial institutions or entities
party, as lenders, to the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

The Borrowers, certain lenders and the Administrative Agent are parties to the
Amended and Restated Credit Agreement dated as of February 5, 2014 (as modified
and supplemented and in effect from time to time, the “Credit Agreement”)
providing, subject to the terms and conditions thereof, for extensions of credit
(by the making of loans and issuance of letters of credit) to be made by said
lenders (collectively, together with any entity that becomes a “Lender” party to
the Credit Agreement after the date hereof as provided therein, the “Lenders”)
to the Borrowers in an aggregate principal or face amount not exceeding
$921,000,000 (which may be increased as contemplated by Section 2.01(e) thereof,
subject to the terms and conditions specified therein). In addition, the
Borrowers may from time to time be obligated to various of the Lenders (or their
affiliates) in respect of Interest Rate Protection Agreements permitted under
Section 8.08(e) of the Credit Agreement (such indebtedness being herein referred
to as the “Hedging Indebtedness”).

 

Pledge Agreement



--------------------------------------------------------------------------------

To induce said lenders to enter into the Credit Agreement and to extend credit
thereunder and to extend credit to the Borrowers that would constitute Hedging
Indebtedness, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Securing Parties have agreed
to pledge and grant a security interest in the Collateral (as hereinafter
defined) as security for the Secured Obligations (as so defined). Accordingly,
the parties hereto agree as follows:

Section 1. Definitions. Terms defined in the Credit Agreement are used herein as
defined therein. In addition, as used herein:

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

“Collateral Account” shall have the meaning ascribed thereto in Section 4.01
hereof.

“Equity Collateral” shall mean, collectively, the Collateral described in
clauses (a) through (c) of Section 3 hereof and the proceeds of and to any such
property and, to the extent related to any such property or such proceeds, all
books and other papers.

“Issuers” means, collectively, (a) the respective corporations, partnerships or
other entities identified next to the names of the Securing Parties on Annex 1
under the caption “Issuer” and (b) any other entity that shall at any time be a
subsidiary of any of the Securing Parties.

“Pledged Equity” shall have the meaning ascribed thereto in Section 3(a) hereof.

“Secured Obligations” shall mean, collectively, (a) in the case of the
Borrowers, the principal of and interest on the Loans made by the Lenders to the
Borrowers, all Reimbursement Obligations and interest thereon and all other
amounts from time to time owing to the Lenders (or, in respect of any Interest
Rate Protection Agreement, any affiliate of a Lender) or the Administrative
Agent by the Borrowers under the Loan Documents (including, without limitation,
all Hedging Indebtedness of the Borrowers), and all obligations of the Borrowers
to the Lenders and the Administrative Agent hereunder and (b) in the case of
each Subsidiary Guarantor, all Guaranteed Obligations of such Subsidiary
Guarantor under and as defined in the Subsidiary Guarantee Agreement executed by
such Subsidiary Guarantor pursuant to Section 6.11 hereof, and all other
obligations of such Subsidiary Guarantor to the Administrative Agent and the
Lenders hereunder. For purposes hereof, it is understood any Secured Obligations
to a Person arising under an agreement entered into at the time such Person (or
an affiliate thereof) is a “Lender” party to the Credit Agreement shall
nevertheless continue to constitute Secured Obligations for purposes hereof,
notwithstanding that such Person (or its affiliate) may have assigned all of its
Loans, Reimbursement Obligations and other interests in the Credit Agreement
and, therefor, at the time a claim is to be made in respect of such Secured
Obligations, such Person (or its affiliate) is no longer a “Lender” party to the
Credit Agreement. For purposes hereof, it is understood that any Hedging
Indebtedness to any Person arising at a time a Person (or an affiliate thereof)
is party to the Credit Agreement as a Lender shall

 

Pledge Agreement

-2-



--------------------------------------------------------------------------------

continue to constitute Secured Obligations hereunder notwithstanding that such
Person (or its affiliate) has ceased to be a Lender party to the Credit
Agreement (by assigning all of its commitments, Loans and other interests
therein) at the time a claim is to be made in respect of such Hedging
Indebtedness, provided that no Hedging Indebtedness shall be entitled to the
benefits of this Agreement unless the same has been designated as “Hedging
Indebtedness” for purposes of this Agreement in a written notice delivered from
the Borrowers to the Administrative Agent.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

Section 2. Representations and Warranties. Each Securing Party represents and
warrants to the Lenders and the Administrative Agent that:

(a) Such Securing Party is the sole beneficial owner of the Collateral in which
it purports to grant a security interest pursuant to Section 3 hereof and no
Lien exists or will exist upon such Collateral at any time (and no right or
option to acquire the same exists in favor of any other Person), except for
Liens permitted under Section 8.06 of the Credit Agreement and except for the
pledge and security interest in favor of the Administrative Agent for the
benefit of the Lenders created or provided for herein, which pledge and security
interest will, upon perfection under the applicable provisions of the Uniform
Commercial Code (but subject in any event to such Liens permitted under
Section 8.06) constitute a first priority perfected pledge and security interest
in and to all of such Collateral, to the extent such pledge and security
interest can be perfected under the Uniform Commercial Code.

(b) The Pledged Equity identified under the name of such Securing Party in Annex
1 is, and all other Pledged Equity in which such Securing Party shall hereafter
grant a security interest pursuant to Section 3 will be, duly authorized,
validly existing, fully paid and non-assessable (in the case of any equity
interest in a corporation) and duly issued and outstanding (in the case of any
equity interest in any other entity), and none of such Pledged Equity is or will
be subject to any contractual restriction, or any restriction under the charter,
by-laws, partnership agreement or other organizational document of the
respective Issuer of such Pledged Equity, upon the transfer of such Pledged
Equity (except for any such restriction contained herein or identified in
Annex 1).

(c) The Pledged Equity identified under the name of such Securing Party in Annex
1 constitutes all of the issued and outstanding shares of capital stock,
partnership or other ownership interest of any class or character of the Issuers
beneficially owned by such Securing Party on the date hereof (whether or not
registered in the name of such Securing Party) and Annex 1 correctly identifies,
as at the date hereof, the respective Issuers of such Pledged Equity and (in the
case of any corporate Issuer) the respective class and par value of the shares
comprising such Pledged Equity and the respective number of shares (and
registered owners thereof) represented by each such certificate.

 

Pledge Agreement

-3-



--------------------------------------------------------------------------------

Section 3. Collateral. As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, each Securing Party hereby pledges and grants to the
Administrative Agent, for the benefit of the Lenders as hereinafter provided, a
security interest in all of such Securing Party’s right, title and interest in
the following property, whether now owned by such Securing Party or hereafter
acquired and whether now existing, or hereafter coming into existence (all being
collectively referred to herein as “Collateral”):

(a) all shares of capital stock or other ownership interests in the Issuers
identified in Annex 1 next to the name of such Securing Party (as the same shall
be supplemented from time to time pursuant to a Subsidiary Guarantee Agreement),
and all shares of capital stock or other ownership interests in any other
Subsidiary of any Securing Party, in each case together with the certificates
(if any) evidencing the same and all right, title and interest in, to and under
any operating agreement (including without limitation all of the right, title
and interest (if any) as a member to participate in the operation or management
of such Issuer and all of its ownership interests under such operating
agreement), and all present and future rights of such Securing Party to receive
payment of money or other distribution of payments arising out of or in
connection with its ownership interests and its rights under such operating
agreement, now or hereafter owned by such Securing Party, in each case together
with any certificates evidencing the same (collectively, the “Pledged Equity”);

(b) all shares, securities, moneys or property representing a dividend on any of
the Pledged Equity, or representing a distribution or return of capital upon or
in respect of the Pledged Equity, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Equity or otherwise
received in exchange therefor, and any subscription warrants, rights or options
issued to the holders of, or otherwise in respect of, the Pledged Equity;

(c) without affecting the obligations of the Borrowers under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger in which any issuer of any Pledged Equity is not the
surviving entity, all ownership interests of any class or character of the
successor entity formed by or resulting from such consolidation or merger (the
Pledged Equity, together with all other certificates, shares, securities,
properties or moneys as may from time to time be pledged hereunder pursuant to
clause (a) or (b) above and this clause (c) being herein collectively called the
“Equity Collateral”);

(d) the balance from time to time in the Collateral Account; and

(e) all proceeds of and to any of the property of such Securing Party described
in the preceding clauses of this Section 3 and, to the extent related to any
property described in said clauses or such proceeds, all books and other papers
in the possession or under the control of such Securing Party.

 

Pledge Agreement

-4-



--------------------------------------------------------------------------------

Section 4. Cash Proceeds of Collateral.

4.01 Collateral Account. The Administrative Agent will cause to be established,
or has caused to be established, with JPMorgan Chase Bank, N.A., a “securities
account” as defined in Section 8-501 of the Uniform Commercial Code (herein, the
“Collateral Account”) in the name of the Administrative Agent as “entitlement
holder” (as defined in Section 8-102(a)(7) of the Uniform Commercial Code) into
which there shall be deposited from time to time the cash proceeds of any of the
Collateral required to be delivered to the Administrative Agent pursuant hereto
or to the Credit Agreement and into which any Securing Party may from time to
time deposit any additional amounts that it wishes to pledge to the
Administrative Agent for the benefit of the Lenders as additional collateral
security hereunder. Property from time to time standing to the credit of the
Collateral Account shall constitute part of the Collateral hereunder and shall
not constitute payment of the Secured Obligations until applied as hereinafter
provided. Except as expressly provided in the next sentence or in
Section 2.10(d) of the Credit Agreement, the Administrative Agent shall remit
any collected cash standing to the credit of the Collateral Account to or upon
the order of any Securing Party as such Securing Party through the Borrowers
shall from time to time instruct. However, at any time following the occurrence
and during the continuance of an Event of Default, the Administrative Agent may
(and, if instructed by the Majority Lenders as specified in Section 10.03 of the
Credit Agreement, shall) in its (or their) discretion apply or cause to be
applied the collected cash from time to time standing to the credit of the
Collateral Account to the payment of the Secured Obligations in the manner
specified in Section 5.09 hereof. Property from time to time standing to the
credit of the Collateral Account shall be subject to withdrawal only as provided
herein. Notwithstanding the foregoing, to the extent that the Administrative
Agent is not a “qualified intermediary” within the meaning of
Section 1.1031(k)-1(g)(4)(iii) of the Treasury Department regulations
promulgated under the Code (a “Qualified Intermediary”), the cash proceeds held
in the Collateral Account may be held by a Qualified Intermediary selected by
the Borrowers (and satisfactory to the Administrative Agent) acting as a
sub-agent of the Administrative Agent for the benefit of the Lenders as
collateral security hereunder.

4.02 Investment of Balance in Collateral Account. Amounts on deposit in the
Collateral Account shall be invested from time to time in such Permitted
Investments as the Borrowers (or, after the occurrence and during the
continuance of a Default, the Administrative Agent) shall determine, which
Permitted Investments shall be held in the name and be under the control of the
Administrative Agent and the Borrowers may at any time and from time to time (so
long as no Event of Default shall have occurred and be continuing) instruct the
Administrative Agent to liquidate any such Permitted Investment and reinvest or
withdraw the proceeds thereof as they shall in their discretion determine.
Notwithstanding the forgoing, at any time after the occurrence and during the
continuance of an Event of Default, the Administrative Agent may (and, if
instructed by the Lenders as specified in Section 10.03 of the Credit Agreement,
shall) in its (or their) discretion at any time and from time to time elect to
liquidate any such Permitted Investments and to apply or cause to be applied the
proceeds thereof to the payment of the Secured Obligations in the manner
specified in Section 5.09 hereof. All interest, dividends and other earnings in
respect of Investments in the Collateral Account and, all proceeds of such
Investments shall be retained in the Collateral Account or (so long as no Event
of Default shall have occurred and be continuing) be withdrawn by the Borrowers
as they shall in their discretion determine.

 

Pledge Agreement

-5-



--------------------------------------------------------------------------------

4.03 Cover for Letter of Credit Liabilities. Cash standing to the credit of the
Collateral Account as cover for Letter of Credit Liabilities under the Credit
Agreement pursuant to Section 2.10(f) or Section 9.01 thereof shall be held by
the Agent in a separate sub-account (designated “Letter of Credit Liabilities
Sub-Account”) and all amounts held in such sub-account shall constitute
collateral security first for the Letter of Credit Liabilities outstanding from
time to time and second as collateral security for the other Secured Obligations
hereunder.

Section 5. Further Assurances: Remedies. In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof, the Securing Parties
hereby jointly and severally agree with each Lender and the Administrative Agent
as follows:

5.01 Delivery and Other Perfection. Each Securing Party shall:

(a) if any of the shares, securities, moneys or property required to be pledged
by such Securing Party under clauses (a), (b) and (c) of Section 3 hereof are
received by such Securing Party, forthwith either (x) transfer and deliver to
the Administrative Agent such shares or securities or other ownership interests
so received by such Securing Party (together with the certificates for any such
shares and securities or other ownership interests duly endorsed in blank or
accompanied by undated stock powers or other powers duly executed in blank), all
of which thereafter shall be held by the Administrative Agent, pursuant to the
terms of this Agreement, as part of the Collateral or (y) take such other action
as the Administrative Agent shall deem necessary or appropriate to duly record
the Lien created hereunder in such shares, securities, other ownership
interests, moneys or property in said clauses (a), (b) and (c);

(b) give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable (in the judgment of the Administrative Agent) to create, preserve,
perfect or validate the security interest granted pursuant hereto or to enable
the Administrative Agent to exercise and enforce its rights hereunder with
respect to such pledge and security interest, including, without limitation,
causing any or all of the Equity Collateral to be transferred of record into the
name of the Administrative Agent or its nominee (and the Administrative Agent
agrees that if any Equity Collateral is transferred into its name or the name of
its nominee, the Administrative Agent will thereafter promptly give to the
respective Securing Party copies of any notices and communications received by
it with respect to the Equity Collateral pledged by such Security Party
hereunder);

(c) keep full and accurate books and records relating to the Collateral, and
stamp or otherwise mark such books and records in such manner as the
Administrative Agent may reasonably require in order to reflect the security
interests granted by this Agreement; and

 

Pledge Agreement

-6-



--------------------------------------------------------------------------------

(d) permit representatives of the Administrative Agent, upon reasonable notice,
at any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
the Administrative Agent to be present at such Securing Party’s place of
business to receive copies of all communications and remittances relating to the
Collateral, and forward copies of any notices or communications received by such
Securing Party with respect to the Collateral, all in such manner as the
Administrative Agent may require.

5.02 Other Financing Statements and Liens. Except as otherwise permitted under
Section 8.06 of the Credit Agreement, without the prior written consent of the
Administrative Agent (granted with the authorization of the Lenders as specified
in Section 10.09 of the Credit Agreement), the Securing Parties shall not file
or suffer to be on file, or authorize or permit to be filed or to be on file, in
any jurisdiction, any financing statement or like instrument with respect to the
Collateral in which the Administrative Agent is not named as the sole secured
party for the benefit of the Lenders.

5.03 Preservation of Rights. The Administrative Agent shall not be required to
take steps necessary to preserve any rights against prior parties to any of the
Collateral.

5.04 Special Provisions Relating to Equity Collateral.

(a) The Securing Parties will cause the Equity Collateral to constitute at all
times 100% of the total number of shares of each class of capital stock, or
other ownership interests, of each Subsidiary of the Borrowers then outstanding.

(b) So long as no Event of Default shall have occurred and be continuing, the
Securing Parties shall have the right to exercise all voting, consensual and
other powers of ownership pertaining to the Equity Collateral for all purposes
not inconsistent with the terms of this Agreement, the Credit Agreement or any
other instrument or agreement referred to herein or therein, provided that the
Securing Parties jointly and severally agree that they will not vote the Equity
Collateral in any manner that is inconsistent with the terms of this Agreement,
the Credit Agreement or any such other instrument or agreement; and the
Administrative Agent shall execute and deliver to the Securing Parties or cause
to be executed and delivered to the Securing Parties all such proxies, powers of
attorney, dividend and other orders, and all such instruments, without recourse,
as the Securing Parties may reasonably request for the purpose of enabling the
Securing Parties to exercise the rights and powers that they are entitled to
exercise pursuant to this Section 5.04(b).

(c) Unless and until an Event of Default has occurred and is continuing, the
Securing Parties shall be entitled to receive and retain any payments in respect
of the Equity Collateral permitted under the Credit Agreement.

(d) If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Administrative Agent or any
Lender exercises any available right to declare any Secured Obligation due and
payable or seeks or pursues any other relief or remedy available to it under
applicable law or under this Agreement, the Credit Agreement

 

Pledge Agreement

-7-



--------------------------------------------------------------------------------

or any other agreement relating to such Secured Obligation, all dividends and
other distributions on the Equity Collateral shall be paid directly to the
Administrative Agent and retained by it in the Collateral Account as part of the
Equity Collateral, subject to the terms of this Agreement, and, if the
Administrative Agent shall so request in writing, each Securing Party agrees to
execute and deliver to the Administrative Agent appropriate additional dividend,
distribution and other orders and documents to that end, provided that if such
Event of Default is cured, any such dividend or distribution theretofore paid to
the Administrative Agent shall, upon request of the Securing Parties (except to
the extent theretofore applied to the Secured Obligations), be returned by the
Administrative Agent to the Securing Parties.

5.05 Events of Default, Etc. During the period during which an Event of Default
shall have occurred and be continuing:

(a) each Securing Party shall, at the request of the Administrative Agent,
assemble the Collateral owned by it at such place or places, reasonably
convenient to both the Administrative Agent and such Securing Party, designated
in its request;

(b) the Administrative Agent may make any reasonable compromise or settlement
deemed desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, any of the Collateral;

(c) the Administrative Agent shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not said Code is in effect in the jurisdiction where the rights and
remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Administrative Agent were the sole and absolute owner thereof (and each Securing
Party agrees to take all such action as may be appropriate to give effect to
such right);

(d) the Administrative Agent in its discretion may, in its name or in the name
of the Securing Parties or otherwise, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral, but shall be under no obligation to do so; and

(e) the Administrative Agent may, upon ten business days’ prior written notice
to the Securing Parties of the time and place, with respect to the Collateral or
any part thereof that shall then be or shall thereafter come into the
possession, custody or control of the Administrative Agent, the Lenders or any
of their respective agents, sell, lease, assign or otherwise dispose of all or
any part of such Collateral, at such place or places as the Administrative Agent
deems best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place

 

Pledge Agreement

-8-



--------------------------------------------------------------------------------

thereof (except such notice as is required above or by applicable statute and
cannot be waived), and the Administrative Agent or any Lender or anyone else may
be the purchaser, lessee, assignee or recipient of any or all of the Collateral
so disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter hold the same absolutely, free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise), of the Securing Parties, any such demand, notice and right or
equity being hereby expressly waived and released. The Administrative Agent may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
sale may be so adjourned.

The proceeds of each collection, sale or other disposition under this
Section 5.05 shall be applied in accordance with Section 5.09 hereof.

The Securing Parties recognize that, by reason of certain prohibitions contained
in the Securities Act of 1933, as amended, and applicable state securities laws,
the Administrative Agent may be compelled, with respect to any sale of all or
any part of the Collateral, to limit purchasers to those who will agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. The Securing Parties
acknowledge that any such private sales may be at prices and on terms less
favorable to the Administrative Agent than those obtainable through a public
sale without such restrictions, and, notwithstanding such circumstances, agree
that any such private sale shall be deemed to have been made in a commercially
reasonable manner and that the Administrative Agent shall have no obligation to
engage in public sales and no obligation to delay the sale of any Collateral for
the period of time necessary to permit the respective issuer thereof to register
it for public sale.

5.06 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 5.05 hereof are insufficient to cover
the costs and expenses of such realization and the payment in full of the
Secured Obligations, the Securing Parties shall remain jointly and severally
liable for any deficiency.

5.07 Removals, Etc. Without at least 30 days’ prior written notice to the
Administrative Agent, no Securing Party shall (i) maintain any of its books and
records with respect to the Collateral at any office or maintain its principal
place of business at any place, other than at the address indicated beneath the
signature of such Securing Party to the Credit Agreement or at one of the
locations identified in Annex 2 hereto (including as supplemented pursuant to
any Subsidiary Guarantee Agreement) or in transit from one of such locations to
another, (ii) change its name, or the name under which it does business, from
the name shown on the signature pages hereto (or, as the case may be, on the
respective Subsidiary Guarantee Agreement pursuant to which such Securing Party
became a party hereto) or (iii) change its jurisdiction of organization.

5.08 Private Sale. The Administrative Agent and the Lenders shall incur no
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to

 

Pledge Agreement

-9-



--------------------------------------------------------------------------------

Section 5.05 hereof conducted in a commercially reasonable manner. Each Securing
Party hereby waives any claims against the Administrative Agent or any Lender
arising by reason of the fact that the price at which the Collateral may have
been sold at such a private sale was less than the price that might have been
obtained at a public sale or was less than the aggregate amount of the Secured
Obligations, even if the Administrative Agent accepts the first offer received
and does not offer the Collateral to more than one offeree.

5.09 Application of Proceeds. Except as otherwise herein expressly provided, the
proceeds of any collection, sale or other realization of all or any part of the
Collateral pursuant hereto, and any other cash at the time held by the
Administrative Agent under Section 4 hereof or this Section 5; shall be applied
by the Administrative Agent:

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Administrative Agent and the fees and expenses of its agents and counsel, and
all expenses incurred and advances made by the Administrative Agent in
connection therewith;

Next, to the payment in full of the Secured Obligations, in each case equally
and ratably in accordance with the respective amounts thereof then due and owing
or as the Lenders holding the same may otherwise agree; and

Finally, after payment in full of the Secured Obligations, to the payment to the
respective Securing Parties, or their successors or assigns, or as a court of
competent jurisdiction may direct, of any surplus then remaining.

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the “Letter of Credit Liabilities Sub-Account” of the Collateral Account
pursuant to Section 4.03 hereof shall be applied first to the Letter of Credit
Liabilities outstanding from time to time and second to the other Secured
Obligations in the manner provided above in this Section 5.09.

As used in this Section 5, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Securing Parties or any issuer of or obligor on any
of the Collateral.

5.10 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Administrative Agent while no Event of Default has occurred and
is continuing, upon the occurrence and during the continuance of any Event of
Default the Administrative Agent is hereby appointed the attorney-in-fact of
each Securing Party for the purpose of carrying out the provisions of this
Section 5 and taking any action and executing any instruments that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment as attorney-in-fact is irrevocable and coupled with an
interest. Without limiting the generality of the foregoing, so long as the
Administrative Agent shall be entitled under this Section 5 to make collections
in respect of the Collateral, the Administrative Agent shall have the right and
power to receive, endorse and collect all checks made payable to the order of
any Securing Party representing any dividend, payment or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same.

 

Pledge Agreement

-10-



--------------------------------------------------------------------------------

5.11 Perfection. Prior to or concurrently with the execution and delivery of
this Agreement, each Securing Party shall (i) file such financing statements and
other documents in such offices as the Administrative Agent may request to
perfect the security interests granted by Section 3 of this Agreement and
(ii) deliver to the Administrative Agent any certificates representing any of
the Pledged Equity, in each case accompanied by undated stock powers duly
executed in blank.

5.12 Termination. When all Secured Obligations shall have been paid in full and
the Commitments of the Lenders under the Credit Agreement and all Letter of
Credit Liabilities shall have expired or been terminated, this Agreement shall
terminate, and the Administrative Agent shall forthwith cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral and money received in
respect thereof, including without limitation, the balance (including any
Investments) in the Collateral Account, to or on the order of the respective
Securing Parties. The Administrative Agent shall also execute and deliver to the
respective Securing Parties upon such termination such Uniform Commercial Code
termination statements and such other documentation as shall be reasonably
requested by the Securing Parties to effect the termination and release of the
Liens on the Collateral.

5.13 Further Assurances. The Securing Parties jointly and severally agree that,
from time to time upon the written request of the Administrative Agent, they
will execute and deliver such further documents and do such other acts and
things as the Administrative Agent may reasonably request in order fully to
effect the purposes of this Agreement.

Section 6. Miscellaneous.

6.01 No Waiver. No failure on the part of the Administrative Agent or any Lender
to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Administrative Agent or
any Lender of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

6.02 Notices. All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at its “Address
for Notices” specified pursuant to Section 11.02 of the Credit Agreement and
shall be deemed to have been given at the times specified in said Section 11.02,
it being understood that any such notice to a Subsidiary Guarantor shall be
given to the Borrowers in accordance with said Section 11.02.

6.03 Expenses. The Securing Parties jointly and severally agree to reimburse
each of the Lenders and the Administrative Agent for all reasonable costs and
expenses of the Lenders and the Administrative Agent (including, without
limitation, the reasonable fees and expenses of legal counsel) in connection
with (i) any Default and any enforcement or collection

 

Pledge Agreement

-11-



--------------------------------------------------------------------------------

proceeding resulting therefrom, including, without limitation, all manner of
participation in or other involvement with (w) performance by the Administrative
Agent of any obligations of the Securing Parties in respect of the Collateral
that the Securing Parties have failed or refused to perform, (x) bankruptcy,
insolvency, receivership, foreclosure, winding up or liquidation proceedings, or
any actual or attempted sale, or any exchange, enforcement, collection,
compromise or settlement in respect of any of the Collateral, and for the care
of the Collateral and defending or asserting rights and claims of the
Administrative Agent in respect thereof, by. litigation or otherwise, including
expenses of insurance, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 6.03, and all such costs and expenses shall be
Secured Obligations entitled to the benefits of the collateral security provided
pursuant to Section 3 hereof.

6.04 Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Securing Party
and the Administrative Agent (with the consent of the Lenders as specified in
Section 10.09 of the Credit Agreement). Any such amendment or waiver shall be
binding upon the Administrative Agent and each Lender, each holder of any of the
Secured Obligations and each Securing Party.

6.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Securing Parties,
the Administrative Agent, the Lenders and each holder of any of the Secured
Obligations (provided, however, that no Securing Party shall assign or transfer
its rights hereunder without the prior written consent of the Administrative
Agent).

6.06 Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

6.07 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart.

6.08 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

6.09 Certain Regulatory Requirements. Any provision contained herein to the
contrary notwithstanding, no action shall be taken hereunder by the
Administrative Agent or any Lender with respect to any item of Collateral unless
and until all applicable requirements (if any) of the FCC under the Federal
Communications Act of 1934, as amended, and the respective rules and regulations
thereunder and thereof, as well as any other federal, state or local laws, rules
and regulations of other regulatory or governmental bodies (including, without
limitation, any municipality that has issued any Franchise to a Securing Party
or any of its Subsidiaries) applicable to or having jurisdiction over such
Securing Party (or any entity under the control of such Securing Party), have
been satisfied with respect to such action and there have been obtained such
consents,

 

Pledge Agreement

-12-



--------------------------------------------------------------------------------

approvals and authorizations (if any) as may be required to be obtained from the
FCC, any operating municipality and any other governmental authority under the
terms of any Franchise, any license or similar operating right held by such
Securing Party (or any entity under the control of such Securing Party). It is
the intention of the parties hereto that the Liens in favor of the
Administrative Agent on the Collateral shall in all relevant aspects be subject
to and governed by said statutes, rules and regulations and the Franchise(s) and
that nothing in this Agreement shall be construed to diminish the control
exercised by any Securing Party except in accordance with the provisions of such
statutory requirements, rules and regulations and the Franchises. Each Securing
Party agrees that upon request from time to time by the Administrative Agent it
will use its best efforts to obtain any governmental, regulatory or third party
consents, approvals or authorizations referred to in this Section 6.09.

6.10 Agents and Attorneys-in-Fact. The Administrative Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.

6.11 Additional Securing Parties. As contemplated by Section 8.16(a) of the
Credit Agreement, new Subsidiaries of the Borrowers formed by the Borrowers
after the date hereof may become a “Subsidiary Guarantor” under a Subsidiary
Guarantee Agreement and a “Securing Party” under this Agreement, by executing
and delivering to the Administrative Agent a Subsidiary Guarantee Agreement in
the form of Exhibit E to the Credit Agreement. Accordingly, upon the execution
and delivery of any such Subsidiary Guarantee Agreement by any such new
Subsidiary, such new Subsidiary shall automatically and immediately, and without
any further action on the part of any Person, become a “Securing Party” for all
purposes of this Agreement, and Annex 1 and 2 hereto shall be deemed to be
supplemented in the manner specified in said Subsidiary Guarantee Agreement,

6.12 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

6.13 Effect on Prior Pledge Agreements. Effective as of the Closing Date, this
Agreement will supercede and replace (a) the Pledge Agreement dated as of
November 5, 1999 between Mediacom Illinois, Mediacom Indiana, Mediacom Iowa,
Mediacom Minnesota, Mediacom Wisconsin, Zylstra and The Chase Manhattan Bank, as
administrative agent and (b) the Pledge Agreement dated as of September 30, 1999
between Mediacom Arizona, Mediacom California, Mediacom Delaware, Mediacom
Southeast and The Chase Manhattan Bank, as administrative agent.

 

Pledge Agreement

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered as of the day and year first above written.

 

MEDIACOM ILLINOIS LLC MEDIACOM INDIANA LLC MEDIACOM IOWA LLC MEDIACOM MINNESOTA
LLC MEDIACOM WISCONSIN LLC ZYLSTRA COMMUNICATIONS CORP. MEDIACOM ARIZONA LLC
MEDIACOM CALIFORNIA LLC MEDIACOM DELAWARE LLC MEDIACOM SOUTHEAST LLC By:  

 

  Title:

JPMORGAN CHASE BANK, N.A.,

  as Administrative Agent

By:  

 

  Title:

 

Pledge Agreement

-14-



--------------------------------------------------------------------------------

ANNEX 1

Pledged Equity

 

Securing Party

   Issuer    Class and par
Value    No.
Shares    Cert.
No.    Percent
Ownership                                             

Pledge Agreement



--------------------------------------------------------------------------------

EXHIBIT D

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT E

[Form of Subsidiary Guarantee Agreement]

SUBSIDIARY GUARANTEE AGREEMENT

SUBSIDIARY GUARANTEE AGREEMENT dated as of ,                    , 20    by [NAME
OF SUBSIDIARY GUARANTOR], a                     corporation (the “Subsidiary
Guarantor”) in favor of JPMORGAN CHASE BANK, N.A., as administrative agent for
the banks or other financial institutions or entities party, as lenders, to the
Credit Agreement referred to below (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

Mediacom Illinois LLC, Mediacom Indiana LLC, Mediacom Iowa LLC, Mediacom
Minnesota LLC, Mediacom Wisconsin LLC, Zylstra Communications Corp., Mediacom
Arizona LLC, Mediacom California LLC, Mediacom Delaware LLC, and Mediacom
Southeast LLC (collectively, the “Borrowers”), certain lenders and the
Administrative Agent are parties to the Amended and Restated Credit Agreement
dated as of February 5, 2014 (as modified and supplemented and in effect from
time to time, the “Credit Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit (by the making of loans and the
issuance of letters of credit) to be made by said lenders to the Borrowers in an
aggregate principal or face amount not exceeding $921,000,000 (which may be
increased as contemplated by Section 2.01(e) thereof, subject to the terms and
conditions specified therein). In addition, the Borrowers may from time to time
be obligated to various of said lenders or their affiliates in respect of
Interest Rate Protection Agreements permitted under Section 8.08(e) of the
Credit Agreement (such indebtedness being herein referred to as the “Hedging
Indebtedness”).

To induce said lenders to enter into the Credit Agreement and to extend credit
thereunder and to extend credit to the Borrowers that would constitute Hedging
Indebtedness, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Subsidiary Guarantor has
agreed to guarantee the Guaranteed Obligations (as hereinafter defined) and to
become a Securing Party under the Pledge Agreement (as so defined) and to pledge
and grant a security interest in the Collateral (as so defined) as security for
the Secured Obligations (as so defined). Accordingly, the parties hereto agree
as follows:

Section 1. Definitions. Terms defined in the Credit Agreement are used herein as
defined therein. In addition, the terms “Collateral” and “Securing Party” shall
have the respective meanings assigned to such terms in the Pledge Agreement.

Section 2. The Guarantee.

2.01 The Guarantee. The Subsidiary Guarantor hereby guarantees to each Lender
and the Administrative Agent and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Loans made by the Lenders to
the Borrowers, all Reimbursement Obligations and interest thereon and all other
amounts from time to time owing to the Lenders (or, in

 

Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

respect of any Interest Rate Protection Agreement, any affiliate of a Lender) or
the Administrative Agent by the Borrowers under the Credit Agreement, and all
Hedging Indebtedness of the Borrowers, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). The Subsidiary Guarantor hereby further agrees that
if the Borrowers shall fail to pay in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration or otherwise) any of the Guaranteed
Obligations, the Subsidiary Guarantor will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

For purposes hereof, it is understood that any Guaranteed Obligations to a
Person arising under an agreement entered into at the time such Person (or an
affiliate thereof) is a “Lender” party to the Credit Agreement shall
nevertheless continue to constitute Guaranteed Obligations for purposes hereof,
notwithstanding that such Person (or its affiliate) may have assigned all of its
Loans, Reimbursement Obligations and other interests in the Credit Agreement
and, therefore, at the time a claim is to be made in respect of such Guaranteed
Obligations, such Person (or its affiliate) is no longer a “Lender” party to the
Credit Agreement.

2.02 Obligations Unconditional. The obligations of the Subsidiary Guarantor
under Section 2.01 hereof are absolute and unconditional irrespective of the
value, genuineness, validity, regularity or enforceability of the Credit
Agreement or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 2.02 that the obligations of the
Subsidiary Guarantor hereunder shall be absolute and unconditional under any and
all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Subsidiary Guarantor hereunder which shall remain
absolute and unconditional as described above:

(i) at any time or from time to time, without notice to the Subsidiary
Guarantor, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(ii) any of the acts mentioned in any of the provisions of the Credit Agreement
or any other agreement or instrument referred to herein or therein shall be done
or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under the Credit Agreement or any other agreement or
instrument referred to herein or therein shall be waived or any other guarantee
of any of the Guaranteed Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with; or

(iv) any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.

 

Subsidiary Guarantee Agreement

-2-



--------------------------------------------------------------------------------

The Subsidiary Guarantor hereby expressly waives diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against the Borrowers under the Credit Agreement or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations.

2.03 Reinstatement. The obligations of the Subsidiary Guarantor under this
Section 2 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrowers in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Subsidiary Guarantor agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including, without limitation, fees of counsel) incurred by
the Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

2.04 Subrogation. The Subsidiary Guarantor hereby waives all rights of
subrogation or contribution, whether arising by contract or operation of law
(including, without limitation, any such right arising under the Federal
Bankruptcy Code) or otherwise by reason of any payment by it pursuant to the
provisions of this Section 2 and further agrees with the Borrowers for the
benefit of each of its creditors (including, without limitation, each Lender and
the Administrative Agent) that any such payment by it shall constitute a
contribution of capital by the Subsidiary Guarantor to the Borrowers (or an
investment in the equity capital of the Borrowers by the Subsidiary Guarantor).

2.05 Remedies. The Subsidiary Guarantor agrees that, as between the Subsidiary
Guarantor and the Lenders, the obligations of the Borrowers under the Credit
Agreement may be declared to be forthwith due and payable as provided in
Section 9 of the Credit Agreement (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9)
for purposes of Section 2.01 hereof notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrowers and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrowers) shall forthwith become due and payable by the Subsidiary
Guarantor for purposes of said Section 2.01.

 

Subsidiary Guarantee Agreement

-3-



--------------------------------------------------------------------------------

2.06 Instrument for the Payment of Money. The Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 2 constitutes an instrument for
the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by the
Subsidiary Guarantor in the payment of any moneys due hereunder, shall have the
right to bring motion-action under New York CPLR Section 3213.

2.07 Continuing Guarantee. The guarantee in this Section 2 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

2.08 General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of the Subsidiary Guarantor under Section 2.01
hereof would otherwise be Held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under said Section 2.01, then, notwithstanding
any other provision hereof to the contrary, the amount of such liability shall,
without any further action by the Subsidiary Guarantor, the Administrative
Agent, the Lenders or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

2.09 Obligations Joint and Several. The obligations of the Subsidiary Guarantor
hereunder shall be joint and several with the obligations of each other Securing
Party under each other Subsidiary Guarantee Agreement or under the Credit
Agreement, as the case may be.

Section 3. Grant of Security. The Subsidiary Guarantor hereby agrees to become a
“Securing Party” under and for all purposes of the Pledge Agreement and hereby
undertakes all of the obligations of a Securing Party thereunder as if it had
been an original signatory thereto. Without limiting the foregoing, the
Subsidiary Guarantor hereby pledges and grants to the Administrative Agent, for
the benefit of the Lenders as provided in the Pledge Agreement, a security
interest in all of the Subsidiary Guarantor’s right, title and interest in all
Collateral, whether now owned by the Subsidiary Guarantor or hereafter acquired
and whether now existing or hereafter coming into existence, and wherever
located. In addition, (x) the Subsidiary Guarantor hereby makes the
representations and warranties set forth in Section 2 of the Pledge Agreement
and (y) Annex 1 to the Pledge Agreement shall be deemed to be supplemented in
respect of the Subsidiary Guarantor as specified in Appendix A hereto.

Section 4. Representations and Warranties. The Subsidiary Guarantor represents
and warrants to the Lenders and the Administrative Agent that:

4.01 Corporate Existence. The Subsidiary Guarantor: (a) is a corporation,
partnership, limited liability company or other entity duly organized and
validly existing under the laws of its jurisdiction of organization; (b) has all
requisite corporate or other power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (c) is qualified
to do business in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary and where failure so to
qualify would (either individually or in the aggregate) have a Material Adverse
Effect.

 

Subsidiary Guarantee Agreement

-4-



--------------------------------------------------------------------------------

4.02 No Breach. None of the execution and delivery of this Agreement, the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter, by-laws or other organizational
instrument of the Subsidiary Guarantor, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which the Subsidiary Guarantor is a
party or by which it is bound or to which it is subject, or constitute a default
under any such agreement or instrument, or result in the creation or imposition
of any Lien upon any of the revenues or assets of the Subsidiary Guarantor
pursuant to the terms of any such agreement or instrument.

4.03 Action. The Subsidiary Guarantor has all necessary corporate or other power
and authority to execute, deliver and perform its obligations under this
Agreement; the execution, delivery and performance by the Subsidiary Guarantor
of this Agreement have been duly authorized by all necessary corporate or other
action on its part; and this Agreement has been duly and validly executed and
delivered by the Subsidiary Guarantor and constitutes its legal, valid and
binding obligation, enforceable against the Subsidiary Guarantor in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar laws or general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law).

4.04 Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency, or any
securities exchange are necessary for the execution, delivery or performance by
the Subsidiary Guarantor of this Agreement or for the validity or enforceability
hereof, except for filings and recordings in respect of the Liens created
pursuant to the Pledge Agreement (as supplemented hereby), and except that the
exercise of remedies under the Pledge Agreement (and the creation of a valid
security interest in the Franchises) may require the prior approval of the FCC,
or of the issuing municipalities or States under one or more of the Franchises.

Section 5. Miscellaneous.

5.01 No Waiver. No failure on the part of the Administrative Agent or any Lender
to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Administrative Agent or
any Lender of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

5.02 Notices. All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the Subsidiary Guarantor at the “Address
for Notices” specified for the Borrowers pursuant to the Credit Agreement and,
to the Administrative Agent,

 

Subsidiary Guarantee Agreement

-5-



--------------------------------------------------------------------------------

at its “Address for Notices” specified pursuant to the Credit Agreement or, as
to either party, at such other address as shall be designated by such party in a
notice to the other party. Except as otherwise provided in this Agreement, all
such communications shall be deemed to have been duly given when transmitted by
telecopier or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.

5.03 Expenses. The Subsidiary Guarantor agrees to reimburse each of the Lenders
and the Administrative Agent for all reasonable costs and expenses of the
Lenders and the Administrative Agent (including, without limitation, the
reasonable fees and expenses of legal counsel) in connection with (i) any
Default and any enforcement or collection proceeding resulting therefrom,
including, without limitation, all manner of participation in or other
involvement with (x) bankruptcy, insolvency, receivership, foreclosure, winding
up or liquidation proceedings, (y) judicial or regulatory proceedings and
(z) workout, restructuring or other negotiations or proceedings (whether or not
the workout, restructuring or transaction contemplated thereby is consummated)
and (ii) the enforcement of this Section 5.03.

5.04 Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Subsidiary
Guarantor and the Administrative Agent (with the consent of the Lenders as
specified in Section 10.09 of the Credit Agreement). Any such amendment or
waiver shall be binding upon the Administrative Agent and each Lender, each
holder of any of the Guaranteed Obligations and the Subsidiary Guarantor.

5.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Subsidiary
Guarantor, the Administrative Agent, the Lenders and each holder of any of the
Guaranteed Obligations (provided, however, that the Subsidiary Guarantor shall
not assign or transfer its rights hereunder without the prior written consent of
the Administrative Agent).

5.06 Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

5.07 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
either of the parties hereto may execute this Agreement by signing any such
counterpart.

5.08 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the law of the State of New York. The
Subsidiary Guarantor hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of the Supreme
Court of the State of New York sitting in New York County (including its
Appellate Division), and of any other appellate court in the State of New York,
for the purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby. The Subsidiary Guarantor
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any objection that it may now or

 

Subsidiary Guarantee Agreement

-6-



--------------------------------------------------------------------------------

hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.

5.09 Waiver of Jury Trial. EACH OF THE SUBSIDIARY GUARANTOR AND THE
ADMINISTRATIVE AGENT (FOR ITSELF AND ON BEHALF OF THE LENDERS) HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

5.10 Opinion of Counsel. The Subsidiary Guarantor hereby instructs its counsel
to deliver the opinions referred to in Section 8.16(a)(iii) of the Credit
Agreement to the Lenders and the Administrative Agent.

5.11 Agents and Attorneys-in-Fact. The Administrative Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.

5.12 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

5.13 Effect on Prior Subsidiary Guarantee Agreements. Effective as of the
Closing Date, this Agreement will supercede and replace (a) the Subsidiary
Guarantee Agreement dated as of October 12, 2000 between Illini Cable Holding,
Inc. and The Chase Manhattan Bank, as administrative agent and (b) the
Subsidiary Guarantee Agreement dated as of October 12, 2000 between Illini
Cablevision of Illinois, Inc. and The Chase Manhattan Bank, as administrative
agent.

 

Subsidiary Guarantee Agreement

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary Guarantor has caused this Subsidiary
Guarantee Agreement to be duly executed and delivered as of the day and year
first above written.

 

[NAME OF SUBSIDIARY GUARANTOR] By:  

 

  Title:

 

Accepted and agreed:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By  

 

  Title:

 

Subsidiary Guarantee Agreement

-8-



--------------------------------------------------------------------------------

Appendix A

to

Subsidiary Guarantee

Agreement

Supplement to Annex 1:

[to be completed]

Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

EXHIBIT F

[Form of Management Fee Subordination Agreement]

MANAGEMENT FEE SUBORDINATION AGREEMENT

MANAGEMENT FEE SUBORDINATION AGREEMENT dated as of             , 20[    ],
between:

(i) MEDIACOM COMMUNICATIONS CORPORATION, a corporation duly organized and
validly existing under the laws of the State of Delaware (“Manager Entity”):

(ii) MEDIACOM ILLINOIS LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom Illinois”):

(iii) MEDIACOM INDIANA LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom Indiana”);

(iv) MEDIACOM IOWA LLC, a limited liability company duly organized and validly
existing under the laws of the State of Delaware (“Mediacom Iowa”):

(v) MEDIACOM MINNESOTA LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom Minnesota”);

(vi) MEDIACOM WISCONSIN LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom Wisconsin”);

(vii) ZYLSTRA COMMUNICATIONS CORP., a corporation duly organized and validly
existing under the laws of the State of Minnesota (“Zylstra”);

(viii) MEDIACOM ARIZONA LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom Arizona”);

(ix) MEDIACOM CALIFORNIA LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom
California”);

(x) MEDIACOM DELAWARE LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom Delaware”);

Management Fee Subordination Agreement



--------------------------------------------------------------------------------

(xi) MEDIACOM SOUTHEAST LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom Southeast”);
and

(xii) JPMORGAN CHASE BANK, N.A., a New York banking corporation, as
administrative agent for the lenders or other financial institutions or entities
party, as lenders, to the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

The Borrowers, certain lenders and the Administrative Agent are parties to the
Amended and Restated Credit Agreement dated as of February 5, 2014 (as modified
and supplemented and in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
(by the making of loans and the issuance of letters of credit) to be made by
said lenders to the Borrowers in an aggregate principal or face amount not
exceeding $921,000,000 (which may be increased as contemplated by
Section 2.01(e) thereof, subject to the terms and conditions specified therein).
In addition, the Borrowers may from time to time be obligated to various of said
lenders in respect of Interest Rate Protection Agreements permitted under
Section 8.08(e) of the Credit Agreement (such indebtedness being herein referred
to as the “Hedging Indebtedness”).

To induce said lenders to enter into the Credit Agreement and to extend credit
thereunder and to extend credit to the Borrowers that would constitute Hedging
Indebtedness, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Manager Entity has agreed to
subordinate the Subordinated Debt (as hereinafter defined) to the Senior Debt
(as so defined) all in the manner and to the extent hereinafter provided.
Accordingly, the parties hereto agree as follows:

Section 1. Definitions. Terms defined in the Credit Agreement are used herein as
defined therein. In addition, as used herein:

“Obligor Entity” shall mean, collectively, the Borrowers and, effective upon
execution and delivery of any Subsidiary Guarantee Agreement, any Subsidiary of
a Borrower so executing and delivering such Subsidiary Guarantee Agreement.

“Senior Debt” shall mean, collectively, the following indebtedness and
obligations:

(a) all indebtedness or other obligations of the Borrowers under the Credit
Agreement and the other Loan Documents, including all interest, expenses,
indemnities and penalties and all commitment and agency fees payable from time
to time under the Credit Agreement and the other Loan Documents;

(b) all Hedging Indebtedness;

 

Management Fee Subordination Agreement

-2-



--------------------------------------------------------------------------------

(c) all obligations of any Subsidiary of any Borrower in respect of any
Subsidiary Guarantee Agreement executed and delivered by such Subsidiary; and

(d) any deferrals, renewals, extensions or refinancings of any of the foregoing.

The term “Senior Debt” shall include any interest, and any expenses of the type
described in Section 11.03 of the Credit Agreement (or comparable provisions of
any other Loan Document), accruing or arising after the date of any filing by
any Obligor Entity of any petition in bankruptcy or the commencing of any
bankruptcy, insolvency or similar proceedings with respect to any Obligor
Entity, whether or not such interest or expenses are allowable as a claim in any
such proceeding. For purposes hereof, it is understood any obligations to a
Person arising under any Interest Rate Protection Agreement permitted by
Section 8.08(e) of the Credit Agreement entered into at the time such Person (or
an affiliate thereof) is a “Lender” party to the Credit Agreement shall
nevertheless continue to constitute Senior Debt for purposes hereof,
notwithstanding that such Person (or its affiliate) may have assigned all of its
Loans, Reimbursement Obligations and other interests in the Credit Agreement
and, therefore, at the time a claim is to be made in respect of such Senior
Debt, such Person (or its affiliate) is no longer a “Lender” party to the Credit
Agreement.

“Subordinated Debt” shall mean all obligations of the Borrowers or their
Subsidiaries with respect to any Management Fee payable by the Borrowers or any
of their Subsidiaries to the Manager Entity.

Section 2. Subordination.

2.01 Subordination of Subordinated Debt. The Manager Entity, on its own behalf
and on behalf of each subsequent holder of Subordinated Debt, hereby covenants
and agrees, that, to the extent and in the manner set forth in this Agreement,
the Subordinated Debt, and the payment from whatever source of the Subordinated
Debt, are hereby expressly made subordinate and subject in right of payment to
the prior payment in full in cash of all Senior Debt and in that connection
hereby agrees that, except and to the extent permitted under Section 2.03
hereof, (a) no payment on account of the Subordinated Debt or any judgment with
respect thereto shall be made by or on behalf of the Obligor Entities and
(b) the Manager Entity shall not (i) ask, demand, sue for, take or receive from
the Obligor Entities, by set-off or in any other manner payment on account of
the Subordinated Debt, or (ii) seek any other remedy allowed at law or in equity
against the Obligor Entities for breach of any Obligor Entity’s obligations
under the instruments representing such Subordinated Debt.

In the event that, notwithstanding the foregoing provisions of this
Section 2.01, the Manager Entity shall have received any payment not permitted
by the provisions of Section 2.03 hereof, including, without limitation, any
such payment arising out of the exercise by the Manager Entity of a right of
set-off or counterclaim and any such payment received by reason of other
indebtedness of any Obligor Entity being subordinated to the Subordinated Debt,
then, and in any such event, such payment shall be held in trust for the benefit
of, and shall be immediately paid over or delivered to, the Administrative
Agent, to be paid to the Lenders, ratably

 

Management Fee Subordination Agreement

-3-



--------------------------------------------------------------------------------

according to the aggregate amounts remaining unpaid on account of the principal
of, and interest and premium (if any) on, the Senior Debt held or represented by
each Lender, for application to such Senior Debt remaining unpaid, whether or
not then due and payable.

2.02 Payment of Proceeds Upon Dissolution. Without limiting the generality of
the provisions of Section 2.01 hereof, in the event of (a) any insolvency or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding in connection therewith, relative to any
Obligor Entity or to its creditors, as such, or to its assets, or (b) any
liquidation, dissolution or other winding up of any Obligor Entity, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy,
or (c) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Obligor Entity, then and in any such event:

(1) the Lenders shall be entitled to receive payment in full in cash of all
amounts due or to become due on or in respect of all Senior Debt, or provision
shall be made for such payment, before the Manager Entity shall be entitled to
receive any payment on account of the Subordinated Debt;

(2) any payment or distribution of assets of any Obligor Entity of any kind or
character, whether in cash, property or securities, by set-off or otherwise, to
which the Manager Entity would be entitled but for the provisions of this
Agreement, including any such payment or distribution that may be payable or
deliverable by reason of the payment of any other indebtedness of any Obligor
Entity being subordinated to the payment of the Subordinated Debt, shall be paid
by the liquidating trustee or agent or other Person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or otherwise, directly to the Administrative Agent, to be paid to the Lenders,
ratably according to the aggregate amounts remaining unpaid on account of the
principal of, and interest and premium (if any) on, the Senior Debt held or
represented by each Lender, to the extent necessary to make payment in full in
cash of all Senior Debt remaining unpaid, after giving effect to any concurrent
payment or distribution to the Lenders;

(3) in the event that, notwithstanding the foregoing provisions of this
Section 2.02, the Manager Entity shall have received, before all Senior Debt is
paid in full in cash or payment thereof provided for, any such payment or
distribution of assets of any Obligor Entity of any kind or character, whether
in cash, property or securities, including any such payment or distribution
arising out of the exercise by the Manager Entity of a right of set-off or
counterclaim and any such payment or distribution received by reason of any
other indebtedness of any Obligor Entity being subordinated to the Subordinated
Debt, then, and in such event, such payment or distribution shall be held in
trust for the benefit of, and shall be immediately paid over or delivered to,
the Administrative Agent, to be paid to the Lenders, ratably according to the
aggregate amounts remaining unpaid on account of the principal of, and interest
and premium (if any) on, the Senior Debt held or represented by each Lender, to
the extent necessary to make payment in full in cash of all Senior Debt
remaining unpaid, after giving effect to any concurrent payment or distribution
to the Lenders; and

(4) if the Manager Entity shall have failed to file claims or proofs of claim
with respect to the Subordinated Debt earlier than 30 days prior to the deadline
for any such filing, the Administrative Agent is hereby irrevocably authorized
to vote and file proofs of claim and otherwise to act with respect to the
Subordinated Debt as the Administrative Agent may deem appropriate in its
reasonable discretion.

 

Management Fee Subordination Agreement

-4-



--------------------------------------------------------------------------------

2.03 Certain Payments Permitted. Notwithstanding the foregoing, the Manager
Entity shall be entitled to receive and retain any payment of Management Fees
either (i) permitted under Section 8.11 of the Credit Agreement or (ii) made
after all Senior Debt shall have been paid in full and the Commitments of the
Lenders under the Credit Agreement shall have expired or been terminated.

2.04 Subrogation. Subject to the payment in full in cash of all Senior Debt, the
Manager Entity shall be subrogated (equally and ratably with the holders of all
indebtedness of the Obligor Entities that by its express terms is subordinated
to Senior Debt of the Obligor Entities to the same extent as the Subordinated
Debt is subordinated and that is entitled to like rights of subrogation) to the
rights of the Lenders to receive payments and distributions of cash, property
and securities applicable to the Senior Debt until the Subordinated Debt shall
be paid in full in cash. For purposes of such subrogation, no payments or
distributions to the Lenders of any cash, property or securities to which the
Manager Entity would be entitled except for the provisions of this Section 2,
and no payments over pursuant to the provisions of this Section 2 to the Lenders
by the Manager Entity, shall, as between the Obligor Entities, their creditors
other than the Lenders, and the Manager Entity, be deemed to be a payment or
distribution by the Obligor Entities to or on account of the Senior Debt.

2.05 Provisions Solely to Define Relative Rights. The provisions of this
Section 2 are and are intended solely for the purpose of defining the relative
rights of the Manager Entity on the one hand and the Lenders on the other hand.
Nothing contained in this Section 2 or elsewhere in this Agreement is intended
to or shall:

(a) impair, as among the Obligor Entities, their creditors other than the
Lenders and the Manager Entity, the obligation of the Obligor Entities to pay to
the Manager Entity the Subordinated Debt as and when the same shall become due
and payable in accordance with its terms; or

(b) affect the relative rights against the Obligor Entities of the Manager
Entity and creditors of the Obligor Entities other than the Lenders.

2.06 No Waiver of Subordination Provisions. No right of the Administrative Agent
or any Lender to enforce subordination as herein provided shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
the Obligor Entities or by any act or failure to act, in good faith, by the
Administrative Agent or any Lender, or by any non-compliance

 

Management Fee Subordination Agreement

-5-



--------------------------------------------------------------------------------

by any Obligor Entity with the terms, provisions and covenants of this
Agreement, regardless of any knowledge thereof the Administrative Agent or any
Lender may have or be otherwise charged with.

Without in any way limiting the generality off the foregoing paragraph, the
Lenders may, at any time and from time to time, without the consent of or notice
to the Manager Entity, without incurring responsibility to the Manager Entity
and without impairing or releasing the subordination provided in this Section 2
or the obligations hereunder of the Manager Entity to the holders of Senior
Debt, do any one or more of the following: (a) change the time, manner or place
of payment of Senior Debt, or otherwise modify or supplement in any respect any
of the provisions of the Credit Agreement or any other instrument evidencing or
relating to any of the Senior Debt; (b) sell, exchange, release or otherwise
deal with any property pledged, mortgaged or otherwise securing Senior Debt;
(c) release any Person liable in any manner for the collection of Senior Debt;
and (d) exercise or refrain from exercising any rights against the Obligor
Entities and any other Person.

Section 3. Representations and Warranties. The Manager Entity represents and
warrants to the Administrative Agent and each Lender that:

3.01 Existence. The Manager Entity is a corporation duly organized and validly
existing under the laws of the State of Delaware.

3.02 No Breach. None of the execution and delivery of this Agreement, the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws or other organizational
instrument of the Manager Entity, any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which the Manager Entity is a party or
by which the Manager Entity is bound or to which the Manager Entity is subject,
or constitute a default under any such agreement or instrument, or result in the
creation or imposition of any Lien upon any of the revenues or assets of the
Manager Entity pursuant to the terms of any such agreement or instrument.

3.03 Action. The Manager Entity has all necessary corporate or other power,
authority and legal right to execute, deliver and perform its obligations under
this Agreement; the execution, delivery and performance by the Manager Entity of
this Agreement have been duly authorized by all necessary corporate or other
action on its part; and this Agreement has been duly and validly executed and
delivered by the Manager Entity and constitutes the legal, valid and binding
obligation of the Manager Entity, enforceable in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

3.04 Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency are
necessary for the execution, delivery or performance by the Manager Entity of
this Agreement or for the validity or enforceability hereof.

 

Management Fee Subordination Agreement

-6-



--------------------------------------------------------------------------------

Section 4. Miscellaneous.

4.01 No Waiver. No failure on the part of the Administrative Agent or any Lender
to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Administrative Agent or
any Lender of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

4.02 Notices. All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at the “Address
for Notices” specified beneath its name on the signature pages hereof or, as to
either party, at such other address as shall be designated by such party in a
notice to the other party. Except as otherwise provided in this Agreement, all
such communications shall be deemed to have been duly given when transmitted by
telecopier or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.

4.03 Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Manager Entity and
(as to the Administrative Agent and the Lenders) by the Administrative Agent
with the consent of the Lenders as specified in Section 10.09 of the Credit
Agreement. Any such amendment or waiver shall be binding upon the Administrative
Agent and each Lender (and each other holder of Senior Debt) and the Manager
Entity,

4.04 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Manager Entity and
the Administrative Agent and each Lender (and each other holder of Senior Debt).

4.05 Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

4.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
either of the parties hereto may execute this Agreement by signing any such
counterpart.

4.07 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the law of the State of New York. The
Manager Entity hereby submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and of the Supreme Court of
the State of New York sitting in New York County (including its Appellate
Division), and of any other appellate court in the State of New York, for the
purposes of all legal proceedings arising out of or relating to this

 

Management Fee Subordination Agreement

-7-



--------------------------------------------------------------------------------

Agreement or the transactions contemplated hereby. The Manager Entity hereby
irrevocably waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

4.08 Waiver of Jury Trial. EACH OF THE MANAGER ENTITY AND THE ADMINISTRATIVE
AGENT (FOR ITSELF AND ON BEHALF OF THE LENDERS) HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

4.09 Effect on Prior Management Fee Subordination Agreements. Effective as of
the Closing Date, this Agreement will supercede and replace (a) the Management
Fee Subordination Agreement dated as of November 5, 1999 between the Manager
Entity, Mediacom Illinois, Mediacom Indiana, Mediacom Iowa, Mediacom Minnesota,
Mediacom Wisconsin, Zylstra and The Chase Manhattan Bank, as administrative
agent and (b) the Management Fee Subordination Agreement dated as of
September 30, 1999 between the Manager Entity, Mediacom Arizona, Mediacom
California, Mediacom Delaware, Mediacom Southeast and The Chase Manhattan Bank,
as administrative agent.

 

Management Fee Subordination Agreement

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Management Fee
Subordination Agreement to be duly executed and delivered as of the day and year
first above written.

 

MEDIACOM COMMUNICATIONS CORPORATION By:  

 

  Title: Address for Notices: c/o Mediacom Communications Corporation 1 Mediacom
Way Mediacom Park, New York 10918 Attention: Mark E. Stephan Telecopier Number:
(845) 698-4100 Telephone Number: (845) 443-2640 E-mail Address:
mstephan@mediacomcc.com

 

Management Fee Subordination Agreement

-9-



--------------------------------------------------------------------------------

MEDIACOM ILLINOIS LLC MEDIACOM INDIANA LLC MEDIACOM IOWA LLC MEDIACOM MINNESOTA
LLC MEDIACOM WISCONSIN LLC ZYLSTRA COMMUNICATIONS CORP. MEDIACOM ARIZONA LLC
MEDIACOM CALIFORNIA LLC MEDIACOM DELAWARE LLC MEDIACOM SOUTHEAST LLC By:  

 

  Title: Address for Notices: c/o Mediacom Communications Corporation 1 Mediacom
Way Mediacom Park, New York 10918 Attention: Mark E. Stephan Telecopier Number:
(845) 698-4100 Telephone Number: (845) 443-2640 E-mail Address:
mstephan@rnediacomcc.com

 

Management Fee Subordination Agreement

-10-



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Title: Address for Notices: JPMorgan Chase Bank, N.A. 500 Stanton Christiana
Road, Ops Building 2, 3rd Floor Newark, DE 19713-2107 Attention: Jonathan Krepol
Telecopier Number: (302) 634-3301 Telephone Number: (302) 634-1112 E-mail
Address: jonathan.l.krepol@jpmorgan.com

 

Management Fee Subordination Agreement

-11-



--------------------------------------------------------------------------------

EXHIBIT G to ARCA

For purposes of Section 1.06 of the ARCA amendments where text is added are
reflected as underscored

and amendments where text is deleted are reflected as strikethrough

 

MEDIACOM ILLINOIS LLC

MEDIACOM INDIANA LLC

MEDIACOM IOWA LLC

MEDIACOM MINNESOTA LLC

MEDIACOM WISCONSIN LLC

ZYLSTRA COMMUNICATIONS CORP.

MEDIACOM ARIZONA LLC

MEDIACOM CALIFORNIA LLC

MEDIACOM DELAWARE LLC

MEDIACOM SOUTHEAST LLC

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of February 5, 2014

 

 

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES LLC,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers for the Revolving Credit Commitments

WELLS FARGO SECURITIES, LLC

J.P. MORGAN SECURITIES LLC

and

MERRIL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers for the Tranche F Term Loans

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,

SUNTRUST ROBINSON HUMPHREY, INC.,

CREDIT SUISSE SECURITIES (USA) LLC

RBC CAPITAL MARKETS, and

NATIXIS

as Joint Bookrunners

WELLS FARGO BANK, N.A.

and

BANK OF AMERICA, N.A.,

as Co-Syndication Agents

DEUTSCHE BANK SECURITIES INC.,

SUNTRUST BANK,

CREDIT SUISSE SECURITIES (USA) LLC

RBC CAPITAL MARKETS, and

NATIXIS,

as Co-Documentation Agents

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

************************************************************



--------------------------------------------------------------------------------

TABLE OF CONTENTS1

 

         Page  

Section 1.

 

Definitions and Accounting Matters

     2   

1.01

 

Certain Defined Terms

     2   

1.02

 

Accounting Terms and Determinations

     29   

1.03

 

Classes and Types of Loans

     30   

1.04

 

[Reserved]

     30   

1.05

 

Nature of Obligations of Borrowers

     30   

1.06

 

Deemed Consents

     30   

1.07

 

Certain References

     31   

Section 2.

 

Commitments, Loans and Prepayments

     32   

2.01

 

Commitments and Loans

     32   

2.02

 

Borrowings

     35   

2.03

 

Letters of Credit

     35   

2.04

 

Changes of Commitments

     39   

2.05

 

Commitment Fee

     40   

2.06

 

Lending Offices

     40   

2.07

 

Several Obligations; Remedies Independent

     40   

2.08

 

Loan Accounts; Promissory Notes

     40   

2.09

 

Optional Prepayments and Conversions or Continuations of Loans

     41   

2.10

 

Mandatory Prepayments and Reductions of Commitments

     42   

2.11

 

Defaulting Lenders

     44   

2.12

 

Extended Term Loans

     44   

2.13

 

Loan Buy-backs

     45   

Section 3.

 

Payments of Principal and Interest

     46   

3.01

 

Repayment of Loans

     46   

3.02

 

Interest

     48   

3.03

 

Determination of Applicable Margin

     48   

Section 4.

 

Payments; Pro Rata Treatment; Computations; Etc.

     49   

4.01

 

Payments

     49   

4.02

 

Pro Rata Treatment

     50   

4.03

 

Computations

     51   

4.04

 

Minimum Amounts

     51   

4.05

 

Certain Notices

     51   

4.06

 

Non-Receipt of Funds by the Administrative Agent

     52   

4.07

 

Sharing of Payments, Etc.

     52   

 

1  This Table of Contents is not part of the Agreement to which it is attached
but is inserted for convenience of reference only.

 

i



--------------------------------------------------------------------------------

         Page  

Section 5.

 

Yield Protection, Etc.

     53   

5.01

 

Additional Costs

     53   

5.02

 

Limitation on Types of Loans

     55   

5.03

 

Illegality

     55   

5.04

 

Treatment of Affected Loans

     55   

5.05

 

Compensation

     56   

5.06

 

Additional Costs in Respect of Letters of Credit

     56   

5.07

 

Tax Gross-up

     57   

5.08

 

Replacement of Lenders

     59   

Section 6.

 

Conditions Precedent

     59   

6.01

 

Amendment and Restatement

     59   

6.02

 

Initial and Subsequent Extensions of Credit

     60   

Section 7.

 

Representations and Warranties

     61   

7.01

 

Existence

     61   

7.02

 

Financial Condition

     61   

7.03

 

Litigation

     61   

7.04

 

No Breach

     61   

7.05

 

Action

     62   

7.06

 

Approvals

     62   

7.07

 

ERISA

     62   

7.08

 

Taxes

     62   

7.09

 

Investment Company Act

     62   

7.10

 

Anti-Corruption and Sanctions Laws

     62   

7.11

 

Material Agreements and Liens

     63   

7.12

 

Environmental Matters

     63   

7.13

 

Capitalization

     64   

7.14

 

Subsidiaries and Investments, Etc.

     64   

7.15

 

True and Complete Disclosure

     64   

7.16

 

Franchises

     65   

7.17

 

The CATV Systems

     65   

7.18

 

Rate Regulation

     66   

7.19

 

Use of Credit

     67   

Section 8.

 

Covenants of the Borrowers

     67   

8.01

 

Financial Statements Etc.

     67   

8.02

 

Litigation

     69   

8.03

 

Existence, Etc.

     70   

8.04

 

Insurance

     70   

8.05

 

Prohibition of Fundamental Changes

     70   

8.06

 

Limitation on Liens

     74   

8.07

 

Indebtedness

     75   

8.08

 

Investments

     76   

8.09

 

Restricted Payments

     76   

8.10

 

Certain Financial Covenants

     78   

8.11

 

Management Fees

     78   

 

ii



--------------------------------------------------------------------------------

         Page  

8.12

 

Affiliate and Additional Subordinated Indebtedness

     79   

8.13

 

Lines of Business

     79   

8.14

 

Transactions with Affiliates

     80   

8.15

 

Use of Proceeds

     80   

8.16

 

Certain Obligations Respecting Subsidiaries; Further Assurances

     81   

8.17

 

Modifications of Certain Documents

     82   

Section 9.

 

Events of Default

     83   

9.01

 

Events of Default

     83   

9.02

 

Certain Cure Rights

     85   

Section 10.

 

The Administrative Agent

     86   

10.01

 

Appointment, Powers and Immunities

     86   

10.02

 

Reliance by Administrative Agent

     87   

10.03

 

Defaults

     87   

10.04

 

Rights as a Lender

     87   

10.05

 

Indemnification

     87   

10.06

 

Non-Reliance on Administrative Agent and Other Lenders

     88   

10.07

 

Failure To Act

     88   

10.08

 

Resignation or Removal of Administrative Agent

     88   

10.09

 

Consents Under Other Loan Documents

     89   

10.10

 

Withholding Tax

     89   

10.11

 

Other Agents

     89   

Section 11.

 

Miscellaneous

     90   

11.01

 

Waiver

     90   

11.02

 

Notices

     90   

11.03

 

Expenses, Etc.

     90   

11.04

 

Amendments, Etc.

     91   

11.05

 

Successors and Assigns

     92   

11.06

 

Assignments and Participations

     92   

11.07

 

Survival

     95   

11.08

 

Captions

     96   

11.09

 

Counterparts

     96   

11.10

 

Governing Law; Submission to Jurisdiction

     96   

11.11

 

Waiver of Jury Trial

     96   

11.12

 

Treatment of Certain Information; Confidentiality

     96   

11.13

 

Confirmation of Security Interests; Confirmation of Subordination Agreements

     97   

11.14

 

PATRIOT Act

     97   

11.15

 

No Fiduciary Duty

     97   

 

iii



--------------------------------------------------------------------------------

SCHEDULE A    -    Notices SCHEDULE I    -    Commitments SCHEDULE II    -   
Taxes SCHEDULE III    -    Material Agreements and Liens SCHEDULE IV    -   
Subsidiaries and Investments SCHEDULE V    -    Franchises SCHEDULE VI    -   
Certain Matters Related to CATV Systems SCHEDULE VII    -    Rate Regulation
Matters SCHEDULE VIII    -    Litigation

 

EXHIBIT A    -    Form of Assignment and Assumption EXHIBIT B    -    Form of
Quarterly Officer’s Report EXHIBIT C    -    Form of Pledge Agreement EXHIBIT D
   -    Reserved EXHIBIT E    -    Form of Subsidiary Guarantee Agreement
EXHIBIT F    -    Form of Management Fee Subordination Agreement EXHIBIT G    -
   Revolving Lenders/Tranche F Approved Amendments EXHIBIT H    -    Reserved
EXHIBIT I    -    Form of Confidentiality Agreement EXHIBIT J    -    Form of
Affiliate Subordinated Indebtedness Subordination Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 5, 2014, between each
of the following parties:

MEDIACOM ILLINOIS LLC, a limited liability company duly organized and validly
existing under the laws of the State of Delaware (“Mediacom Illinois”); MEDIACOM
INDIANA LLC, a limited liability company duly organized and validly existing
under the laws of the State of Delaware (“Mediacom Indiana”); MEDIACOM IOWA LLC,
a limited liability company duly organized and validly existing under the laws
of the State of Delaware (“Mediacom Iowa”); MEDIACOM MINNESOTA LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Minnesota”); MEDIACOM WISCONSIN LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Wisconsin”); ZYLSTRA COMMUNICATIONS CORP., a
corporation duly organized and validly existing under the laws of the State of
Minnesota (“Zylstra”); MEDIACOM ARIZONA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Arizona”); MEDIACOM CALIFORNIA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom California”); MEDIACOM DELAWARE LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Delaware”); and MEDIACOM SOUTHEAST LLC, a limited liability company
duly organized and validly existing under the laws of the State of Delaware
(“Mediacom Southeast” and, together with Mediacom Illinois, Mediacom Indiana,
Mediacom Iowa, Mediacom Minnesota, Mediacom Wisconsin, Zylstra, Mediacom
Arizona, Mediacom California and Mediacom Delaware, the “Borrowers”);

each of the lenders that is a party to the Existing Credit Agreement immediately
prior to the Restatement Effective Date and each lender that becomes a “Lender”
after the Restatement Effective Date pursuant to Section 11.06(b) (individually,
a “Lender” and, collectively, the “Lenders”); and

JPMORGAN CHASE BANK, N.A., a national banking corporation, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrowers, certain lenders and the Administrative Agent entered
into a credit agreement dated as of October 21, 2004 (as further amended,
supplemented and modified and in effect on the date hereof, the “Existing Credit
Agreement”);

WHEREAS, the Borrowers have requested that the Majority Lenders consent to
certain amendments to the Existing Credit Agreement and the Majority Lenders
have agreed to such amendments and accordingly the parties are amending and
restating the Existing Credit Agreement as provided in this Agreement, which
amendment and restatement shall become effective upon the satisfaction of the
conditions precedent set forth in Section 6.01; and

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Borrowers
outstanding thereunder.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that the Existing Credit Agreement shall be amended and restated in
its entirety as follows:

Section 1. Definitions and Accounting Matters.

1.01 Certain Defined Terms. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 1.01 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vice versa):

“Acquisition” shall mean any acquisition permitted under Section 8.05(d)(vi).

“Act” shall have the meaning assigned to such term in Section 11.14.

“Adjusted Operating Cash Flow” shall mean, for any period during which the
Borrowers shall have consummated an Acquisition, the sum, for the Borrowers and
their Subsidiaries (determined on a combined basis without duplication in
accordance with GAAP), of the following, in each case determined under the
assumption that such Acquisition had been consummated on the first day of such
period: (i) Adjusted System Cash Flow minus (ii) the sum of (x) Management Fees
paid during such period to the extent not exceeding 4.50% of the gross operating
revenues of the Borrowers and their Subsidiaries for such period plus
(y) additional Management Fees that would have been paid during such period at a
rate equal to the lesser of (A) the percentage of gross operating revenues of
the Borrowers and their Subsidiaries actually paid as Management Fees during
such period or (B) for any Borrower, the then applicable rate or percentage
specified in the Management Agreement for such Borrower of the gross operating
revenues of such Borrower and its Subsidiaries for such period (determined, as
specified above under the assumption that such Acquisition had been consummated
on the first day of such period).

“Adjusted System Cash Flow” shall mean, for any period during which the
Borrowers shall have consummated an Acquisition, the sum, for the Borrowers and
their Subsidiaries (determined on a combined basis without duplication in
accordance with GAAP), of the following, in each case determined under the
assumption that such Acquisition had been consummated on the first day of such
period: (i) System Cash Flow for such period plus (ii) the sum of
(x) non-recurring expenses incurred by the relevant sellers prior to the actual
closing of such Acquisition (to the extent such items were included as operating
expenses in the determination of System Cash Flow for such period) and (y) the
amounts set forth in a statement of adjustments to System Cash Flow provided by
the Borrowers in connection with such Acquisition and acceptable to the
Administrative Agent and Majority Lenders (in each case representing specified
cost increases and savings in respect of the CATV Systems being acquired in such
Acquisition).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean any Person that directly or indirectly controls, or is
under common control with, or is controlled by, a Borrower and, if such Person
is an individual, any member of the immediate family (including parents, spouse,
children and siblings) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), provided that, in any event, any Person that owns
directly or indirectly securities having 10% or more of the voting power for the
election of directors or other governing body of a corporation or 10% or more of
the partnership or other ownership interests of any other Person (other than as
a limited partner of such other Person) will be

 

2



--------------------------------------------------------------------------------

deemed to control such corporation or other Person. Notwithstanding the
foregoing, (a) no individual shall be an Affiliate solely by reason of his or
her being a director, officer or employee of any Borrower or any of its
Subsidiaries and (b) none of the Borrowers or their Wholly Owned Subsidiaries
shall be Affiliates.

“Affiliated Approved Funds” shall mean two or more Approved Funds that have the
same investment advisor or manager.

“Affiliate Letters of Credit” shall mean Letters of Credit issued in accordance
with the requirements of Section 8.08(g). The aggregate amount of Affiliate
Letters of Credit outstanding on the Restatement Effective Date is $0. With
respect to the Letter of Credit outstanding on the Restatement Effective Date in
favor of The Travelers Indemnity Company (and any other standby Letter of Credit
issued in replacement or substitution thereof) to support obligations under
insurance arrangements of both the Borrowers and MCC and MCC’s other
Subsidiaries which may be drawn under certain circumstances in respect of
obligations of the Borrowers and under other circumstances in respect of
obligations of MCC and its other Subsidiaries, such Letter of Credit shall not
be deemed to be an Affiliate Letter of Credit except to the extent of any
drawing made thereunder in respect of obligations of MCC or its Subsidiaries
(other than the Borrowers and their Subsidiaries).

“Affiliate Subordinated Indebtedness” shall mean Indebtedness to an Affiliate
(i) for which a Borrower is directly and primarily liable, (ii) in respect of
which none of its Subsidiaries is contingently or otherwise obligated,
(iii) that is subordinated to the obligations of the Borrowers to pay principal
of and interest on the Loans, Reimbursement Obligations, fees and other amounts
payable hereunder and under the other Loan Documents pursuant to an Affiliate
Subordinated Indebtedness Subordination Agreement, (iv) that does not mature
prior to the Latest Maturity Date, and that is issued pursuant to documentation
containing terms (including interest, covenants and events of default) that are
not less favorable to the Lenders than the Affiliate Subordinated Indebtedness
outstanding on the Restatement Effective Date or that are otherwise in form and
substance satisfactory to the Majority Lenders, (v) that states by its terms
that principal and interest in respect thereof shall only be payable to the
extent permitted under Section 8.09 and (vi) that is pledged by the respective
holder thereof to the Administrative Agent in a manner that creates a first
priority perfected security interest in favor of the Administrative Agent, as
collateral security for the obligations of the Borrowers hereunder, pursuant to
(in the case of Mediacom LLC) the Guarantee and Pledge Agreement and (in the
case of any other holder) a security document in form and substance satisfactory
to the Administrative Agent. The aggregate principal amount of Affiliate
Subordinated Indebtedness outstanding on the Restatement Effective Date is
$600,000,000 (excluding regularly accrued interest from August 15, 2013, that
may, in accordance with the terms of such Affiliate Subordinated Indebtedness,
increase the principal amount thereof).

“Affiliate Subordinated Indebtedness Subordination Agreement” shall mean an
Affiliate Subordinated Indebtedness Subordination Agreement substantially in the
form of Exhibit J between any Person to whom a Borrower or any of its
Subsidiaries may be obligated to pay Affiliate Subordinated Indebtedness, the
Borrowers and the Administrative Agent, as the same shall be modified and
supplemented and in effect from time to time.

“Agents” shall mean the Administrative Agent and each arranger, bookrunner,
syndication agent and documentation agent named on the cover of this Agreement.

“Agreement” shall mean this Amended and Restated Credit Agreement dated as of
February 5, 2014, as amended, amended and restated, supplemented or otherwise
modified from time to time.

 

3



--------------------------------------------------------------------------------

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or of an affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrowers as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, with respect to the Loans of any Class and Type,
the respective rates indicated below for Loans of such Class and Type opposite
the then-current Rate Ratio (determined pursuant to Section 3.03) indicated
below (except that anything in this Agreement to the contrary notwithstanding,
the Applicable Margin with respect to the Loans of any Class and Type shall be
the highest margins indicated below during any period when an Event of Default
shall have occurred and be continuing).

The Applicable Margin for Revolving Credit Loans shall be the respective rates
indicated below for Loans of the applicable Type set forth opposite the
then-current Rate Ratio (determined pursuant to Section 3.03) indicated below:

 

Range of Rate Ratio

   Eurodollar
Loans     Base Rate
Loans  

Greater than 5.0 to 1

     2.75 %      1.75 % 

Greater than or equal to 4.0 to 1 but less than or equal to 5.0 to 1

     2.50 %      1.50 % 

Greater than or equal to 3.0 to 1 but less than 4.0 to 1

     2.25 %      1.25 % 

Less than 3.0 to 1

     2.00 %      1.00 % 

The Applicable Margin for Tranche C Term Loans of any Type shall be the rates
indicated below for Tranche C Term Loans of such Type opposite the then current
Rate Ratio (determined pursuant to Section 3.03 of this Agreement) indicated
below:

 

Range of Rate Ratio

   Eurodollar
Loans     Base Rate
Loans  

Greater than 3.50 to 1

     1.75 %      0.75 % 

Less than or equal to 3.50 to 1

     1.50 %      0.50 % 

The Applicable Margin for Tranche E Term Loans that are Eurodollar Loans shall
be 3.00% and the Applicable Margin for Tranche E Term Loans that are Base Rate
Loans shall be 2.00%.

The Applicable Margin for Tranche F Term Loans that are Eurodollar Loans shall
be 2.50% and the Applicable Margin for Tranche F Term Loans that are Base Rate
Loans shall be 1.50%.

The Applicable Margin for the Incremental Facility Loans of any Series shall be
determined at the time such Series of Loans is established pursuant to
Section 2.01(e). The Applicable Margin for the Extended Term Loans of any
Extension Series shall be determined at the time such Extension Series of
Extended Term Loans is established pursuant to Section 2.12.

 

4



--------------------------------------------------------------------------------

“Applicable Permitted Transaction Amount” shall mean, as at any date during any
fiscal quarter during any Fiscal Period, the sum of (a) the Equity Contribution
Amount and the outstanding principal amount of Affiliate Subordinated
Indebtedness, as at the beginning of such fiscal quarter plus (b) the total cash
equity capital contributions made, and the aggregate principal amount of
Affiliate Subordinated Indebtedness advanced, to the Borrowers during the period
(the “current period”) commencing on the first day of such fiscal quarter
through and including such date minus (c) the sum of (i) the aggregate amount of
repayments of Affiliate Subordinated Indebtedness, and distributions in respect
of equity capital (other than pursuant to Section 8.09(e)), made during the
current period plus (ii) the aggregate face amount of Affiliate Letters of
Credit issued during the current period or during the period (the “prior
period”) commencing on the Restatement Effective Date through and including the
last day of the fiscal quarter immediately preceding such fiscal quarter minus
(iii) the aggregate amount of reductions in the undrawn face amount of Affiliate
Letters of Credit (i.e., excluding reductions in such face amount that occur
upon a drawing thereunder) during the current period or the prior period,
together with the aggregate amount of Affiliate Letters of Credit that expire or
are terminated during the current period or the prior period without being
drawn.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.06), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Available Amount” shall mean, at any time, (i) the cumulative amount of
Operating Cash Flow for each fiscal quarter of the Borrowers during the period
commencing January 1, 2014 and ending on the last day of the most recent fiscal
quarter for which financial statements have been delivered hereunder (the
“Relevant Period”) minus (ii) 1.4x cumulative Interest Expense for the Relevant
Period plus (iii) 100% of the cash proceeds of equity contributions (other than
any Cure Monies) to the Borrowers on a combined basis following the Restatement
Effective Date that are designated in writing by the Borrowers as being included
in the Available Amount minus (iv) the sum, without duplication, of (x) the
aggregate amount of Investments made pursuant to Section 8.08(i) prior to such
time (net of any cash return on such Investments), (y) the aggregate amount of
Restricted Payments made pursuant to Section 8.09(e) prior to such time and
(z) the aggregate amount of payments made with respect to Indebtedness pursuant
to Section 8.12(c)(ii) prior to such time.

“Bankruptcy Code” shall mean the United States Bankruptcy Reform Act of 1978, as
amended from time to time.

“Base Rate” shall mean, for any day, a rate per annum equal to the higher of
(a) the Federal Funds Rate for such day plus 1/2 of 1%, (b) the Prime Rate for
such day and (c) the Eurodollar Rate (after giving effect to any applicable
minimum rate set forth therein) for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1.00%, provided that, for the avoidance of doubt (subject to any minimum rate
specified in such definition), the Eurodollar Rate for any day shall be based on
the rate appearing on page LIBOR01 or LIBOR02 of the Reuters Screen (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on

 

5



--------------------------------------------------------------------------------

such day. If the Base Rate is being used as an alternate rate of interest
pursuant to Section 5.02 hereof, then the Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above; provided that in no event shall the Base Rate for Tranche E Term
Loans at any time prior to April 23, 2014 be less than 2.50%.

Each change in any interest rate provided for herein based upon the Base Rate
resulting from a change in the Federal Funds Rate, Prime Rate or Eurodollar Rate
shall take effect at the time of such change in the Federal Funds Rate, Prime
Rate or Eurodollar Rate.

“Base Rate Loans” shall mean Loans that bear interest at rates based upon the
Base Rate.

“Basic Subscribers” shall mean, as at any date, (a) single household dwellings
with one or more television sets that receive a package of
over-the-air-broadcast stations, local access channels or certain
satellite-delivered cable television services from a CATV System, plus, without
duplication, (b) the number of subscribers determined by dividing the aggregate
dollar monthly amount billed for basic service to bulk subscribers (hotels,
motels, apartment buildings, hospitals and the like) located in a particular
CATV System by the applicable combined limited and expanded cable rate charged
to basic subscribers in such CATV System, plus (c) connections to schools,
libraries, local government offices and employee households that may not be
charged for limited and expanded cable services but may be charged for premium
units, pay-per-view events or high-speed Internet service. This definition shall
be subject to such modifications as the Borrowers from time to time determine to
be reasonably appropriate (and of which the Borrower shall notify the
Administrative Agent, which shall promptly notify the Lenders), provided that
such modifications are consistent with the periodic reports and/or registrations
at the time being filed with the Securities and Exchange Commission by Mediacom
LLC or MCC.

“Business Day” shall mean any day (a) on which commercial banks are not
authorized or required to close in New York City and (b) if such day relates to
a borrowing of, a payment or prepayment of principal of or interest on, a
Conversion of or into, or an Interest Period for, a Eurodollar Loan or a notice
by a Borrower with respect to any such borrowing, payment, prepayment,
Conversion or Interest Period, that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market.

“Capital Expenditures” shall mean, for any period, expenditures made by the
Borrowers or any of their Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs and Acquisitions) during such period computed in accordance
with GAAP.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Casualty Event” shall mean, with respect to any Property of any Person, any
loss of or damage to, or any condemnation or other taking of, such Property for
which such Person or any of its Subsidiaries receives insurance proceeds, or
proceeds of a condemnation award or other compensation.

“CATV System” shall mean any cable distribution system that receives broadcast
signals by antennae, microwave transmission, satellite transmission or any other
form of transmission and that amplifies such signals and distributes them to
Persons who pay to receive such signals, but shall exclude wireless cable.

 

6



--------------------------------------------------------------------------------

“Change in Law” shall mean the occurrence, after the Restatement Effective Date,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean the occurrence of any one or more of the
following events:

(i) any Person (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act, including any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than one or more Permitted Holders is or becomes the
“beneficial owner” (as defined in Rule 13d-3 and 13d-5 under the Exchange Act,
except that a Person shall be deemed to have “beneficial ownership” of all
shares that any such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time, upon the happening of
an event or otherwise), directly or indirectly, of more than 50% of the
aggregate voting power of the ownership interests in Mediacom LLC;

(ii) Mediacom LLC consolidates with, or merges with or into, another Person or
Mediacom LLC sells, assigns, conveys, transfers, leases or otherwise disposes of
all or substantially all of the assets of Mediacom LLC and its Subsidiaries
(determined on a consolidated basis) to any Person, other than any such
transaction where immediately after such transaction the Person or Persons that
“beneficially owned” (as defined in Rule 13d-3 and 13d-5 under the Exchange Act,
except that a Person shall be deemed to have “beneficial ownership” of all
shares that any such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time, upon the happening of
an event or otherwise) immediately prior to such transaction, directly or
indirectly, a majority of the aggregate voting power of the then outstanding
ownership interests in Mediacom LLC, “beneficially own” (as so determined),
directly or indirectly, more than 50% of the aggregate voting power of the then
outstanding ownership interests in the surviving or transferee Person;

(iii) Mediacom LLC is liquidated or dissolved or adopts a plan of liquidation or
dissolution;

(iv) a majority of the members of the Executive Committee of Mediacom LLC shall
consist of persons who are not Continuing Members; or

(v) the Borrowers and the Subsidiary Guarantors shall cease to be Subsidiaries
of Mediacom LLC;

provided, however, that a Change of Control will be deemed not to have occurred
in any of the circumstances described in clauses (i) through (iv) above if after
the occurrence of any such circumstance (A) MCC (or any successor thereto), or a
Person (or successor thereto) more than 50% of the aggregate voting power of the
then outstanding ownership interests of which is beneficially owned, directly or
indirectly, by MCC (or any successor thereto), continues to be the manager of
Mediacom LLC (or the surviving or transferee Person in the case of clause
(ii) above) and Rocco Commisso continues to be the chief

 

7



--------------------------------------------------------------------------------

executive officer or chairman of MCC (or any successor thereto) or (B) Rocco
Commisso, or a Person more than 50% of the aggregate voting power of the then
outstanding ownership interests of which is beneficially owned, directly or
indirectly by Rocco Commisso and the other Permitted Holders together with their
respective designees, becomes the manager of Mediacom LLC (or the surviving or
transferee Person in the case of clause (ii) above) or (C) Rocco Commisso
becomes and thereafter continues to be the chief executive officer or chairman
of Mediacom LLC (or the surviving or transferee Person in the case of clause
(ii) above).

“Class” shall have the meaning assigned to such term in Section 1.03.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document.

“Collateral Account” shall have the meaning assigned to such term in the Pledge
Agreement.

“Commitments” shall mean, collectively, the Revolving Credit Commitments and any
Incremental Facility Commitments (if any).

“Committee Resolution” shall mean with respect to Mediacom LLC, a duly adopted
resolution of the Executive Committee of Mediacom LLC.

“Continue”, “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 2.09 of a Eurodollar Loan from one Interest Period to the
next Interest Period.

“Continuing Member” shall mean, as of any date of determination thereof, any
Person who: (i) was a member of the Executive Committee of Mediacom LLC on the
date hereof; (ii) was nominated for election or elected to the Executive
Committee of Mediacom LLC with the affirmative vote of a majority of the
Continuing Members who were members of the Executive Committee at the time of
such nomination or election; or (iii) is a representative of, or was approved
by, a Permitted Holder.

“Convert”, “Conversion” and “Converted” shall refer to a conversion pursuant to
Section 2.09 of one Type of Loans into another Type of Loans, which may be
accompanied by the transfer by a Lender (at its sole discretion) of a Loan from
one Applicable Lending Office to another.

“Cure Monies” shall mean proceeds of Affiliate Subordinated Indebtedness and/or
equity contributions received by the Borrowers after the Restatement Effective
Date that, at the time the same are received by the Borrowers, are identified by
the Borrowers in a certificate of a Senior Officer delivered by the Borrowers to
the Administrative Agent within one Business Day of such receipt, as
constituting “Cure Monies” for purposes of Section 9.02. As of the Restatement
Effective Date the amount of Cure Monies is $0.

“Debt Issuance” shall mean (i) any incurrence of Refinancing Term Loans and
(ii) any issuance or sale by a Borrower or any of its Subsidiaries after the
Restatement Effective Date of any debt securities, excluding, however, any
Indebtedness incurred pursuant to Section 8.07 other than any incurrence of
Refinancing Debt Securities.

“Debt Service” shall mean, for any period, the sum, for the Borrowers and their
Subsidiaries (determined on a combined basis without duplication in accordance
with GAAP), of the following: (a) in the case of Revolving Credit Loans and
Incremental Facility Revolving Credit Loans under this Agreement,

 

8



--------------------------------------------------------------------------------

the aggregate amount of payments of principal of such Loans that were required
to be made pursuant to Section 3.01(a) or 3.01(d) during such period plus (b) in
the case of Term Loans under this Agreement and all other Indebtedness (other
than Revolving Credit Loans and Incremental Facility Revolving Credit Loans),
all regularly scheduled payments or regularly scheduled prepayments of principal
of such Indebtedness (including, without limitation, the principal component of
any payments in respect of Capital Lease Obligations) made or payable during
such period (other than the principal component of any payments in respect of
Affiliate Subordinated Indebtedness) plus (c) all Interest Expense for such
period.

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

“Defaulting Lender” shall mean any Revolving Credit Lender or Incremental
Facility Revolving Credit Lender that, as reasonably determined by the
Administrative Agent, has (a) failed to fund any portion of its Revolving Credit
Loans or Incremental Facility Revolving Credit Loans, as applicable, or
participations in Letters of Credit within three Business Days after the date
required to be funded by such Lender hereunder, unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
reasonable determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable Default, if any, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Borrowers, the Administrative Agent, any Issuing Lender or any Lender in
writing that such Lender does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that such Lender does not intend to comply with its funding obligations under
this Agreement (unless such writing or public statement states that such
position is based on such Lender’s reasonable determination that a condition
precedent to funding (which condition precedent, together with the applicable
Default, if any, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) failed, within three Business Days after
request by the Administrative Agent or the Borrowers, to confirm promptly in
writing that such Lender will comply with the terms of this Agreement relating
to its obligations to fund prospective Revolving Credit Loans or Incremental
Facility Revolving Credit Loans, as applicable, or participations in Letters of
Credit (provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon receipt of such written confirmation of the
Administrative Agent), (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by such Lender
hereunder within three Business Days after the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of such Lender’s business or
custodian appointed for such Lender, or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of such parent
company’s business or custodian appointed for such parent company; provided that
no Lender shall become a Defaulting Lender solely as a result of the acquisition
or maintenance of an ownership interest in such Lender (or its parent company)
or the exercise of control over such Lender (or its parent company) by a
Governmental Authority or an instrumentality thereof.

“Disposition” shall mean any sale, assignment, transfer or other disposition of
any Property (whether now owned or hereafter acquired) by the Borrowers or any
of their Subsidiaries to any other Person (excluding any sale, assignment,
transfer or other disposition of any Property sold or disposed of in the
ordinary course of business and on ordinary business terms) to the extent the
aggregate fair market value of the Property transferred by the Borrowers and
their Subsidiaries in any such transaction or series of related transactions
exceeds $10,000,000.

“Dollars” and “$” shall mean lawful money of the United States of America.

 

9



--------------------------------------------------------------------------------

“Environmental Claim” shall mean, with respect to any Person, any written or
oral notice, claim, demand or other communication (collectively, a “claim”) by
any other Person alleging or asserting such Person’s liability for investigatory
costs, cleanup costs, governmental response costs, damages to natural resources
or other Property, personal injuries, fines or penalties arising out of, based
on or resulting from (i) the presence, or Release into the environment, of any
Hazardous Material at any location, whether or not owned by such Person, or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law. The term “Environmental Claim” shall include, without
limitation, any claim by any governmental authority for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from the presence of Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

“Environmental Laws” shall mean any and all present and future Federal, state,
local and foreign laws, rules or regulations, and any orders or decrees, in each
case as now or hereafter in effect, relating to the regulation or protection of
human health, safety or the environment or to emissions, discharges, releases or
threatened releases of pollutants, contaminants, chemicals or toxic or hazardous
substances or wastes into the indoor or outdoor environment, including, without
limitation, ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes.

“Equity Contribution Amount” shall mean, as at any date of determination,
(a) the aggregate amount of cash contributions made to the equity capital of the
Borrowers (on a combined basis) during the period from and including the
Restatement Effective Date through and including such date of determination
minus (b) the aggregate amount of distributions made in respect of the equity
capital of the Borrowers during such period (other than pursuant to
Section 8.09(e)) minus (c) the amount of cash contributions to the equity
capital of the Borrowers (on a consolidated basis) to the extent such equity
proceeds are designated as being included in the Available Amount.

“Equity Interest” in any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) corporate stock or other equity
participations, including partnership interests, whether general or limited, and
membership interests in such Person.

“Equity Rights” shall mean, with respect to any Person, any subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or securities convertible
into, any additional shares of capital stock of any class or other ownership
interests of any type in, such Person.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which a Borrower is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which a Borrower
is a member.

 

10



--------------------------------------------------------------------------------

“Eurodollar Base Rate” shall mean, with respect to any Eurodollar Loan for any
applicable Interest Period, the LIBOR Screen Rate as of 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided,
that, if the LIBOR Screen Rate shall not be available at the applicable time for
the applicable Interest Period, then the Eurodollar Base Rate for such Interest
Period shall be the Interpolated Rate.

“Eurodollar Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “Eurodollar Base Rate” in this Section 1.01.

“Eurodollar Rate” shall mean, for any Eurodollar Loan (other than prior to
April 23, 2014, a Tranche E Term Loan) for any Interest Period therefor, a rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined
by the Administrative Agent to be equal to the Eurodollar Base Rate for such
Loan for such Interest Period divided by 1 minus the Reserve Requirement (if
any) for such Loan for such Interest Period.

Solely with respect to Tranche E Term Loans until April 23, 2014, the
“Eurodollar Rate” shall be the higher of (x) for any Eurodollar Loan for any
Interest Period therefor, a rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) determined by the Administrative Agent to be equal to
the Eurodollar Base Rate for such Loan for such Interest Period divided by
1 minus the Reserve Requirement (if any) for such Loan for such Interest Period
and (y) 1.50%.

“Event of Default” shall have the meaning assigned to such term in Section 9.

“Excess Cash Flow” shall mean, for any period, the excess of (a) Operating Cash
Flow for such period over (b) the sum of (i) Capital Expenditures made during
such period plus (ii) the aggregate amount of Debt Service for such period plus
(iii) the Tax Payment Amount for such period plus (iv) any decreases (or minus
any increases) in Working Capital from the first day to the last day of such
period minus (v) Investments made during such period pursuant to Section 8.08(f)
or (h) except to the extent financed with proceeds of a contribution to the
capital of the Borrowers, Indebtedness (other than under a revolving credit
facility) or Net Available Proceeds from a Disposition minus (vi) without
duplication, cash expenses incurred for Interest Rate Protection Agreements
entered into during the period.

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended from time to time.

“Executive Committee” shall mean (i) so long as Mediacom LLC is a limited
liability company, (x) while the Mediacom LLC operating agreement is in effect,
the Executive Committee authorized thereunder, and (y) at any other time, the
manager or board of managers of Mediacom LLC, or management committee, board of
directors or similar governing body responsible for the management of the
business and affairs of Mediacom LLC or any committee of such governing body;
(ii) if Mediacom LLC were to be reorganized as a corporation, the board of
directors of Mediacom LLC; and (iii) if Mediacom LLC were to be reorganized as a
partnership, the board of directors of the corporate general partner of such
partnership (or if such general partner is itself a partnership, the board of
directors of such general partner’s corporate general partner).

“Executive Compensation” shall mean, for any period, the aggregate amount of
compensation (including, without limitation, salaries, withholding taxes,
unemployment insurance contributions, pension, health and other benefits) of the
Manager’s executive management personnel during such period. For purposes
hereof, “executive management personnel” shall not include any individual (such
as a system manager) who is employed solely in connection with the day-to-day
operations of a CATV System.

 

11



--------------------------------------------------------------------------------

“Existing Class” shall have the meaning assigned to such term in Section 2.12.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereof.

“Existing Term Loans” shall mean the Tranche C Term Loans, the Tranche E Term
Loans and the Tranche F Term Loans.

“Extended Term Loans” shall have the meaning assigned to such term in
Section 2.12.

“Extending Term Lender” shall have the meaning assigned to such term in
Section 2.12.

“Extension Amendment” shall mean an amendment to this Agreement entered into in
accordance with Section 2.12 (and which shall not require the consent of the
Majority Lenders) (it being understood that an Extension Amendment may take the
form of an amendment and restatement of this Agreement executed by the
Borrowers, the applicable Extending Term Lenders and the Administrative Agent
solely for the purpose of incorporating the terms of any Extended Loans and
subject to the limitations applicable thereto pursuant to Section 2.12).

“Extension Election” shall have the meaning assigned to such term in
Section 2.12.

“Extension Series” shall have the meaning assigned to such term in Section 2.12.

“FAA” shall mean the Federal Aviation Administration or any governmental
authority substituted therefor.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(including, for the avoidance of doubt, any agreements with governmental
authorities implementing such provisions) and any amended or successor
provisions that are substantively comparable and not materially more onerous to
comply with (including any implementing regulations or other administrative or
judicial guidance that may be issued with respect thereto).

“FCC” shall mean the Federal Communications Commission or any governmental
authority substituted therefor.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if such rate is not so published for any
Business Day, the Federal Funds Rate for such Business Day shall be the average
rate charged to JPMCB on such Business Day on such transactions as determined by
the Administrative Agent.

“Fiscal Period” shall mean any fiscal year.

“Foreign Lender” shall mean any Lender that is not a U.S. Person within the
meaning of Section 7701(a)(30) of the Code.

“Franchise” shall have the meaning set forth in 47 U.S.C. Section 522(9). The
term “Franchise” shall include each of the Franchises set forth on Schedule V.

 

12



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles applied on a basis
consistent with those that, in accordance with the last sentence of
Section 1.02(a), are to be used in making the calculations for purposes of
determining compliance with this Agreement.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Gross Operating Revenue” shall have the meaning assigned to such term in
Section 8.11.

“Guarantee” shall mean a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.

“Guarantee and Pledge Agreement” shall mean the Guarantee and Pledge Agreement,
dated October 21, 2004, between Mediacom LLC, MCC and the Administrative Agent,
as the same shall be modified and supplemented and in effect from time to time.

“Hazardous Material” shall mean, collectively, (a) any petroleum or petroleum
products, flammable materials, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, and transformers or other equipment that contain
polychlorinated biphenyls (“PCB’s”), (b) any chemicals or other materials or
substances that are now or hereafter become defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“extremely hazardous wastes”, “restricted hazardous wastes”, “toxic substances”,
“toxic pollutants”, “contaminants”, “pollutants” or words of similar import
under any Environmental Law and (c) any other chemical or other material or
substance, exposure to which is now or hereafter prohibited, limited or
regulated under any Environmental Law.

“Impacted Interest Period” shall mean, with respect to a LIBOR Screen Rate, an
Interest Period which shall not be available at the applicable time.

“Incremental Facility Agreement” shall have the meaning assigned to such term in
Section 2.01(e) (it being understood that an Incremental Facility Agreement may
take the form of an amendment and restatement of this Agreement executed by the
Borrowers, the applicable Incremental Facility Lenders and the Administrative
Agent solely for the purpose of incorporating the terms of any Incremental
Facility Commitment, Incremental Facility Letters of Credit and Incremental
Facility Loans and subject to the limitations applicable thereto pursuant to
Section 2.01(e)).

“Incremental Facility Commitments” shall mean the Incremental Facility Revolving
Credit Commitments and the Incremental Facility Term Loan Commitments
established pursuant to Section 2.01(e) following the Restatement Effective
Date.

“Incremental Facility Lenders” shall mean the Incremental Facility Revolving
Credit Lenders and the Incremental Facility Term Loan Lenders.

 

13



--------------------------------------------------------------------------------

“Incremental Facility Letter of Credit” shall mean any letter of credit issued
under the Incremental Facility Revolving Credit Commitments of any Series.

“Incremental Facility Loans” shall mean the Incremental Facility Revolving
Credit Loans and the Incremental Facility Term Loans.

“Incremental Facility Revolving Credit Commitment” shall mean, for each
Incremental Facility Revolving Credit Lender, and for any Series thereof, the
obligation of such Incremental Facility Revolving Credit Lender to make
Incremental Facility Revolving Credit Loans, and to issue or participate in
Incremental Facility Letters of Credit, of such Series (as the same may be
reduced from time to time pursuant to Section 2.04 or 2.10 or increased or
reduced from time to time pursuant to assignments permitted under
Section 11.06(b)). The amount of each Lender’s Incremental Facility Revolving
Credit Commitment of any Series shall be determined in accordance with the
provisions of Section 2.01(e).

“Incremental Facility Revolving Credit Lenders” shall mean, in respect of any
Series of Incremental Facility Revolving Credit Loans, the Lenders from time to
time holding Incremental Facility Revolving Credit Loans and Incremental
Facility Revolving Credit Commitments of such Series after giving effect to any
assignments thereof permitted by Section 11.06(b).

“Incremental Facility Revolving Credit Loans” shall mean revolving credit loans
provided for pursuant to an Incremental Facility Agreement entered into pursuant
to Section 2.01(e), which may be Base Rate Loans and/or Eurodollar Loans.

“Incremental Facility Term Loan Commitment” shall mean, for each Incremental
Facility Term Loan Lender, and for any Series thereof, the obligation of such
Incremental Facility Term Loan Lender to make Incremental Facility Term Loans of
such Series (as the same may be reduced from time to time pursuant to
Section 2.04 or 2.10 or increased or reduced from time to time pursuant to
assignments permitted under Section 11.06(b)). The amount of each Lender’s
Incremental Facility Term Loan Commitment of any Series shall be determined in
accordance with the provisions of Section 2.01(e).

“Incremental Facility Term Loan Lenders” shall mean, in respect of any Series of
Incremental Facility Term Loans, the Lenders from time to time holding
Incremental Facility Term Loans and Incremental Facility Term Loan Commitments
of such Series after giving effect to any assignments thereof permitted by
Section 11.06(b).

“Incremental Facility Term Loans” shall mean term loans provided for pursuant to
an Incremental Facility Agreement entered into pursuant to Section 2.01(e),
which may be Base Rate Loans and/or Eurodollar Loans.

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person), including, without limitation, Affiliate Subordinated
Indebtedness; (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 120 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; (e) Capital Lease
Obligations of such Person; and (f) Indebtedness of others Guaranteed by such
Person;

 

14



--------------------------------------------------------------------------------

provided that Indebtedness shall exclude (i) obligations in respect of surety
and performance bonds backing pole rental or conduit attachments and the like,
or backing obligations under Franchises, arising in the ordinary course of
business of the CATV Systems and related telecommunications services of the
Borrowers and their Subsidiaries and (ii) all obligations in respect of Interest
Rate Protection Agreements.

“Indemnified Taxes” shall have the meaning set forth in Section 5.07(a).

“Interest Coverage Ratio” shall mean, as at any date, the ratio of (a) Operating
Cash Flow for the fiscal quarter ending on, or most recently ended prior to,
such date to (b) Interest Expense for such fiscal quarter. Notwithstanding the
foregoing, the Interest Coverage Ratio as at the last day of any fiscal quarter
during which an Acquisition is consummated shall be deemed to be equal to the
ratio of Adjusted Operating Cash Flow for such fiscal quarter to Interest
Expense for such fiscal quarter.

“Interest Expense” shall mean, for any period, the sum, for the Borrowers and
their Subsidiaries (determined on a combined basis without duplication in
accordance with GAAP), of the following: (a) all interest in respect of
Indebtedness (including, without limitation, the interest component of any
payments in respect of Capital Lease Obligations) for such period (whether or
not actually paid during such period) and all commitment fees payable hereunder,
but excluding all interest in respect of Affiliate Subordinated Indebtedness (to
the extent not paid in cash during such period), plus (b) the net amount payable
(or minus the net amount receivable) under Interest Rate Protection Agreements
during such period (whether or not actually paid or received during such period)
plus (c) the aggregate amount of upfront or one-time fees or expenses payable in
respect of Interest Rate Protection Agreements to the extent such fees or
expenses are amortized during such period.

Notwithstanding the foregoing, if during any period for which Interest Expense
is being determined the Borrowers or any of their Subsidiaries shall have
consummated any acquisition of any CATV System or other business, or consummated
any Disposition, then, for all purposes of this Agreement other than for any
calculation of the Available Amount, Interest Expense shall be determined on a
pro forma basis as if such acquisition or Disposition had been made or
consummated (and any related Indebtedness incurred or repaid) on the first day
of such period.

“Interest Period” shall mean, with respect to any Eurodollar Loan, each period
commencing on the date such Eurodollar Loan is made or Converted from a Base
Rate Loan or (in the event of a Continuation) the last day of the next preceding
Interest Period for such Loan and ending on the numerically corresponding day in
the first week thereafter or in the first, second, third or sixth calendar month
thereafter (or such other period as may be agreed by all of the Lenders affected
thereby), as the Borrowers may select as provided in Section 4.05, except that
each Interest Period of one month’s (or a multiple of one month’s) duration that
commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month. Notwithstanding the foregoing:

(i) if any Interest Period for any Loan would otherwise end after the final
stated maturity date of such Loan, such Interest Period shall end on such final
stated maturity date;

(ii) each Interest Period that would otherwise end on a day that is not a
Business Day shall end on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next succeeding calendar month, on the next
preceding Business Day); and

(iii) the Administrative Agent may, in its discretion to facilitate the ease of
administration of Eurodollar Loans hereunder, shorten or lengthen by up to three
Business Days the duration of any Interest Period from that otherwise provided
above in this definition, provided that in no event shall any Interest Period
for a Eurodollar Loan end on any day other than a Business Day.

 

15



--------------------------------------------------------------------------------

“Interest Rate Protection Agreement” shall mean, for any Person, an interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies. For purposes
hereof, the “credit exposure” at any time of any Person under an Interest Rate
Protection Agreement to which such Person is a party shall be determined at such
time in accordance with the standard methods of calculating credit exposure
under similar arrangements as prescribed from time to time by the Administrative
Agent, taking into account potential interest rate movements and the respective
termination provisions and notional principal amount and term of such Interest
Rate Protection Agreement.

“Interpolated Rate” shall mean, at any time, for any Impacted Interest Period,
the rate per annum (rounded to the same number of decimal places as the LIBOR
Screen Rate) determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between (a) the LIBOR Screen Rate
(for the longest period for which the LIBOR Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, as of 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the LIBOR Screen Rate is available, the LIBOR Screen Rate for purposes of
clause (a) above shall be deemed to be the overnight screen rate where
“overnight screen rate” means the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

“Investment” shall mean, for any Person, (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any deposit with, or advance, loan or other extension of credit to, any other
Person (including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person), but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days arising in connection with the sale of programming
or advertising time by such Person in the ordinary course of business; (c) the
entering into of any Guarantee of, or other contingent obligation with respect
to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person; or (d) the entering into of any Interest Rate Protection Agreement.

“Issuing Lender” shall mean each of JPMCB and/or such other Lender designated by
the Borrowers as an “Issuing Lender” hereunder that has agreed to such
designation (and is reasonably acceptable to the Administrative Agent), each in
its capacity as an issuer of Letters of Credit hereunder and together with its
successors and assigns in such capacity. Any Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Lender, in which case the term “Issuing Lender” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

“Junior Lien Intercreditor Agreement” shall mean an intercreditor agreement
among the Obligors, the Administrative Agent and one or more representatives of
holders of Indebtedness permitted by Section 8.07(g) that is secured by Liens on
the Collateral that are intended to be junior to the Liens under the Security
Documents in form and substance reasonably satisfactory to the Administrative
Agent.

 

16



--------------------------------------------------------------------------------

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loan or Commitment hereunder as of such date of
determination.

“Lender” shall mean any Person that holds a Commitment, Loan or Letter of Credit
Liability hereunder and shall include, unless the context otherwise requires,
each Issuing Lender.

“Letter of Credit” shall mean, as applicable, a Revolving Credit Letter of
Credit or an Incremental Facility Letter of Credit.

“Letter of Credit Commitment Percentage” shall mean, with respect to any
Revolving Credit Lender or Incremental Facility Revolving Credit Lender, the
ratio of (a) the amount of the Revolving Credit Commitment or Incremental
Facility Revolving Credit Commitment of a specific Class of such Lender to
(b) the aggregate amount of the Revolving Credit Commitments or Incremental
Facility Revolving Credit Commitments, as applicable, of all Lenders of such
Class.

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“Letter of Credit Interest” shall mean, for each Revolving Credit Lender or
Incremental Facility Revolving Credit Lender, as applicable, such Lender’s
participation interest (or, in the case of an Issuing Lender, such Issuing
Lender’s retained interest) in an Issuing Lender’s liability under Letters of
Credit of the applicable Class and such Lender’s rights and interests in
Reimbursement Obligations of such Class and fees, interest and other amounts
payable in connection with Letters of Credit and Reimbursement Obligations of
such Class.

“Letter of Credit Liability” shall mean, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the undrawn face amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrowers at such time due and payable in
respect of all drawings made under such Letter of Credit. For purposes of this
Agreement, a Revolving Credit Lender or Incremental Facility Revolving Credit
Lender (other than an Issuing Lender) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest in the related Letter
of Credit under Section 2.03, and such Issuing Lender shall be deemed to hold a
Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Revolving
Credit Lenders (or, as applicable, Incremental Facility Revolving Credit Lender)
other than such Issuing Lender of their participation interests under
Section 2.03.

“LIBOR Screen Rate” shall mean the London interbank offered rate administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on page LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate or, in
the event such rate does not appear on any successor or substitute page, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion; provided that if any LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

17



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any Property, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such
Property. For purposes of this Agreement and the other Loan Documents, a Person
shall be deemed to own subject to a Lien any Property that it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement (other than an
operating lease) relating to such Property.

“Loan Documents” shall mean, collectively, this Agreement, the Restatement
Agreement, the Letter of Credit Documents, the Security Documents, each
Management Fee Subordination Agreement, each Affiliate Subordinated Indebtedness
Subordination Agreement, and each Incremental Facility Agreement and each
Extension Amendment.

“Loans” shall mean, collectively, the Revolving Credit Loans, the Tranche C Term
Loans, the Tranche E Term Loans, the Tranche F Term Loans, andthe Incremental
Facility Loans and the Extended Term Loans.

“Majority Lenders” shall mean, subject to Section 1.06 and the last paragraph of
Section 11.04, Lenders having more than 50% of the sum of (a) the aggregate
outstanding principal amount of the Tranche C Term Loans plus (b) the aggregate
outstanding principal amount of the Tranche E Term Loans plus (c) the aggregate
outstanding principal amount of the Tranche F Term Loans plus (d) the aggregate
outstanding principal amount of the Incremental Facility Term Loans of each
Series or, if the Incremental Facility Term Loans of such Series shall not have
been made, the aggregate outstanding principal amount of the Incremental
Facility Commitments of such Series plus (e) the sum of (i) the aggregate unused
amount, if any, of the Incremental Facility Revolving Credit Commitments of each
Series at such time plus (ii) the aggregate amount of Letter of Credit
Liabilities in respect of Incremental Facility Letters of Credit of each Series
at such time plus (iii) the aggregate outstanding principal amount of the
Incremental Facility Revolving Credit Loans of each Series at such time plus
(f) the sum of (i) the aggregate unused amount, if any, of the Revolving Credit
Commitments at such time plus (ii) the aggregate amount of Letter of Credit
Liabilities in respect of Revolving Credit Letters of Credit at such time plus
(iii) the aggregate outstanding principal amount of the Revolving Credit Loans
at such time; provided that any Loans, Commitments and Letter of Credit
Liabilities of Defaulting Lenders shall be excluded for all purposes of any
calculation of the Majority Lenders.

The “Majority Lenders” of a particular Class of Loans shall mean Lenders having
that are not Defaulting Lenders and that have outstanding Loans, Letter of
Credit Liabilities, Commitments or unused Commitments (as applicable, and
determined in the manner provided above) of such Class representing more than
50% of the total outstanding Loans, Letter of Credit Liabilities, Commitments or
unused Commitments of such Class held by all Lenders that are not Defaulting
Lenders at such time.

“Management Agreements” shall mean, collectively, the Management Agreements,
each dated as of February 4, 2000, between MCC and each of Mediacom Illinois,
Mediacom Indiana, Mediacom Iowa, Mediacom Minnesota, Mediacom Wisconsin,
Zylstra, Mediacom Arizona, Mediacom California, Media-com Delaware and Mediacom
Southeast, in each case as the same shall, subject to Section 8.17, be modified
and supplemented and in effect from time to time.

“Management Fee Subordination Agreement” shall mean a Management Fee
Subordination Agreement substantially in the form of Exhibit F between the
Manager (or, as contemplated by Section 8.11, any other Person to whom the
Borrowers or any of their Subsidiaries may be obligated to pay Management Fees),
the Borrowers and the Administrative Agent, as the same shall be modified and
supplemented and in effect from time to time.

 

18



--------------------------------------------------------------------------------

“Management Fees” shall mean, for any period, the sum of all fees, salaries and
other compensation (including, without limitation, all Executive Compensation
and any other amounts payable under the Management Agreements) paid or incurred
by the Borrowers and their Subsidiaries to Affiliates (other than Affiliates
that are employees of the Borrowers and their Subsidiaries) in respect of
services rendered in connection with the management or supervision of the
Borrowers and their Subsidiaries, provided that Management Fees shall exclude
(a) the aggregate amount of intercompany shared expenses payable to Mediacom LLC
or MCC or any of their Subsidiaries that are allocated by Mediacom LLC or MCC to
the Borrowers and their Subsidiaries in accordance with Section 5.04 of the
Guarantee and Pledge Agreement (other than the allocated amount of Executive
Compensation, which Executive Compensation shall in any event constitute
Management Fees hereunder) and (b) reimbursement by the Borrowers and their
Subsidiaries of expenses incurred by an Affiliate directly on behalf of the
Borrowers and their Subsidiaries.

“Manager” shall mean MCC, or any successor in such capacity as manager of the
Borrowers.

“Margin Stock” shall mean “margin stock” within the meaning of Regulations T, U
and X.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition, liabilities or
capitalization of the Borrowers and their Subsidiaries taken as a whole, (b) the
ability of any Obligor to perform its obligations under any of the Loan
Documents to which it is a party, (c) the validity or enforceability of any of
the Loan Documents, (d) the rights and remedies of the Lenders and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or the Reimbursement Obligations or
other amounts payable in connection therewith.

“Material Information” shall mean information that would reasonably be expected
to be material to a Lender’s decision to participate in an Offered Voluntary
Prepayment.

“MCC” shall mean Mediacom Communications Corporation, a Delaware corporation.

“Mediacom LLC” shall mean Mediacom LLC, a New York limited liability company.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been made by a Borrower or
any ERISA Affiliate and that is covered by Title IV of ERISA.

“Net Available Proceeds” shall mean:

(i) in the case of any Disposition, the amount of Net Cash Payments received in
connection with such Disposition net of (A) the Tax Payment Amount, if any,
attributable to such Disposition and (B) any transfer taxes (without duplication
of taxes deducted in determining such Net Cash Payments) payable by the
Borrowers or any of their Subsidiaries in respect of such Disposition;

(ii) in the case of any Casualty Event, the aggregate amount of proceeds of
insurance, condemnation awards and other compensation received by the Borrowers
and their Subsidiaries in respect of such Casualty Event net of (A) reasonable
expenses incurred by the Borrowers and their Subsidiaries in connection
therewith, (B) contractually required repayments of Indebtedness to the extent
secured by a Lien on such Property, (C) the Tax Payment Amount, if any,
attributable to such Casualty Event and (D) any transfer taxes payable by the
Borrowers or any of their Subsidiaries in respect of such Casualty Event; and

 

19



--------------------------------------------------------------------------------

(iii) in the case of any Debt Issuance, the aggregate amount of all cash
received by the Borrowers or any of their Subsidiaries in respect of such Debt
Issuance, net of reasonable expenses incurred by the Borrowers and their
Subsidiaries in connection therewith.

“Net Cash Payments” shall mean, with respect to any Disposition, the aggregate
amount of all cash payments, and the fair market value of any non-cash
consideration (but only as and when subsequently converted to cash), received by
the Borrowers and their Subsidiaries directly or indirectly in connection with
such Disposition; provided that (a) Net Cash Payments shall be net of the amount
of any legal, accounting, broker, title and recording tax expenses, commissions,
finders’ fees and other fees and expenses paid by the Borrowers and their
Subsidiaries in connection with such Disposition and (b) Net Cash Payments shall
be net of any repayments by the Borrowers and their Subsidiaries of Indebtedness
to the extent that (i) such Indebtedness is secured by a Lien on the Property
that is the subject of such Disposition and (ii) the transferee of (or holder of
a Lien on) such Property requires that such Indebtedness be repaid as a
condition to the purchase of such Property.

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.04 and (ii) has been
approved by the Majority Lenders.

“Obligors” shall mean, collectively, the Borrowers, Mediacom LLC, MCC, Mediacom
Management Corporation, Mediacom Indiana Parternco LLC, Mediacom Indiana
Holdings, L.P., Illini Cable Holding, Inc., Illini Cablevision of Illinois, Inc.
and, effective upon execution and delivery of any Subsidiary Guarantee
Agreement, each Subsidiary of the Borrowers so executing and delivering such
Subsidiary Guarantee Agreement.

“Offered Voluntary Prepayment” shall have the meaning assigned in Section 2.13.

“OID” shall have the meaning assigned to such term in Section 2.09(v).

“Operating Agreement” shall mean, for any Borrower, the operating agreement (or,
with respect to Zylstra, the Certificate of Incorporation and By-laws) of such
Borrower as in effect on the Restatement Effective Date and as the same shall,
subject to Section 8.17 hereof, be modified and supplemented and in effect from
time to time.

“Operating Cash Flow” shall mean, for any period, the sum, for the Borrowers and
their Subsidiaries (determined on a combined basis without duplication in
accordance with GAAP), of the following: (a) System Cash Flow minus
(b) Management Fees paid during such period to the extent not exceeding 4.50% of
the gross operating revenues of the Borrowers and their Subsidiaries for such
period.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Pari Passu Intercreditor Agreement” shall mean an agreement by and among the
Administrative Agent, one or more representatives (each an “Other First Lien
Agent”) for the holders of Indebtedness permitted by Section 8.07(g) that is
intended to be secured by Liens on the Collateral ranking pari passu with the
Liens under the Security Documents and the Obligors providing, among other
customary items

 

20



--------------------------------------------------------------------------------

(as determined by the Administrative Agent in consultation with the Borrowers),
that (i) for so long as any Commitments, Loans, Letter of Credit Liabilities, or
other obligations are outstanding under this Agreement (other than contingent
obligations for which no claim has been asserted) the Administrative Agent, on
behalf of the Lenders, shall have the sole right to enforce any Lien against any
Collateral in which it has a perfected security interest (except that, to the
extent the principal amount of such other Indebtedness exceeds the principal
amount of Loans, Letter of Credit Liabilities and Commitments under this
Agreement, such agreement may provide that such Other First Lien Agent shall
instead be subject to a 90-day standstill requirement with respect to such
enforcement (which period shall be extended if the Administrative Agent
commences enforcement against the Collateral during such period or is prohibited
by any requirement of applicable law from commencing such proceedings) in the
event it has given notice of an event of default under the indenture or other
agreement governing such Indebtedness for which it is agent) and
(ii) distributions on account of any enforcement against the Collateral by the
Administrative Agent or the Other First Lien Agent (including any distribution
on account of the Collateral in any such proceeding pursuant to any debtor
relief laws) with respect to which each of the Administrative Agent and such
Other First Lien Agent have a perfected security interest shall be on a pro rata
basis (subject to customary provisions dealing with intervening Liens that are
prior to the Administrative Agent’s or such Other First Lien Agent’s security
interest and the unenforceability of any obligations purportedly secured by such
Liens) based on the amount of the obligations under the Loan Documents and the
obligations owing under such other Indebtedness, respectively.

“Participant Register” shall have the meaning set forth in Section 11.06(e).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Holder” shall mean (i) Rocco B. Commisso or his spouse or siblings,
any of their lineal descendants and their spouses; (ii) any controlled Affiliate
of any individual described in clause (i) above; (iii) in the event of the death
or incompetence of any individual described in clause (i) above, such Person’s
estate, executor, administrator, committee or other personal representative, in
each case who at any particular date will beneficially own or have the right to
acquire, directly or indirectly, Equity Interests in Mediacom LLC; (iv) any
trust or trusts created for the benefit of each Person described in this
definition, including any trust for the benefit of the parents or siblings of
any individual described in clause (i) above; or (v) any trust for the benefit
of any such trust.

“Permitted Investments” shall mean (a) direct obligations of the United States
of America, or of any agency thereof, or obligations guaranteed as to principal
and interest by the United States of America, or of any agency thereof, in
either case maturing not more than one year from the date of acquisition
thereof; (b) certificates of deposit issued by any bank or trust company
organized under the laws of the United States of America or any state thereof
and having capital, surplus and undivided profits of at least $5,000,000,000,
maturing not more than one year from the date of acquisition thereof;
(c) commercial paper rated A-1 or better or P-1 by Standard & Poor’s Ratings
Services, a unit of McGraw-Hill Companies (“S&P”) or Moody’s Investors Service,
Inc. (“Moody’s”), respectively, maturing not more than nine months from the date
of acquisition thereof; in each case so long as the same (x) provide for the
payment of principal and interest (and not principal alone or interest alone)
and (y) are not subject to any contingency regarding the payment of principal or
interest; (d) repurchase obligations with a term of not more than thirty days
for underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above; (e) securities with final maturities of 12 months or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision,
taxing authority, agency or instrumentality of any such state, commonwealth or
territory and having an investment grade rating from either S&P or Moody’s (or
the equivalent thereof); and (f) money market funds with at least 95% of their
assets invested in assets described in clauses (a) through (e) above.

 

21



--------------------------------------------------------------------------------

“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
modification, refinancing, refunding, renewal or extension of any such
Indebtedness; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended (except by virtue of amortization or prepayment of
such Indebtedness prior to the time of incurrence of such Permitted
Refinancing), (c) a Permitted Refinancing shall not include Indebtedness of a
Subsidiary that is not an Obligor that refinances Indebtedness of an Obligor,
and (d) at the time thereof, no Default or Event of Default shall have occurred
and be continuing.

“Permitted Subordinated Debt” shall mean unsecured Indebtedness incurred by the
Borrowers and any Subsidiary Guarantors (a) that is subordinated to the
obligations of the Borrowers to pay principal of and interest on the Loans,
Reimbursement Obligations, fees and other amounts payable hereunder and under
the other Loan Documents, (b) that does not mature or have scheduled
amortization or payments of principal prior to the date that is ninety-one
(91) days after the Latest Maturity Date at the time such Indebtedness is
incurred, (c) the terms of which do not require the Borrowers or any of their
Subsidiaries to repurchase, repay or redeem such Indebtedness (or make an offer
to do any of the foregoing) upon the happening of any event (other than as a
result of an event of default thereunder or pursuant to customary “change of
control” provisions or asset sale offers) prior to the 91st day following the
Latest Maturity Date at the time such Indebtedness is incurred and (d) the
documentation for which provides for covenants, events of default and terms that
the Borrowers determine are market for similar financings at the time such
Indebtedness is issued; provided that in no event shall such documentation
contain any financial maintenance covenant (which term does not apply to
incurrence-based financial tests that may be included in such documentation);
provided, further, that at the time of incurrence, on a pro forma basis after
giving effect to the incurrence of such Indebtedness, Borrowers shall be in
compliance with Section 8.10 as of the last day of the most recent fiscal
quarter of the Borrowers for which financial statements are available.

“Permitted Transactions” shall have the meaning assigned to such term in
Section 8.09.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government (or any agency, instrumentality or political
subdivision thereof).

“Plan” shall mean an employee benefit or other plan established or maintained by
the Borrowers or any ERISA Affiliates and that is covered by Title IV of ERISA,
other than a Multiemployer Plan.

“Pledge Agreement” shall mean a Pledge Agreement substantially in the form of
Exhibit C between the Borrowers, each of the additional parties, if any, that
becomes a “Securing Party” thereunder, and the Administrative Agent, as the same
shall be modified and supplemented and in effect from time to time.

 

22



--------------------------------------------------------------------------------

“Post-Default Rate” shall mean a rate per annum equal to 2% plus the Base Rate
as in effect from time to time plus the Applicable Margin for Base Rate Loans,
provided that, with respect to principal of a Eurodollar Loan that shall become
due (whether at stated maturity, by acceleration, by optional or mandatory
prepayment or otherwise) on a day other than the last day of the Interest Period
therefor, the “Post-Default Rate” shall be, for the period from and including
such due date to but excluding the last day of such Interest Period, 2% plus the
interest rate for such Loan as provided in Section 3.02(b) and, thereafter, the
rate provided for above in this definition.

“Preferred Membership Interests” shall mean the equity rights provided for in
Section 6.2 of the Operating Agreement of Mediacom Southeast.

“Prime Rate” shall mean the rate of interest from time to time announced by
JPMCB at its principal office in New York City as its prime commercial lending
rate.

“Principal Payment Dates” shall mean (a) in the case of the Existing Term Loans,
the last Business Day of March, June, September and December of each year,
commencing with the first such date after the Restatement Effective Date, and
(b) in the case of Term Loans of any other Class, such dates as shall have been
agreed upon between the Borrowers and the respective Lenders pursuant to
Section 2.01(e) at the time such Lenders become obligated to make such Term
Loans hereunder.

“Prior Dispositions” shall have the meaning assigned to such term in
Section 2.10(d).

“pro forma basis” and “pro forma effect” when used with respect to any financial
test required to be determined on such basis, shall mean that, without
duplication, the relevant event (and any other repayment or incurrence of
Indebtedness (other than repayments and incurrences of revolving Indebtedness in
the ordinary course of business) occurring since the first day of the applicable
period) shall be given pro forma effect as though it had occurred on the first
day of such period for purposes of any income statement item and on the last day
of such period for any balance sheet item.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Public Lender” shall have the meaning assigned to such term in Section 8.01.

“Purchase Price” shall mean, without duplication, with respect to any
Acquisition, an amount equal to the sum of (i) the aggregate consideration,
whether cash, Property or securities (including, without limitation, any
Indebtedness incurred pursuant to paragraph (f) of Section 8.07), paid or
delivered by the Borrowers and their Subsidiaries in connection with such
acquisition plus (ii) the aggregate amount of liabilities of the acquired
business (net of current assets of the acquired business) that would be
reflected on a balance sheet (if such were to be prepared) of the Borrowers and
their Subsidiaries after giving effect to such acquisition.

“Quarterly Dates” shall mean the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
Restatement Effective Date.

“Quarterly Officer’s Report” shall mean a quarterly report of a Senior Officer
with respect to Basic Subscribers, homes passed and revenues per Basic
Subscriber, substantially in the form of Exhibit B, consisting of Basic
Subscribers, digital customers, data customers, telephony customers and average
monthly revenues per Basic Subscriber for each three month period.

 

23



--------------------------------------------------------------------------------

“Quarterly Payment Period” shall mean (i) initially, the period from and
including January 1, 2014 through and including the Quarterly Date falling on
the last Business Day of March 2014 and (ii) thereafter, each successive
three-month period from and including a Quarterly Date to but not including the
next following Quarterly Date.

“Rate Ratio” shall mean, for any Quarterly Payment Period, the ratio of (x) the
daily average of the aggregate amount of all Indebtedness of the Borrowers and
their Subsidiaries (excluding Affiliate Subordinated Indebtedness and the first
$10,000,000 of Capital Lease Obligations and non-recourse liens described in
clauses (c) and (e) of the definition of “Indebtedness” as defined in this
Section 1.01) outstanding during the fiscal quarter ending immediately prior to
the first Business Day of such Quarterly Payment Period to (y) the product of
(i) System Cash Flow for such fiscal quarter times (ii) four. By way of
illustration, the Rate Ratio for a Quarterly Payment Period commencing on the
last Business Day of June of any year shall be the ratio of (A) the daily
average of the Indebtedness referred to in clause (x) above during the fiscal
quarter ending on the March 31 immediately preceding the last Business Day of
such June to (B) the product of (i) System Cash Flow for such fiscal quarter
times (ii) four.

“Rate Ratio Certificate” shall mean, for any Quarterly Payment Period commencing
with the Quarterly Payment Period beginning with the last Business Day of
December 2013, a certificate of a Senior Officer setting forth, in reasonable
detail, the calculation (and the basis for such calculation) of the Rate Ratio
for use in determining certain of the Applicable Margins hereunder during such
Quarterly Payment Period.

“Refinancing Debt Securities” shall mean senior secured debt securities or loans
of the Borrowers designated as “Refinancing Debt Securities” by the Borrowers by
written notice delivered to the Administrative Agent no later than the date of
issuance thereof (a) that are not guaranteed by any Subsidiary of the Borrowers
that is not an Obligor, (b) that is not secured by a Lien on any assets of the
Borrowers or any of their Subsidiaries that does not constitute Collateral,
(c) the terms of which do not provide for any scheduled repayment, mandatory
redemption (except as provided in the succeeding clause (d)) or sinking fund
obligations prior to the Latest Maturity Date at the time such Indebtedness is
incurred in excess of 1% of the original principal amount thereof, (d) the terms
of which do not require the Borrowers or any of their Subsidiaries to
repurchase, repay or redeem such indebtedness (or make an offer to do any of the
foregoing) upon the happening of any event (other than as a result of an event
of default thereunder or pursuant to customary “change of control” provisions or
asset sale offers) prior to the Latest Maturity Date at the time such
Indebtedness is incurred and (e) the documentation for which provides for
covenants, events of default and terms that the Borrowers determine are market
for similar financings at the time such debt securities or loans are issued;
provided, that in no event shall such documentation contain any financial
maintenance covenant (which term does not apply to incurrence-based financial
tests which may be included in such documentation) that is more restrictive than
those set forth in this Agreement.

“Refinancing Term Loans” shall mean Incremental Facility Term Loans that are
designated as “Refinancing Term Loans” in the applicable Incremental Facility
Agreement.

“Region” shall mean each geographic region into which the CATV Systems of the
Borrowers and their Subsidiaries are divided for operating and management
purposes.

“Register” shall have the meaning assigned to such term in Section 11.06(c).

“Regulations D, T, U and X” shall mean, respectively, Regulations D, T, U and X
of the Board of Governors of the Federal Reserve System (or any successor), as
the same may be modified and supplemented and in effect from time to time.

 

24



--------------------------------------------------------------------------------

“Reimbursement Obligations” shall mean, at any time, the obligations of the
Borrowers then outstanding, or that may thereafter arise in respect of all
Letters of Credit then outstanding, to reimburse amounts paid by an Issuing
Lender in respect of any drawings under a Letter of Credit.

“Release” shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including, without limitation, the movement of Hazardous
Materials through ambient air, soil, surface water, ground water, wetlands, land
or subsurface strata.

“Replacement Revolving Credit Commitments” shall mean Incremental Facility
Revolving Credit Commitments that are designated as “Replacement Revolving
Credit Commitments” in the applicable Incremental Facility Agreement; provided
that on the date such Replacement Revolving Credit Commitments are established
there is a corresponding (or greater) reduction in a then outstanding Class of
Revolving Credit Commitments or Incremental Facility Revolving Credit
Commitments.

“Reserve Requirement” shall mean, for any Interest Period for any Eurodollar
Loan, the average maximum rate at which reserves (including, without limitation,
any marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the Federal
Reserve System in New York City with deposits exceeding one billion Dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Without limiting the effect of the foregoing, the Reserve Requirement shall
include any other reserves required to be maintained by such member banks by
reason of any Change in Law with respect to (i) any category of liabilities that
includes deposits by reference to which the Eurodollar Base Rate is to be
determined as provided in the definition of “Eurodollar Base Rate” in this
Section 1.01 or (ii) any category of extensions of credit or other assets that
includes Eurodollar Loans.

“Restatement Agreement” shall mean the Restatement Agreement, dated as of
February 5, 2014, relating to this Agreement.

“Restatement Effective Date” shall mean the date upon which the conditions
precedent to effectiveness of this Agreement set forth in Section 6.01 shall
have been satisfied or waived.

“Restricted Payments” shall mean, collectively, (a) all distributions of the
Borrowers (in cash, Property or obligations) on, or other payments or
distributions on account of, or the setting apart of money for a sinking or
other analogous fund for, or the purchase, redemption, retirement or other
acquisition of, any portion of any ownership interest in the Borrowers or of any
warrants, options or other rights to acquire any such ownership interest (or to
make any payments to any Person, such as “phantom stock” payments, where the
amount thereof is calculated with reference to fair market or equity value of
the Borrowers or any of their Subsidiaries), (b) any payments made by a Borrower
to any holders of any equity interests in the Borrowers that are designed to
reimburse such holders for the payment of any taxes attributable to the
operations of the Borrowers and their Subsidiaries, (c) any payments of
principal of or interest on Affiliate Subordinated Indebtedness, (d) any
payments in respect of Management Fees and (e) any Affiliate Letters of Credit
issued by an Issuing Lender for the account of the Borrowers.

“Revolving Credit Commitment” shall mean, as to each Revolving Credit Lender,
the obligation of such Lender to make Revolving Credit Loans, and to issue or
participate in Letters of Credit pursuant to Section 2.03, in an aggregate
principal or face amount at any one time outstanding up to but not exceeding the
amount set forth opposite the name of such Lender on Schedule I under the
caption “Revolving Credit Commitment” or, in the case of a Person that becomes a
Revolving Credit Lender pursuant to an assignment permitted under
Section 11.06(b), as specified in the respective instrument of assignment
pursuant to which such assignment is effected (as the same may be reduced from
time to time pursuant to

 

25



--------------------------------------------------------------------------------

Section 2.04 or 2.10 or increased pursuant to Section 2.01(e)(iii) or increased
or reduced from time to time pursuant to assignments permitted under
Section 11.06(b)). The aggregate principal amount of the Revolving Credit
Commitments is $225,000,000 as of the Restatement Effective Date.

“Revolving Credit Commitment Termination Date” shall mean February 5, 2019;
provided that the Revolving Credit Commitment Termination Date shall occur on
(i) the 91st day prior to the final maturity date of any Class of Term Loans or
debt securities of Mediacom LLC, if on such date $200,000,000 or more aggregate
principal amount of such maturing Term Loans or debt securities are outstanding
or (ii) any Business Day if any Affiliated Subordinated Indebtedness outstanding
on such date has a scheduled maturity as of such date that is within the period
of six months following such date.

“Revolving Credit Lenders” shall mean (a) on the Restatement Effective Date, the
Lenders having Revolving Credit Commitments as set forth on Schedule I and
(b) thereafter, the Lenders from time to time holding Revolving Credit Loans and
Revolving Credit Commitments after giving effect to any assignments thereof
permitted by Section 11.06(b).

“Revolving Credit Letter of Credit” shall mean any letter of credit issued under
Revolving Credit Commitments.

“Revolving Credit Loans” shall mean loans made under the Revolving Credit
Commitments pursuant to Section 2.01(a), which may be Base Rate Loans and/or
Eurodollar Loans.

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council.

“Security Documents” shall mean, collectively, the Pledge Agreement, the
Guarantee and Pledge Agreement and the Subsidiary Guarantee Agreements, and all
Uniform Commercial Code financing statements required by the Pledge Agreement,
the Guarantee and Pledge Agreement and the Subsidiary Guarantee Agreements, to
be filed with respect to the security interests created pursuant to the Pledge
Agreement, the Guarantee and Pledge Agreement and the Subsidiary Guarantee
Agreements.

“Senior Officer” shall mean an individual that is the chairman, chief executive
officer, chief financial officer, treasurer, controller or vice president
corporate finance of the Manager, acting for and on behalf of the Borrowers.

“Series” shall have the meaning set forth in Section 2.01(e).

“Special Reductions” shall mean, as at any date during any fiscal quarter, the
aggregate amount of reductions during such fiscal quarter through such date in
the undrawn face amount of Affiliate Letters of Credit issued during such fiscal
quarter (i.e., excluding reductions in such face amount that occur upon a
drawing under such Affiliate Letters of Credit), together with the aggregate
amount of Affiliate Letters of Credit issued during such fiscal quarter that
expire or are terminated during such fiscal quarter through such date without
being drawn.

 

26



--------------------------------------------------------------------------------

“Specified Lender” shall have the meaning provided in Section 5.08.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership, limited liability company or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person.

“Subsidiary Guarantee Agreement” shall mean a Subsidiary Guarantee Agreement
substantially in the form of Exhibit E by a Subsidiary of a Borrower in favor of
the Administrative Agent, as the same shall be modified and supplemented and in
effect from time to time.

“Subsidiary Guarantor” shall mean any Subsidiary of the Borrowers that executes
and delivers a Subsidiary Guarantee Agreement.

“System Cash Flow” shall mean, for any period, the sum, for the Borrowers and
their Subsidiaries (determined on a combined basis without duplication in
accordance with GAAP), of the following: (a) gross operating revenues (not
including extraordinary or unusual items but including business interruption
insurance (to the extent it represents lost revenue for such period)) for such
period minus (b) all operating expenses (not including extraordinary or unusual
items) for such period, including, without limitation, technical, programming
and selling, general and administrative expenses, but excluding (to the extent
included in operating expenses) income taxes, Management Fees, depreciation,
amortization, interest expense (including, without limitation, all items
included in Interest Expense) and any extraordinary or unusual items plus
(c) any compensation received for management services provided by the Borrowers
during any such period in respect of any Franchises retained by the seller
pursuant to any agreement for the purchase of such Franchises by the Borrowers
during any such period plus (d) non-cash operating expenses, including, without
limitation, any non-cash compensation expense realized from grants of equity
instruments or other rights (including, without limitation, stock options, stock
appreciation or other rights, restricted stock, restricted stock units, deferred
stock and deferred stock units) to officers, directors and employees of the
Borrowers and their Subsidiaries. For the purposes of determining System Cash
Flow, gross operating revenues will include revenues received in cash in respect
of investments, so long as such investments are recurring (i.e., reasonably
expected to continue for four or more fiscal quarters) and do not for any period
exceed 20% of gross operating revenues for such period (not including
(i) extraordinary or unusual items and (ii) such investment revenues).

Notwithstanding the foregoing, if during any period for which System Cash Flow
is being determined the Borrowers or any of their Subsidiaries shall have
consummated any acquisition of any CATV System or other business, or consummated
any Disposition, then, for all purposes of this Agreement (other than for
purposes of the definitions of “Excess Cash Flow” and “Available Amount”),
System Cash Flow shall be determined on a pro forma basis as if such acquisition
or Disposition had been made or consummated on the first day of such period.

“Tax Certificate” shall have the meaning set forth in Section 5.07(e).

 

27



--------------------------------------------------------------------------------

“Tax Payment Amount” shall mean, for any period, an amount not exceeding in the
aggregate the amount of Federal, state and local income taxes the Borrowers
would otherwise have paid in the event they were corporations (other than “S
corporations” within the meaning of Section 1361 of the Code) for such period
and all prior periods, reduced by any such income taxes directly paid by the
Borrowers.

“Taxes” shall mean any present or future tax, assessment or other charge or levy
(including any interest, addition to taxes and penalties) imposed by or on
behalf of any taxing authority.

“Term Loan Lenders” shall mean (a) initially on the Restatement Effective Date,
the Lenders having Existing Term Loans and (b) thereafter, the Lenders from time
to time holding Term Loans and/or Incremental Facility Term Loan Commitments
after giving effect to any assignments thereof permitted by Section 11.06(b).

“Term Loans” shall mean, collectively, the Existing Term Loans and any
Incremental Facility Term Loans and Extended Term Loans established following
the Restatement Effective Date.

“Total Leverage Ratio” shall mean, as at any date, the ratio of (a) the
aggregate amount of all Indebtedness of the Borrowers and their Subsidiaries
(excluding Affiliate Subordinated Indebtedness and the first $10,000,000 of
Capital Lease Obligations and non-recourse liens described in clauses (c) and
(e) of the definition of Indebtedness as defined in this Section 1.01) as at
such date to (b) the product of (x) System Cash Flow for the fiscal quarter
ending on, or most recently ended prior to, such date times (y) four.

Notwithstanding the foregoing, the Total Leverage Ratio as at any date during
any fiscal quarter during which an Acquisition is consummated shall be deemed to
be equal to the ratio of (a) the aggregate amount of all Indebtedness of the
Borrowers and their Subsidiaries (excluding Affiliate Subordinated Indebtedness
and the first $10,000,000 of Capital Lease Obligations and non-recourse liens
described in clauses (c) and (e) of the definition of “Indebtedness” as defined
in this Section 1.01) as at such date to (b) the product of Adjusted System Cash
Flow for the immediately preceding fiscal quarter times four.

“Tranche C Term Loan Lender” shall mean the Lenders from time to time holding
Tranche C Term Loans after giving effect to any assignments thereof pursuant to
Section 11.06.

“Tranche C Term Loan Maturity Date” shall mean January 31, 2015.

“Tranche C Term Loans” shall mean each Tranche C Term Loan described in
Section 2.01(b). The aggregate principal amount of Tranche C Term Loans as of
the Restatement Effective Date (after giving effect to the prepayment of Tranche
C Term Loans occurring on such date) is $204,500,000.

“Tranche E Term Loan Lender” shall mean the Lenders from time to time holding
Tranche E Term Loans after giving effect to any assignments thereof pursuant to
Section 11.06.

“Tranche E Term Loan Maturity Date” shall mean October 23, 2017.

“Tranche E Term Loans” shall mean the Loans described in Section 2.01(c). The
aggregate principal amount of Tranche E Term Loans outstanding as of the
Restatement Effective Date is $241,250,000.

“Tranche F Term Loan Lender” shall mean the Lenders from time to time holding
Tranche F Term Loans after giving effect to any assignments thereof pursuant to
Section 11.06.

“Tranche F Term Loan Maturity Date” shall mean March 31, 2018.

 

28



--------------------------------------------------------------------------------

“Tranche F Term Loans” shall mean the Loans described in Section 2.01(d). The
aggregate principal amount of Tranche F Term Loans outstanding as of the
Restatement Effective Date is $250,000,000.

“Type” shall have the meaning assigned to such term in Section 1.03.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
(or Commitment) at any date, the number of years obtained by dividing (a) the
then outstanding aggregate principal amount of such Indebtedness (or Commitment)
into (b) the sum of the total of the products obtained by multiplying (i) the
amount of each then remaining scheduled installment, sinking fund, serial
maturity or other required payment of principal including payment at final
maturity or reduction, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) which will elapse between such date and
the making of such payment or reduction.

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the equity securities or other ownership interests (other than, in the case
of a corporation, directors’ qualifying shares) are directly or indirectly owned
or controlled by such Person or one or more Wholly Owned Subsidiaries of such
Person or by such Person and one or more Wholly Owned Subsidiaries of such
Person.

“Working Capital” shall mean, as at such date, for the Borrowers and their
Subsidiaries (determined on a combined basis without duplication in accordance
with GAAP) (a) current assets (excluding (i) cash and cash equivalents;
(ii) accounts receivable from affiliates; and (iii) assets under Interest Rate
Protection Agreements) minus (b) current liabilities (excluding (i) the current
portion of long-term debt; (ii) accounts payable to affiliates; (iii) accrued
interest; and (iv) liabilities under Interest Rate Protection Agreements).

1.02 Accounting Terms and Determinations.

(a) Accounting Terms and Determinations Generally. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders or the Administrative Agent hereunder
shall (unless otherwise disclosed to the Lenders in writing at the time of
delivery thereof in the manner described in paragraph (b) below) be prepared, in
accordance with generally accepted accounting principles applied on a basis
consistent with those used in the preparation of the latest financial statements
furnished to the Lenders hereunder (which, prior to the delivery of the first
financial statements after the Restatement Effective Date under Section 8.01,
shall mean the audited financial statements referred to in Sections 7.02(i) and
(ii)). All calculations made for the purposes of determining compliance with
this Agreement shall (except as otherwise expressly provided herein) be made by
application of generally accepted accounting principles applied on a basis
consistent with those used in the preparation of the latest annual or quarterly
financial statements furnished to the Lenders pursuant to Section 8.01 (or,
prior to the delivery of the first financial statements under Section 8.01, used
in the preparation of the audited financial statements as at December 31, 2012
referred to in Sections 7.02(i) and (ii)) unless

(i) the Borrowers shall have objected to determining such compliance on such
basis at the time of delivery of such financial statements, or

(ii) the Majority Lenders shall so object in writing within 30 days after
delivery of such financial statements,

 

29



--------------------------------------------------------------------------------

in either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is made in
respect of the first financial statements delivered after the Restatement
Effective Date under Section 8.01, shall mean the audited financial statements
referred to in Sections 7.02(i) and (ii)).

(b) Statement of Accounting Variations. The Borrowers shall deliver to the
Lenders at the same time as the delivery of any annual or quarterly financial
statement under Section 8.01(i) a description in reasonable detail of any
material variation between the application of accounting principles employed in
the preparation of such statement and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of paragraph (a) above and (ii) reasonable estimates of the difference
between such statements arising as a consequence thereof.

(c) Changes in Fiscal Periods. To enable the ready and consistent determination
of compliance with the covenants set forth in Section 8, none of the Borrowers
will change the last day of its fiscal year from December 31, or the last days
of the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30 of each year, respectively.

1.03 Classes and Types of Loans.

(a) Loans hereunder are distinguished by “Class” and by “Type”.

(b) The “Class” of a Loan (or of a Commitment to make a Loan) refers to whether
such Loan is a Revolving Credit Loan, a Tranche C Term Loan, a Tranche E Term
Loan, a Tranche F Term Loan or an Incremental Facility Loan of any Series, each
of which constitutes a Class.

(c) The “Type” of a Loan refers to whether such Loan is a Base Rate Loan or a
Eurodollar Loan, each of which constitutes a Type. Loans may be identified by
both Class and Type.

1.04 [Reserved].

1.05 Nature of Obligations of Borrowers. It is the intent of the parties hereto
that the Borrowers shall be jointly and severally obligated hereunder and under
the notes executed and delivered by the Borrowers pursuant to Section 2.08(d),
as co-Borrowers under this Agreement and as co-makers on such notes, in respect
of the principal of and interest on, and all other amounts owing in respect of,
the Loans and such notes.

1.06 Deemed Consents. Notwithstanding anything in this Agreement to the
contrary:

(i) subject to Section 1.06(iv), for purposes of modifying, waiving or making
any determination (including taking any action under the last paragraph of
Section 9.01) with respect to Section 8.10(a) or (b), the “Majority Lenders”
shall mean the Lenders having outstanding Loans, Letter of Credit Liabilities,
Commitments or unused Commitments representing more than 50% of the total
outstanding Loans, Letter of Credit Liabilities, Commitments or unused
Commitments;

(ii) [Reserved];

(iii) for purposes of determining whether each Lender has consented to the
amendments set forth in Exhibit G (which may be updated with the consent of the
Borrowers and the

 

30



--------------------------------------------------------------------------------

Administrative Agent without the consent of any Lender to make any change that
is not less favorable to the Revolving Credit Lenders or the Tranche F Term Loan
Lenders in any material respect so long as such changes are provided to Lenders
for review for a period of not less than three Business Days (or, such longer
period as may be requested by any Revolving Credit Lender or Tranche F Term Loan
Lender if such Lender in good faith determines that it requires additional time
to consider such changes) and no Revolving Credit Lender or Tranche F Term Loan
Lender notifies the Administrative Agent in writing prior to 5:00 p.m. New York
time prior to the end of such three Business Day period that such Lender has
determined that any such additional changes to Exhibit G are adverse to such
Lender in a manner such Lender deems to be material), all Tranche F Term Loans,
all unused Revolving Credit Commitments, Revolving Credit Loans and Letter of
Credit Liabilities under Revolving Credit Letters of Credit (the “Consenting
Exposure”) shall be deemed to be held by Lenders that have consented to such
amendments. When all Loans, Commitments and Letter of Credit Liabilities have
consented or are deemed to have consented to the amendments in Exhibit G
(including the Consenting Exposure which shall at all times be deemed to have
consented thereto), then this Agreement shall automatically be deemed to be
amended at such time by adding to this Agreement all text from Exhibit G that is
reflected as underscored in Exhibit G and deleting from this Agreement all text
that is reflected as strikethrough in Exhibit G. At the time any amendments
occur to this Agreement as a result of the requisite approvals in accordance
with the foregoing, the Administrative Agent and the Borrowers are authorized to
enter into an amendment and restatement of this Agreement to reflect any
provisions that have become effective as provided above.

(iv) each Tranche E Term Loan Lender, solely in its capacity as a Tranche E Term
Loan Lender, and each Tranche F Term Loan Lender, solely in its capacity as a
Tranche F Term Loan Lender, with respect to any matter requiring the vote of
Lenders pursuant to (x) any proposed amendment, restatement, waiver, consent,
supplement or other modification of Section 8.10 (other than Section 8.10(c))
(including any of the defined terms set forth therein to the extent affecting
the calculation of the ratios set forth herein), other than any amendment,
restatement, waiver, consent, supplement or other modification of
Section 8.10(a) that would permit the Total Leverage Ratio to exceed 6.0 to 1.0,
or (y) the exercise of any remedy under the last paragraph of Section 9.01 (or
in the case of the Tranche E Term Loans and the Tranche F Term Loans, the last
two paragraphs of Section 9.01) arising from an Event of Default under
Section 8.10 (other than Section 8.10(c)), other than to the extent that such
Event of Default arises from a failure to satisfy a maximum Leverage Ratio of
6.0 to 1.0, shall, automatically and without further action on the part of such
Lender, the Borrower or the Administrative Agent, be deemed to have voted the
Tranche E Term Loans and the Tranche F Term Loans held by such Lenders, and each
such Lender irrevocably instructs the Borrower and the Administrative Agent to
treat as voted, in the same proportion as the allocation of voting with respect
to such matter by other Lenders entitled to vote on such matter (other than in
their capacity as Tranche E Term Loan Lenders and/or Tranche F Term Loan
Lenders) so long as such Lender is treated in connection with the exercise of
such right or taking of such action on the same basis as, and in a manner no
less favorable to such Lender, than the other Lenders.

1.07 Certain References. Unless otherwise specified, all references to Sections,
Schedules and Exhibits are references to Sections of, and Schedules and Exhibits
to, this Agreement.

 

31



--------------------------------------------------------------------------------

Section 2. Commitments, Loans and Prepayments.

2.01 Commitments and Loans.

(a) Revolving Credit Commitments.

(i) Subject to the terms and conditions set forth herein, the “Revolving Credit
Commitments”, “Revolving Credit Loans” and “Revolving Credit Letters of Credit”
(with each such term having the meaning given such term in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement immediately prior to
the Restatement Effective Date shall continue to be outstanding under this
Agreement as Revolving Credit Commitments, Revolving Credit Loans and Revolving
Credit Letters of Credit, respectively. Revolving Credit Loans that were
Eurodollar Loans with a particular Interest Period under the Existing Credit
Agreement immediately prior to the Restatement Effective Date shall initially be
Eurodollar Loans under this Agreement with an initial Interest Period equal to
the then remaining Interest Period for such Eurodollar Loans under the Existing
Credit Agreement (and with the same Euro-dollar Rate). Revolving Credit Loans
that were Base Rate Loans under the Existing Credit Agreement immediately prior
to the Restatement Effective Date shall initially be Base Rate Loans under this
Agreement.

(ii) Each Revolving Credit Lender severally agrees, on the terms and conditions
set forth herein, to make loans to the Borrowers in Dollars during the period
from and including the Restatement Effective Date to but not including the
Revolving Credit Commitment Termination Date in an aggregate principal amount at
any one time outstanding up to but not exceeding the amount of the Revolving
Credit Commitment of such Lender as in effect from time to time, provided that
in no event shall the aggregate principal amount of all Revolving Credit Loans,
together with the aggregate amount of all Letter of Credit Liabilities in
respect of Revolving Credit Letters of Credit, exceed the aggregate amount of
the Revolving Credit Commitments as in effect from time to time. Subject to the
terms and conditions set forth herein, during such period the Borrowers may
borrow, repay and reborrow the amount of the Revolving Credit Commitments by
means of Base Rate Loans and Eurodollar Loans and may Convert Revolving Credit
Loans of one Type into Revolving Credit Loans of another Type (as provided in
Section 2.09) or Continue Revolving Credit Loans of one Type as Revolving Credit
Loans of the same Type (as provided in Section 2.09).

(iii) Proceeds of Revolving Credit Loans shall be available for any use
permitted under Section 8.15(a).

(iv) Unless previously terminated, the Revolving Credit Commitments shall
terminate on the Revolving Credit Commitment Termination Date.

(b) Tranche C Term Loans. Subject to the terms and conditions set forth herein,
each Tranche C Term Loan outstanding under the Existing Credit Agreement
immediately prior to the Restatement Effective Date (including all Tranche C
Term Loans borrowed on the Restatement Effective Date) shall remain outstanding
under this Agreement as a Tranche C Term Loan. Tranche C Term Loans that were
Eurodollar Loans with a particular Interest Period under the Existing Credit
Agreement immediately prior to the Restatement Effective Date shall initially be
Eurodollar Loans under this Agreement with an initial Interest Period equal to
the then remaining Interest Period for such Eurodollar Loans under the Existing
Credit Agreement (and with the same Eurodollar Rate). Tranche C Term Loans that
were Base Rate Loans under the Existing Credit Agreement immediately prior to
the Restatement Effective Date shall initially be Base Rate Loans under this
Agreement. Tranche C Term Loans may from time to time be Eurodollar Loans or
Base Rate Loans as determined by the Borrowers and notified to the
Administrative Agent in accordance with Sections 2.09 and 4.05.

 

32



--------------------------------------------------------------------------------

(c) Tranche E Term Loans. Subject to the terms and conditions set forth herein,
each Tranche E Term Loan outstanding under the Existing Credit Agreement
immediately prior to the Restatement Effective Date shall remain outstanding
under this Agreement as a Tranche E Term Loan. Tranche E Term Loans that were
Eurodollar Loans with a particular Interest Period under the Existing Credit
Agreement immediately prior to the Restatement Effective Date shall initially be
Eurodollar Loans under this Agreement with an initial Interest Period equal to
the then remaining Interest Period for such Eurodollar Loans under the Existing
Credit Agreement (and with the same Eurodollar Rate). Tranche E Term Loans that
were Base Rate Loans under the Existing Credit Agreement immediately prior to
the Restatement Effective Date shall initially be Base Rate Loans under this
Agreement. Tranche E Term Loans may from time to time be Eurodollar Loans or
Base Rate Loans as determined by the Borrowers and notified to the
Administrative Agent in accordance with Sections 2.09 and 4.05.

(d) Tranche F Term Loans. Subject to the terms and conditions set forth herein,
each Tranche F Term Loan outstanding under the Existing Credit Agreement
immediately prior to the Restatement Effective Date shall remain outstanding
under this Agreement as a Tranche F Term Loan. Tranche F Term Loans that were
Eurodollar Loans with a particular Interest Period under the Existing Credit
Agreement immediately prior to the Restatement Effective Date shall initially be
Eurodollar Loans under this Agreement with an initial Interest Period equal to
the then remaining Interest Period for such Eurodollar Loans under the Existing
Credit Agreement (and with the same Eurodollar Rate). Tranche F Term Loans that
were Base Rate Loans under the Existing Credit Agreement immediately prior to
the Restatement Effective Date shall initially be Base Rate Loans under this
Agreement. Tranche F Term Loans may from time to time be Eurodollar Loans or
Base Rate Loans as determined by the Borrowers and notified to the
Administrative Agent in accordance with Sections 2.09 and 4.05.

(e) Incremental Facility Loans. In addition to borrowings of Term Loans and
Revolving Credit Loans provided above, the Borrowers may at any time and from
time to time request that the Lenders (or additional financial institutions that
will become Lenders hereunder) enter into commitments to make Incremental
Facility Revolving Credit Loans (and participate in Incremental Facility Letters
of Credit, under Incremental Facility Revolving Credit Commitments) or
Incremental Facility Term Loans of one or more Series hereunder or constituting
an increase in the amount of any previously established Class of Commitments or
Term Loans. In the event that one or more Lenders (which term, as used in this
paragraph (e) shall include such additional financial institutions) offer, in
their sole discretion, to enter into such commitments, and such Lenders, the
Borrowers and the Administrative Agent (and, if applicable, the Issuing Lenders)
agree pursuant to an instrument in writing (the form and substance of which
shall be satisfactory, and a copy of which shall be delivered, to the
Administrative Agent and the Lenders making such Loans and, if applicable, the
Issuing Lenders; any such instrument for any Series of Incremental Loans being
herein called an “Incremental Facility Agreement” for such Series) as to the
amount of such commitments that shall be allocated to the respective Lenders
making such offers, the fees (if any) to be payable by the Borrowers in
connection therewith and the amortization and interest rate to be applicable
thereto, such Lenders shall become obligated to make Incremental Facility Loans,
and (if applicable) to participate in Incremental Facility Letters of Credit,
under this Agreement in an amount equal to the amount of their respective
Incremental Facility Commitments. Unless specified to be an increase in any
existing Class of Commitments or Term Loans, the Incremental Facility Loans to
be made, and (if applicable) Incremental Facility Letters of Credit to be
issued, pursuant to any Incremental Facility Agreement in response to any such
request by the Borrowers shall be deemed to be a separate “Series” of
Incremental Facility Loans, or (if applicable) Incremental Facility Letters of
Credit, for all purposes of this Agreement.

Anything herein to the contrary notwithstanding, the following additional
provisions shall be applicable to Incremental Facility Commitments and
Incremental Facility Loans:

(i) the minimum aggregate principal amount of Incremental Facility Commitments
entered into pursuant to any such request shall be $10,000,000,

 

33



--------------------------------------------------------------------------------

(ii) any additional financial institution that is not already a Lender hereunder
that will provide all or any portion of the Incremental Facility Commitment
shall be approved by the Borrowers and the Administrative Agent (which approval
shall not be unreasonably withheld) and, in the case of any Incremental Facility
Revolving Credit Commitments that provide for Letters of Credit, by each
applicable Issuing Lender,

(iii) after giving effect to the establishment of any Incremental Facility
Commitments (and any incurrence of Incremental Facility Term Loans and repayment
of Term Loans or termination of Commitments to occur in connection therewith on
the date such Incremental Facility Commitments become effective), in no event
shall the aggregate amount of all undrawn Incremental Facility Commitments and
Incremental Facility Term Loans (excluding Refinancing Term Loans and
Replacement Revolving Credit Commitments) exceed the greater of (x) $350,000,000
and (y) any larger amount so long as, in the case of this subclause (y), on a
pro forma basis after giving effect to the incurrence of such Incremental
Facility Commitments and Incremental Facility Loans (and assuming that all
Incremental Facility Commitments that are not Replacement Revolving Credit
Commitments were fully drawn), the Total Leverage Ratio shall not exceed 4.0 to
1.0,

(iv) the Incremental Facility Term Loans and Incremental Facility Revolving
Credit Commitments, respectively, shall have a Weighted Average Life to Maturity
at least as long as any other Class of Term Loans or Revolving Credit
Commitments or Incremental Facility Revolving Credit Commitments, respectively,
then outstanding, and

(v) except for the amortization and interest rate, any fees to be paid in
connection therewith and, if applicable, the terms upon which Incremental
Facility Letters of Credit are to be issued, the Incremental Facility Revolving
Credit Commitments, Incremental Facility Loans and Incremental Facility Letters
of Credit of any Series shall have the same or less favorable terms as are
applicable to the Revolving Credit Commitments, Incremental Facility Revolving
Credit Commitments, Incremental Facility Revolving Credit Loans, Term Loans and
Letters of Credit, as applicable, then outstanding hereunder, provided that any
Incremental Facility Commitments or Incremental Facility Loans may provide for
any terms, whether or not the same as those applicable to such Revolving Credit
Commitments, Incremental Facility Revolving Credit Commitments, Term Loans and
Letters of Credit hereunder, if such terms become effective upon the payment in
full and termination of such Revolving Credit Commitments, Incremental Facility
Revolving Credit Commitments, Term Loans and Letters of Credit hereunder.

Following execution and delivery by the Borrowers, one or more Incremental
Facility Lenders and the Administrative Agent as provided above of an
Incremental Facility Agreement with respect to any Series then, subject to the
terms and conditions set forth herein:

(x) if such Incremental Facility Loans are to be Incremental Facility Revolving
Credit Loans, each Incremental Facility Lender of such Series agrees to make
Incremental Facility Revolving Credit Loans of such Series to the Borrowers, and
(if applicable) issue Incremental Facility Letters of Credit of such Series for
the account of the Borrowers, from time to time during the availability period
for such Loans as set forth in such Incremental Facility Agreement, in each case
in an aggregate amount that will not result in such Lender’s Incremental
Facility Revolving Credit Loans and Incremental Facility Letters of Credit of
such Series exceeding such Lender’s Incremental Facility Revolving Credit
Commitment of such Series; within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Incremental Facility Revolving Credit Loans of such Series; and

 

34



--------------------------------------------------------------------------------

(y) if such Incremental Facility Loans are to be Incremental Facility Term
Loans, each Incremental Facility Term Loan Lender of such Series agrees to make
Incremental Facility Term Loans of such Series to the Borrowers from time to
time during the availability period for such Loans set forth in such Incremental
Facility Agreement, in a principal amount up to but not exceeding such Lender’s
Incremental Facility Term Loan Commitment of such Series.

Proceeds of Incremental Facility Loans and Incremental Facility Letters of
Credit hereunder shall be available for any use permitted under Section 8.15(b)
and Section 8.15(c).

(f) Certain Limitations on Eurodollar Loans. No more than eight separate
Interest Periods in respect of Eurodollar Loans of a Class from each Lender may
be outstanding at any one time.

2.02 Borrowings. The Borrowers shall give the Administrative Agent notice of
each borrowing hereunder as provided in Section 4.05. Not later than (a) with
respect to same-day borrowings of Base Rate Loans, 11:00 a.m. New York time on
the date specified for each borrowing hereunder in the relevant borrowing notice
delivered pursuant to Section 4.05 and (b) with respect to borrowings other than
same-day Base Rate Loans, 1:00 p.m. New York time on the date for each borrowing
hereunder specified in the relevant borrowing notice delivered pursuant to
Section 4.05, each Lender shall make available the amount of the Loan or Loans
to be made by it on such date to the Administrative Agent, at an account
designated by the Administrative Agent to the Lenders, in immediately available
funds, for the account of the Borrowers. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrowers by depositing the same, in
immediately available funds, in an account of the Borrowers designated by the
Borrowers and maintained with JPMCB at its funding office.

2.03 Letters of Credit. Subject to the terms and conditions of this Agreement,
the Revolving Credit Commitments (and, if specified at the time they shall be
established, the Incremental Facility Revolving Credit Commitments of any
Series) may be utilized, upon the request of the Borrowers, in addition to the
Revolving Credit Loans provided for by Section 2.01(a) (and, if applicable, in
addition to the Incremental Facility Revolving Credit Loans provided for by
Section 2.01(e)), by the issuance by any Issuing Lender of Letters of Credit of
the applicable Class for the account of the Borrowers or any of their
Subsidiaries (as specified by the relevant Borrower), provided that in no event
shall:

(i) the aggregate amount of all Letter of Credit Liabilities of any Class,
together with the aggregate principal amount of the Loans of such Class, exceed
(x) in the case of Letters of Credit issued under the Revolving Credit
Commitments, the aggregate amount of the Revolving Credit Commitments as in
effect from time to time that are available at such time under the third
paragraph of Section 2.01(a) or (y) in the case of Letters of Credit issued
under the Incremental Facility Revolving Credit Commitments of any Series, the
aggregate amount of the Incremental Facility Revolving Credit Commitments of
such Series,

(ii) the outstanding aggregate amount of all Letter of Credit Liabilities under
the Revolving Credit Commitments exceed $35,000,000, or the outstanding
aggregate amount of all Letters of Credit under the Incremental Facility
Revolving Credit Commitments of any Series exceed the respective limits therefor
specified at the time such Incremental Facility Revolving Credit Commitments are
established and

 

35



--------------------------------------------------------------------------------

(iii) the expiration date of any Letter of Credit of any Class extend beyond the
earlier of the date five Business Days prior to the Revolving Credit Commitment
Termination Date (or, in the case of an Incremental Facility Letter of Credit,
the commitment termination date of the applicable Series of Incremental Facility
Revolving Credit Commitments) and the date twelve months following the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
twelve months after the then-current expiration date of such Letter of Credit,
so long as such renewal or extension occurs within three months of such
then-current expiration date).

The Borrowers may request any Issuing Lender to issue Letters of Credit for the
account of the Borrowers to support an obligation of an Affiliate of the
Borrowers so long as the face amount of such Letter of Credit does not exceed
the amount of Restricted Payments the Borrowers may then make pursuant to
Section 8.09(d). The following additional provisions shall apply to Letters of
Credit:

(a) Notice of Issuance. The Borrowers shall give the Administrative Agent at
least three Business Days’ irrevocable prior notice (effective upon receipt)
specifying the Business Day (which shall be no later than 30 days preceding the
Revolving Credit Commitment Termination Date or, if applicable, the commitment
termination date for the respective Series of Incremental Facility Revolving
Credit Commitments) each Letter of Credit is to be issued and the account party
or parties therefor and describing in reasonable detail the proposed terms of
such Letter of Credit (including the beneficiary thereof) and the nature of the
transactions or obligations proposed to be supported thereby (including whether
such Letter of Credit is to be a commercial letter of credit or a standby letter
of credit). Upon receipt of any such notice, the Administrative Agent shall
advise the relevant Issuing Lender of the contents thereof.

(b) Participations in Letters of Credit. On each day during the period
commencing with the issuance by any Issuing Lender of any Letter of Credit of
any Class and until such Letter of Credit shall have expired or been terminated,
the Revolving Credit Commitment of each Revolving Credit Lender (or, as
applicable, the Incremental Facility Revolving Credit Commitment of each
Incremental Facility Revolving Credit Lender) shall be deemed to be utilized for
all purposes of this Agreement in an amount equal to such Lender’s Letter of
Credit Commitment Percentage of the then undrawn face amount of such Letter of
Credit. Each Revolving Credit Lender and each Incremental Facility Revolving
Credit Lender (other than the relevant Issuing Lender) agrees that, upon the
issuance of any Revolving Credit Letter of Credit or Incremental Facility Letter
of Credit hereunder, as applicable, it shall automatically acquire a
participation in such Issuing Lender’s liability under such Letter of Credit in
an amount equal to such Lender’s Letter of Credit Commitment Percentage of such
liability, and each such Lender (other than the relevant Issuing Lender) thereby
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and shall be unconditionally obligated to such Issuing Lender to
pay and discharge when due, its Letter of Credit Commitment Percentage of such
Issuing Lender’s liability under such Letter of Credit.

(c) Notice by Issuing Lender of Drawings. Upon receipt from the beneficiary of
any Letter of Credit of any demand for payment under such Letter of Credit, the
relevant Issuing Lender shall promptly notify the Borrowers (through the
Administrative Agent) of the amount to be paid by such Issuing Lender as a
result of such demand and the date on which payment is to be made by such
Issuing Lender to such beneficiary in respect of such demand. Notwithstanding
the identity of the account party of any Letter of Credit, the Borrowers hereby
jointly and severally unconditionally agree to pay and reimburse the
Administrative Agent for the account of the relevant Issuing Lender for the
amount of each demand for payment under such Letter of Credit that is in
substantial compliance with the provisions of such Letter of Credit at or prior
to the date on which payment is to be made by such Issuing Lender to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind.

 

36



--------------------------------------------------------------------------------

(d) Notice by the Borrowers of Borrowing for Reimbursement. Forthwith upon its
receipt of a notice referred to in paragraph (c) of this Section 2.03, the
Borrowers shall advise the Administrative Agent whether or not the Borrowers
intend to borrow hereunder to finance their obligation to reimburse such Issuing
Lender for the amount of the related demand for payment and, if they do, submit
a notice of such borrowing as provided in Section 4.05.

(e) Payments by Lenders to Issuing Lender. Each Revolving Credit Lender and each
Incremental Facility Revolving Credit Lender (other than the relevant Issuing
Lender), as applicable, shall pay to the Administrative Agent for the account of
such Issuing Lender at its principal office in Dollars and in immediately
available funds, the amount of such Lender’s Letter of Credit Commitment
Percentage of any payment under a Revolving Credit Letter of Credit or
Incremental Facility Letter of Credit, as applicable, upon notice by such
Issuing Lender (through the Administrative Agent) to such Lender requesting such
payment and specifying such amount. Each such Lender’s obligation to make such
payment to the Administrative Agent for the account of such Issuing Lender under
this paragraph (e), and such Issuing Lender’s right to receive the same, shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the failure of any other Lender to
make its payment under this paragraph (e), the financial condition of the
Borrowers (or any other account party), the existence of any Default or the
termination of the Commitments. Each such payment to any Issuing Lender shall be
made without any offset, abatement, withholding or reduction whatsoever. If any
Revolving Credit Lender or Incremental Facility Revolving Credit Lender shall
default in its obligation to make any such payment to the Administrative Agent
for the account of an Issuing Lender, for so long as such default shall continue
the Administrative Agent may at the request of such Issuing Lender withhold from
any payments received by the Administrative Agent under this Agreement for the
account of such Lender the amount so in default and, to the extent so withheld,
pay the same to such Issuing Lender in satisfaction of such defaulted
obligation.

(f) Participations in Reimbursement Obligations. Upon the making of each payment
by a Lender to an Issuing Lender pursuant to paragraph (e) above in respect of
any Letter of Credit, such Lender shall, automatically and without any further
action on the part of the Administrative Agent, such Issuing Lender or such
Lender, acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to such Issuing Lender by the Borrowers hereunder
and under the Letter of Credit Documents relating to such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Letter of Credit
Commitment Percentage in any interest or other amounts payable by the Borrowers
hereunder and under such Letter of Credit Documents in respect of such
Reimbursement Obligation (other than the commissions, charges, costs and
expenses payable to such Issuing Lender pursuant to paragraph (g) of this
Section 2.03). Upon receipt by an Issuing Lender from or for the account of the
Borrowers of any payment in respect of any Reimbursement Obligation or any such
interest or other amount (including by way of setoff or application of proceeds
of any collateral security) such Issuing Lender shall promptly pay to the
Administrative Agent for the account of each Lender entitled thereto, such
Lender’s Letter of Credit Commitment Percentage of such payment, each such
payment by such Issuing Lender to be made in the same money and funds in which
received by such Issuing Lender. In the event any payment received by an Issuing
Lender and so paid to a Lender hereunder is rescinded or must otherwise be
returned by such Issuing Lender, such Lender shall, upon the request of such
Issuing Lender (through the Administrative Agent), repay to such Issuing Lender
(through the Administrative Agent) the amount of such payment paid to such
Lender, with interest at the rate specified in paragraph (j) of this
Section 2.03.

 

37



--------------------------------------------------------------------------------

(g) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender or Incremental Facility
Revolving Credit Lender (ratably in accordance with their respective Letter of
Credit Commitment Percentages) a letter of credit fee in respect of each
Revolving Credit Letter of Credit or Incremental Facility Letter of Credit, as
applicable, in an amount equal to the Applicable Margin, in effect from time to
time, for Revolving Credit Loans or Incremental Facility Revolving Credit Loans
of the respective Series, as applicable, that are Eurodollar Loans on the daily
average undrawn face amount of such Letter of Credit for the period from and
including the date of issuance of such Letter of Credit (i) in the case of a
Letter of Credit that expires in accordance with its terms, to and including
such expiration date and (ii) in the case of a Letter of Credit that is drawn in
full or is otherwise terminated other than on the stated expiration date of such
Letter of Credit, to but excluding the date such Letter of Credit is drawn in
full or is terminated (such fee to be non-refundable, to be paid in arrears on
each Quarterly Date and on the Revolving Credit Commitment Termination Date (or,
as applicable, the commitment termination date for the Incremental Facility
Revolving Credit Commitments of the relevant Series) and to be calculated for
any day after giving effect to any payments made under such Letter of Credit on
such day).

In addition, the Borrowers shall pay to the Administrative Agent for the account
of the relevant Issuing Lender a fronting fee in respect of each Letter of
Credit issued by such Issuing Lender in an amount equal to 1/4 of 1% per annum
of the daily average undrawn face amount of such Letter of Credit for the period
from and including the date of issuance of such Letter of Credit (i) in the case
of a Letter of Credit that expires in accordance with its terms, to and
including such expiration date and (ii) in the case of a Letter of Credit that
is drawn in full or is otherwise terminated other than on the stated expiration
date of such Letter of Credit, to but excluding the date such Letter of Credit
is drawn in full or is terminated (such fee to be non-refundable, to be paid in
arrears on each Quarterly Date and on the Revolving Credit Commitment
Termination Date or, as applicable, the commitment termination date for the
Incremental Facility Revolving Credit Commitments of the relevant Series, and to
be calculated for any day after giving effect to any payments made under such
Letter of Credit on such day) plus all commissions, charges, costs and expenses
in the amounts customarily charged by such Issuing Lender from time to time in
like circumstances with respect to the issuance of each Letter of Credit and
drawings and other transactions relating thereto.

(h) Information Provided by Issuing Lender. Promptly following the end of each
calendar month, the Issuing Lenders shall deliver (through the Administrative
Agent) to each Revolving Credit Lender or Incremental Facility Revolving Credit
Lender, as applicable, and the Borrowers a notice describing the aggregate
amount of all Letters of Credit outstanding at the end of such month. Upon the
request of any Lender from time to time, the Issuing Lenders shall deliver any
other information reasonably requested by such Lender with respect to each
Letter of Credit then outstanding in which such Lender holds a Letter of Credit
Interest.

(i) Conditions Precedent to Issuance. The issuance by any Issuing Lender of each
Letter of Credit shall, in addition to the conditions precedent set forth in
Section 6, be subject to the conditions precedent that (i) such Letter of Credit
shall be in such form, contain such terms and support such transactions as shall
be satisfactory to such Issuing Lender consistent with its then current
practices and procedures with respect to letters of credit of the same type and
(ii) the Borrowers shall have executed and delivered such applications,
agreements and other instruments relating to such Letter of Credit as such
Issuing Lender shall have reasonably requested consistent with its then current
practices and procedures with respect to letters of credit of the same type,
provided that in the event of any conflict between any such application,
agreement or other instrument and the provisions of this Agreement or any
Security Document, the provisions of this Agreement and the Security Documents
shall control.

 

38



--------------------------------------------------------------------------------

(j) Interest Payable to Issuing Lender by Lenders. To the extent that any Lender
shall fail to pay any amount required to be paid pursuant to paragraph (e) or
(f) of this Section 2.03 on the due date therefor, such Lender shall pay
interest to the relevant Issuing Lender (through the Administrative Agent) on
such amount from and including such due date to but excluding the date such
payment is made at a rate per annum equal to the Federal Funds Rate, provided
that if such Lender shall fail to make such payment to such Issuing Lender
within three Business Days of such due date, then, retroactively to the due
date, such Lender shall be obligated to pay interest on such amount at the
Post-Default Rate.

(k) Modifications and Supplements. The issuance by an Issuing Lender of any
modification or supplement to any Letter of Credit hereunder shall be subject to
the same conditions applicable under this Section 2.03 to the issuance of new
Letters of Credit, and no such modification or supplement shall be issued
hereunder unless either (i) the respective Letter of Credit affected thereby
would have complied with such conditions had it originally been issued hereunder
in such modified or supplemented form or (ii) the Majority Lenders of the
applicable Class shall have consented thereto.

The Borrowers hereby indemnify and hold harmless each Lender and the
Administrative Agent from and against any and all claims and damages, losses,
liabilities, costs or expenses that such Lender or the Administrative Agent may
incur (or that may be claimed against such Lender or the Administrative Agent by
any Person whatsoever) by reason of or in connection with the execution and
delivery or transfer of or payment or refusal to pay by any Issuing Lender under
any Letter of Credit; provided that the Borrowers shall not be required to
indemnify any Lender or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of any Issuing Lender
in determining whether a request presented under any Letter of Credit complied
with the terms of such Letter of Credit or (y) in the case of any Issuing
Lender, such Lender’s failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit. Nothing in this Section 2.03 is intended to limit the
other obligations of the Borrowers, any Lender or the Administrative Agent under
this Agreement.

2.04 Changes of Commitments.

(a) Optional Reductions of Commitments. The Borrowers shall have the right at
any time or from time to time (i) so long as no Revolving Credit Loans or Letter
of Credit Liabilities in respect of Revolving Credit Letters of Credit are
outstanding, to terminate the Revolving Credit Commitments, (ii) so long as no
Incremental Facility Revolving Credit Loans or Incremental Facility Letters of
Credit of a Series are outstanding, to terminate the Incremental Facility
Commitments of such Series and (iii) to reduce the aggregate unused amount of
the Revolving Credit Commitments or Incremental Facility Revolving Credit
Commitments of any Series (for which purpose use of such Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities in
respect of Letters of Credit issued under such Commitments); provided that
(x) the Borrowers shall give notice of each such termination or reduction as
provided in Section 4.05, (y) each partial reduction shall be in an aggregate
amount at least equal to $1,000,000 (or a larger multiple of $500,000) and
(z) each such reduction of Commitments shall be applied ratably to the
Commitments of each Class; provided that in connection with the establishment of
Replacement Revolving Credit Commitments, the Commitments of any existing Class
of the Lenders providing Replacement Revolving Credit Commitments may be reduced
on a non-pro rata basis with the Commitments of such Class of other Lenders as
directed by the Borrowers.

 

39



--------------------------------------------------------------------------------

(b) Mandatory Reductions or Terminations of Commitments. The aggregate amount of
the Incremental Facility Commitments of any Series shall be automatically
reduced to zero as provided in the applicable Incremental Facility Agreement.

(c) No Reinstatement. Without prejudice to the ability of the Borrowers to
obtain additional Incremental Facility Commitments in accordance with
Section 2.01(e), the Commitments once terminated or reduced may not be
reinstated.

2.05 Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender a commitment fee on the daily average
unused amount of such Lender’s Revolving Credit Commitment (for which purpose
the aggregate amount of any Letter of Credit Liabilities in respect of Revolving
Credit Letters of Credit shall be deemed to be a pro rata (based on the
Revolving Credit Commitments) use of each Lender’s Revolving Credit Commitment),
for the period from and including the most recent date of payment under the
Existing Credit Agreement prior to the Restatement Effective Date to but not
including the earlier of the date such Revolving Credit Commitment is terminated
and the Revolving Credit Commitment Termination Date, at a rate per annum equal
to (x)  1⁄2 of 1% at any time the then-current Rate Ratio (determined pursuant
to Section 3.03 of this Agreement) is greater than or equal to 3.00 to 1.00 and
(y)  3⁄8 of 1% at any time the then-current Rate Ratio (so determined) is less
than 3.00 to 1.00. Accrued commitment fees shall be payable on each Quarterly
Date and on the earlier of the date the Revolving Credit Commitments are
terminated and the Revolving Credit Commitment Termination Date.

The Borrowers shall pay to the Administrative Agent for the account of each
Incremental Facility Lender of any Series a commitment fee in such amounts, and
on such dates, as shall have been agreed to by the Borrowers and such
Incremental Facility Lender upon the establishment of the Incremental Facility
Commitment of such Series to such Lender pursuant to Section 2.01(e). Accrued
commitment fee shall be payable on each Quarterly Date and on the earlier of the
date the relevant Commitments are terminated and the date on which the
Incremental Facility Commitments of such Series terminate, as the case may be.

2.06 Lending Offices. The Loans of each Type made by each Lender shall be made
and maintained at such Lender’s Applicable Lending Office for Loans of such
Type.

2.07 Several Obligations; Remedies Independent. The failure of any Lender to
make any Loan to be made by it on the date specified therefor shall not relieve
any other Lender of its obligation to make its Loan on such date, but neither
any Lender nor the Administrative Agent shall be responsible for the failure of
any other Lender to make a Loan to be made by such other Lender, and (except as
otherwise provided in Section 4.06) no Lender shall have any obligation to the
Administrative Agent or any other Lender for the failure by such Lender to make
any Loan required to be made by such Lender. Anything in this Agreement to the
contrary notwithstanding, each Lender hereby agrees with each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement (including, without limitation, exercising any rights of off-set)
without first obtaining the prior written consent of the Administrative Agent or
the Majority Lenders, it being the intent of the Lenders that any such action to
protect or enforce rights under this Agreement shall be taken in concert and at
the direction or with the consent of the Administrative Agent or the Majority
Lenders and not individually by a single Lender.

2.08 Loan Accounts; Promissory Notes.

(a) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to such Lender resulting from each Loan made by such Lender to the
Borrowers, including the amounts of principal and interest payable and paid to
such Lender by the Borrowers from time to time hereunder.

 

40



--------------------------------------------------------------------------------

(b) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder to the Borrowers, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrowers for the account of the Lenders and each Lender’s share
thereof.

(c) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (a) or (b) of this Section 2.08 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

(d) Promissory Notes. Any Lender may request that Loans of any Class made by it
to the Borrowers be evidenced by a promissory note. In such event, the Borrowers
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans of the Borrowers evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.06) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

2.09 Optional Prepayments and Conversions or Continuations of Loans. Subject to
Section 4.04, the Borrowers shall have the right to prepay Loans, or to Convert
Loans of one Type into Loans of another Type or Continue Loans of one Type as
Loans of the same Type, at any time or from time to time, provided that:

(i) the Borrowers shall give the Administrative Agent notice of each such
prepayment, Conversion or Continuation as provided in Section 4.05 (and, upon
the date specified in any such notice of prepayment, the amount to be prepaid
shall become due and payable hereunder);

(ii) Eurodollar Loans may be prepaid or Converted at any time from time to time,
provided that the Borrowers shall pay any amounts owing under Section 5.05 in
the event of any such prepayment or Conversion on any date other than the last
day of an Interest Period for such Loans;

(iii) prepayments of any Class of Term Loans shall be applied to the remaining
installments of such Loans ratably in accordance with the respective principal
amounts thereof;

(iv) any Conversion or Continuation of Eurodollar Loans shall be subject to the
provisions of Section 2.01(f); and

(v) solely with respect to the Tranche F Term Loans, if on or prior to the six
month anniversary of the Restatement Effective Date, (A) any optional or
mandatory prepayment of the Tranche F Term Loans from the proceeds of a
substantially concurrent borrowing of term loans is effected and the interest
rate in respect of such term loans is less than the interest rate in respect of
the Tranche F Term Loans; provided that, in determining such applicable interest
rates, original

 

41



--------------------------------------------------------------------------------

issue discount (“OID”) or upfront fees (but exclusive of any arrangement,
structuring or other fees payable in connection therewith that are not shared
with all lenders providing such term loans) (which shall be deemed to constitute
a like amount of OID) paid by the Borrowers to the lenders under the term loan
in the initial primary syndication thereof shall be included and equated to
interest rate (with OID being equated to interest based on an assumed four-year
average life), or (B) any Non-Consenting Lender is required to transfer its
Loans in connection with the Borrowers’ exercise of their rights pursuant to
Section 5.08 in connection with an amendment to this Agreement that has the
effect of lowering the interest rate (as determined in accordance with the
preceding subclause (A)) on the Tranche F Term Loans, then, in each such case,
the prepayment or assignment shall be accompanied by a fee equal to 1.00% of the
aggregate principal amount of the Tranche F Term Loans, subject to such
prepayment or assignment, as applicable.

It shall not be necessary in connection with the prepayment of any Class of Term
Loans that concurrent prepayments be made of any other Class of Loans.
Notwithstanding the foregoing, and without limiting the rights and remedies of
the Lenders under Section 9, in the event that any Event of Default shall have
occurred and be continuing, the Administrative Agent may (and at the request of
the Majority Lenders shall) suspend the right of the Borrowers to Convert any
Loan into a Eurodollar Loan, or to Continue any Loan as a Eurodollar Loan, in
which event all Loans shall be Converted (on the last day(s) of the respective
Interest Periods therefor) or Continued, as the case may be, as Base Rate Loans.

2.10 Mandatory Prepayments and Reductions of Commitments.

(a) Casualty Events. Upon the date one year following the receipt by any
Borrower or any of its Subsidiaries of the proceeds of insurance, condemnation
award or other compensation in respect of any Casualty Event affecting any
Property of any of the Borrowers or any of their Subsidiaries (or upon such
earlier date as the Borrowers or any such Subsidiary, as the case may be, shall
have determined not to repair or replace the Property affected by such Casualty
Event), the Borrowers shall prepay the Loans (and/or provide cover for Letter of
Credit Liabilities as specified in paragraph (f) below) in an aggregate amount,
if any, equal to 100% of the Net Available Proceeds of such Casualty Event not
theretofore applied (or committed to be applied pursuant to executed
construction contracts or equipment orders) to the repair or replacement of such
Property, such prepayment to be effected in each case in the manner and to the
extent specified in paragraph (e) of this Section 2.10. Notwithstanding the
foregoing, the Borrowers shall not be required to make any prepayment (and/or
provide cover for Letter of Credit Liabilities) under this paragraph (a) until
the aggregate amount of the Net Available Proceeds that must be prepaid under
this paragraph (a) exceeds $20,000,000.

(b) Excess Cash Flow. Not later than the date 150 days after the end of each
fiscal year of the Borrowers (or, if earlier, 30 days after the delivery of the
audited financial statements for such fiscal year pursuant to Section 8.01(b)),
commencing with the fiscal year ending on December 31, 2013, the Borrowers shall
prepay the Loans (and/or provide cover for Letter of Credit Liabilities as
specified in paragraph (f) below) in an aggregate amount equal to the excess of
(A) 50% of Excess Cash Flow for such fiscal year over (B) the aggregate amount
of voluntary prepayments of Term Loans made during such fiscal year pursuant to
Section 2.09 (other than that portion, if any, of such prepayments applied to
installments of the Term Loans falling due in such fiscal year), such prepayment
to be effected in each case in the manner and to the extent specified in
paragraph (e) of this Section 2.10, provided that the provisions of this
paragraph (b) shall not be applicable if as at the last day of such fiscal year
the Total Leverage Ratio shall be less than or equal to 4.50 to 1; provided,
further, that with respect to Tranche F Term Loans, the obligation to prepay
pursuant to this Section 2.10(b) shall commence with the fiscal year ending on
December 31, 2014.

 

42



--------------------------------------------------------------------------------

(c) Debt Issuances. Subject to Section 2.10(e), upon any Debt Issuance, the
Borrowers shall prepay the Loans (and/or provide cover for Letter of Credit
Liabilities as specified in paragraph (f) below) in an aggregate amount equal to
100% of the Net Available Proceeds thereof, such prepayment to be effected in
each case in the manner and to the extent specified in paragraph (e) of this
Section 2.10.

(d) Sale of Assets. Without limiting the obligation of the Borrowers to obtain
the consent of the Majority Lenders pursuant to Section 8.05 to any Disposition
not otherwise permitted hereunder, in the event that the aggregate Net Available
Proceeds of (x) any Disposition (herein, the “Current Disposition”) plus (y) all
prior Dispositions after the Restatement Effective Date (including amounts which
were set aside for reinvestment pursuant to the second paragraph of this
Section 2.10(d) but were not in fact so reinvested within one year) as to which
a prepayment has not yet been made under this Section 2.10(d), the proceeds of
which have not previously been reinvested or committed to be reinvested in
accordance with the next paragraph or applied to a mandatory prepayment
(collectively, “Prior Dispositions”) shall exceed $50,000,000, then, no later
than five Business Days after the occurrence of the Current Disposition, the
Borrowers will deliver to the Administrative Agent (which shall promptly provide
a copy thereof to the Lenders) a statement, certified by a Senior Officer, in
form and detail satisfactory to the Administrative Agent, of the aggregate
amount of the Net Available Proceeds of the Current Disposition and any such
Prior Dispositions and will prepay the Loans (and/or provide cover for Letter of
Credit Liabilities as specified in paragraph (f) below) in an aggregate amount
equal to 100% of such aggregate Net Available Proceeds of the Current
Disposition and such Prior Dispositions, such prepayment to be effected in each
case in the manner and to the extent specified in paragraph (e) of this
Section 2.10. The amount of Net Available Proceeds from Prior Dispositions as of
the Restatement Effective Date is $0.

Notwithstanding the foregoing, the Borrowers shall not be required to make a
prepayment pursuant to this paragraph (d) with respect to Net Available Proceeds
from any Disposition in the event that the Borrowers advise the Administrative
Agent at the time the Net Available Proceeds from such Disposition are received
that they intend to reinvest such Net Available Proceeds in replacement assets
pursuant to an Acquisition permitted under Section 8.05(d)(vi) or in Capital
Expenditures, so long as the Net Available Proceeds are applied, to the extent
the Borrowers so elect or are required, to prepay Term Loans within 12 months
following the receipt of such Net Available Proceeds from a Disposition or, to
the extent such Borrower elects, to make or commit to make pursuant to a written
agreement to acquire replacement assets pursuant to Section 8.05(d)(iv) or
pursuant to an Acquisition pursuant to Section 8.05(d)(vi), provided that such
investment occurs and such Net Available Proceeds are so applied within 12
months following the receipt of such Net Available Proceeds or, in the case of
funds committed to be invested in such assets pursuant to a written agreement
dated within 12 months following the receipt of such Net Available Proceeds,
such investment occurs within 18 months following the receipt of such Net
Available Proceeds.

(e) Application. Prepayments and reductions of Commitments described above in
this Section 2.10 shall be applied, first, to the Term Loans of each Class then
outstanding ratably in accordance with the respective principal amounts of such
Loans outstanding at the time (except to the extent any Incremental Facility
Agreement or Extension Amendment provides that the Term Loans established
there-under shall participate on a less than pro rata basis with any other
Class), second, following the prepayment in full of such Loans, to the Revolving
Credit Loans and the Incremental Facility Revolving Credit Loans, without
reduction of the Revolving Credit Commitments or the Incremental Facility
Revolving Credit Commitments and, third, to cover for outstanding Letter of
Credit Liabilities as provided in paragraph (f) below, ratably to Letter of
Credit Liabilities under the Revolving Credit Commitments and Incremental
Facility Revolving Credit Commitments of each Series. Prepayments pursuant to
clause (c) of this Section 2.10 shall be applied to the Class or Classes of Term
Loans selected by the Borrowers so long as no later maturing Class of Term Loans
receives a greater pro rata portion of the Net Available Proceeds described
therein than any earlier maturing Class of Term Loans.

 

43



--------------------------------------------------------------------------------

(f) Cover for Letter of Credit Liabilities. In the event that the Borrowers
shall be required pursuant to this Section 2.10, to provide cover for Letter of
Credit Liabilities, the Borrowers shall effect the same by paying to the
Administrative Agent immediately available funds in an amount equal to the
required amount, which funds shall be retained by the Administrative Agent in
the Collateral Account (as collateral security in the first instance for the
Letter of Credit Liabilities) until such time as the Letters of Credit shall
have been terminated and all of the Letter of Credit Liabilities paid in full.

(g) Change in Commitments. If at any time either (i) the aggregate outstanding
amount of Revolving Credit Loans and Letter of Credit Liabilities in respect of
Revolving Credit Letters of Credit exceeds the aggregate amount of the Revolving
Credit Commitments then in effect, or (ii) the aggregate outstanding amount of
Incremental Facility Revolving Credit Loans of any Series and the Letter of
Credit Liabilities in respect of Incremental Facility Letters of Credit of such
Series exceeds the aggregate amount of the Incremental Facility Revolving Credit
Commitments of such Series, then and in either such event the Borrowers shall
prepay such Loans (and/or provide cover for such Letter of Credit Liabilities as
specified in paragraph (f) above) in such amounts as shall be necessary so that
after giving effect to such prepayment (and cover), the aggregate outstanding
amount of such Loans and such Letter of Credit Liabilities does not exceed the
aggregate amount of such Commitments, provided that any such prepayment shall be
accompanied by any amounts payable under Section 5.05.

2.11 Defaulting Lenders. Notwithstanding any provision hereto to the contrary,
if any Revolving Credit Lender or Incremental Facility Revolving Credit Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) if any Letters of Credit or Letter of Credit Liabilities of the applicable
Class are outstanding, then all or any part of the participation of such
Defaulting Lender in such Letters of Credit and Letter of Credit Liabilities
shall be reallocated among the non-Defaulting Lenders with Commitments of the
applicable Class, in accordance with their respective Commitments of such Class,
but only to the extent (x) the sum of all non-Defaulting Lenders’ Loans of the
applicable Class, and participations in Letter of Credit Liabilities of the
applicable Class plus such Defaulting Lender’s Letter of Credit Commitment
Percentage of the Letter of Credit Liabilities of such Class does not exceed the
total of all non-Defaulting Lenders’ Commitments, and (y) the conditions set
forth in Section 6.02 would be satisfied at such time (determined as if such
reallocation constituted the issuance of a new Letter of Credit at such time).

(h) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent provide cash cover for such Defaulting
Lender’s Letter of Credit Commitment Percentage of the Letters of Credit and
Letter of Credit Liabilities of the applicable Class (after giving effect to any
partial reallocation pursuant to clause (a) above) in accordance with the
procedures set forth in Section 2.10(f) of this Agreement for so long as such
Letters of Credit or Letter of Credit Liabilities are outstanding.

2.12 Extended Term Loans. The Borrowers may at any time and from time to time
request that all or a portion of the Term Loans of any Class (an “Existing
Class”) be converted to extend the scheduled maturity date(s) of any payment or
payments of principal (including at final maturity) with respect to such Term
Loans (any such Term Loans which have been so converted, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.12. In order to
establish Extended Term Loans, the Borrowers shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Class) (an “Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall be identical in all material respects to the Term Loans under the Existing
Class from which such Extended Term Loans are to be converted except that
(i) all or any of the scheduled amortization payments of principal and payment
at

 

44



--------------------------------------------------------------------------------

maturity of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal and payment at maturity of the Term
Loans of such Existing Class to the extent provided in the applicable Extension
Request, (ii) the interest rate and fee provisions with respect to the Extended
Term Loans may be different from those applicable to the Term Loans of such
Existing Class, in each case, to the extent provided in the applicable Extension
Request, and (iii) the Extension Request may provide for other covenants and
terms (x) that apply solely to any period after the Latest Maturity Date at the
time such Indebtedness is incurred or after approval thereof by the Majority
Lenders or (y) that are less favorable to the holders of the Extended Term Loans
than the covenants and terms applicable to the Existing Class. The Borrowers
shall provide the applicable Extension Request at least three (3) Business Days
prior to the date on which Lenders are requested to respond. No Lender shall
have any obligation to agree to have any of its Term Loans of any Existing Class
converted into Extended Term Loans pursuant to any Extension Request. Any Lender
(an “Extending Term Lender”) wishing to have all or a portion of its Term Loans
of the applicable Existing Class subject to such Extension Request converted
into Extended Term Loans shall notify the Administrative Agent in writing (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans of the applicable Existing Class which
it has elected to request be converted into Extended Term Loans (subject to any
minimum denomination requirements reasonably imposed by the Administrative
Agent). In the event that the aggregate amount of Term Loans of the applicable
Existing Class subject to Extension Elections exceeds the amount of Extended
Term Loans requested pursuant to the Extension Request, Term Loans of the
applicable Existing Class subject to Extension Elections shall be converted to
Extended Term Loans on a pro rata basis based on the amount of Term Loans of the
applicable Existing Class included in each such Extension Election. If Extended
Term Loans are established, remaining amortization payments on the Existing
Class of Term Loans shall be correspondingly reduced. The final terms of the
Extended Term Loans (which shall be consistent with the Extension Request) and
the allocations of the Extended Term Loans among the Extending Term Lenders
shall be as set forth in the applicable Extension Amendment entered into by the
Borrowers, the Administrative Agent and the Extending Term Lenders. The Extended
Term Loans established pursuant to a single Extension Amendment shall, unless
specified to be an increase in a previously established Class of Term Loans
constitute a separate Class (an “Extension Series”) of Term Loans for all
purposes of this Agreement.

2.13 Loan Buy-backs. Notwithstanding anything to the contrary in Section 2.09,
the Borrowers shall have the right at any time and from time to time to offer to
prepay Term Loans of any Class to the Lenders at a prepayment price which is
less than the principal amount of such Term Loans and on a non pro rata basis
(each, an “Offered Voluntary Prepayment”) pursuant to procedures satisfactory to
the Administrative Agent so long as (A) no Default or Event of Default has
occurred and is continuing or would result from such Offered Voluntary
Prepayment, (B) after giving effect to such Offered Voluntary Prepayment, the
sum of the unrestricted cash and cash equivalents of the Borrowers on a
consolidated basis and the unfunded Revolving Credit Commitments and Incremental
Facility Revolving Credit Commitments would not be less than $100,000,000 and
(C) after giving effect to such Offered Voluntary Prepayment, the Borrowers
would be in pro forma compliance with Section 8.10 as of the last day of the
most recently ended fiscal quarter for which financial statements have been
delivered. Any Offered Voluntary Prepayment shall be offered to all Lenders with
Term Loans of the Class selected by the Borrower on a pro rata basis and the
Borrowers shall deliver to the Administrative Agent an officer’s certificate
stating that (1) no Default or Event of Default has occurred and is continuing
or would result from such Offered Voluntary Prepayment, (2) each of the
conditions to such Offered Voluntary Prepayment contained in this Section 2.13
has been satisfied, (3) any Term Loans acquired by the Borrowers will be
cancelled immediately and automatically, (4) the Borrowers have no Material
Information with respect to the Borrowers, their Affiliates or the Loans that
has not been provided to the Administrative Agent for disclosure to the Lenders
(other than Public Lenders) and (5) the Borrowers were not directed to make the
prepayment offer by any Affiliate which, to the knowledge of the Borrowers
following due inquiry, had any such undisclosed Material Information. Any Term
Loans that Lenders elect to have prepaid pursuant to an Offered Voluntary
Prepayment shall no longer be outstanding following payment by the Borrowers of
the agreed upon consideration.

 

45



--------------------------------------------------------------------------------

Section 3. Payments of Principal and Interest.

3.01 Repayment of Loans.

(a) Revolving Credit Loans. The Borrowers hereby jointly and severally promise
to pay to the Administrative Agent for the account of each Lender the entire
outstanding principal amount of such Lender’s Revolving Credit Loans, and each
Revolving Credit Loan shall mature, on the Revolving Credit Commitment
Termination Date.

(b) Tranche C Term Loans. The Borrowers jointly and severally unconditionally
promise to pay to the Administrative Agent for the account of the Tranche C Term
Loan Lenders the principal of the Tranche C Term Loans held by such Tranche C
Term Loan Lender, on each Principal Payment Date set forth in column (A) below,
the amount set forth opposite such date in column (B) below:

 

(A)

Principal Payment Date

   (B)
Principal Reduction  

March 31, 2014

   $ 511,250   

June 30, 2014

   $ 511,250   

September 30, 2014

   $ 511,250   

December 31, 2014

   $ 511,250   

January 31, 2015

   $ 202,455,000   

To the extent not previously paid, all Tranche C Term Loans shall be due and
payable on the Tranche C Term Loan Maturity Date.

(c) Tranche E Term Loans. The Borrowers jointly and severally unconditionally
promise to pay to the Administrative Agent for the account of the Tranche E Term
Loan Lenders the principal of the Tranche E Term Loans held by such Tranche E
Term Loan Lender on each Principal Payment Date set forth in column (A) below,
the amount set forth opposite such date in column (B) below:

 

(A)

Principal Payment Date

   (B)
Principal Reduction  

March 31, 2014

   $ 625,000   

June 30, 2014

   $ 625,000   

September 30, 2014

   $ 625,000   

December 31, 2014

   $ 625,000   

March 31, 2015

   $ 625,000   

June 30, 2015

   $ 625,000   

September 30, 2015

   $ 625,000   

December 31, 2015

   $ 625,000   

 

46



--------------------------------------------------------------------------------

(A)

Principal Payment Date

   (B)
Principal Reduction  

March 31, 2016

   $ 625,000   

June 30, 2016

   $ 625,000   

September 30, 2016

   $ 625,000   

December 31, 2016

   $ 625,000   

March 31, 2017

   $ 625,000   

June 30, 2017

   $ 625,000   

September 30, 2017

   $ 625,000   

October 23, 2017

   $ 231,875,000   

To the extent not previously paid, all Tranche E Term Loans shall be due and
payable on the Tranche E Term Loan Maturity Date.

(d) Tranche F Term Loans. The Borrowers jointly and severally unconditionally
promise to pay to the Administrative Agent for the account of the Tranche F Term
Loan Lenders the principal of the Tranche F Term Loans on each Principal Payment
Date set forth in column (A) below, the amount set forth opposite such date in
column (B) below:

 

(A)

Principal Payment Date

   (B)
Principal Reduction  

June 30, 2014

   $ 625,000   

September 30, 2014

   $ 625,000   

December 31, 2014

   $ 625,000   

March 31, 2015

   $ 625,000   

June 30, 2015

   $ 625,000   

September 30, 2015

   $ 625,000   

December 31, 2015

   $ 625,000   

March 31, 2016

   $ 625,000   

June 30, 2016

   $ 625,000   

September 30, 2016

   $ 625,000   

December 31, 2016

   $ 625,000   

March 31, 2017

   $ 625,000   

June 30, 2017

   $ 625,000   

September 30, 2017

   $ 625,000   

December 31, 2017

   $ 625,000   

March 31, 2018

   $ 240,625,000   

To the extent not previously paid, all Tranche F Term Loans shall be due and
payable on the Tranche F Term Loan Maturity Date.

(e) Incremental Facility Revolving Credit Loans. The Borrowers hereby jointly
and severally promise to pay to the Administrative Agent for the account of each
Lender the entire outstanding principal

 

47



--------------------------------------------------------------------------------

amount of such Lender’s Incremental Facility Revolving Credit Loans of any
Series, and each Incremental Facility Revolving Credit Loan of such Series shall
mature, on the commitment termination date for such Series specified pursuant to
Section 2.01(e) at the time the respective Incremental Facility Revolving Credit
Commitments of such Series are established.

(f) Incremental Facility Term Loans and Extended Term Loans. The Borrowers
hereby jointly and severally promise to pay to the Administrative Agent for the
account of the Incremental Facility Term Lenders of any Series the principal of
the Incremental Facility Term Loans of such Series on the respective Principal
Payment Dates agreed upon between the Borrowers and such Incremental Facility
Term Lenders pursuant to Section 2.01(e) at the time such Lenders become
obligated to make such Incremental Facility Term Loans hereunder. The Borrowers
hereby jointly and severally promise to pay to the Administrative Agent for the
account of the Extending Term Lenders of any Extension Series the principal of
the Extended Term Loans of such Extension Series on the respective Principal
Payment Dates agreed upon between the Borrowers and such Extending Term Lenders
pursuant to Section 2.12 at the time such Extended Term Loans were provided for
hereunder.

3.02 Interest. The Borrowers hereby jointly and severally promise to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of such Loan (including, to the extent not previously paid,
all accrued interest on such Loan under the Existing Credit Agreement) to but
excluding the date such Loan shall be paid in full, at the following rates per
annum:

(a) during such periods as such Loan is a Base Rate Loan, the Base Rate (as in
effect from time to time) plus the Applicable Margin and

(b) during such periods as such Loan is a Eurodollar Loan, for each Interest
Period relating thereto, the Eurodollar Rate for such Loan for such Interest
Period plus the Applicable Margin.

Notwithstanding the foregoing, the Borrowers jointly and severally promise to
pay to the Administrative Agent for the account of each Lender interest at the
applicable Post-Default Rate on any principal of any Loan made by such Lender,
on any Reimbursement Obligation held by such Lender and on any other amount
payable by the Borrowers hereunder to or for the account of such Lender, that
shall not be paid in full when due (whether at stated maturity, by acceleration,
by mandatory prepayment or otherwise), for the period from and including the due
date thereof to but excluding the date the same is paid in full. Accrued
interest on each Loan shall be payable (i) in the case of a Base Rate Loan,
quarterly on the Quarterly Dates, (ii) in the case of a Eurodollar Loan, on the
last day of each Interest Period therefor and, if such Interest Period is longer
than three months, at three-month intervals following the first day of such
Interest Period, (iii) in the case of any Eurodollar Loan, upon the payment,
prepayment or Conversion thereof (but only on the principal amount so paid,
prepaid or Converted) and (iv) in the case of all Loans, upon the payment or
prepayment in full of the principal of the Loans, and the termination of the
Commitments, hereunder, except that interest payable at the Post-Default Rate
shall be payable from time to time on demand. Promptly after the determination
of any interest rate provided for herein or any change therein, the
Administrative Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrowers.

3.03 Determination of Applicable Margin.

(a) Determinations Generally. To the extent applicable, the Applicable Margin
for the period from October 1, 2013 to the day prior to the first Quarterly Date
occurring after the Restatement Effective Date shall be determined based upon
the most recent certificate delivered pursuant to Section 3.03 of the

 

48



--------------------------------------------------------------------------------

Existing Credit Agreement. Thereafter, the Applicable Margin for each Quarterly
Payment Period shall be determined based upon a Rate Ratio Certificate for such
Quarterly Payment Period delivered by the Borrowers to the Administrative Agent
under this Section 3.03. If the Rate Ratio Certificate for any Quarterly Payment
Period is delivered to the Administrative Agent (which shall promptly provide a
copy thereof to the Lenders) three or more days prior to the first day of such
Quarterly Payment Period, any adjustment in the Applicable Margin required to be
made, as shown in such Rate Ratio Certificate, shall be effective on the first
day of such Quarterly Payment Period.

(b) Effectiveness of Adjustments. If the Rate Ratio Certificate for any
Quarterly Payment Period is delivered by the Borrowers to the Administrative
Agent later than three days prior to the commencement of such Quarterly Payment
Period, then (i) any decrease in the Applicable Margin for such Quarterly
Payment Period shall not become effective on the first day of such Quarterly
Payment Period but shall instead become effective on the third day following
receipt by the Administrative Agent of such Rate Ratio Certificate and (ii) any
increase in the Applicable Margin for such Quarterly Payment Period shall become
effective retroactively from the first day of such Quarterly Payment Period.

(c) Retroactive Adjustments. If it shall be determined at any time, on the basis
of a certificate of a Senior Officer delivered pursuant to the last sentence of
Section 8.01, (or pursuant to the Existing Credit Agreement) that the Applicable
Margin then in effect for the current Quarterly Payment Period, or any previous
Quarterly Payment Period, is or was incorrect, and that a correction would have
the effect of increasing the Applicable Margin, then the Applicable Margin shall
be so increased (solely with respect to such Quarterly Payment Period or
Periods), effective retroactively from the first day of such Quarterly Payment
Period, provided that in the event such certificate for any fiscal quarter is
not delivered pursuant to Section 8.01 within 60 days of the end of such fiscal
quarter, then, unless the Borrowers shall deliver such certificate within 10
days after notice of such non-delivery shall be given by any Lender or the
Administrative Agent to the Borrowers, the Applicable Margin for such Quarterly
Payment Period shall be deemed to be the highest Applicable Margin provided for
in the definition of such term in Section 1.01; provided, further, that for
avoidance of doubt, the parties acknowledge that Section 3.03 of the Existing
Credit Agreement shall continue to be applicable to Quarterly Payment Periods
(as defined therein) for periods prior to the Restatement Effective Date, and
any adjustment required pursuant thereto shall continue to apply.

(d) Recalculation of Interest. In the event of any retroactive increase in the
Applicable Margin for any Quarterly Payment Period pursuant to paragraph (a),
(b) or (c) above, the amount of interest in respect of any applicable Loan
outstanding during all or any portion of such Quarterly Payment Period shall be
recalculated using the Applicable Margin as so increased. On the Business Day
immediately following receipt by the Borrowers of notice from the Administrative
Agent of such increase, the Borrowers shall pay to the Administrative Agent, for
the account of the Lenders, an amount equal to the difference between (i) the
amount of interest previously paid or payable by the Borrowers in respect of
such Loan for such Quarterly Payment Period and (ii) the amount of interest in
respect of such Loan as so recalculated for such Quarterly Payment Period.

Section 4. Payments; Pro Rata Treatment; Computations; Etc.

4.01 Payments.

(a) Payments by the Borrowers. Except to the extent otherwise provided herein,
all payments of principal, interest, Reimbursement Obligations and other amounts
to be made by the Borrowers under this Agreement, and except to the extent
otherwise provided therein, all payments to be made by the Borrowers under any
other Loan Document shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to the Administrative Agent at an
account designated by the

 

49



--------------------------------------------------------------------------------

Administrative Agent to the Borrowers, not later than 1:00 p.m. New York time on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day).

(b) Debit for Payment. Any Lender for whose account any such payment is to be
made may (but shall not be obligated to) debit the amount of any such payment
that is not made by such time to any ordinary deposit account of the Borrowers
with such Lender (with notice to the Borrowers and the Administrative Agent),
provided that such Lender’s failure to give such notice shall not affect the
validity thereof.

(c) Application of Payments. The Borrowers shall, at the time of making each
payment under this Agreement for the account of any Lender, specify to the
Administrative Agent (which shall so notify the intended recipient(s) thereof)
the Loans, Reimbursement Obligations or other amounts payable by the Borrowers
hereunder to which such payment is to be applied (and in the event that the
Borrowers fail to so specify, or if an Event of Default has occurred and is
continuing, the Administrative Agent may distribute such payment to the Lenders
for application in such manner as it or the Majority Lenders, subject to
Section 4.02, may determine to be appropriate).

(d) Forwarding of Payments by Administrative Agent. Except to the extent
otherwise provided in the last sentence of Section 2.03(e), each payment
received by the Administrative Agent under this Agreement for the account of any
Lender shall be paid by the Administrative Agent promptly to such Lender, in
immediately available funds, for the account of such Lender’s Applicable Lending
Office for the Loan or other obligation in respect of which such payment is
made.

(e) Extensions to Next Business Day. If the due date of any payment under this
Agreement would otherwise fall on a day that is not a Business Day, such date
shall be extended to the next succeeding Business Day, and interest shall be
payable for any principal so extended for the period of such extension.

4.02 Pro Rata Treatment. Except to the extent otherwise provided herein:

(a) each borrowing of Loans of a particular Class from the Lenders under
Section 2.01 shall be made from the relevant Lenders, each payment of commitment
fee under Section 2.05 in respect of Commitments of a particular Class shall be
made for the account of the relevant Lenders, and each termination or reduction
of the amount of the Commitments of a particular Class under Section 2.04 shall
be applied to the respective Commitments of such Class of the relevant Lenders,
pro rata according to the amounts of their respective Commitments of such Class;

(b) except as otherwise provided in Section 5.04, Eurodollar Loans of any Class
having the same Interest Period shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Commitments of the relevant
Class (in the case of the making of Loans) or their respective Loans of the
relevant Class (in the case of Conversions and Continuations of Loans);

(c) each payment or prepayment of principal of Loans of any Class by the
Borrowers shall be made for the account of the relevant Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them; and

(d) each payment of interest on Loans of any Class by the Borrowers shall be
made for the account of the relevant Lenders pro rata in accordance with the
amounts of interest on such Loans then due and payable to the respective
Lenders.

 

50



--------------------------------------------------------------------------------

4.03 Computations. Interest on Eurodollar Loans shall be computed on the basis
of a year of 360 days and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable and interest
on Base Rate Loans and Reimbursement Obligations, commitment fee and letter of
credit fees shall be computed on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed (including the first day but, except as
otherwise provided in Section 2.03(g), excluding the last day) occurring in the
period for which payable. Notwithstanding the foregoing, for each day that the
Base Rate is calculated by reference to the Federal Funds Rate, interest on Base
Rate Loans shall be computed on the basis of a year of 360 days and actual days
elapsed.

4.04 Minimum Amounts. Except for mandatory prepayments made pursuant to
Section 2.10 and Conversions or prepayments made pursuant to Section 5.04, each
borrowing, Conversion and partial prepayment of principal of Base Rate Loans
(other than mandatory prepayments of Term Loans, as to which the provisions of
Section 2.10 shall apply) shall be in an aggregate amount at least equal to
$1,000,000 or a larger multiple of $500,000 and each borrowing, Conversion and
partial prepayment of Eurodollar Loans (other than prepayments of Term Loans, as
to which the provisions of Section 2.09(c) shall apply) shall be in an aggregate
amount at least equal to $3,000,000 or a larger multiple of $1,000,000
(borrowings, Conversions or prepayments of or into Loans of different Types or,
in the case of Eurodollar Loans, having different Interest Periods at the same
time hereunder to be deemed separate borrowings, Conversions and prepayments for
purposes of the foregoing, one for each Type or Interest Period). If any
Eurodollar Loans would otherwise be in a lesser principal amount for any period,
such Loans shall be Base Rate Loans during such period.

4.05 Certain Notices. Notices by the Borrowers to the Administrative Agent of
terminations or reductions of the Commitments, of borrowings, Conversions,
Continuations and optional prepayments of Loans and of Classes of Loans, of
Types of Loans and of the duration of Interest Periods shall be irrevocable and
shall be effective only if received by the Administrative Agent not later than
(a) with respect to same day borrowings or prepayments of Base Rate Loans, 11:00
a.m. New York time on the date of the relevant borrowing or prepayment and
(b) with respect to borrowings other than same-day Base Rate Loans or
prepayments of Loans other than Base Rate Loans, 1:00 p.m. New York time on the
number of Business Days prior to the date of the relevant termination,
reduction, borrowing, Conversion, Continuation or prepayment or the first day of
such Interest Period specified below:

 

Notice

   Number of Business
Days Prior

Termination or reduction of Commitments

   3

Borrowing of same day Base Rate Loans and prepayment of Base Rate Loans

   Same day

Borrowing of non-same day Base Rate Loans

   1

Conversions into Base Rate Loans

   1

Borrowing or prepayment of, Conversions into, Continuations as, or duration of
Interest Period for, Eurodollar Loans

   3

Each such notice of termination or reduction shall specify the amount and the
Class of the Commitments to be terminated or reduced. Each such notice of
borrowing, Conversion, Continuation or optional prepayment shall specify the
Class of Loans to be borrowed, Converted, Continued or prepaid and the amount
(subject to Section 4.04) and Type of each Loan to be borrowed, Converted,
Continued or prepaid and the date of borrowing, Conversion, Continuation or
optional prepayment (which shall be a Business Day). Each such notice of the
duration of an Interest Period shall specify the Loans to which such Interest
Period is to relate.

 

51



--------------------------------------------------------------------------------

The Administrative Agent shall promptly notify the Lenders of the contents of
each such notice. In the event that the Borrowers fail to select the Type of
Loan, or the duration of any Interest Period for any Eurodollar Loan, within the
time period and otherwise as provided in this Section 4.05, such Loan (if
outstanding as a Eurodollar Loan) will be automatically Converted into a Base
Rate Loan on the last day of the then current Interest Period for such Loan or
(if outstanding as a Base Rate Loan) will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan.

4.06 Non-Receipt of Funds by the Administrative Agent. Unless the Administrative
Agent shall have been notified by a Lender or the Borrowers (the “Payor”) prior
to the date on which the Payor is to make payment to the Administrative Agent of
(in the case of a Lender) the proceeds of a Loan to be made by such Lender
hereunder or (in the case of the Borrowers) a payment to the Administrative
Agent for the account of one or more of the Lenders hereunder (such payment
being herein called the “Required Payment”), which notice shall be effective
upon receipt, that the Payor does not intend to make the Required Payment to the
Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient(s)
on such date; and, if the Payor has not in fact made the Required Payment to the
Administrative Agent, the recipient(s) of such payment shall, on demand, repay
to the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date (the
“Advance Date”) such amount was so made available by the Administrative Agent
until the date the Administrative Agent recovers such amount at a rate per annum
equal to the Federal Funds Rate for such day and, if such recipient(s) shall
fail promptly to make such payment, the Administrative Agent shall be entitled
to recover such amount, on demand, from the Payor, together with interest as
aforesaid, provided that if neither the recipient(s) nor the Payor shall return
the Required Payment to the Administrative Agent within three Business Days of
the Advance Date, then, retroactively to the Advance Date, the Payor and the
recipient(s) shall each be obligated to pay interest on the Required Payment as
follows:

(i) if the Required Payment shall represent a payment to be made by the
Borrowers to the Lenders, the Borrowers and the recipient(s) shall each be
obligated retroactively to the Advance Date to pay interest in respect of the
Required Payment at the Post-Default Rate (without duplication of the obligation
of the Borrowers under Section 3.02 to pay interest on the Required Payment at
the Post-Default Rate), it being understood that the return by the recipient(s)
of the Required Payment to the Administrative Agent shall not limit such
obligation of the Borrowers under Section 3.02 to pay interest at the
Post-Default Rate in respect of the Required Payment and

(ii) if the Required Payment shall represent proceeds of a Loan to be made by
the Lenders to the Borrowers, the Payor and the Borrowers shall each be
obligated retroactively to the Advance Date to pay interest in respect of the
Required Payment pursuant to whichever of the rates specified in Section 3.02 is
applicable to the Type of such Loan, it being understood that the return by the
Borrowers of the Required Payment to the Administrative Agent shall not limit
any claim the Borrowers may have against the Payor in respect of such Required
Payment.

4.07 Sharing of Payments, Etc.

(a) Right of Set-off. Each Borrower agrees that, in addition to (and without
limitation of) any right of set-off, banker’s lien or counterclaim a Lender may
otherwise have, each Lender shall be entitled, at its option (to the fullest
extent permitted by law), to set off and apply any deposit (general or special,
time or demand, provisional or final), or other indebtedness, held by it for the
credit or account of such Borrower at any of its offices, in Dollars or in any
other currency, against any principal of or interest on any of such Lender’s
Loans, Reimbursement Obligations or any other amount payable to such Lender

 

52



--------------------------------------------------------------------------------

hereunder, that is not paid when due (regardless of whether such deposit or
other indebtedness are then due to such Borrower), in which case it shall
promptly notify such Borrower and the Administrative Agent thereof, provided
that such Lender’s failure to give such notice shall not affect the validity
thereof.

(b) Sharing. If any Lender shall obtain from any Borrower payment of any
principal of or interest on any Loan or Letter of Credit Liability of any Class
owing to it or payment of any other amount under this Agreement or any other
Loan Document through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise (other than from the Administrative
Agent as provided herein), and, as a result of such payment, such Lender shall
have received a greater percentage of the principal of or interest on the Loans
or Letter of Credit Liabilities of any Class or such other amounts then due
hereunder or thereunder by such Borrower to such Lender than the percentage
received by any other Lender, it shall promptly purchase from such other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans or Letter of Credit Liabilities of any Class or such
other amounts, respectively, owing to such other Lenders (or in interest due
thereon, as the case may be) in such amounts, and make such other adjustments
from time to time as shall be equitable, to the end that all the Lenders shall
share the benefit of such excess payment (net of any expenses that may be
incurred by such Lender in obtaining or preserving such excess payment) pro rata
in accordance with the unpaid principal of and/or interest on the Loans or
Letter of Credit Liabilities of any Class or such other amounts, respectively,
owing to each of the Lenders. To such end all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored.

(c) Consent by the Borrowers. Each Borrower agrees that any Lender so purchasing
such a participation (or direct interest) may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans or other amounts (as
the case may be) owing to such Lender in the amount of such participation.

(d) Rights of Lenders; Bankruptcy. Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of the Borrowers. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set-off to which this Section 4.07 applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 4.07 to share in the benefits of any recovery on such secured claim.

Section 5. Yield Protection, Etc.

5.01 Additional Costs.

(a) Costs of Making or Maintaining Eurodollar Loans. The Borrowers shall pay
directly to each Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs that such
Lender determines are attributable to its making or maintaining of any
Eurodollar Loans or its obligation to make any Eurodollar Loans hereunder, or
any reduction in any amount receivable by such Lender hereunder in respect of
any of such Loans or such obligation (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Change in Law that:

(i) shall subject any Lender (or its Applicable Lending Office for any of such
Loans) to any tax, duty or other charge in respect of such Loans or changes the
basis of taxation of any amounts payable to such Lender under this Agreement in
respect of any of such Loans (excluding changes in the rate of tax on the
overall net income of such Lender or of such Applicable Lending Office by the
jurisdiction in which such Lender has its principal office or such Applicable
Lending Office); or

 

53



--------------------------------------------------------------------------------

(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than the Reserve Requirement utilized in the determination of the
Eurodollar Rate for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender (including,
without limitation, any of such Loans or any deposits referred to in the
definition of “Eurodollar Base Rate” in Section 1.01), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or

(iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities) or its Commitments.

If any Lender requests compensation from the Borrowers under this
Section 5.01(a), the Borrowers may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender thereafter to make
or Continue Eurodollar Loans, or to Convert Base Rate Loans into Eurodollar
Loans, until the Change in Law giving rise to such request ceases to be in
effect (in which case the provisions of Section 5.04 shall be applicable),
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.

(b) Capital Costs. If any Lender or Issuing Lender determines that any Change in
Law affecting such Lender or Issuing Lender or any lending office of such Lender
or such Lender’s or Issuing Lender’s holding company, if any, regarding capital
or liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by any Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company for any such reduction
suffered.

(c) Notification and Certification. Each Lender shall notify the Borrowers of
any event occurring after the Restatement Effective Date entitling such Lender
to compensation under paragraph (a) or (b) of this Section 5.01 as promptly as
practicable, but in any event within 45 days, after such Lender obtains actual
knowledge thereof; provided that (i) if any Lender fails to give such notice
within 45 days after it obtains actual knowledge of such an event, such Lender
shall, with respect to compensation payable pursuant to this Section 5.01 in
respect of any costs resulting from such event, only be entitled to payment
under this Section 5.01 for costs incurred from and after the date 45 days prior
to the date that such Lender does give such notice and (ii) each Lender will
designate a different Applicable Lending Office for the Loans of such Lender
affected by such event if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the sole opinion of such
Lender, be disadvantageous to such Lender, except that such Lender shall have no
obligation to designate an Applicable Lending Office located in the United
States of America. Each Lender will furnish to the Borrowers a certificate
setting forth the basis and amount of each request by such Lender for
compensation under paragraph (a) or (b) of this Section 5.01. Determinations and
allocations by any Lender for purposes of this Section 5.01 of the effect of any
Change in Law pursuant to paragraph (a) of this Section 5.01, or of the effect
of capital maintained pursuant to paragraph (b) of this Section 5.01, on its
costs or rate of return of maintaining Loans or its obligation to make Loans, or
on amounts receivable by it in respect of Loans, and of the amounts required to
compensate such Lender under this Section 5.01, shall be conclusive, provided
that such determinations and allocations are made on a reasonable basis.

 

54



--------------------------------------------------------------------------------

5.02 Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Eurodollar Base
Rate for any Interest Period:

(a) the Administrative Agent determines, which determination shall be
conclusive, that quotations of interest rates for the relevant deposits referred
to in the definition of “Eurodol-lar Base Rate” in Section 1.01 are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for Eurodollar Loans as provided herein; or

(b) if the related Loans are of a particular Class, the Majority Lenders of such
Class determine, which determination shall be conclusive, and notify the
Administrative Agent that the relevant rates of interest referred to in the
definition of “Eurodollar Base Rate” in Section 1.01 upon the basis of which the
rate of interest for Eurodollar Loans for such Interest Period is to be
determined are not likely adequately to cover the cost to such Lenders of making
or maintaining Eurodollar Loans for such Interest Period;

then the Administrative Agent shall give the Borrowers and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to make additional Eu-rodollar Loans, to Continue
Eurodollar Loans or to Convert Base Rate Loans into Eurodollar Loans, and the
Borrowers shall, on the last day(s) of the then current Interest Period(s) for
the outstanding Eurodollar Loans, either prepay such Loans or Convert such Loans
into Base Rate Loans in accordance with Section 2.09.

5.03 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to honor its obligation to make or maintain Eurodollar Loans hereunder (and, in
the sole opinion of such Lender, the designation of a different Applicable
Lending Office would either not avoid such unlawfulness or would be
disadvantageous to such Lender), then such Lender shall promptly notify the
Borrowers thereof (with a copy to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
Eurodollar Loans shall be suspended until such time as such Lender may again
make and maintain Eurodollar Loans (in which case the provisions of Section 5.04
shall be applicable).

5.04 Treatment of Affected Loans. If the obligation of any Lender to make
Eurodollar Loans of any Class or to Continue, or to Convert Base Rate Loans
into, Eurodollar Loans of any Class shall be suspended pursuant to Section 5.01
or 5.03, such Lender’s Eurodollar Loans of such Class shall be automatically
Converted into Base Rate Loans of such Class on the last day(s) of the then
current Interest Pe-riod(s) for Eurodollar Loans (or, in the case of a
Conversion resulting from a circumstance described in Section 5.03, on such
earlier date as such Lender may specify to the Borrowers with a copy to the
Administrative Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 5.01 or 5.03 that gave rise to
such Conversion no longer exist:

(a) to the extent that such Lender’s Eurodollar Loans of such Class have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Loans of such Class shall be applied instead
to its Base Rate Loans of such Class; and

(b) all Loans of such Class that would otherwise be made or Continued by such
Lender as Eurodollar Loans shall be made or Continued instead as Base Rate
Loans, and all Base Rate Loans of such Class of such Lender that would otherwise
be Converted into Eurodollar Loans shall remain as Base Rate Loans.

 

55



--------------------------------------------------------------------------------

If such Lender gives notice to the Borrowers with a copy to the Administrative
Agent that the circumstances specified in Section 5.01 or 5.03 that gave rise to
the Conversion of such Lender’s Eurodollar Loans pursuant to this Section 5.04
no longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Eurodollar Loans of the same Class made by
other Lenders are outstanding, such Lender’s Base Rate Loans of such Class shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Loans, to the extent necessary so
that, after giving effect thereto, all Base Rate and Eurodollar Loans of such
Class are allocated among the Lenders ratably (as to principal amounts, Types
and Interest Periods) in accordance with their respective Commitments of such
Class.

5.05 Compensation. The Borrowers shall pay to the Administrative Agent for the
account of each Lender, upon the request of such Lender through the
Administrative Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate it for any loss, cost or
expense that such Lender determines is attributable to:

(a) any payment, mandatory or optional prepayment or Conversion of a Eurodollar
Loan made by such Lender for any reason (including, without limitation, the
acceleration of the Loans pursuant to Section 9) on a date other than the last
day of the Interest Period for such Loan; or

(b) any failure by the Borrowers for any reason (including, without limitation,
the failure of any of the conditions precedent specified in Section 6 to be
satisfied) to borrow a Euro-dollar Loan from such Lender on the date for such
borrowing specified in the relevant notice of borrowing given pursuant to
Section 2.02.

Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid,
Converted or not borrowed for the period from the date of such payment,
prepayment, Conversion or failure to borrow to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan that would have commenced on the date specified
for such borrowing) at the applicable rate of interest for such Loan provided
for herein over (ii) the amount of interest that otherwise would have accrued on
such principal amount at a rate per annum equal to the interest component of the
amount such Lender would have bid in the London interbank market for Dollar
deposits of leading banks in amounts comparable to such principal amount and
with maturities comparable to such period (as reasonably determined by such
Lender).

5.06 Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrowers under Section 5.01 (but without duplication), if as
a result of any Change in Law there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit issued or to be issued hereunder and the result shall be to increase the
cost to any Lender or Lenders of issuing (or purchasing participations in) or
maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit hereunder or reduce any amount receivable by any Lender
hereunder in respect of any Letter of Credit (which increases in cost, or
reductions in amount receivable, shall be the result of such Lender’s or
Lenders’ reasonable allocation of the aggregate of such increases or reductions
resulting from such event), then, upon demand by such Lender or Lenders (through
the Administrative Agent), the Borrowers shall pay immediately to the
Administrative Agent for the account of such Lender or Lenders, from time to
time as specified by such Lender or Lenders (through the Administrative Agent),
such additional

 

56



--------------------------------------------------------------------------------

amounts as shall be sufficient to compensate such Lender or Lenders (through the
Administrative Agent) for such increased costs or reductions in amount. A
statement as to such increased costs or reductions in amount incurred by any
such Lender or Lenders, submitted by such Lender or Lenders to the Borrowers
shall be conclusive in the absence of manifest error as to the amount thereof.

5.07 Tax Gross-up.

(a) Gross-up for Deduction or Withholding of Taxes. The Borrowers shall jointly
and severally agree to pay to each Lender (or, if a Lender is not the beneficial
owner of the relevant Loan, on account of the beneficial owner) such additional
amounts as are necessary in order that the payment of any amount due to such
Lender hereunder or under any other any Loan Document after deduction or
withholding by an applicable withholding agent in respect of any Taxes imposed
with respect to such payment will not be less than the amount stated herein to
be then due and payable, provided that the foregoing obligation to pay such
additional amounts shall not apply to (A) any U.S. federal withholding Tax that
is imposed on any payment to any Foreign Lender pursuant to a law that is in
effect at the time of such Foreign Lender becoming a Lender under any Loan
Document or a change in its Applicable Lending Office, except to the extent that
such Foreign Lender (or its assignor if applicable) was entitled, immediately
prior to such change in the Applicable Lending Office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
Tax pursuant to this Section 5.07, (B) any Tax that is attributable to such
Lender’s failure to comply with Section 5.07(e), (C) any U.S. federal
withholding Taxes imposed under FATCA or (D) any Taxes imposed on or measured by
its overall net income or profits and franchise Taxes imposed on it (in lieu of
net income Taxes), however denominated, by a jurisdiction as a result of the
Lender being organized or having its Applicable Lending Office in such
jurisdiction (such Taxes other than the Taxes enumerated in the proviso,
“Indemnified Taxes”).

(b) Other Taxes. The Borrowers agree to pay Other Taxes to the applicable
governmental authority.

(c) Indemnification. Borrowers shall, jointly and severally, indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.07) payable by the Administrative Agent or such Lender, as
the case may be, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Deduction, Etc. Within 30 days after paying any amount to the
Administrative Agent or any Lender from which it is required by law to make any
deduction or withholding, and within 30 days after it is required by law to
remit such deduction or withholding to any relevant taxing or other authority,
the Borrowers shall deliver to the Administrative Agent for delivery to such
Lender evidence satisfactory to such Lender of such deduction or withholding (as
the case may be).

(e) Certifications and Forms. Any Foreign Lender that is entitled to an
exemption from or reduction of any withholding tax with respect to any payments
hereunder or under any other Loan Document shall, to the extent it may lawfully
do so, deliver to the Borrowers and to the Administrative Agent, at the time or
times reasonably requested by the Borrowers or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. Each Foreign Lender shall, from time to time after the initial
delivery by such Foreign Lender of the forms described above, whenever a lapse
in

 

57



--------------------------------------------------------------------------------

time or change in such Foreign Lender’s circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate, promptly
(1) deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) renewals, amendments or
additional or successor forms, properly completed and duly executed by such
Foreign Lender, together with any other certificate or statement of exemption
required in order to confirm or establish such Foreign Lender’s status or that
such Foreign Lender is entitled to an exemption from or reduction in U.S.
federal withholding tax or (2) notify Administrative Agent and the Borrowers of
its inability to deliver any such forms, certificates or other evidence.

Without limiting the generality of the foregoing, any Foreign Lender shall, to
the extent it may lawfully do so, deliver to the Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrowers or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of MCC within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
in connection with the Loan Documents are effectively connected with such
Foreign Lender’s conduct of a U.S. trade or business (“Tax Certificate”) and
(y) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms),

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership for U.S. federal income tax purposes
or a Lender that has sold a participation), an Internal Revenue Service Form
W-8IMY, accompanied by a Form W-8ECI, W-8BEN, a Tax Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a Tax Certificate
on behalf of such beneficial owner(s),

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers and the Administrative Agent to determine
the withholding or deduction required to be made.

(f) Refund. If a Lender or the Administrative Agent receives a refund in respect
of any Taxes as to which a Lender or the Administrative Agent has been
indemnified by a Borrower pursuant to this Section 5.07, such Lender or the
Administrative Agent shall, within 30 days from the date of receipt of such
refund, pay over such refund to such Borrower, net of all reasonable
out-of-pocket expenses of the Lender or the Administrative Agent, as the case
may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund).

 

58



--------------------------------------------------------------------------------

(g) Issuing Lender. For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 5.07, include any Issuing Lender.

5.08 Replacement of Lenders. If any Lender or the Administrative Agent on behalf
of any Lender (a) requests compensation pursuant to Section 5.01, 5.06 or 5.07,
(b) has its obligation to make or Continue, or to Convert Loans of any Type into
the other Type of Loan, suspended pursuant to Section 5.01 or 5.03, (c) is a
Defaulting Lender or (d) is a Non-Consenting Lender (any such Lender described
in the foregoing clause (a) through (d) being herein called a “Specified
Lender”), the Borrowers, upon three Business Days’ notice, may require that such
Specified Lender transfer all of its right, title and interest under this
Agreement to any bank or other financial institution (a “Proposed Lender”)
identified by the Borrowers that is reasonably satisfactory to the
Administrative Agent (i) if such Proposed Lender agrees to assume all of the
obligations of such Specified Lender hereunder, and to purchase all of such
Specified Lender’s Loans hereunder for consideration equal to the aggregate
outstanding principal amount of such Specified Lender’s Loans, together with
interest thereon to the date of such purchase (and, if applicable, any premium
due pursuant to Section 2.09(v) with respect to the Tranche F Term Loans
assigned by such Specified Lender), and satisfactory arrangements are made for
payment to such Specified Lender of all other amounts payable hereunder to such
Specified Lender on or prior to the date of such transfer (including any fees
accrued hereunder and any amounts that would be payable under Section 5.05, as
if all of such Specified Lender’s Loans were being prepaid in full on such date)
and (ii) if such Specified Lender has requested compensation pursuant to
Section 5.01, 5.06 or 5.07, such Proposed Lender’s aggregate requested
compensation, if any, pursuant to Section 5.01, 5.06 or 5.07 with respect to
such Specified Lender’s Loans is lower than that of the Specified Lender.
Subject to the provisions of Section 11.06(b), such Proposed Lender shall be a
“Lender” for all purposes hereunder. Without prejudice to the survival of any
other agreement of the Borrowers hereunder the agreements of the Borrowers
contained in Sections 5.01, 5.06, 5.07 and 11.03 (without duplication of any
payments made to such Specified Lender by the Borrowers or the Proposed Lender)
shall survive for the benefit of such Specified Lender under this Section 5.08
with respect to the time prior to such replacement.

Section 6. Conditions Precedent.

6.01 Amendment and Restatement. The amendment and restatement of the Existing
Credit Agreement contemplated hereby shall become effective upon the receipt by
the Administrative Agent of the following, each of which shall be satisfactory
to the Administrative Agent and to each Lender in form and substance:

(a) Amendment and Restatement. The Restatement Agreement duly executed and
delivered by each of MCC, Mediacom LLC, the Borrowers, the Subsidiary
Guarantors, the Administrative Agent, Lenders constituting the Majority Lenders
(under and as defined in the Existing Credit Agreement) and each Lender with a
Revolving Credit Commitment or a Tranche F Term Loan.

(b) Organizational Documents. Such organizational documents (including, without
limitation, board of director and shareholder resolutions, member approvals and
evidence of incumbency, including specimen signatures, of officers of each
Obligor) with respect to the execution, delivery and performance of this
Agreement and each other document to be delivered by such Obligor from time to
time in connection herewith and the extensions of credit hereunder as the
Administrative Agent may reasonably request (and the Administrative Agent and
each Lender may conclusively rely on such certificate until it receives notice
in writing from such Obligor to the contrary).

 

59



--------------------------------------------------------------------------------

(c) Officer’s Certificate. A certificate of a Senior Officer, dated the
Restatement Effective Date, to the effect that (i) the representations and
warranties made by the Borrowers in Section 7, and by each Obligor in the other
Loan Documents to which it is a party, are true and complete on and as of the
date hereof with the same force and effect as if made on and as of such date
(or, if any such representation and warranty is expressly stated to have been
made as of a specific date, as of such specific date) and (ii) no Default shall
have occurred and be continuing.

(d) Opinion of Counsel to the Obligors. An opinion, dated the Restatement
Effective Date, of Dentons US LLP, counsel to the Obligors covering such matters
as the Administrative Agent or any Lender may reasonably request (and the
Borrowers hereby instruct such counsel to deliver such opinion to the Lenders
and the Administrative Agent).

(e) Other Documents. Such other documents as the Administrative Agent may
reasonably request.

The effectiveness of the amendment and restatement of the Existing Credit
Agreement contemplated hereby is also subject to the payment by the Borrowers of
such fees as the Borrowers shall have agreed to pay or deliver to the arrangers,
bookrunners and the Administrative Agent in connection herewith, including,
without limitation, the reasonable fees and expenses of Cahill Gordon & Reindel
LLP, special New York counsel to JPMCB, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the extensions of credit hereunder (to the extent that statements
for such fees and expenses have been delivered to the Borrowers).

6.02 Initial and Subsequent Extensions of Credit. The obligation of the Lenders
to make any Loan or otherwise extend any credit to the Borrowers upon the
occasion of each borrowing or other extension of credit hereunder (including the
initial borrowing) is subject to the further conditions precedent that, both
immediately prior to the making of such Loan or other extension of credit and
also after giving effect thereto and to the intended use thereof:

(a) no Default shall have occurred and be continuing; and

(b) the representations and warranties made by the Borrowers in Section 7, and
by each Obligor in the other Loan Documents to which it is a party, shall be
true and complete in all material respects (provided that any representation
already qualified by materiality or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date of the making of such Loan or
other extension of credit with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

Each notice of borrowing or request for the issuance of a Letter of Credit by
the Borrowers hereunder shall constitute a certification by the Borrowers to the
effect set forth in the preceding sentence (both as of the date of such notice
or request and, unless the Borrowers otherwise notify the Administrative Agent
prior to the date of such borrowing or issuance, as of the date of such
borrowing or issuance).

 

60



--------------------------------------------------------------------------------

Section 7. Representations and Warranties. The Borrowers represent and warrant
to the Administrative Agent and the Lenders that:

7.01 Existence. Each Borrower and its Subsidiaries (a) is a corporation,
partnership, limited liability company or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify could (either
individually or in the aggregate) have a Material Adverse Effect.

7.02 Financial Condition. The Borrowers have heretofore furnished to the Lenders
the following financial statements:

(i) the audited consolidated financial statements of Mediacom LLC, including
consolidated balance sheets, as of December 31, 2011 and 2012, and the related
audited consolidated statements of operation and cash flow for the years ended
on such respective dates, certified by PricewaterhouseCoopers LLP;

(ii) the audited combined financial statements of the Borrowers and their
Subsidiaries, including combined balance sheets, as of December 31, 2011 and
2012, and the related audited combined statements of operation and cash flow for
the years ended on such respective dates; and

(iii) the unaudited combined financial statements of the Borrowers and their
Subsidiaries, including combined balance sheets as of September 30, 2013 and the
related unaudited combined statements of operation and cash flow for the
three-month period ended on such date.

All such financial statements fairly present in all material respects the
individual or combined financial condition of the respective entities as at such
respective dates and the individual or combined results of their operations for
the applicable periods ended on such respective dates, all in accordance with
generally accepted accounting principles and practices applied on a consistent
basis (subject to ordinary year end adjustments and footnotes).

As of the date hereof, there are no material contingent liabilities, material
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated material losses from any unfavorable commitments of the Borrowers
and their Subsidiaries, except as referred to or reflected or provided for in
the balance sheets as at September 30, 2013 referred to above.

Since December 31, 2012, there has been no material adverse change and no
change, event or circumstance that could reasonably be expected to cause a
material adverse change in the combined financial condition, operations or
business of the Borrowers and their Subsidiaries taken as a whole from that set
forth in such audited financial statements as at such date referred to in
clauses (i) and (ii) above.

7.03 Litigation. Except as set forth on Schedule VIII hereto, as of the
Restatement Effective Date there are no legal or arbitral proceedings, or any
proceedings or investigations by or before any governmental or regulatory
authority or agency, pending or (to the knowledge of any Borrower) threatened
against any Borrower or any of its Subsidiaries that if adversely determined
could (either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.

7.04 No Breach. None of the execution and delivery of this Agreement and the
other Loan Documents, the consummation of the transactions herein and therein
contemplated or compliance with the terms and provisions hereof and thereof will
conflict with or result in a breach of, or require any consent

 

61



--------------------------------------------------------------------------------

under, the Operating Agreements, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which any Borrower or any of its
Subsidiaries is a party or by which any of them or any of their Property is
bound or to which any of them is subject, or constitute a default under any such
agreement or instrument, or (except for the Liens created pursuant to the
Security Documents) result in the creation or imposition of any Lien upon any
Borrower or any of its Subsidiaries pursuant to the terms of any such agreement
or instrument.

7.05 Action. Each Borrower has all necessary corporate or limited liability
company power, authority and legal right to execute, deliver and perform its
obligations under each of the Loan Documents to which it is a party; the
execution, delivery and performance by each Borrower of each of the Loan
Documents to which it is a party have been duly authorized by all necessary
corporate or limited liability company action on its part (including, without
limitation, any required stockholder or member approvals); and this Agreement
has been duly and validly executed and delivered by each Borrower and
constitutes, and the other Loan Documents to which it is a party when executed
and delivered will constitute, its legal, valid and binding obligation,
enforceable against each Borrower in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

7.06 Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency, or any
securities exchange, are necessary for the execution, delivery or performance by
any Borrower of this Agreement or any of the other Loan Documents to which it is
a party or for the legality, validity or enforceability hereof or thereof,
except for (i) filings and recordings in respect of the Liens created pursuant
to the Security Documents and (ii) the exercise of remedies under the Security
Documents may require prior approval of the FCC or the issuing municipalities or
States under one or more of the Franchises.

7.07 ERISA. Each Plan, and, to the knowledge of each Borrower, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law, and no event
or condition has occurred and is continuing as to which such Borrower would be
under an obligation to furnish a report to the Administrative Agent under
Section 8.01(e).

7.08 Taxes. Except as set forth in Schedule II, each Borrower and each of its
Subsidiaries has filed all Federal income tax returns and all other material tax
returns and information statements that are required to be filed by them and
have paid all taxes due pursuant to such returns or pursuant to any assessment
received by such Borrower or any of its Subsidiaries, except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
set aside by such Borrower in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrowers and their Subsidiaries in respect of
taxes and other governmental charges are, in the opinion of the Borrowers,
adequate. None of the Borrowers has given or been requested to give a waiver of
the statute of limitations relating to the payment of any Federal, state, local
and foreign taxes or other impositions.

7.09 Investment Company Act. None of the Borrowers nor any of its Subsidiaries
is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

7.10 Anti-Corruption and Sanctions Laws. The Borrowers and each of their
Subsidiaries have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with

 

62



--------------------------------------------------------------------------------

Anti-Corruption Laws and applicable Sanctions, and the Borrowers, their
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrowers, their directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrowers, any Subsidiary or any of their respective directors, officers
or employees or (b) to the knowledge of the Borrowers, any agent of the
Borrowers or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

7.11 Material Agreements and Liens.

(a) Indebtedness. Part A of Schedule III sets forth (i) a complete and correct
list of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangement (other than the Loan Documents)
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, the
Borrowers or any of their Subsidiaries, outstanding on the Restatement Effective
Date), the aggregate principal or face amount of which equals or exceeds (or may
equal or exceed) $1,000,000, and the aggregate principal or face amount
outstanding or that may become outstanding under each such arrangement is
correctly described in Part A of Schedule III, and (ii) a statement of the
aggregate amount of obligations in respect of surety and performance bonds
backing pole rental or conduit attachments and the like, or backing obligations
under Franchises, of the Borrowers or any of their Subsidiaries outstanding on
the Restatement Effective Date.

(b) Liens. Part B of Schedule III is a complete and correct list of each Lien
(other than the Liens created pursuant to the Security Documents) securing
Indebtedness of any Person outstanding on the Restatement Effective Date, the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $1,000,000 and covering any Property of the Borrowers or any of their
Subsidiaries, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the Property covered by each such Lien is correctly described
in Part B of Schedule III.

7.12 Environmental Matters. Each of the Borrowers and their Subsidiaries has
obtained all environmental, health and safety permits, licenses and other
authorizations required under all Environmental Laws to carry on its business as
now being or as proposed to be conducted, except to the extent failure to have
any such permit, license or authorization would not (either individually or in
the aggregate) have a Material Adverse Effect. Each of such permits, licenses
and authorizations is in full force and effect and each of the Borrowers and its
Subsidiaries is in compliance with the terms and conditions thereof, and is also
in compliance with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
any applicable Environmental Law or in any regulation, code, plan, order,
decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder, except to the extent failure to comply
therewith would not (either individually or in the aggregate) have a Material
Adverse Effect. In addition, no notice, notification, demand, request for
information, citation, summons or order has been issued, no complaint has been
filed, no penalty has been assessed and, to the Borrowers’ knowledge, no
investigation or review is pending or threatened by any governmental or other
entity with respect to any alleged failure by the Borrowers or any of their
Subsidiaries to have any environmental, health or safety permit, license or
other authorization required under any Environmental Law in connection with the
conduct of the business of the Borrowers or any of their Subsidiaries or with
respect to any generation, treatment, storage, recycling, transportation,
discharge or disposal, or any Release of any Hazardous Materials generated by
the Borrowers or any of their Subsidiaries. All environmental investigations,
studies, audits, tests, reviews or other analyses conducted by or that are in
the possession of the Borrowers or any of their Subsidiaries in relation to
facts, circumstances or conditions at or affecting any site or facility now or
previously owned, operated or leased by the Borrowers or any of their
Subsidiaries and that could result in a Material Adverse Effect have been made
available to the Lenders.

 

63



--------------------------------------------------------------------------------

7.13 Capitalization. The Borrowers have heretofore delivered to the Lenders true
and complete copies of the Operating Agreements. The only members of Mediacom
California on the date hereof are Mediacom LLC and Mediacom Management
Corporation; the only members of Mediacom Arizona on the date hereof are
Mediacom LLC and Mediacom California; and the only member of Mediacom Delaware,
Mediacom Illinois, Mediacom Indiana, Mediacom Iowa, Mediacom Minnesota, Mediacom
Southeast, Mediacom Wisconsin is Mediacom LLC. Each of Mediacom Delaware,
Mediacom Illinois, Mediacom Indiana, Mediacom Iowa, Mediacom Minnesota, Mediacom
Southeast, Mediacom Wisconsin and Zylstra is a Wholly-Owned Subsidiary of
Mediacom LLC. As of the date hereof, except for Sections 6.2 and 7.3 of the
Operating Agreement for Mediacom Southeast relating to Preferred Membership
Interests, (x) there are no outstanding Equity Rights with respect to any of the
Borrowers and (y) there are no outstanding obligations of any of the Borrowers
or any of their Subsidiaries to repurchase, redeem, or otherwise acquire any
equity interests in the Borrowers nor are there any outstanding obligations of
any Borrower or any of their Subsidiaries to make payments to any Person, such
as “phantom stock” payments, where the amount thereof is calculated with
reference to the fair market value or equity value of such Borrowers or any of
their Subsidiaries.

7.14 Subsidiaries and Investments, Etc.

(a) Subsidiaries. Set forth in Part A of Schedule IV is a complete and correct
list of all Subsidiaries of the Borrowers.

(b) Investments. Set forth in Part B of Schedule IV is a complete and correct
list of all Investments (other than Investments of the type referred to in
paragraphs (b), (c) and (e) of Section 8.08) held by the Borrowers or any of
their Subsidiaries in any Person on the Restatement Effective Date and, for each
such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in
Schedule IV, each of the Borrowers and their Subsidiaries owns, free and clear
of all Liens (other than the Liens created pursuant to the Security Documents),
all such Investments.

7.15 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Borrowers to the Administrative Agent or any Lender in connection with the
negotiation, preparation or delivery of the Existing Credit Agreement, this
Agreement and the other Loan Documents or included herein or therein or
delivered pursuant hereto or thereto, when taken as a whole do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading. All written information furnished after
the date hereof by the Borrowers and their Subsidiaries to the Administrative
Agent and the Lenders in connection with this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified. There is no fact known to the Borrowers that could
reasonably be expected to have a Material Adverse Effect (other than facts
affecting the cable television industry in general) that has not been disclosed
herein, in the Existing Credit Agreement and the other Loan Documents or in a
report, financial statement, exhibit, schedule, disclosure letter or other
writing furnished to the Lenders for use in connection with the transactions
contemplated hereby or thereby.

 

64



--------------------------------------------------------------------------------

7.16 Franchises.

(a) Franchises. Set forth in Schedule V is a complete and correct list of all
Franchises (identified by issuing authority, operating company and expiration
date) owned or operated by the Borrowers and their Subsidiaries on the
Restatement Effective Date. Except as set forth on Schedule V, none of the
Borrowers or any of their Subsidiaries have received any notice from the
granting body or any other governmental authority with respect to any breach of
any covenant under, or any default with respect to, any Franchise which could
reasonably be expected to have a Material Adverse Effect. Complete and correct
copies of all Franchises have heretofore been made available to the
Administrative Agent.

(b) Licenses and Permits. Each of the Borrowers and their Subsidiaries possesses
or has the right to use all copyrights, licenses, permits, patents, trademarks,
service marks, trade names or other rights (collectively, the “Licenses”),
including licenses, permits and registrations granted or issued by the FCC,
agreements with public utilities and microwave transmission companies, pole or
conduit attachment, use, access or rental agreements and utility easements that
are necessary for the legal operation and conduct of the CATV Systems of the
Borrowers and their Subsidiaries, except for such of the foregoing the absence
of which could not reasonably be expected to have a Material Adverse Effect on
the Borrowers or any of their Subsidiaries, and each of such Licenses is in full
force and effect and, to the knowledge of Borrowers, no material default has
occurred and is continuing thereunder. Except as set forth on Schedule V, none
of the Borrowers or any of their Subsidiaries have received any notice from the
granting body or any other governmental authority with respect to any breach of
any covenant under, or any default with respect to, any Licenses which could
reasonably be expected to have a Material Adverse Effect. Complete and correct
copies of all material Licenses have heretofore been made available to the
Administrative Agent.

7.17 The CATV Systems.

(a) Compliance with Law. Except as set forth in Schedule VI, each of the
Borrowers and their Subsidiaries and the CATV Systems owned or operated by them
are in compliance in all material respects with all applicable federal, state
and local laws, rules and regulations, including without limitation, the
Communications Act of 1934, as amended (the “Communications Act”), the Copyright
Act of 1976, as amended (the “Copyright Act”), and the rules and regulations of
the FCC, the FAA and the United States Copyright Office (the “Copyright
Office”), including, without limitation, rules and laws governing system
registration, use of restricted frequencies, signal carriage and program
exclusivity requirements, leased access channels, emergency alert system
requirements, equal employment opportunity, cumulative leakage index testing and
reporting, signal leakage, tower registration and clearance, subscriber notices,
and privacy requirements, except to the extent that the failure to so comply
with any of the foregoing could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, except to the extent that the failure to comply
with any of the following could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule VI:

(i) the communities included in the areas covered by the Franchises have been
registered with the FCC;

(ii) all of the current annual performance tests on such CATV Systems required
under the rules and regulations of the FCC have been timely performed and the
results of such tests demonstrate satisfactory compliance with the applicable
FCC requirements in all material respects;

 

65



--------------------------------------------------------------------------------

(iii) to the knowledge of the Borrowers, as of the most recent annual
performance tests, such CATV Systems currently meet or exceed the technical
standards set forth in the rules and regulations of the FCC;

(iv) such CATV Systems are being operated in compliance with the provisions of
47 C.F.R. Sections 76.610 through 76.619 (mid-band and super-band signal
carriage), including 47 C.F.R. Section 76.611 (compliance with the cumulative
signal leakage index); and

(v) where required, appropriate authorizations from the FCC have been obtained
for the use of all restricted frequencies in use in such CATV Systems and, to
the knowledge of the Borrowers, such CATV Systems are presently being operated
in compliance with such authorizations (and all required certificates, permits
and clearances from governmental agencies, including the FAA, with respect to
all towers, earth stations, business radios and frequencies utilized and carried
by such CATV Systems have been obtained).

(b) Copyright Filings. Except as set forth in Schedule VI, for all periods
covered by any applicable statute of limitations, all notices, statements of
account, supplements and other documents required under Section 111 of the
Copyright Act, and under the rules of the Copyright Office, with respect to the
carriage of broadcast station signals by the CATV Systems (collectively, the
“Copyright Filings”) owned or operated by the Borrowers and their Subsidiaries
have been duly filed, and the proper amount of copyright fees have been paid on
a timely basis, and each such CATV System qualifies for the compulsory license
under Section 111 of the Copyright Act, except to the extent that the failure to
so file or pay could not (either individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Borrowers,
there is no pending claim, action, demand or litigation by any other Person with
respect to the Copyright Filings or related royalty payments made by the CATV
Systems.

(c) Carriage of Broadcast Signals. To the knowledge of the Borrowers and except
as set forth in Schedule VI, the carriage of all broadcast signals by the CATV
Systems owned by any Borrower or any such Subsidiary is permitted by valid
retransmission consent agreements or by must-carry elections by broadcasters, or
is otherwise permitted under applicable law, except to the extent the failure to
obtain any of the foregoing could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.

7.18 Rate Regulation. Each of the Borrowers and their Subsidiaries have reviewed
and evaluated in detail the FCC rules currently in effect (the “Rate Regulation
Rules”) implementing the cable television rate regulation provisions of the
Communications Act and the applicability of such Rate Regulation Rules to the
CATV Systems. Except to the extent that the failure to comply with such Rate
Regulation Rules could not (either individually or in the aggregate) reasonably
be expected to have a Material Adverse Effect and except as set forth in
Schedule VII:

(i) there are no cable service programming rate complaints or appeals of adverse
cable programming service rate decisions pending with the FCC relating to the
CATV Systems;

(ii) for communities that are authorized to regulate basic service and equipment
rates under the Rate Regulations Rules, all FCC rate forms required to be
submitted by the Borrowers or their Subsidiaries have been timely submitted to
local franchising authorities and have justified the basic service and equipment
rates in effect for all periods in which the local franchising authority
currently has the authority to review and to take adverse action;

 

66



--------------------------------------------------------------------------------

(iii) for communities that are not authorized to regulate basic service and
equipment rates under the Rate Regulations Rules, the Borrowers or their
Subsidiaries have timely submitted to local franchising authorities and
subscribers all required notices for basic service and equipment rates in effect
within one year of the date hereof;

(iv) no reduction of rates or refunds to subscribers are required by an
outstanding order of the FCC or any local franchising authority as of the date
hereof under the Communications Act and the Rate Regulation Rules applicable to
the CATV Systems of the Borrowers and their Subsidiaries; and

(v) each of the CATV Systems are in compliance with the Communications Act and
the Rate Regulation Rules concerning the uniform pricing requirements and tier
buy-through limitations (i.e., 47 U.S.C. §§ 543(b)(8), (d)).

7.19 Use of Credit. None of the Borrowers or any of their Subsidiaries is
engaged principally, or as one of their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock in violation of Regulations T, U or X.

Section 8. Covenants of the Borrowers. The Borrowers covenant and agree with the
Lenders and the Administrative Agent that, so long as any Commitment, Loan or
Letter of Credit Liability is outstanding and until payment in full of all
amounts payable by the Borrowers hereunder:

8.01 Financial Statements Etc. The Borrowers shall deliver to the Administrative
Agent (which shall promptly provide a copy thereof to the Lenders):

(a) as soon as available and in any event within 60 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of the
Borrowers, combined statements of income, retained earnings and cash flows of
the Borrowers and their Subsidiaries for such period and for the period from the
beginning of the respective fiscal year to the end of such period, and the
related combined balance sheet of the Borrowers and their Subsidiaries as at the
end of such period, setting forth in each case in comparative form the
corresponding figures for the corresponding periods in the preceding fiscal year
(except that, in the case of balance sheets, such comparison shall be to the
last day of the prior fiscal year), accompanied by a certificate of a Senior
Officer, which certificate shall state that such financial statements fairly
present in all material respects the combined financial condition and results of
operations of the Borrowers and their Subsidiaries in accordance with generally
accepted accounting principles consistently applied as at the end of, and for,
such period (subject to normal year-end audit adjustments);

(b) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrowers (beginning with the fiscal year ended December 31,
2013), combined statements of income, retained earnings and cash flows of the
Borrowers and their Subsidiaries for such fiscal year and the related combined
balance sheet of the Borrowers and their Subsidiaries as at the end of such
fiscal year, setting forth in each case in comparative form the corresponding
combined figures for the preceding fiscal year and accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall state that such combined financial statements
fairly present in all material respects the combined financial condition and
results of operations of the Borrowers and their Subsidiaries as at the end of,
and for, such fiscal year in accordance with generally accepted accounting
principles;

(c) promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, that the Borrowers shall have
filed with the Securities and Exchange Commission (or any governmental agency
substituted therefor) or any national securities exchange;

 

67



--------------------------------------------------------------------------------

(d) promptly upon the mailing thereof by the Borrowers to the shareholders or
members of the Borrowers generally, to holders of Affiliate Subordinated
Indebtedness generally, or by Mediacom LLC to the holders of any outstanding
notes or other debt issuances, copies of all financial statements, reports and
proxy statements so mailed;

(e) as soon as possible, and in any event within ten days after any Borrower
knows or has reason to believe that any of the events or conditions specified
below with respect to any Plan or Multiemployer Plan has occurred or exists, a
statement signed by a Senior Officer setting forth details respecting such event
or condition and the action, if any, that the Borrowers or their ERISA
Affiliates propose to take with respect thereto (and a copy of any report or
notice required to be filed with or given to the PBGC by the Borrowers or an
ERISA Affiliate with respect to such event or condition):

(i) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which the PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event (provided that a failure
to meet the minimum funding standard of Section 412 of the Code or Section 302
of ERISA, including, without limitation, the failure to make on or before its
due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, shall be a reportable event regardless of the issuance
of any waivers in accordance with Section 412(d) of the Code); and any request
for a waiver under Section 412(d) of the Code for any Plan;

(ii) the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Plan or any action taken by the Borrowers or an ERISA Affiliate to
terminate any Plan;

(iii) the institution by the PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Borrowers or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;

(iv) the complete or partial withdrawal from a Multiemployer Plan by the
Borrowers or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by any Borrower or any ERISA
Affiliate of notice from a Mul-tiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Borrowers or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days; and

(vi) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, could result in the loss
of tax-exempt status of the trust of which such Plan is a part if the Borrowers
or an ERISA Affiliate fails to timely provide security to the Plan in accordance
with the provisions of such Sections;

 

68



--------------------------------------------------------------------------------

(f) within 60 days of the end of each quarterly fiscal period of the Borrowers
(90 days after the last quarterly fiscal period in any fiscal year), a Quarterly
Officer’s Report as at the end of such period;

(g) promptly after any Borrower knows or has reason to believe that any Default
has occurred, a notice of such Default describing the same in reasonable detail
and, together with such notice or as soon thereafter as possible, a description
of the action that the Borrowers have taken or propose to take with respect
thereto; and

(h) from time to time such other information regarding the financial condition,
operations, business or prospects of the Borrowers or any of their Subsidiaries
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request.

The Borrowers will furnish to each Lender, at the time they furnish each set of
financial statements pursuant to paragraph (a) or (b) above, a certificate of a
Senior Officer (i) to the effect that no Default has occurred and is continuing
(or, if any Default has occurred and is continuing, describing the same in
reasonable detail and describing the action that the Borrowers have taken or
proposes to take with respect thereto), (ii) setting forth in reasonable detail
the computations necessary to determine whether the Borrowers are in compliance
with Sections 8.07, 8.08, 8.09, 8.10, 8.11 and 8.12 as of the end of the
respective quarterly fiscal period or fiscal year and (iii) setting forth a
calculation of the amount of outstanding Affiliate Letters of Credit, Affiliate
Subordinated Indebtedness (and the scheduled maturity thereof), the Available
Amount, the amount of Cure Monies, the Equity Contribution Amount and the amount
of Net Available Proceeds from Prior Dispositions, in each case, as of the last
day of the most recently ended fiscal quarter.

The Borrowers acknowledge that (a) the Administrative Agent will make available
information to the Lenders by posting such information on IntraLinks or similar
electronic means and (b) certain of the Lenders may be “public side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrowers and their Affiliates or their securities) (each, a
“Public Lender”). The Borrower agrees to identify that portion of the
information to be provided to Public Lenders hereunder as “PUBLIC” and that such
information will not contain material non-public information relating to the
Borrowers or their Affiliates (or any of their securities).

8.02 Litigation. The Borrowers will promptly give to each Lender notice of all
legal or arbitral proceedings, and of all proceedings or investigations by or
before any governmental or regulatory authority or agency, and any material
development in respect of such legal or other proceedings, affecting the
Borrowers or any of their Subsidiaries or any of their Franchises, except
proceedings that, if adversely determined, could not (either individually or in
the aggregate) have a Material Adverse Effect. Without limiting the generality
of the foregoing, the Borrowers will give to each Lender (i) notice of the
assertion of any Environmental Claim by any Person against, or with respect to
the activities of, the Borrowers or any of their Subsidiaries and notice of any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any Environmental Claim or
alleged violation that, if adversely determined, could not (either individually
or in the aggregate) have a Material Adverse Effect and (ii) copies of any
notices received by the Borrowers or any of their Subsidiaries under any
Franchise of a material default by the Borrowers or any of their Subsidiaries in
the performance of its obligations thereunder.

 

69



--------------------------------------------------------------------------------

8.03 Existence, Etc. Each Borrower will, and will cause each of its Subsidiaries
to:

(a) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises (provided that nothing in this Section 8.03
shall prohibit any transaction expressly permitted under Section 8.05);

(b) comply with the requirements of all applicable laws, rules, regulations and
orders of governmental or regulatory authorities if failure to comply with such
requirements could (either individually or in the aggregate) have a Material
Adverse Effect;

(c) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained;

(d) maintain, in all material respects, all of its Properties used or useful in
its business in good working order and condition, ordinary wear and tear
excepted;

(e) keep adequate records and books of account, in which complete entries will
be made in accordance with generally accepted accounting principles consistently
applied; and

(f) permit representatives of any Lender or the Administrative Agent, during
normal business hours, to examine, copy and make extracts from its books and
records, to inspect any of its Properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by such Lender
or the Administrative Agent (as the case may be).

8.04 Insurance. Each Borrower will, and will cause each of its Subsidiaries to,
maintain insurance with financially sound and reputable insurance companies, or
may self-insure, and with respect to Property and risks of a character usually
maintained by Persons engaged in the same or similar business similarly
situated, against loss, damage and liability of the kinds and in the amounts
customarily maintained by such corporations, provided that each Borrower will in
any event maintain (with respect to itself and each of its Subsidiaries)
casualty insurance and insurance against claims for damages with respect to
defamation, libel, slander, privacy or other similar injury to person or
reputation (including misappropriation of personal likeness), in such amounts as
are then customary for Persons engaged in the same or similar business similarly
situated.

8.05 Prohibition of Fundamental Changes.

(a) Restrictions on Merger. None of the Borrowers will nor will it permit any of
its Subsidiaries to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution).

(b) Restrictions on Acquisitions. None of the Borrowers will nor will it permit
any of its Subsidiaries to, acquire any business or Property from, or capital
stock of, or be a party to any acquisition of, any Person except for purchases
of equipment, programming rights and other Property to be sold or used in the
ordinary course of business, Investments permitted under Section 8.08(f), and
Capital Expenditures.

(c) Restrictions on Sales and Other Dispositions. None of the Borrowers will nor
will it permit any of its Subsidiaries to, convey, sell, lease, transfer or
otherwise dispose of, in one transaction or

 

70



--------------------------------------------------------------------------------

a series of transactions, any part of its business or Property, whether now
owned or hereafter acquired (including, without limitation, receivables and
leasehold interests, but excluding (i) obsolete or worn-out Property, tools or
equipment no longer used or useful in its business and (ii) any equipment,
programming rights or other Property sold or disposed of in the ordinary course
of business and on ordinary business terms).

(d) Certain Permitted Transactions. Notwithstanding the foregoing provisions of
this Section 8.05:

(i) Intercompany Mergers and Consolidations. Any Borrower may be merged or
consolidated with any other Borrower, and any Subsidiary of a Borrower may be
merged or consolidated with or into: (x) such Borrower if such Borrower shall be
the continuing or surviving corporation or (y) any other such Subsidiary;
provided that if any such transaction shall be between a Subsidiary and a Wholly
Owned Subsidiary, the Wholly Owned Subsidiary shall be the continuing or
surviving corporation.

(ii) Intercompany Dispositions. Any Borrower may sell, lease, transfer or
otherwise dispose of any or all of its Property to any other Borrower or a
Wholly Owned Subsidiary of a Borrower, and any Subsidiary of a Borrower may
sell, lease, transfer or otherwise dispose of any or all of its Property (upon
voluntary liquidation or otherwise) to a Borrower or a Wholly Owned Subsidiary
of a Borrower.

(iii) Restricted Payments and Investments. Any Borrower or any Subsidiary may
make Investments permitted by Section 8.08 and Restricted Payments permitted by
Section 8.09.

(iv) Asset Swaps. Any Borrower or any Wholly Owned Subsidiary of a Borrower may
enter into one or more transactions intended to trade (by means of either an
exchange or a sale and subsequent purchase) one or more of the CATV Systems
owned by any Borrower or any such Subsidiary for one or more CATV Systems owned
by any other Person, which transactions may be effected either by

(I) the Borrowers or such Wholly Owned Subsidiary selling one or more CATV
Systems owned by it and then within the time period specified by Section 2.10(d)
applying the Net Available Proceeds therefrom to acquire one or more other CATV
Systems or

(II) exchanging one or more CATV Systems, together with cash not exceeding 30%
of the fair market value of such acquired CATV Systems,

so long as:

(x) (A) at the time of any such transactions and after giving effect thereto, no
Default shall have occurred and be continuing and (B) after giving effect to
such transaction the Borrowers shall be in compliance with Section 8.10 (the
determination of such compliance to be calculated on a pro forma basis, as at
the end of and for the fiscal quarter most recently ended prior to the date of
such transaction for which financial statements of the Borrowers and their
Subsidiaries are available, under the assumption that such transaction shall
have occurred, and any Indebtedness in connection therewith shall have been
incurred, at the beginning of the applicable period, and under the assumption
that interest for such period had been equal to the actual weighted average
interest rate in effect for the Loans hereunder on the date of such
transaction), and the Borrowers shall have delivered to the Administrative Agent
a certificate of a Senior Officer showing such calculations in reasonable detail
to demonstrate such compliance,

 

71



--------------------------------------------------------------------------------

(y) with respect to any single exchange of CATV Systems pursuant to clause (II)
above, the sum of the System Cash Flow for the period of four fiscal quarters
ending on, or most recently ended prior to, the date of such exchange
attributable to the CATV Systems being exchanged does not exceed more than 15%
of System Cash Flow for such period and

(z) the sum of (A) the System Cash Flow for the period referred to in subclause
(y) above plus (B) the System Cash Flow attributable to all other CATV Systems
previously exchanged pursuant to clause (II) above (whether during the period
referred to in subclause (y) above, or prior thereto), does not exceed an amount
equal to 35% of Adjusted System Cash Flow for the period referred to in
subclause (y) above.

If, in connection with an exchange permitted under this subparagraph (iv), the
Borrowers or a Wholly Owned Subsidiary receives cash, the cash received by the
Borrowers or such Wholly Owned Subsidiary in connection with such transaction
shall be applied in accordance with Section 2.10(d).

(v) dispositions (which shall not include any transaction or series of
transactions that would result in the sale of all or substantially all of the
assets of the Borrowers) pursuant to which such Borrower receives consideration
at the time of such disposition at least equal to the fair market value of the
Property subject to such disposition (as determined in good faith by the
Executive Committee, whose determination shall be conclusive and evidenced by a
Committee Resolution); so long as (x) not less than 75% of such consideration
shall be in the form of cash or cash equivalents and (y) on a pro forma basis,
after giving effect to such disposition and the application of the Net Available
Proceeds therefrom, the Borrowers shall be in pro forma compliance with
Section 8.10 as of the last day of the most recent fiscal quarter for which
financial statements have been delivered;

(vi) Acquisitions. Any Borrower or a Wholly Owned Subsidiary of such Borrower
may acquire any business or Property from, or capital stock of, or be a party to
any acquisition of, any Person, so long as:

(A) the aggregate Purchase Price of any individual such acquisition shall not
exceed $750,000,000;

(B) such acquisition (if by purchase of assets, merger or consolidation) shall
be effected in such manner so that the acquired business, and the related
assets, are owned either by a Borrower or a Wholly Owned Subsidiary of a
Borrower and, if effected by merger or consolidation involving a Borrower, such
Borrower shall be the continuing or surviving entity and, if effected by merger
or consolidation involving a Wholly Owned Subsidiary of a Borrower, such Wholly
Owned Subsidiary shall be the continuing or surviving entity;

(C) such acquisition (if by purchase of stock) shall be effected in such manner
so that the acquired entity becomes a Wholly Owned Subsidiary of a Borrower;

(D) with respect to any acquisition involving an aggregate Purchase Price in
excess of $50,000,000, the Borrowers shall deliver to the Administrative Agent
(which

 

72



--------------------------------------------------------------------------------

shall promptly notify the Lenders of such acquisition and forward a copy to each
Lender which requests one) (1) no later than five Business Days after the
execution and delivery thereof, copies of the respective agreements or
instruments pursuant to which such acquisition is to be consummated (including,
without limitation, any related management, non-compete, employment, option or
other material agreements), any schedules to such agreements or instruments and
all other material ancillary documents to be executed or delivered in connection
therewith and (2) promptly following request therefor (but in any event within
three Business Days following such request), copies of such other information or
documents relating to each such acquisition as the Administrative Agent shall
have requested;

(E) with respect to any acquisition involving an aggregate Purchase Price in
excess of $50,000,000, the Administrative Agent shall have received (and shall
promptly forward a copy thereof to each Lender which requests one) a letter (in
the case of each legal opinion delivered to the Borrowers pursuant to such
acquisition) from each Person delivering such opinion (which shall in any event
include an opinion of special FCC counsel) authorizing reliance thereon by the
Administrative Agent and the Lenders;

(F) with respect to any acquisition involving an aggregate Purchase Price in
excess of $50,000,000, the Borrowers shall have delivered to the Administrative
Agent (which shall promptly provide a copy thereof to the Lenders) evidence
satisfactory to the Administrative Agent and the Majority Lenders of receipt of
all licenses, permits, approvals and consents, if any, required with respect to
such acquisition (including, without limitation, the consents of the respective
municipal franchising authorities to the acquisition of the respective CATV
Systems being acquired (if any));

(G) the entire amount of the consideration payable by the Borrowers and their
Subsidiaries in connection with such acquisition (other than customary
post-closing adjustments and indemnity obligations, and other than Indebtedness
incurred in connection with such acquisition that is permitted under paragraphs
(c) or (f) of Section 8.07) shall be payable on the date of such acquisition;

(H) none of the Borrowers nor any of its Subsidiaries shall, in connection with
such acquisition, assume or remain liable in respect of (x) any Indebtedness of
the seller or sellers (except for Indebtedness permitted under Section 8.07(f))
or (y) other obligations of the seller or sellers (except for obligations
incurred in the ordinary course of business in operating the CATV System so
acquired and necessary or desirable to the continued operation of such CATV
System);

(I) to the extent the assets purchased in such acquisition shall be subject to
any Liens not permitted hereunder, such Liens shall have been released (or
arrangements for such release satisfactory to the Administrative Agent shall
have been made);

(J) to the extent applicable, the Borrowers shall have complied with the
provisions of Section 8.16, including, without limitation, to the extent not
theretofore delivered, delivery to the Administrative Agent of (x) the
certificates representing the shares of stock or other ownership interests,
accompanied by undated stock powers or other powers executed in blank, and
(y) the agreements, instruments, opinions of counsel and other documents
required under Section 8.16;

 

73



--------------------------------------------------------------------------------

(K) after giving effect to such acquisition the Borrowers shall be in compliance
with Section 8.10 (the determination of such compliance to be calculated on a
pro forma basis, as at the end of and for the fiscal quarter most recently ended
prior to the date of such acquisition for which financial statements of the
Borrowers and their Subsidiaries are available, under the assumption that such
acquisition shall have occurred, and any Indebtedness in connection therewith
shall have been incurred, at the beginning of the applicable period, and under
the assumption that interest for such period had been equal to the actual
weighted average interest rate in effect for the Loans hereunder on the date of
such acquisition), and the Borrowers shall have delivered to the Administrative
Agent a certificate of a Senior Officer showing such calculations in reasonable
detail to demonstrate such compliance;

(L) immediately prior to such acquisition and after giving effect thereto, no
Default shall have occurred and be continuing; and

(M) the Borrowers shall deliver such other documents and shall have taken such
other action as the Majority Lenders or the Administrative Agent may reasonably
request.

8.06 Limitation on Liens. None of the Borrowers will, nor will it permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
of its Property, whether now owned or hereafter acquired, except:

(a) Liens created pursuant to the Security Documents;

(b) Liens in existence on the Restatement Effective Date and listed in Part B of
Schedule III (or, to the extent not meeting the minimum thresholds for required
listing on Schedule III pursuant to Section 7.11, in an aggregate amount not
exceeding $10,000,000);

(c) Liens imposed by any governmental authority for taxes, assessments or
charges not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrowers or the affected Subsidiaries, as the case may be, in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate proceedings and Liens securing judgments but only to the extent for
an amount and for a period not resulting in an Event of Default under
Section 9.01(i);

(e) pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;

(f) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of Property or
minor imperfections in title thereto that, in the aggregate, are not material in
amount, and that do not in any case materially detract from the value of the
Property subject thereto or interfere with the ordinary conduct of the business
of the Borrowers or any of their Subsidiaries;

 

74



--------------------------------------------------------------------------------

(h) Liens upon real and/or tangible personal Property acquired after the
Restatement Effective Date (by purchase, construction or otherwise) by the
Borrowers or any of their Subsidiaries and securing Indebtedness permitted under
Section 8.07(f), each of which Liens either (A) existed on such Property before
the time of its acquisition and was not created in anticipation thereof or
(B) was created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such Property; provided that (i) no such Lien shall extend to
or cover any Property of a Borrower or any such Subsidiary other than the
Property so acquired and improvements thereon and (ii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed the fair market
value (as determined in good faith by a Senior Officer) of such Property at the
time it was acquired (by purchase, construction or otherwise);

(i) Liens on the Collateral securing Indebtedness permitted to be incurred
pursuant to Section 8.07(g) so long as a representative for the holders of such
Indebtedness has entered into a Pari Passu Intercreditor Agreement or Junior
Lien Intercreditor Agreement; and

(j) Liens securing other obligations of the Borrowers permitted to be incurred
hereunder in an aggregate amount not to exceed $25,000,000 at any time
outstanding.

8.07 Indebtedness. None of the Borrowers will, nor will it permit any of its
Subsidiaries to, create, incur or suffer to exist any Indebtedness except:

(a) Indebtedness to the Lenders hereunder;

(b) Indebtedness outstanding on the Restatement Effective Date and listed in
Part A-1 of Schedule III (or, to the extent not meeting the minimum thresholds
for required listing on Schedule III pursuant to Section 7.11, in an aggregate
amount not exceeding $10,000,000);

(c) Affiliate Subordinated Indebtedness incurred in accordance with
Section 8.12;

(d) Indebtedness of the Borrowers to any Subsidiary of the Borrowers, and of any
Subsidiary of the Borrowers to the Borrowers or its other Subsidiaries;

(e) Indebtedness (other than Affiliate Subordinated Indebtedness) of the
Borrowers and their Subsidiaries that is Permitted Subordinated Debt, so long as
on a pro forma basis after giving effect to the incurrence of such Indebtedness
and the application of the proceeds therefrom, the Borrowers shall be in
compliance with Section 8.10 as of the last day of the most recent fiscal
quarter for which financial statements are available;

(f) additional Indebtedness of the Borrowers and their Subsidiaries (including,
without limitation, Capital Lease Obligations and other Indebtedness secured by
Liens permitted under Section 8.06(h)) up to but not exceeding an aggregate
amount of $175,000,000 at any one time outstanding; and

(g) Indebtedness of the Borrowers constituting Refinancing Debt Securities and
any Permitted Refinancing in respect thereof.

 

75



--------------------------------------------------------------------------------

In addition to the foregoing, the Borrowers will not, nor will they permit their
Subsidiaries to, incur or suffer to exist any obligations in an aggregate amount
in excess of $50,000,000 at any one time outstanding in respect of surety and
performance bonds backing pole rental or conduit attachments and the like, or
backing obligations under Franchises, arising in the ordinary course of business
of the CATV Systems of the Borrowers and their Subsidiaries.

8.08 Investments. The Borrowers will not, nor will they permit any of their
Subsidiaries to, make or permit to remain outstanding any Investments except:

(a) Investments outstanding on the Restatement Effective Date and identified in
Part A of Schedule IV;

(b) operating deposit accounts with banks;

(c) Permitted Investments;

(d) Investments by the Borrowers and their Subsidiaries in the Borrowers and
their Subsidiaries;

(e) Interest Rate Protection Agreements entered into in the ordinary course of
business of the Borrowers and not for speculative purposes;

(f) Investments by the Borrowers and their Subsidiaries consisting of exchanges
or acquisitions permitted under subparagraphs (iv) or (v) of Section 8.05(d);

(g) Investments consisting of the issuance of a Letter of Credit for the account
of the Borrowers to support an obligation of an Affiliate of the Borrowers, in
such amounts as would be permitted under Section 8.09(d)(ii);

(h) additional Investments (including, without limitation, Investments by the
Borrowers or any of their Subsidiaries in Affiliates of the Borrowers), so long
as the aggregate amount of all such Investments shall not exceed $300,000,000;
and

(i) so long as no Default has occurred and is continuing or would result
therefrom, Investments may be made by the Borrowers and their Subsidiaries in an
amount not to exceed the Available Amount at such time.

8.09 Restricted Payments. The Borrowers will not make any Restricted Payment at
any time, provided that, so long as at the time thereof, and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
the Borrowers may make the following Restricted Payments (subject, in each case,
to the applicable conditions set forth below):

(a) the Borrowers may make Restricted Payments in cash to their members in an
amount equal to the Tax Payment Amount with respect to any fiscal period or
portion thereof (net of Restricted Payments previously made under this paragraph
(a) in respect of such period), so long as at least fifteen days prior to making
any such Restricted Payment, the Borrowers shall have delivered to each Lender
(i) notification of the amount and proposed payment date of such Restricted
Payment and (ii) a statement of a Senior Officer (and, in the event such period
is a full fiscal year, the Borrower’s independent certified public accountants)
setting forth a detailed calculation of the Tax Payment Amount for such period
and showing the amount of such Restricted Payment and all previous Restricted
Payments made pursuant to this Section 8.09(a) in respect of such period;

 

76



--------------------------------------------------------------------------------

(b) the Borrowers may make payments in cash in respect of Management Fees to the
extent permitted under Section 8.11;

(c) the Borrowers may make payments in cash in respect of the interest on
Affiliate Subordinated Indebtedness;

(d) the Borrowers may make payments in cash in respect of the principal of
Affiliate Subordinated Indebtedness and distributions in respect of the equity
capital of the Borrowers and may request the issuance of Affiliate Letters of
Credit (such payment and issuance being collectively called “Permitted
Transactions”), so long as:

(i) in the case of any Permitted Transaction consisting of a payment in respect
of the principal of Affiliate Subordinated Indebtedness, or distribution in
respect of equity capital, constituting Cure Monies, at least one complete
fiscal quarter shall have elapsed subsequent to the last date upon which the
Borrowers shall have utilized their cure rights under Section 9.02, without the
occurrence of any Event of Default;

(ii) after giving effect to any Permitted Transaction during any fiscal quarter
(the “current fiscal quarter”) and to the making of any Capital Expenditures
during the current fiscal quarter, the Borrowers would (as at the last day of
the most recent fiscal quarter immediately prior to the current fiscal quarter)
have been in compliance on a pro forma basis with Section 8.10, the
determination of such compliance to be determined as if:

(x) for purposes of calculating the Total Leverage Ratio, there were added to
Indebtedness the sum (herein, the “Relevant Sum”) of the amount of such
Permitted Transaction plus the amount of all other Permitted Transactions made
during the current fiscal quarter through the date of such Permitted
Transaction, minus the amount of Special Reductions through such date plus the
amount of any such Capital Expenditures, and

(y) for purposes of calculating the Interest Coverage Ratio, the Relevant Sum
plus any Cure Monies received during the period for which the Interest Coverage
Ratio is calculated represented additional principal of the Loans outstanding
hereunder at all times during the respective fiscal quarter for which such
Interest Coverage Ratio is calculated and the amount of interest that would have
been payable hereunder during such fiscal quarter was recalculated to take into
account such additional principal;

(iii) after giving effect to distributions made in respect of the equity capital
of any Borrower, the Equity Contribution Amount shall not be less than zero; and

(iv) the aggregate amount of Permitted Transactions as at any date (minus the
aggregate amount of Special Reductions through such date), shall not exceed the
Applicable Permitted Transaction Amount for such date;

(e) so long as no Default has occurred and is continuing or would result
therefrom and on a pro forma basis the Borrowers (i) would be in compliance with
the requirements of Section 8.10

 

77



--------------------------------------------------------------------------------

as of the last day of the most recent fiscal quarter for which financial
statements are available and (ii) would have a Total Leverage Ratio as of such
date that is no greater than 4.5 to 1.0, the Borrowers may make Restricted
Payments in an amount not to exceed the Available Amount at such time; and

(f) so long as no Default has occurred and is continuing or would result
therefrom, the Borrowers may make other Restricted Payments in an aggregate
amount not to exceed $50,000,000 during the term of this Agreement.

Nothing herein shall be deemed to prohibit the payment of dividends by any
Subsidiary of a Borrower to such Borrower or to any other Subsidiary of such
Borrower.

8.10 Certain Financial Covenants.

(a) Total Leverage Ratio. As to all the Lenders, the Borrowers will not permit
the Total Leverage Ratio to exceed 6.00 to 1 at any time. In addition, for so
long as any Revolving Credit Commitment, Revolving Credit Loan, Incremental
Facility Revolving Credit Commitment, Incremental Facility Revolving Credit Loan
or Incremental Facility Letter of Credit is outstanding, the Borrowers will not
permit the Total Leverage Ratio to exceed 5.00 to 1 at any time.

(b) Interest Coverage Ratio. For so long as any Revolving Credit Commitment or
any other Incremental Facility Revolving Credit Commitment is outstanding, the
Borrowers will not permit the Interest Coverage Ratio to be less than 2.0 to 1.0
as at the last day of any fiscal quarter ending after the Restatement Effective
Date.

8.11 Management Fees. The Borrowers will not permit the aggregate amount of
Management Fees accrued in respect of any fiscal year of the Borrowers to exceed
4.5% of the Gross Operating Revenue of the Borrowers and their Subsidiaries for
such fiscal year. In addition, the Borrowers will not, as at the last day of the
first, second and third fiscal quarters in any fiscal year, permit the amount of
Management Fees paid during the portion of such fiscal year ending with such
fiscal quarter to exceed 4.5% of the Gross Operating Revenue of the Borrowers
and their Subsidiaries for such portion of such fiscal year (based upon the
financial statements of the Borrowers provided pursuant to Section 8.01(a)),
provided that in any event the Borrowers will not pay any Management Fees at any
time following the occurrence and during the continuance of any Default. Any
Management Fees that are accrued for any fiscal quarter (the “current fiscal
quarter”) but which are not paid during the current fiscal quarter may be paid
at any time during the period of four fiscal quarters following the current
fiscal quarter (and for these purposes any payment of Management Fees during
such period shall be deemed to be applied to Management Fees in the order of the
fiscal quarters in respect of which such Management Fees are accrued). Any
Management Fees which may not be paid as a result of the limitations set forth
in the forgoing provisions of this Section 8.11 shall be deferred and shall not
be payable until the principal of and interest on the Loans, and all other
amounts owing hereunder, shall have been paid in full.

For purposes of this Section 8.11 “Gross Operating Revenue” shall mean the
aggregate gross operating revenues derived by the Borrowers and their
Subsidiaries from their CATV Systems and from related communications businesses,
including the sale of local advertising on CATV Systems, as determined in
accordance with GAAP excluding, however, revenue or income derived by the
Borrowers from any of the following sources: (i) from the sale of any asset of
such CATV Systems not in the ordinary course of business, (ii) interest income,
(iii) proceeds from the financing or refinancing of any Indebtedness of the
Borrowers or any of their Subsidiaries and (iv) extraordinary gains in
accordance with GAAP.

 

 

78



--------------------------------------------------------------------------------

None of the Borrowers nor any of their Subsidiaries shall be obligated to pay
Management Fees to any Person, unless the Borrowers and such Person shall have
executed and delivered to the Administrative Agent a Management Fee
Subordination Agreement, and none of the Borrowers nor any of their Subsidiaries
shall pay Management Fees to any Person except to the extent permitted under the
respective Management Fee Subordination Agreement to which such Person is a
party.

None of the Borrowers nor any of their Subsidiaries shall employ or retain any
executive management personnel (or pay any Person, other than the Manager, in
respect of executive management personnel or matters, for the Borrowers or any
of their Subsidiaries), it being the intention of the parties hereto that all
executive management personnel required in connection with the business or
operations of the Borrowers and their Subsidiaries shall be employees of the
Manager (and that the Executive Compensation for such employees shall be covered
by Management Fees payable hereunder). For purposes hereof, “executive
management personnel” shall not include any individual (such as a system manager
or a regional manager) who is employed solely in connection with the day-to-day
operations of a CATV System or a Region.

8.12 Affiliate and Additional Subordinated Indebtedness.

(a) Affiliate Subordinated Indebtedness. The Borrowers may at any time after the
date hereof incur Affiliate Subordinated Indebtedness to Mediacom LLC or one or
more other Affiliates, so long as the proceeds of any such Affiliate
Subordinated Indebtedness constituting Cure Monies are immediately applied,
first, ratably among the Term Loans of each Class and, second, after prepayment
in full of all Term Loans, to prepayments of the Revolving Credit Loans and
Incremental Facility Revolving Credit Loans of each Series hereunder.
Prepayments of Term Loans of each Class shall be applied to the respective
installments thereof ratably in accordance with the respective principal amounts
thereof.

(b) Repayment of Affiliate Subordinated Indebtedness. The Borrowers will not,
nor will they permit any of their Subsidiaries to, purchase, redeem, retire or
otherwise acquire for value, or set apart any money for a sinking, defeasance or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, any Affiliate
Subordinated Indebtedness, except to the extent permitted under Section 8.09.

(c) Repayment of Certain Other Indebtedness. The Borrowers will not, nor will
they permit any of their Subsidiaries to, purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for the purchase, redemption, retirement or other acquisition of,
or make any voluntary payment or prepayment of the principal of or interest on,
or any other amount owing in respect of, any Indebtedness at any time issued
pursuant to Section 8.07(e) other than (i) from the net cash proceeds of
Indebtedness permitted by Section 8.07(e), (ii) so long as no Default has
occurred and is continuing or would result therefrom and on a pro forma basis
the Borrowers (x) would be in compliance with the requirements of Section 8.10
as of the last day of the most recent fiscal quarter for which financial
statements are available and (y) would have a Total Leverage Ratio as of such
date that is no greater than 4.5 to 1.0, the Borrowers may make payments with
respect to such Indebtedness in an amount not to exceed the Available Amount at
such time and (iii) so long as no Default has occurred and is continuing,
payments at scheduled maturity.

8.13 Lines of Business. The Borrowers will at all times ensure that not more
than 15% of gross operating revenue of the Borrowers and their Subsidiaries for
any fiscal year shall be derived from any line or lines of business activity
other than the business of owning and operating CATV Systems and related
communications businesses, including the sale of local advertising on CATV
systems.

 

 

79



--------------------------------------------------------------------------------

8.14 Transactions with Affiliates. Except as expressly permitted by this
Agreement, none of the Borrowers will, nor will it permit any of its
Subsidiaries to, directly or indirectly, (a) make any Investment in an Affiliate
except for Investments permitted under Section 8.08(h), provided that, the
monetary or business consideration arising therefrom would be substantially as
advantageous to a Borrower and its Subsidiaries as the monetary or business
consideration that would obtain in a comparable transaction with a Person not an
Affiliate; (b) transfer, sell, lease, assign or otherwise dispose of any
Property to an Affiliate; (c) merge into or consolidate with or purchase or
acquire Property from an Affiliate; (d) make any contribution towards, or
reimbursement for, any Federal income taxes payable by any shareholder or member
of a Borrower or any of its Subsidiaries in respect of income of a Borrower; or
(e) enter into any other transaction directly or indirectly with or for the
benefit of an Affiliate (including, without limitation, Guarantees and
assumptions of obligations of an Affiliate); provided that

(i) any Affiliate who is an individual may serve as a director, officer or
employee of a Borrower or any of its Subsidiaries and receive reasonable
compensation for his or her services in such capacity,

(ii) a Borrower and its Subsidiaries may enter into transactions (other than
extensions of credit by such Borrower or any of its Subsidiaries to an
Affiliate) providing for the leasing of Property, the rendering or receipt of
services or the purchase or sale of equipment, programming rights, advertising
time and other Property in the ordinary course of business, or the purchase,
sale, exchange or swapping of CATV Systems or portions thereof, provided that
the terms of any such transaction, taken as a whole, are not materially less
favorable to the Borrower and its Subsidiaries than the terms that would be
available in an arms’ length transaction with a Person not an Affiliate,

(iii) the Borrowers may enter into and perform their respective obligations
under, the Management Agreements, and

(iv) the Borrowers and their Subsidiaries may pay to the Manager the aggregate
amount of intercompany shared expenses payable to Mediacom LLC that are
allocated by Media-com LLC and MCC to the Borrowers and their Subsidiaries in
accordance with Section 5.04 of the Guarantee and Pledge Agreement.

8.15 Use of Proceeds.

(a) Revolving Credit Loans. The Borrowers will use the proceeds of the Revolving
Credit Loans hereunder solely to (i) provide financing for any Acquisitions and
to pay fees and expenses related thereto, (ii) repay Affiliate Subordinated
Indebtedness and make other Restricted Payments, (iii) pay Management Fees,
(iv) make Investments permitted under Section 8.08, (v) finance Capital
Expenditures, repay Indebtedness (including other Loans hereunder) and meet
working capital needs of the Borrowers and their Subsidiaries and acquisitions
permitted hereunder and (vi) pay fees and expenses related to any of the
foregoing (in each case in compliance with all applicable legal and regulatory
requirements); provided that neither the Administrative Agent nor any Lender
shall have any responsibility as to the use of any of such proceeds.

(b) Incremental Facility Loans. The Borrowers will use the proceeds of the
Incremental Facility Loans for any of the purposes described in paragraph
(a) above; provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any of such proceeds.

(c) The Borrowers will not, and will not permit any of their Subsidiaries to,
request any Loan or Letter of Credit, and the Borrowers shall not use, and shall
procure that their Subsidiaries and the respective

 

80



--------------------------------------------------------------------------------

directors, officers, employees and agents of the Borrowers and their
Subsidiaries shall not use, the proceeds of any Loan or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

8.16 Certain Obligations Respecting Subsidiaries; Further Assurances.

(a) Subsidiary Guarantors. In the event that any Borrower or any of its
Subsidiaries shall form or acquire any Subsidiary after the Restatement
Effective Date, such Borrower shall cause, and shall cause its Subsidiaries to
cause, such Subsidiary to:

(i) execute and deliver to the Administrative Agent a Subsidiary Guarantee
Agreement in the form of Exhibit E (and, thereby, to become a “Subsidiary
Guarantor”, and an “Obligor” hereunder and a “Securing Party” under the Pledge
Agreement);

(ii) deliver the shares of its stock or other ownership interests accompanied by
undated stock powers or other powers executed in blank to the Administrative
Agent, and to take other such action, as shall be necessary to create and
perfect valid and enforceable first priority Liens (subject to Liens permitted
under Section 8.06) on substantially all of the Property of such new Subsidiary
as collateral security for the obligations of such new Subsidiary under the
Subsidiary Guarantee Agreement, and

(iii) deliver such proof of corporate action, limited liability company action
or partnership action, as the case may be, incumbency of officers, opinions of
counsel and other documents as is consistent with those delivered by each
Obligor pursuant to Section 6.01 on the Restatement Effective Date or as the
Administrative Agent shall have reasonably requested.

(b) Ownership of Subsidiaries. Each Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a Wholly Owned Subsidiary. In the event
that any additional shares of stock or other ownership interests shall be issued
by any Subsidiary of a Borrower, such Borrower agrees forthwith to deliver to
the Administrative Agent pursuant to the Pledge Agreement the certificates
evidencing such shares of stock or other ownership interests, accompanied by
undated stock or other powers executed in blank and to take such other action as
the Administrative Agent shall request to perfect the security interest created
therein pursuant to the Pledge Agreement.

(c) Further Assurances. Each Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time (including filing
appropriate Uniform Commercial Code financing statements and executing and
delivering such assignments, security agreements and other instruments) as shall
be requested by the Administrative Agent to create, in favor of the
Administrative Agent for the benefit of the Lenders, perfected security
interests and Liens in shares of stock or other ownership interests of their
Subsidiaries. In addition, the Borrowers will not issue additional equity
interests (“Additional Equity Interests”) after the date hereof to any Person (a
“New Equity Owner”) other than Mediacom LLC (as to which the provisions of the
Guarantee and Pledge Agreement shall be applicable) unless such New Equity Owner
shall:

(i) pledge such Additional Equity Interests to the Administrative Agent on
behalf of the Lenders pursuant to a pledge agreement in substantially the form
(other than negative covenants) of the Guarantee and Pledge Agreement and
otherwise in form and substance satisfactory to the Administrative Agent;

 

81



--------------------------------------------------------------------------------

(ii) deliver to the Administrative Agent any certificates evidencing the
Additional Equity Interests accompanied by undated powers executed in blank;

(iii) deliver to the Administrative Agent such proof of corporate action,
limited liability company, partnership or other action, as applicable,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by Mediacom LLC pursuant to Section 6.01 on the Restatement
Effective Date or as the Administrative Agent shall have reasonably requested;
and,

(iv) take other such additional action, as shall be necessary to create and
perfect valid and enforceable first priority security interests in the
Additional Equity Interests in favor of the Administrative Agent.

(d) Certain Restrictions. The Borrowers will not, and will not permit any of
their Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrowers or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets securing
the obligations of the Borrowers or any Subsidiary under any of the Loan
Documents, or in respect of any Interest Rate Protection Agreement, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or other ownership interests or to make or
repay loans or advances to the Borrowers or any Subsidiary or to Guarantee
Indebtedness of the Borrowers or any Subsidiary under any of the Loan Documents;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any of the Loan Documents, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement or any other Loan Document if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (iv) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

8.17 Modifications of Certain Documents. The Borrowers will not consent to any
modification, supplement or waiver of (i) any of the provisions of any
Management Agreement (other than modifications, supplements or waivers that do
not alter any of the material rights or obligations of the Borrowers thereunder,
it being understood that any modification of the management fee provisions
thereof that would have the effect of increasing the management fees payable
pursuant thereto shall be deemed material for purposes hereof) or (ii) any of
the provisions of any agreement, instrument or other document evidencing or
relating to Affiliate Subordinated Indebtedness or Indebtedness permitted under
Section 8.07(e) (other than such modifications, supplements and/or waivers that
are not adverse to the Lenders in any material respect) without the prior
consent of the Administrative Agent (with the approval of the Majority Lenders).

 

82



--------------------------------------------------------------------------------

Section 9. Events of Default.

9.01 Events of Default. If one or more of the following events (herein called
“Events of Default”) shall occur and be continuing:

(a) The Borrowers shall default in the payment (i) when due (whether at stated
maturity or upon mandatory or optional prepayment of) any principal of any Loan
and (ii) within three days after the same becomes due, any interest on any Loan
or any Reimbursement Obligation or any fee or any other amount payable by the
Borrowers hereunder or under any other Loan Document; or

(b) Any Borrower or any Subsidiary of a Borrower shall default in the payment
when due of any principal of or interest on any of its other Indebtedness
aggregating $35,000,000 or more; or any event specified in any note, agreement,
indenture or other document evidencing or relating to any such Indebtedness
shall occur if the effect of such event is to cause, or (without the lapse of
time or the taking of any action, other than the giving of notice) to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, such Indebtedness to become due, or to be prepaid
in full (whether by redemption, purchase, offer to purchase or otherwise), prior
to its stated maturity; or any Borrower shall default in the payment when due of
any amount aggregating $35,000,000 or more under any Interest Rate Protection
Agreement; or any event specified in any Interest Rate Protection Agreement
shall occur if the effect of such event is to cause, or (with the giving of any
notice or the lapse of time or both) to permit, termination or liquidation
payment or payments aggregating $35,000,000 or more to become due under such
Interest Rate Protection Agreement; or

(c) Any representation, warranty or certification made or deemed made herein or
in any other Loan Document (or in any modification or supplement hereto or
thereto) by any Obligor, or any certificate furnished to any Lender or the
Administrative Agent pursuant to the provisions hereof or thereof, shall prove
to have been false or misleading as of the time made or furnished in any
material respect; or

(d) Any Borrower shall default in the performance of any of its obligations
under any of Sections 8.01(g), 8.05, 8.06, 8.07, 8.08, 8.09, 8.10, 8.11, 8.12,
8.14, 8.15(c), 8.16 or 8.17; or any Borrower shall default in the performance of
any of its other obligations in this Agreement or any Obligor shall default in
the performance of its obligations under any other Loan Document to which it is
a party, and such default shall continue unremedied for a period of thirty or
more days after notice thereof to the Borrowers by the Administrative Agent or
any Lender (through the Administrative Agent); or

(e) Any Obligor shall admit in writing its inability to, or be generally unable
to, pay its debts as such debts become due; or

(f) Any Obligor shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee, examiner or liquidator
of itself or of all or a substantial part of its Property, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Bankruptcy Code, (iv) file a petition seeking to take advantage of any
other law relating to bankruptcy, insolvency, reorganization, liquidation,
dissolution, arrangement or winding-up, or composition or readjustment of debts,
(v) fail to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under the
Bankruptcy Code or (vi) take any corporate action for the purpose of effecting
any of the foregoing; or

(g) A proceeding or case shall be commenced, without the application or consent
of any Obligor, in any court of competent jurisdiction, seeking (i) its
reorganization, liquidation, dissolution, arrangement or winding-up, or the
composition or readjustment of its debts, (ii) the appointment of a receiver,
custodian, trustee, examiner, liquidator or the like of such Obligor or of

 

 

83



--------------------------------------------------------------------------------

all or any substantial part of its Property or (iii) similar relief in respect
of such Obligor under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 or more days; or an order for relief
against such Obligor shall be entered in an involuntary case under the
Bankruptcy Code; or

(h) Any Borrower shall be terminated, dissolved or liquidated (as a matter of
law or otherwise) (other than a permitted merger or consolidation of any
Borrower into any other Borrower in accordance with Section 8.05(d)(i)), or
proceedings shall be commenced by a Borrower seeking the termination,
dissolution or liquidation of a Borrower, or proceedings shall be commenced by
any Person (other than the Borrowers) seeking the termination, dissolution or
liquidation of a Borrower and such proceeding shall continue undismissed for a
period of 60 or more days; or

(i) A final judgment or judgments for the payment of money of $10,000,000 or
more in the aggregate (exclusive of judgment amounts fully covered by insurance
where the insurer has admitted liability in respect of such judgment) or of
$35,000,000 or more in the aggregate (regardless of insurance coverage) shall be
rendered by one or more courts, administrative tribunals or other bodies having
jurisdiction against the Borrowers or any of their Subsidiaries and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within 30 days from the date
of entry thereof and the relevant Borrower or Subsidiary shall not, within such
period of 30 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or

(j) An event or condition specified in Section 8.01(e) shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result of such event or
condition, together with all other such events or conditions, the Borrowers or
any ERISA Affiliate shall incur or in the opinion of the Majority Lenders shall
be reasonably likely to incur a liability to a Plan, a Multiemployer Plan or the
PBGC (or any combination of the foregoing) that, in the determination of the
Majority Lenders, would (either individually or in the aggregate) have a
Material Adverse Effect; or

(k) [Reserved]; or

(l) A Change of Control shall occur and be continuing; or

(m) Except for Franchises that cover fewer than 10% of the Basic Subscribers of
the Borrowers and their Subsidiaries (determined as at the last day of the most
recent fiscal quarter for which a Quarterly Officers’ Report shall have been
delivered) one or more Franchises relating to the CATV Systems of the Borrowers
and their Subsidiaries shall be terminated or revoked such that the respective
Borrower or Subsidiary is no longer able to operate such Franchises and retain
the revenue received therefrom or the respective Borrower or Subsidiary or the
grantors of such Franchises shall fail to renew such Franchises at the stated
expiration thereof such that the respective Borrower or Subsidiary is no longer
able to operate such Franchises and retain the revenue received therefrom; or

(n) The Liens created by the Security Documents shall at any time not constitute
a valid and perfected Lien on the collateral intended to be covered thereby (to
the extent perfection by control, filing, registration, recordation or
possession is required herein or therein) in favor of

 

 

84



--------------------------------------------------------------------------------

the Administrative Agent, free and clear of all other Liens (other than Liens
permitted under Section 8.06 or under the respective Security Documents), or,
except for expiration in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect, or the enforceability thereof shall be contested by any Obligor; or

(o) Any Operating Agreement shall be modified without the prior consent of the
Administrative Agent (with the approval of the Majority Lenders) in any manner
that would adversely affect the obligations of the Borrowers, or the rights of
the Lenders or the Administrative Agent, hereunder or under any of the other
Loan Documents;

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Section 9.01 with respect to any Borrower, the
Administrative Agent shall, if instructed by the Majority Lenders, by notice to
the Borrowers, terminate the Commitments and/or declare the principal amount
then outstanding of, and the accrued interest on, the Loans, the Reimbursement
Obligations and all other amounts payable by the Borrowers hereunder (including,
without limitation, any amounts payable under Section 5.05 or 5.06) to be
forthwith due and payable, whereupon such amounts shall be immediately due and
payable without presentment, demand, protest or other formalities of any kind,
all of which are hereby expressly waived by the Borrowers; and (2) in the case
of the occurrence of an Event of Default referred to in clause (f) or (g) of
this Section 9.01 with respect to any Borrower, the Commitments shall
automatically be terminated and the principal amount then outstanding of, and
the accrued interest on, the Loans, Reimbursement Obligations and all other
amounts payable by the Borrowers hereunder (including, without limitation, any
amounts payable under Section 5.05 or 5.06) shall automatically become
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrowers.

In addition, upon the occurrence and during the continuance of any Event of
Default (if the Administrative Agent has declared the principal amount then
outstanding of, and accrued interest on, the Revolving Credit Loans and all
other amounts payable by the Borrowers hereunder to be due and payable), the
Borrowers agree that they shall, if requested by the Administrative Agent or the
Majority Revolving Credit Lenders through the Administrative Agent (and, in the
case of any Event of Default referred to in clause (f) or (g) of this
Section 9.01 with respect to the Borrowers, forthwith, without any demand or the
taking of any other action by the Administrative Agent or such Lenders) provide
cover for the Letter of Credit Liabilities by paying to the Administrative Agent
immediately available funds in an amount equal to the then aggregate undrawn
face amount of all Letters of Credit, which funds shall be held by the
Administrative Agent in the Collateral Account as collateral security in the
first instance for the Letter of Credit Liabilities and be subject to withdrawal
only as therein provided.

9.02 Certain Cure Rights.

(a) Total Leverage Ratio. Notwithstanding the provisions of Section 9.01, but
without limiting the obligations of the Borrowers under Section 8.10(a), a
breach by the Borrowers as of the last day of any fiscal quarter or any fiscal
year of its obligations under Section 8.10(a) shall not constitute an Event of
Default hereunder (except for purposes of Section 6) until the date (for
purposes of this clause (a), the “Cut-Off Date”) which is the earlier of the
date thirty days after (a) the date the financial statements for the Borrowers
and their Subsidiaries with respect to such fiscal quarter or fiscal year, as
the case may be, are delivered pursuant to Section 8.01(a) or 8.01(b) or (b) the
latest date on which such financial statements are required to be delivered
pursuant to Section 8.01(a) or 8.01(b), provided that, if following the last day
of such fiscal quarter or fiscal year and prior to the Cut-Off Date, the
Borrowers shall have received Cure Monies (and shall have applied the proceeds
thereof to the prepayment of the Loans hereunder, which prepayment, in the case
of Affiliate Subordinated Indebtedness, shall be effected in the manner provided
in Section 8.12(a)), or shall have prepaid the Loans hereunder from available
cash, in an amount

 

 

85



--------------------------------------------------------------------------------

sufficient to bring the Borrowers into compliance with Section 8.10(a) assuming
that the Total Leverage Ratio, as of the last day of such fiscal quarter or
fiscal year, as the case may be, were recalculated to subtract such prepayment
from the aggregate outstanding amount of Indebtedness, then such breach or
breaches shall be deemed to have been cured; provided, further, that breaches of
Section 8.10 (including pursuant to paragraph (b) below) may not be deemed to be
cured pursuant to this Section 9.02 (x) more than three times during the term of
this Agreement or (y) during consecutive fiscal quarters.

(b) Interest Coverage Ratio. Notwithstanding the provisions of Section 9.01, but
without limiting the obligations of the Borrowers under Section 8.10(b), a
breach by the Borrowers as of the last day of any fiscal quarter or any fiscal
year of its obligations under Section 8.10(b) shall not constitute an Event of
Default hereunder (except for purposes of Section 6) until the date (for
purposes of this clause (b), the “Cut-Off Date”) which is the earlier of the
date thirty days after (a) the date the financial statements for the Borrowers
and their Subsidiaries with respect to such fiscal quarter or fiscal year, as
the case may be, are delivered pursuant to Section 8.01(a) or 8.01(b) or (b) the
latest date on which such financial statements are required to be delivered
pursuant to Section 8.01(a) or 8.01(b), provided that, if following the last day
of such fiscal quarter or fiscal year and prior to the Cut-Off Date, the
Borrowers shall have received Cure Monies (and shall have applied the proceeds
thereof to the prepayment of the Loans hereunder, which prepayment, in the case
of Affiliate Subordinated Indebtedness, shall be effected in the manner provided
in Section 8.12(a)), or shall have prepaid the Loans hereunder from available
cash, in an amount sufficient to bring the Borrowers into compliance with
Section 8.10(b) assuming that the Interest Coverage Ratio, as of the last day of
such fiscal quarter or fiscal year, as the case may be, were recalculated to
deduct from Interest Expense the aggregate amount of interest that would not
have been required to be paid hereunder if such prepayment had been made on the
first day of the period for which the Interest Coverage Ratio is determined
under Section 8.10(b), then such breach or breaches shall be deemed to have been
cured; provided, further, that breaches of Section 8.10 (including pursuant to
paragraph (a) above) may not be deemed to be cured pursuant to this Section 9.02
(x) more than three times during the term of this Agreement or (y) during
consecutive fiscal quarters.

(c) [Reserved].

Section 10. The Administrative Agent.

10.01 Appointment, Powers and Immunities. Each Lender hereby appoints and
authorizes the Administrative Agent to act as its agent hereunder and under the
other Loan Documents with such powers as are specifically delegated to the
Administrative Agent by the terms of this Agreement and under the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent (which term as used in this sentence and in
Section 10.05 and the first sentence of Section 10.06 shall include reference to
its affiliates and its own and its affiliates’ officers, directors, employees
and agents):

(a) shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Document be a trustee for any Lender;

(b) shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any other Loan
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or any other document
referred to or provided for herein or therein or for any failure by the
Borrowers or any other Person to perform any of its obligations hereunder or
thereunder;

 

 

86



--------------------------------------------------------------------------------

(c) shall not, except to the extent expressly instructed by the Majority Lenders
with respect to the collateral security under the Security Documents, be
required to initiate or conduct any litigation or collection proceedings
hereunder or under any other Loan Document; and

(d) shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful
misconduct.

The Administrative Agent may employ agents and attorneys-in-fact and shall not
be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith.

10.02 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, telecopy, telegram or
cable) reasonably believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Administrative Agent. As to any matters not expressly provided
for by this Agreement or any other Loan Document, the Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Majority
Lenders or, if provided herein, in accordance with the instructions given by the
Majority Lenders of a particular Class or all of the Lenders as is required in
such circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders.

10.03 Defaults. The Administrative Agent shall not be deemed to have knowledge
or notice of the occurrence of a Default unless the Administrative Agent has
received notice from a Lender or the Borrowers specifying such Default and
stating that such notice is a “Notice of Default”. In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 10.07) take such action with
respect to such Default as shall be directed by the Majority Lenders or, if
provided herein, the Majority Lenders of a particular Class, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interest of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not be taken,
only with the consent or upon the authorization of the Majority Lenders of a
particular Class or all of the Lenders.

10.04 Rights as a Lender. With respect to its Commitments and the Loans made by
it, JPMCB (and any successor acting as Administrative Agent) in its capacity as
a Lender hereunder shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its individual
capacity. JPMCB (and any successor acting as Administrative Agent) and its
affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to, make investments in and generally engage in any
kind of banking, trust or other business with the Borrowers (and any of their
Subsidiaries or Affiliates) as if it were not acting as the Administrative
Agent, and JPMCB (and any such successor) and its affiliates may accept fees and
other consideration from the Borrowers for services in connection with this
Agreement or otherwise without having to account for the same to the Lenders.

10.05 Indemnification. The Lenders agree to indemnify the Administrative Agent
(to the extent not reimbursed under Section 11.03, but without limiting the
obligations of the Borrowers under Section 11.03)

 

87



--------------------------------------------------------------------------------

ratably in accordance with the aggregate principal amount of the Loans and
Letter of Credit Liabilities held by the Lenders (or, if no Loans or Letter of
Credit Liabilities are at the time outstanding, ratably in accordance with their
respective Commitments), for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against the Administrative Agent (including by any Lender) arising out
of or by reason of any investigation in or in any way relating to or arising out
of this Agreement or any other Loan Document, any other documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby (including, without limitation, the costs and expenses that the
Borrowers are obligated to pay under Section 11.03, but excluding, unless a
Default has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents, provided
that no Lender shall be liable for any of the foregoing to the extent they arise
from the gross negligence or willful misconduct of the party to be indemnified.

10.06 Non-Reliance on Administrative Agent and Other Lenders. Each Lender agrees
that it has, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Borrowers and their
Subsidiaries and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or under any other Loan Document. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrowers of this Agreement or any of the other
Loan Documents or any other document referred to or provided for herein or
therein or to inspect the Properties or books of the Borrowers or any of their
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or under the Security Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrowers or any of their Subsidiaries (or any of their affiliates) that may
come into the possession of the Administrative Agent or any of its affiliates.

10.07 Failure To Act. Except for action expressly required of the Administrative
Agent hereunder and under the other Loan Documents, the Administrative Agent
shall in all cases be fully justified in failing or refusing to act hereunder or
thereunder unless it shall receive further assurances to its satisfaction from
the Lenders of their indemnification obligations under Section 10.05 against any
and all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

10.08 Resignation or Removal of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving five days prior notice
thereof to the Lenders and the Borrowers, and the Administrative Agent may be
removed at any time with or without cause by the Majority Lenders. Upon any such
resignation or removal, the Majority Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor Administrative Agent. If
no successor Administrative Agent shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Majority
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, in consultation with the
Borrowers, appoint a successor Administrative Agent, that shall be a bank that
has an office in New York, New York with a combined capital and surplus of at
least $5,000,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent

 

 

88



--------------------------------------------------------------------------------

shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 10 shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as the Administrative Agent.

10.09 Consents Under Other Loan Documents. Except as otherwise provided in
Section 11.04 with respect to this Agreement, the Administrative Agent may, with
the prior consent of the Majority Lenders (but not otherwise), consent to any
modification, supplement or waiver under any of the Loan Documents, provided
that, without the prior consent of each Lender, the Administrative Agent shall
not (except as provided herein or in the Security Documents) release Mediacom
LLC from its guarantee obligations under the Guarantee and Pledge Agreement or
release all or substantially all of the Subsidiary Guarantors from their
obligations under the Security Documents, or release all or substantially all of
the collateral or otherwise terminate all or substantially all of the Liens
under the Security Documents (taken as a whole), or agree to additional
obligations being secured by all or substantially all such collateral security
(unless such additional obligations arise under this Agreement, or the Lien for
such additional obligations shall be junior to the Lien in favor of the other
obligations secured by such Security Document, in either of which events the
Administrative Agent may consent to such Lien, provided that it obtains the
consent of the Majority Lenders thereto), alter the relative priorities of the
obligations entitled to the benefits of all or substantially all of the Liens
under the Security Documents, except that no such consent shall be required, and
the Administrative Agent is hereby authorized, to release any Lien covering
Property (and to release any Subsidiary Guarantor) that is the subject of either
a disposition of Property permitted hereunder or a Disposition to which the
Majority Lenders have consented.

10.10 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender (including any
Issuing Lender) an amount equivalent to any applicable withholding tax. Without
limiting or expanding the provisions of Section 5.07, each Lender shall, and
does hereby, indemnify the Administrative Agent against, and shall make payable
in respect thereof within 30 days after demand therefor, any and all taxes and
any and all related losses, claims, liabilities and expenses (including fees,
charges and disbursements of any counsel for the Administrative Agent) Incurred
by or asserted against the Administrative Agent by the Internal Revenue Service
or any other governmental authority as a result of the failure of the
Administrative Agent to properly withhold tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 10.10. The agreements in this Section 10.10 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the repayment of the Loans and
Reimbursement Obligations and the termination of the Commitments and, in the
case of any Lender that may assign any interest in its Commitments, Loans or
Letter of Credit Interest hereunder, shall survive the making of such
assignment.

10.11 Other Agents. Except as expressly provided herein, the Joint Bookrunners
and Joint Lead Arrangers, the Co-Syndication Agents and the Documentation Agent
named on the cover page of this Agreement shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement. Without
limiting the generality of the foregoing, no such Person shall have or be deemed
to have any fiduciary relationship with any other Lender in connection herewith.
Each Lender acknowledges that it has not relied, and will not rely, on any such
entity in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

 

89



--------------------------------------------------------------------------------

Section 11. Miscellaneous.

11.01 Waiver. No failure on the part of the Administrative Agent or any Lender
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

Each Borrower irrevocably waives, to the fullest extent permitted by applicable
law, any claim that any action or proceeding commenced by the Administrative
Agent or any Lender relating in any way to this Agreement should be dismissed or
stayed by reason, or pending the resolution, of any action or proceeding
commenced by a Borrower relating in any way to this Agreement whether or not
commenced earlier. To the fullest extent permitted by applicable law, the
Borrowers shall take all measures necessary for any such action or proceeding
commenced by the Administrative Agent or any Lender to proceed to judgment prior
to the entry of judgment in any such action or proceeding commenced by a
Borrower.

11.02 Notices. All notices, requests and other communications provided for
herein and under the Security Documents (including, without limitation, any
modifications of, or waivers, requests or consents under, this Agreement) shall
be given or made in writing (including, without limitation, by telecopy)
delivered to the intended recipient at (i) in the case of the Borrowers and the
Administrative Agent, the “Address for Notices” specified on Schedule A and
(ii) in the case of each of the Lenders, the address (or telecopy number) set
forth in its Administrative Questionnaire; or, as to any party, at such other
address as shall be designated by such party in a notice to each other party.
Notwithstanding the foregoing, notices of borrowing, prepayment and Conversion
of Loans pursuant to Section 4.05 may be made by telephone, so long as the same
are promptly confirmed in writing. Except as otherwise provided in this
Agreement, all such communications shall be deemed to have been duly given when
transmitted by tele-copier or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

11.03 Expenses, Etc. The Borrowers jointly and severally agree to pay or
reimburse each of the Lenders and the Administrative Agent for: (a) all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and expenses of Cahill
Gordon & Reindel LLP, special New York counsel to JPMCB) in connection with
(i) the negotiation, preparation, execution and delivery of this Agreement and
the other Loan Documents and the extension of credit hereunder and (ii) the
negotiation or preparation of any modification, supplement or waiver of any of
the terms of this Agreement or any of the other Loan Documents (whether or not
consummated); (b) all reasonable out-of-pocket costs and expenses of the Lenders
and the Administrative Agent (including, without limitation, the reasonable fees
and expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceedings resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 11.03; and (c) all transfer, stamp, documentary or
other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement or any of the other Loan
Documents or any other document referred to herein or therein and all costs,
expenses, taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.

 

 

90



--------------------------------------------------------------------------------

The Borrowers hereby jointly and severally agree to indemnify each Agent, each
Lender, each of their affiliates and their respective directors, officers,
employees, trustees, investment advisors, attorneys and agents (collectively,
the “Indemnified Parties”) from, and hold each of them harmless against, any and
all losses, liabilities, claims, damages or expenses incurred by any of them
(including, without limitation, any and all losses, liabilities, claims, damages
or expenses incurred by any Agent to any Lender, whether or not such Agent or
any Lender is a party thereto) arising out of or by reason of any investigation
or litigation or other proceedings (including any threatened investigation or
litigation or other proceedings) relating to the extensions of credit hereunder
or any actual or proposed use by the Borrowers or any of their Subsidiaries of
the proceeds of any of the extensions of credit hereunder, including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation or litigation or other proceedings (but
excluding any such losses, liabilities, claims, damages or expenses incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified). No Indemnified Party shall be liable on any theory of liability
for any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).

11.04 Amendments, Etc. Except as otherwise expressly provided in this Agreement,
any provision of this Agreement may be modified or supplemented only by an
instrument in writing signed by the Borrowers and the Majority Lenders, or by
the Borrowers and the Administrative Agent acting with the consent of the
Majority Lenders, and any provision of this Agreement may be waived by the
Majority Lenders or by the Administrative Agent acting with the consent of the
Majority Lenders; provided that:

(a) no modification, supplement or waiver shall:

(i) increase the Commitment of any Lender, without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or Reimbursement Obligation or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or Reimbursement Obligation, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration or reduction of any Commitment, or
postpone the ultimate expiration date of any Letter of Credit beyond the
Revolving Credit Commitment Termination Date or commitment termination date for
the relevant Incremental Facility Revolving Credit Commitments, as applicable,
without the written consent of each Lender affected thereby;

(iv) change Section 4.02 or 4.07 in a manner that would alter the pro rata
sharing of payments required thereby, without in each case the written consent
of each Lender;

(v) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder shall be applied between or among the Lenders or Classes
of Loans without the written consent of the Majority Lenders of each Class
affected thereby, or alter in any other manner the obligation of the Borrowers
to prepay Loans hereunder without the consent of the Majority Lenders of each
Class affected thereby;

 

 

91



--------------------------------------------------------------------------------

(vi) change any of the provisions of this Section 11.04 or the percentage in the
definition of “Majority Lenders”, or modify in any other manner the number or
percentage of the Lenders required to make any determinations or waive any
rights hereunder or to modify any provision hereof, without the written consent
of each Lender; or

(vii) waive any of the conditions precedent set forth in Section 6 applicable to
the initial extension of credit hereunder, without the written consent of each
Lender; and

(b) any modification or supplement of Section 10, or of any of the rights or
duties of the Administrative Agent hereunder, shall require the consent of the
Administrative Agent.

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrowers to satisfy a
condition precedent to the making of a Loan of any Class shall be effective
against the Lenders of such Class for the purposes of the Commitments of such
Class unless the Majority Lenders of such Class shall have concurred with such
waiver or modification, and no waiver or modification of any provision of this
Agreement or any other Loan Document that could reasonably be expected to
adversely affect the Lenders of any Class shall be effective against the Lenders
of such Class unless the Majority Lenders of such Class shall have concurred
with such waiver or modification.

11.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

11.06 Assignments and Participations.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto (including any Affiliate of
any Issuing Lender that issues any Letter of Credit) and their respective
successors and assigns permitted hereby, except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by a Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 11.06. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (e) below) and, to the extent expressly
contemplated hereby, the Affiliates and the respective directors, officers,
employees, agents and advisors of each of the Administrative Agent, the Issuing
Lenders, the Lenders and each of their Affiliates) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in clause
(ii) below, any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment or Incremental Facility Revolving Credit
Commitment, and the Loans and Letter of Credit Interest, at the time held by it)
with the prior written consent (such consent not to be unreasonably withheld)
of:

(A) the Borrowers, provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under paragraph (a), (f) or (g) of Section 9.01 shall have
occurred and is continuing, any other assignee;

 

 

92



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for (w) an assignment of any Term Loans to a Lender, an
Affiliate or a Lender or an Approved Fund, (x) an assignment of any Revolving
Credit Loans or Revolving Credit Commitments to an assignee that is a Lender
with a Revolving Credit Commitment immediately prior to giving effect to such
assignment, (y) an assignment of any Incremental Facility Revolving Credit
Commitments to an assignee that is a Lender with an Incremental Facility
Revolving Credit Commitment immediately prior to giving effect to such
assignment or (z) an assignment of any Incremental Facility Term Loan
Commitments to an assignee that is a Lender with an Incremental Facility Term
Loan Commitment immediately prior to giving effect to such assignment; and

(C) each Issuing Lender, in the case of an assignment of all or a portion of
(x) a Revolving Credit Commitment or any Revolving Credit Lender’s obligations
in respect of its Letter of Credit Interest thereunder or (y) an Incremental
Facility Revolving Credit Commitment providing for Letters of Credit, or any
Incremental Facility Revolving Credit Lender’s obligations in respect of its
Letter of Credit Interest thereunder.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, Loans or Letter of Credit Interest of any Class, the amount of the
Commitment, Loans or Letter of Credit Interest of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 or, in the case of a Term Loan, $1,000,000
(provided, that all amounts assigned shall be aggregated in calculating the
$1,000,000 minimum in the event of simultaneous assignments to or from two or
more Affiliated Approved Funds) unless the Borrowers and the Administrative
Agent otherwise consent, provided that no such consent of the Borrowers shall be
required if an Event of Default under paragraph (a), (f) or (g) of Section 9.01
has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments, Loans or Letter of Credit Interest;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of U.S. $3,500 (provided, that only one such fee shall be
payable in the event of simultaneous assignments to or from one or more
Affiliated Approved Funds); and

(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) below, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be

 

 

93



--------------------------------------------------------------------------------

released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to Section 5 and the rights referred to in
Section 11.07). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.06 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph
(e) below.

(c) Maintenance of Register by the Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Borrowers, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and
Reimbursement Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Lenders and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

The Register shall be available for inspection by the Borrowers, the Issuing
Lenders or any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above and any written consent to such
assignment required by paragraph (b) above, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (d).

(e) Participations. Any Lender may, without the consent of the Borrowers, the
Administrative Agent or the Issuing Lenders, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitments and the Loans and Letter of
Credit Interests held by it); provided that (i) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Issuing Lenders and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.04 that affects such Participant.
Subject to paragraph (f) below, the Borrowers agree that each Participant shall
be entitled to the benefits of Section 5.01, 5.05, 5.06 and 5.07 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) above. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 4.07(b) as though
it were a Lender, provided such Participant agrees to be subject to
Section 4.07(b) as though it were a Lender hereunder. If a Lender (or any of its
registered assigns) sells a participation pursuant to this Section 11.06(e), the
Lender (or its registered assign, as the case may be), acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain a register on
which it enters the name and address of

 

 

94



--------------------------------------------------------------------------------

each participant and the principal amounts (and stated interest) of each
participant’s interest under this Agreement or any Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that such Lender
(or its registered assign, as the case may be) shall have no obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender (or the registered assign, as
the case may be) shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 5.01, 5.06 or 5.07 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent (not to be
unreasonably withheld). A Participant shall not be entitled to the benefits of
Section 5.07 unless such Participant agrees to comply with Section 5.07 as
though it were a Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section 11.06 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

(h) Provision of Information to Assignees and Participants. A Lender may furnish
any information concerning the Borrowers or any of their Subsidiaries in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants), subject, however, to the
provisions of Section 11.12(b).

(i) No Assignments to the Borrowers or Affiliates. Anything in this
Section 11.06 to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan or Reimbursement Obligation held by it
hereunder to the Borrowers or any of their Affiliates or Subsidiaries without
the prior consent of each Lender.

11.07 Survival. The obligations of the Borrowers under Sections 5.01, 5.05,
5.06, 5.07 and 11.03, and the obligations of the Lenders under Section 10.05,
shall survive the repayment of the Loans and Reimbursement Obligations and the
termination of the Commitments and, in the case of any Lender that may assign
any interest in its Commitments, Loans or Letter of Credit Interest hereunder,
shall survive the making of such assignment, notwithstanding that such assigning
Lender may cease to be a “Lender” hereunder. In addition, each representation
and warranty made, or deemed to be made by a notice of any extension of credit
(whether by means of a Loan or a Letter of Credit), herein or pursuant hereto
shall survive the making of such representation and warranty, and no Lender
shall be deemed to have waived, by reason of making any extension of credit
hereunder (whether by means of a Loan or a Letter of Credit), any Default that
may arise by reason of such representation or warranty proving to have been
false or misleading, notwithstanding that such Lender or the Administrative
Agent may have had notice or knowledge or reason to believe that such
representation or warranty was false or misleading at the time such extension of
credit was made.

 

 

95



--------------------------------------------------------------------------------

11.08 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

11.09 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

11.10 Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.
Each Borrower hereby submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and of the Supreme Court of
the State of New York sitting in New York County (including its Appellate
Division), and of any other appellate court in the State of New York, for the
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby. Each Borrower hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Lender or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Obligor or its properties in the courts of any jurisdiction.

11.11 Waiver of Jury Trial. EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

11.12 Treatment of Certain Information; Confidentiality.

(a) Disclosure to Certain Affiliates. The Borrowers acknowledge that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrowers or one or more of their Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the Borrowers hereby authorize each Lender to
share any information delivered to such Lender by the Borrowers and their
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) below as if it
were a Lender hereunder. Such authorization shall survive the repayment of the
Loans and Reimbursement Obligations and the termination of the Commitments.

(b) Confidentiality Generally. Each Lender and the Administrative Agent agrees
(on behalf of itself and each of its affiliates, directors, officers, employees
and representatives) to use reasonable precautions to keep confidential, in
accordance with their customary procedures for handling confidential information
of the same nature and in accordance with safe and sound banking practices (or,
if such Lender is not a bank, in accordance with safe and sound lending
practices), any non-public information supplied to it by any Obligor pursuant to
this Agreement or any other Loan Document that is identified by the Borrowers as
being confidential at the time the same is delivered to the Lenders or the
Administrative Agent, provided that nothing herein shall limit the disclosure of
any such information (i) after such information shall have become public (other
than through a violation of this Section 11.12), (ii) to the extent required by
statute, rule, regulation or judicial process, (iii) to counsel for any of the
Lenders or the Administrative Agent, (iv) to bank examiners (or any other
regulatory authority, or quasi-regulatory body,

 

 

96



--------------------------------------------------------------------------------

including the National Association of Insurance Commissioners (NAIC), having
jurisdiction over any Lender or the Administrative Agent), or to auditors or
accountants, (v) to the Administrative Agent or any other Lender (or to any
Agent), (vi) in connection with any litigation to which any one or more of the
Lenders or the Administrative Agent is a party, or in connection with the
enforcement of rights or remedies hereunder or under any other Loan Document,
(vii) to a subsidiary or affiliate of such Lender as provided in paragraph
(a) above, (viii) to any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrowers and their
obligations or (ix) to any assignee or participant (or prospective assignee or
participant) so long as such assignee or participant (or prospective assignee or
participant) first executes and delivers to the respective Lender a
Confidentiality Agreement substantially in the form of Exhibit I (or executes
and delivers to such Lender an acknowledgement to the effect that it is bound by
the provisions of this Section 11.12(b), which acknowledgement may be included
as part of the respective assignment or participation agreement pursuant to
which such assignee or participant acquires an interest in the Loans or Letter
of Credit Interest hereunder); provided, further, that obligations of any
assignee that has executed a Confidentiality Agreement in the form of Exhibit I
shall be superseded by this Section 11.12 upon the date upon which such assignee
becomes a Lender hereunder pursuant to Section 11.06(b).

11.13 Confirmation of Security Interests; Confirmation of Subordination
Agreements. Each of the Borrowers, Mediacom LLC and MCC, by its execution of the
Restatement Agreement, hereby confirms and ratifies that (A) all of its
obligations under the Security Documents to which it is a party shall continue
in full force and effect for the benefit of the Administrative Agent and the
Lenders with respect to this Amendment and Restatement of the Existing Credit
Agreement, (B) the security interests granted by it under each of the Security
Documents to which it is a party shall continue in full force and effect in
favor of the Administrative Agent for the benefit of the Lenders and the
Administrative Agent with respect to the Existing Credit Agreement as amended
hereby, (C) all of its obligations under the Management Fee Subordination
Agreement, to the extent it is a party thereto, shall continue in full force and
effect for the benefit of the Administrative Agent and the Lenders with respect
to this Amendment and Restatement of the Existing Credit Agreement and (D) all
of its obligations under the Affiliate Subordinated Indebtedness Subordination
Agreement, to the extent it is a party thereto, shall continue in full force and
effect for the benefit of the Administrative Agent and the Lenders with respect
to this Amendment and Restatement of the Existing Credit Agreement. References
in any Security Document, in the Management Fee Subordination Agreement and/or
in the Affiliate Subordinated Indebtedness Subordination Agreement to sections
in the Existing Credit Agreement shall be deemed amended to refer to the
corresponding section of this Amended and Restated Credit Agreement.

11.14 PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, Mediacom LLC, MCC and each Subsidiary Guarantor, which
information includes the name and address of each Borrower, Mediacom LLC, MCC
and each Subsidiary Guarantor and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers, Mediacom
LLC, MCC and each Subsidiary Guarantor in accordance with the Act. The Borrowers
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

11.15 No Fiduciary Duty. In connection with all aspects of each transaction
contemplated by this Agreement, the Borrowers acknowledge and agree, and
acknowledges the other Obligors’ understanding, that (i) each transaction
contemplated by this Agreement is an arm’s-length commercial transaction,

 

 

97



--------------------------------------------------------------------------------

between the Obligors, on the one hand, and the Agents and the Lenders, on the
other hand, (ii) in connection with each such transaction and the process
leading thereto, the Agents and the Lenders will act solely as principals and
not as agents or fiduciaries of the Obligors or any of their stockholders,
affiliates, creditors, employees or any other party, (iii) neither the Agents
nor any Lender will assume an advisory or fiduciary responsibility in favor of
the Borrowers or any of their Affiliates with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Agent or any Lender has advised or is currently advising any Obligor on other
matters) and neither any Agent nor any Lender will have any obligation to any
Obligor or any of its Affiliates with respect to the transactions contemplated
in this Agreement except the obligations expressly set forth herein, (iv) the
Agents and each Lender may be engaged in a broad range of transactions that
involve interests that differ from those of the Obligors and their Affiliates,
and (v) neither any Agent nor any Lender has provided or will provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby and the Obligors have consulted and will consult their own
legal, accounting, regulatory, and tax advisors to the extent it deems
appropriate. The matters set forth in this Agreement and the other Loan
Documents reflect an arm’s-length commercial transaction between the Obligors,
on the one hand, and the Agents and the Lenders, on the other hand. The
Borrowers agree that the Obligors shall not assert any claims that any Obligor
may have against any Agent or any Lender based on any breach or alleged breach
of fiduciary duty.

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

98



--------------------------------------------------------------------------------

SCHEDULE A

Notices

If to the Borrowers:

Mediacom Illinois LLC

Mediacom Indiana LLC

Mediacom Iowa LLC

Mediacom Minnesota LLC

Mediacom Wisconsin LLC

Zylstra Communications Corp.

Mediacom Arizona LLC

Mediacom California LLC

Mediacom Delaware LLC

Mediacom Southeast LLC

c/o Mediacom Communications Corporation

1 Mediacom Way

Mediacom Park, New York 10918

Attention: Mark E. Stephan

Telecopier Number: (845) 698-4100

Telephone Number: (845) 443-2640

E-mail Address: mstephan@mediacomcc.com

If to the Administrative Agent:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attention: Jonathan Krepol

Telecopier Number: (302) 634-3301

Telephone Number: (302) 634-1112

E-mail Address: jonathan.l.krepol@jpmorgan.com

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

LENDER

   REVOLVING
CREDIT
COMMITMENT  

JP MORGAN

     40,000,000   

BANK OF AMERICA

     40,000,000   

WELLS FARGO

     40,000,000   

CREDIT SUISSE

     30,000,000   

SUNTRUST

     25,000,000   

DEUTSCHE BANK AG NEW YORK BRANCH

     20,000,000   

RBC

     20,000,000   

NATIXIS

     10,000,000      

 

 

 

TOTAL:

   $ 225,000,000      

 

 

 

 

Schedule I-1



--------------------------------------------------------------------------------

EXHIBIT H

[Reserved.]



--------------------------------------------------------------------------------

EXHIBIT I

[Form of Confidentiality Agreement]

CONFIDENTIALITY AGREEMENT

[Date]                    

[Insert Name and

Address of Prospective

Participant or Assignee]

 

  Re: Amended and Restated Credit Agreement dated as of February 5, 2014 (the
“Credit Agreement”), between Mediacom Illinois LLC, Mediacom Indiana LLC,
Mediacom Iowa LLC, Mediacom Minnesota LLC, Mediacom Wisconsin LLC, Zylstra
Communications Corp., Mediacom Arizona LLC, Mediacom California LLC, Mediacom
Delaware LLC, and Mediacom Southeast LLC (collectively, the “Borrowers”)
(collectively, the “Borrowers”), the lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent

Dear Ladies and Gentlemen:

As a Lender party to the Credit Agreement, we have agreed with the Borrowers
pursuant to Section 11.12 of the Credit Agreement to use reasonable precautions
to keep confidential, except as otherwise provided therein, all non-public
information identified by the Borrowers as being confidential at the time the
same is delivered to us pursuant to the Credit Agreement.

As provided in said Section 11.12, we are permitted to provide you, as a
prospective [holder of a participation in the Loans (as defined in the Credit
Agreement)] [assignee Lender], with certain of such non-public information
subject to the execution and delivery by you, prior to receiving such non-public
information, of a Confidentiality Agreement in this form. Such information will
not be made available to you until your execution and return to us of this
Confidentiality Agreement.

Accordingly, in consideration of the foregoing, you agree (on behalf of yourself
and each of your affiliates, directors, officers, employees and representatives
and for the benefit of us and the Borrowers) that (A) such information will not
be used by you except in connection with the proposed [participation]
[assignment] mentioned above and (B) you shall use reasonable precautions, in
accordance with your customary procedures for handling confidential information
and in accordance with safe and sound banking practices, to keep such
information confidential, provided that nothing herein shall limit the
disclosure of any such information (i) after such information shall have become
public (other than through a violation of Section 11.12 of the Credit

 

Confidentiality Agreement



--------------------------------------------------------------------------------

Agreement), (ii) to the extent required by statute, rule, regulation or judicial
process, (iii) to your counsel or to counsel for any of the Lenders or the
Administrative Agent, (iv) to bank examiners (or any other regulatory authority
having jurisdiction over any Lender or the Administrative Agent), or to auditors
or accountants, (v) to the Administrative Agent or any other Lender (or to Chase
Securities Inc.), (vi) in connection with any litigation to which you or any one
or more of the Lenders or the Administrative Agent are a party, or in connection
with the enforcement of rights or remedies under the Credit Agreement or under
any other Loan Document, (vii) to a subsidiary or affiliate of yours as provided
in Section 11.12(a) of the Credit Agreement, (viii) to any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations or (ix) to any assignee or participant (or
prospective assignee or participant) so long as such assignee or participant (or
prospective assignee or participant) first executes and delivers to you a
Confidentiality Agreement substantially in the form hereof; provided, further,
that in no event shall you be obligated to return any materials furnished to you
pursuant to this Confidentiality Agreement.

If you are a prospective assignee, your obligations under this Confidentiality
Agreement shall be superseded by Section 11.12 of the Credit Agreement on the
date upon which you become a Lender under the Credit Agreement pursuant to
Section 11.06(b) thereof.

Please indicate your agreement to the foregoing by signing as provided below the
enclosed copy of this Confidentiality Agreement and returning the same to us.

 

Very truly yours, [INSERT NAME OF LENDER] By:  

 

 

The foregoing is agreed to

as of the date of this letter.

  [INSERT NAME OF PROSPECTIVE PARTICIPANT OR ASSIGNEE]   By  

 

  ]

 

Confidentiality Agreement

-2-



--------------------------------------------------------------------------------

EXHIBIT J

[Form of Affiliate Subordinated Indebtedness Subordination Agreement]

AFFILIATE SUBORDINATED INDEBTEDNESS SUBORDINATION AGREEMENT

AFFILIATE SUBORDINATED INDEBTEDNESS SUBORDINATION AGREEMENT dated as of
            ,         , between:

(i) [NAME OF AFFILIATE], a                              duly organized and
validly existing under the laws of the State of                      (the
“Subordinated Lender”);

(ii) MEDIACOM ILLINOIS LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom Illinois”):

(iii) MEDIACOM INDIANA LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom Indiana”);

(iv) MEDIACOM IOWA LLC, a limited liability company duly organized and validly
existing under the laws of the State of Delaware (“Mediacom Iowa”);

(v) MEDIACOM MINNESOTA LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom Minnesota”);

(vi) MEDIACOM WISCONSIN LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom Wisconsin”);

(vii) ZYLSTRA COMMUNICATIONS CORP., a corporation duly organized and validly
existing under the laws of the State of Minnesota (“Zylstra”);

(viii) MEDIACOM ARIZONA LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom Arizona”);

(ix) MEDIACOM CALIFORNIA LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom
California”);

(x) MEDIACOM DELAWARE LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom Delaware”);

 

Affiliate Subordinated Indebtedness Subordination Agreement



--------------------------------------------------------------------------------

(xi) MEDIACOM SOUTHEAST LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom Southeast”);
and

(xii) JPMORGAN CHASE BANK, N.A., a New York banking corporation, as
administrative agent for the lenders or other financial institutions or entities
party, as lenders, to the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

The Borrowers, certain lenders and the Administrative Agent are parties to the
Amended and Restated Credit Agreement dated as of February 5, 2014 (as modified
and supplemented and in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
(by the making of loans and the issuance of letters of credit) to be made by
said lenders to the Borrowers in an aggregate principal or face amount not
exceeding $921,000,000 (which may be increased as contemplated by
Section 2.01(e) thereof, subject to the terms and conditions specified therein).
In addition, the Borrowers may from time to time be obligated to various of said
lenders in respect of Interest Rate Protection Agreements permitted under
Section 8.08(e) of the Credit Agreement (such indebtedness being herein referred
to as the “Hedging Indebtedness”).

To induce said lenders to extend credit under the Credit Agreement and to extend
credit to the Borrowers that would constitute Hedging Indebtedness, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Subordinated Lender has agreed to subordinate the
Subordinated Debt (as hereinafter defined) to the Senior Debt (as so defined)
all in the manner and to the extent hereinafter provided. Accordingly, the
parties hereto agree as follows:

Section 1. Definitions. Terms defined in the Credit Agreement are used herein as
defined therein. In addition, as used herein:

“Obligor Entity” shall mean, collectively, the Borrowers and, effective upon
execution and delivery of any Subsidiary Guarantee Agreement, any Subsidiary of
any Borrower so executing and delivering such Subsidiary Guarantee Agreement.

“Senior Debt” Shall mean, collectively, the following indebtedness and
obligations:

(a) all indebtedness or other obligations of the Borrowers under the Credit
Agreement and the other Loan Documents, including all interest, expenses,
indemnities and penalties and all commitment and agency fees payable from time
to time under the Credit Agreement and the other Loan Documents;

(b) all Hedging Indebtedness;

 

Affiliate Subordinated Indebtedness Subordination Agreement

-2-



--------------------------------------------------------------------------------

(c) all obligations of any Subsidiary of any Borrower in respect of any
Subsidiary Guarantee Agreement executed and delivered by such Subsidiary; and

(d) any deferrals, renewals, extensions or refinancings of any of the foregoing.

The term “Senior Debt” shall include any interest, and any expenses of the type
described in Section 11.03 of the Credit Agreement (or comparable provisions of
any other Loan Document), accruing or arising after the date of any filing by
any Obligor Entity of any petition in bankruptcy or the commencing of any
bankruptcy, insolvency or similar proceedings with respect to any Obligor
Entity, whether or not such interest or expenses are allowable as a claim in any
such proceeding. For purposes hereof, it is understood any obligations to a
Person arising under any Interest Rate Protection Agreement permitted by
Section 8.08(e) of the Credit Agreement entered into at the time such Person (or
an affiliate thereof) is a “Lender” party to the Credit Agreement shall
nevertheless continue to constitute Senior Debt for purposes hereof,
notwithstanding that such Person (or its affiliate) may have assigned all of its
Loans, Reimbursement Obligations and other interests in the Credit Agreement
and, therefore, at the time a claim is to be made in respect of such Senior
Debt, such Person (or its affiliate) is no longer a “Lender” party to the Credit
Agreement.

“Subordinated Debt” shall mean all indebtedness, liabilities, and obligations of
the Borrowers to the Subordinated Lender whether now existing or hereafter
arising in respect of Affiliate Subordinated Indebtedness incurred in accordance
with Section 8.12 of the Credit Agreement.

Section 2. Subordination.

2.01 Subordination of Subordinated Debt. The Borrowers, for themselves and their
respective successors and assigns, covenant and agree, and the Subordinated
Lender, on its own behalf and on behalf of each subsequent holder of
Subordinated Debt, likewise covenants and agrees, that, to the extent and in the
manner set forth in this Agreement, the Subordinated Debt and the payment from
whatever source of the principal of, and interest and premium (if any) on, the
Subordinated Debt, are hereby expressly made subordinate and subject in right of
payment to the prior payment in full in cash of all Senior Debt and in that
connection hereby agree that, except and to the extent permitted under
Section 2.03 hereof, (a) no payment on account of the Subordinated Debt or any
judgment with respect thereto shall be made by or on behalf of any Obligor
Entity and (b) the Subordinated Lender shall not (i) ask, demand, sue for, take
or receive from any Obligor Entity, by set-off or in any other manner payment on
account of the Subordinated Debt, or (ii) seek any other remedy allowed at law
or in equity against any Obligor Entity for breach of any Obligor Entity’s
obligations under the instruments representing such Subordinated Debt.

In the event that, notwithstanding the foregoing provisions of this
Section 2.01, the Subordinated Lender shall have received any payment not
permitted by the provisions of Section 2.03 hereof, including, without
limitation, any such payment arising out of the exercise by the Subordinated
Lender of a right of set-off or counterclaim and any such payment received

 

Affiliate Subordinated Indebtedness Subordination Agreement

-3-



--------------------------------------------------------------------------------

by reason of other indebtedness of any Obligor Entity being subordinated to the
Subordinated Debt, then, and in any such event, such payment shall be held in
trust for the benefit of, and shall be immediately paid over or delivered to,
the Administrative Agent, to be paid to the Lenders, ratably according to the
aggregate amounts remaining unpaid on account of the principal of, and interest
and premium (if any) on, the Senior Debt held or represented by each Lender, for
application to such Senior Debt remaining unpaid, whether or not then due and
payable.

2.02 Payment of Proceeds Upon Dissolution. In the event of (a) any insolvency or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding in connection therewith, relative to any
Obligor Entity or to its creditors, as such, or to its assets, or (b) any
liquidation, dissolution or other winding up of any Obligor Entity, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy,
or (c) any assignment for the benefit of creditors of any other marshalling of
assets and liabilities of any Obligor Entity, then and in any such event:

(1) the Lenders shall be entitled to receive payment in full in cash of all
amounts due or to become due on or in respect of all Senior Debt, or provision
shall be made for such payment, before the Subordinated Lender shall be entitled
to receive any payment on account of principal of, or interest or premium (if
any) on, the Subordinated Debt;

(2) any payment or distribution of assets of any Obligor Entity of any kind or
character, whether in cash, property or securities, by set-off or otherwise, to
which the Subordinated Lender would be entitled but for the provisions of this
Agreement, including any such payment or distribution that may be payable or
deliverable by reason of the payment of any other indebtedness of any Obligor
Entity being subordinated to the payment of the Subordinated Debt, shall be paid
by the liquidating trustee or agent or other Person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or otherwise, directly to the Administrative Agent, to be paid to the Lenders,
ratably according to the aggregate amounts remaining unpaid on account of the
principal of, and interest and premium (if any) on, the Senior Debt held or
represented by each Lender, to the extent necessary to make payment in full in
cash of all Senior Debt remaining unpaid, after giving effect to any concurrent
payment or distribution to the Lenders;

(3) in the event that, notwithstanding the foregoing provisions of this
Section 2.02, the Subordinated Lender shall have received, before all Senior
Debt is paid in full in cash or payment thereof provided for, any such payment
or distribution of assets of any Obligor Entity of any kind or character,
whether in cash, property or securities, including any such payment or
distribution arising out of the exercise by the Subordinated Lender of a right
of set-off or counterclaim and any such payment or distribution received by
reason of any other indebtedness of any Obligor Entity being subordinated to the
Subordinated Debt, then, and in such event, such payment or distribution shall
be held in trust for the benefit of, and shall be immediately paid over or
delivered to, the Administrative Agent, to be paid to the Lenders, ratably
according to the aggregate amounts remaining

 

Affiliate Subordinated Indebtedness Subordination Agreement

-4-



--------------------------------------------------------------------------------

unpaid on account of the principal of, and interest and premium (if any) on, the
Senior Debt held or represented by each Lender, to the extent necessary to make
payment in full in cash of all Senior Debt remaining unpaid, after giving effect
to any concurrent payment or distribution to the Lenders; and

(4) if the Subordinated Lender shall have failed to file claims or proofs of
claim with respect to the Subordinated Debt earlier than 30 days prior to the
deadline for any such filing, the Administrative Agent is hereby irrevocably
authorized to vote and file proofs of claim and otherwise to act with respect to
the Subordinated Debt as the Administrative Agent may deem appropriate in its
reasonable discretion.

2.03 Certain Payments Permitted. Notwithstanding the foregoing, the Subordinated
Lender shall be entitled to receive and retain any payment in respect of
Affiliate Subordinated Indebtedness either (i) permitted under Sections 8.09(c)
or (d) of the Credit Agreement or (ii) made after all Senior Debt shall have
been paid in full and the Commitments of the Lenders under the Credit Agreement
shall have expired or been terminated.

2.04 Subrogation. Subject to the payment in full in cash of all Senior Debt, the
Subordinated Lender shall be subrogated (equally and ratably with the holders of
all indebtedness of the Obligor Entities that by its express terms is
subordinated to Senior Debt of the Obligor Entities to the same extent as the
Subordinated Debt is subordinated and that is entitled to like rights of
subrogation) to the rights of the Lenders to receive payments and distributions
of cash, property and securities applicable to the Senior Debt until the
principal of, and interest and premium (if any) on, the Subordinated Debt shall
be paid in full in cash. For purposes of such subrogation, no payments or
distributions to the Lenders of any cash, property or securities to which the
Subordinated Lender would be entitled except for the provisions of this
Section 2, and no payments over pursuant to the provisions of this Section 2 to
the Lenders by the Subordinated Lender, shall, as between the Subordinated
Lender, its creditors other than the Lenders, and the Subordinated Lender, be
deemed to be a payment or distribution by the Subordinated Lender to or on
account of the Senior Debt.

2.05 Provisions Solely to Define Relative Rights. The provisions of this
Section 2 are and are intended solely for the purpose of defining the relative
rights of the Subordinated Lender on the one hand and the Lenders on the other
hand. Nothing contained in this Section 2 or elsewhere in this Agreement is
intended to or shall:

(a) impair, as among the Obligor Entities, their creditors other than the
Lenders and the Subordinated Lender, the obligation of the Obligor Entities to
pay to the Subordinated Lender the principal and of and interest on the
Subordinated Debt as and when the same shall become due and payable in
accordance with its terms; or

(b) affect the relative rights against the Obligor Entities of the Subordinated
Lender and creditors of the Obligor Entities other than the Lenders.

 

Affiliate Subordinated Indebtedness Subordination Agreement

-5-



--------------------------------------------------------------------------------

2.06 No Waiver of Subordination Provisions. No right of the Administrative Agent
or any Lender to enforce subordination as herein provided shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
the Obligor Entities or by any act or failure to act, in good faith, by the
Administrative Agent or any Lender, or by any non-compliance by any Obligor
Entity with the terms, provisions and covenants of this Agreement, regardless of
any knowledge thereof the Administrative Agent or any Lender may have or be
otherwise charged with.

Without in any way limiting the generality of the foregoing paragraph, the
Lenders may, at any time and from time to time, without the consent of or notice
to the Subordinated Lender, without incurring responsibility to the Subordinated
Lender and without impairing or releasing the subordination provided in this
Section 2 or the obligations hereunder of the Subordinated Lender to the holders
of Senior Debt, do any one or more of the following: (a) change the time, manner
or place of payment of Senior Debt, or otherwise modify or supplement in any
respect any of the provisions of the Credit Agreement or any other instrument
evidencing or relating to any of the Senior Debt; (b) sell, exchange, release or
otherwise deal with any property pledged, mortgaged or otherwise securing Senior
Debt; (c) release any Person liable in any manner for the collection of Senior
Debt; and (d) exercise or refrain from exercising any rights against the Obligor
Entities and any other Person.

Section 3. Representations and Warranties. The Subordinated Lender represents
and warrants to the Administrative Agent and each Lender that:

3.01 Existence. The Subordinated Lender is a                      duly organized
and validly existing under the laws of the State of             .

3.02 No Breach. None of the execution and delivery of this Agreement, the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws or other organizational
instrument of the Subordinated Lender, any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which the Subordinated Lender is a
party or by which the Subordinated Lender is bound or to which the Subordinated
Lender is subject, or constitute a default under any such agreement or
instrument, or result in the creation or imposition of any Lien upon any of the
revenues or assets of the Subordinated Lender pursuant to the terms of any such
agreement or instrument.

3.03 Action. The Subordinated Lender has all necessary corporate or other power,
authority and legal right to execute, deliver and perform its obligations under
this Agreement; the execution, delivery and performance by the Subordinated
Lender of this Agreement have been duly authorized by all necessary corporate or
other action on its part; and this Agreement has been duly and validly executed
and delivered by the Subordinated Lender and constitutes the legal, valid and
binding obligation of the Subordinated Lender, enforceable in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

Affiliate Subordinated Indebtedness Subordination Agreement

-6-



--------------------------------------------------------------------------------

3.04 Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency are
necessary for the execution, delivery or performance by the Subordinated Lender
of this Agreement or for the validity or enforceability hereof.

Section 4. Miscellaneous.

4.01 No Waiver. No failure on the part of the Administrative Agent or any Lender
to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Administrative Agent or
any Lender of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

4.02 Notices. All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at the “Address
for Notices” specified beneath its name on the signature pages hereof or, as to
either party, at such other address as shall be designated by such party in a
notice to the other party. Except as otherwise provided in this Agreement, all
such communications shall be deemed to have been duly given when transmitted by
telecopier or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.

4.03 Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Subordinated
Lender and (as to the Administrative Agent and the Lenders) by the
Administrative Agent with the consent of the Lenders as specified in
Section 10.09 of the Credit Agreement. Any such amendment or waiver shall be
binding upon the Administrative Agent and each Lender (and each other holder of
Senior Debt) and the Subordinated Lender.

4.04 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Subordinated Lender
and the Administrative Agent and each Lender (and each other holder of Senior
Debt).

4.05 Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

4.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
either of the parties hereto may execute this Agreement by signing any such
counterpart.

 

Affiliate Subordinated Indebtedness Subordination Agreement

-7-



--------------------------------------------------------------------------------

4.07 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the law of the State of New York. The
Subordinated Lender hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of the Supreme
Court of the State of New York sitting in New York County (including its
Appellate Division), and of any other appellate court in the State of New York,
for the purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby. The Subordinated Lender
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any objection that it may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.

4.08 Waiver of Jury Trial. EACH OF THE SUBORDINATED LENDER AND THE
ADMINISTRATIVE AGENT (FOR ITSELF AND ON BEHALF OF THE LENDERS) HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

4.09 Effect on Prior Affiliate Subordinated Indebtedness Subordination
Agreements. Effective as of the Closing Date, this Agreement will supercede and
replace (a) the Affiliate Subordinated Indebtedness Subordination Agreement
dated as of November 5, 1999 between Mediacom LLC, Mediacom Illinois, Mediacom
Indiana, Mediacom Iowa, Mediacom Minnesota, Mediacom Wisconsin, Zylstra and The
Chase Manhattan Bank, as administrative agent and (b) the Affiliate Subordinated
Indebtedness Subordination Agreement dated as of September 30, 1999 between
Mediacom LLC, Mediacom Arizona, Mediacom California, Mediacom Delaware, Mediacom
Southeast and The Chase Manhattan Bank, as administrative agent.

 

Affiliate Subordinated Indebtedness Subordination Agreement

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Affiliate Subordinated
Indebtedness Subordination Agreement to be duly executed and delivered as of the
day and year first above written.

 

[NAME OF AFFILIATE] By:  

 

  Title: Address for Notices: MEDIACOM ILLINOIS LLC MEDIACOM INDIANA LLC
MEDIACOM IOWA LLC MEDIACOM MINNESOTA LLC MEDIACOM WISCONSIN LLC ZYLSTRA
COMMUNICATIONS CORP. MEDIACOM ARIZONA LLC MEDIACOM CALIFORNIA LLC MEDIACOM
DELAWARE LLC MEDIACOM SOUTHEAST LLC By:  

 

  Title: Address for Notices:

c/o Mediacom Communications Corporation

1 Mediacom Way

Mediacom Park, New York 10918

Attention: Mark E. Stephan Telecopier Number: (845) 698-4100 Telephone Number:
(845) 443-2640 E-mail Address: mstephan@mediacomcc.com

 

Affiliate Subordinated Indebtedness Subordination Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Title: Address for Notices: JPMorgan Chase Bank, N.A. 500 Stanton Christiana
Road, Ops Building 2, 3rd Floor Newark, DE 19713-2107 Attention: Jonathan Krepol
Telecopier Number: (302) 634-3301 Telephone Number: (302) 634-1112 E-mail
Address: ionathan.l.krepol@jpmorgan.com

 

Affiliate Subordinated Indebtedness Subordination Agreement

-2-